 


117 HR 1512 IH: Climate Leadership and Environmental Action for our Nation’s Future Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS1st Session 
H. R. 1512 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2021 
Mr. Pallone (for himself, Mr. Tonko, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Oversight and Reform, Education and Labor, Ways and Means, Natural Resources, Armed Services, Foreign Affairs, Science, Space, and Technology, Intelligence (Permanent Select), and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To build a clean and prosperous future by addressing the climate crisis, protecting the health and welfare of all Americans, and putting the Nation on the path to a net-zero greenhouse gas economy by 2050, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Climate Leadership and Environmental Action for our Nation’s Future Act or the CLEAN Future Act.  2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—National Climate Target 
Subtitle A—National Target 
Sec. 101. National goals. 
Sec. 102. Federal agency plans. 
Sec. 103. Accountability. 
Sec. 104. Clean Economy Federal Advisory Committee. 
Sec. 105. Recommendations for interim goals. 
Sec. 106. Definitions. 
Subtitle B—National Academy of Sciences Review 
Sec. 111. National Academy of Sciences review. 
Title II—Power 
Subtitle A—Clean Electricity Standard 
Sec. 201. Definitions. 
Sec. 202. Zero-emission electricity requirement. 
Sec. 203. Zero-emission electricity credit trading program. 
Sec. 204. Determination and issuance of quantity of zero-emission electricity credits. 
Sec. 205. Carbon Mitigation Fund. 
Sec. 206. State programs. 
Sec. 207. Report to Congress. 
Sec. 208. Information collection. 
Sec. 209. Civil penalties. 
Sec. 210. Regulations. 
Subtitle B—Federal Energy Regulatory Reform 
Part 1—Electricity Transmission 
Sec. 211. National policy on transmission. 
Sec. 212. Review of the effectiveness of policies and incentives to encourage deployment of advanced transmission technologies. 
Sec. 213. Siting of interstate electric transmission facilities. 
Sec. 214. Non-transmission alternatives. 
Sec. 215. Office of Transmission. 
Sec. 216. Identifying regional transmission needs. 
Sec. 217. Interregional transmission planning. 
Sec. 218. Transmission siting assistance program. 
Part 2—Public Interest and Energy Market Reforms 
Sec. 220. Market barriers to clean energy development. 
Sec. 220A. Office of Public Participation. 
Sec. 220B. Public interest under the Natural Gas Act. 
Sec. 220C. Modifications to exercise of the right of eminent domain by holder of a certificate of public convenience and necessity. 
Subtitle C—Public Utility Regulatory Policies Act Reform 
Sec. 221. Consideration of energy storage systems. 
Sec. 222. Coordination of programs. 
Sec. 223. Promoting consideration and utilization of non-wires solutions. 
Sec. 224. Contract options for qualified facilities. 
Sec. 225. Establishment of community solar programs. 
Sec. 226. Rural and remote communities electrification grants. 
Subtitle D—Electricity Infrastructure Modernization and Resilience 
Sec. 230. 21st century power grid. 
Sec. 231. Microgrids. 
Sec. 232. Strategic transformer reserve program. 
Sec. 233. Department of Energy support to repower communities. 
Sec. 234. Environmental Protection Agency support to repower communities. 
Sec. 235. Dam safety. 
Sec. 236. Clean energy microgrid grant program. 
Subtitle E—Clean Electricity Generation 
Sec. 241. Distributed energy resources. 
Sec. 242. Grant program for solar installations located in, or that serve, low-income and underserved areas. 
Sec. 243. Hydropower licensing and process improvements. 
Sec. 244. Long-term nuclear power purchase agreement pilot program. 
Sec. 245. Distributed renewable energy. 
Sec. 246. Power purchase agreements. 
Sec. 247. Hydropower regulatory improvements. 
Sec. 248. Study on equitable distribution of benefits of clean energy. 
Subtitle F—Low-Income Assistance 
Sec. 251. LIHEAP authorization. 
Title III—Efficiency 
Subtitle A—Energy Saving Building Codes 
Sec. 301. Energy saving building codes. 
Subtitle B—Existing Building Retrofits 
Sec. 311. Energy efficient public buildings. 
Sec. 312. Grants for energy efficiency improvements and renewable energy improvements at public school facilities. 
Subtitle C—Promoting Energy Efficiency 
Sec. 321. Removing barriers to efficiency. 
Sec. 322. Energy Efficiency and Conservation Block Grant Program. 
Sec. 323. Nonprofit energy efficiency pilot program. 
Sec. 324. Home Wildfire Risk Reduction Rebate Program. 
Sec. 325. State energy-efficient appliance rebate program. 
Subtitle D—HOPE for HOMES 
Sec. 331. Definitions. 
Part 1—HOPE training 
Sec. 332. Notice for HOPE Qualification training and grants. 
Sec. 333. Course criteria. 
Sec. 334. HOPE Qualification. 
Sec. 335. Grants. 
Sec. 336. Authorization of appropriations. 
Part 2—Home Energy Savings Retrofit Rebate Program 
Sec. 337. Establishment of Home Energy Savings Retrofit Rebate Program. 
Sec. 338. Partial system rebates. 
Sec. 339. State administered rebates. 
Sec. 340. Special provisions for moderate income households. 
Sec. 341. Evaluation reports to Congress. 
Sec. 342. Administration. 
Sec. 343. Treatment of rebates. 
Sec. 344. Authorization of appropriations. 
Part 3—General provisions 
Sec. 345. Appointment of personnel. 
Sec. 346. Maintenance of funding. 
Subtitle E—Investing in State Energy 
Sec. 351. Investing in State energy. 
Sec. 352. State energy security plans. 
Subtitle F—FEMP 
Sec. 361. Energy and water performance requirement for Federal facilities. 
Subtitle G—Open Back Better 
Sec. 371. Facilities energy resiliency. 
Sec. 372. Personnel. 
Subtitle H—Benchmarking 
Sec. 381. Definitions. 
Sec. 382. Commercial and multifamily building benchmarking and transparency initiative. 
Sec. 383. National benchmarking requirement. 
Sec. 384. Exemptions and extensions. 
Sec. 385. Data transparency and sharing. 
Sec. 386. Federal implementation and support. 
Title IV—Transportation 
Subtitle A—Greenhouse Gas Pollution Emission Standards 
Sec. 401. Transportation carbon management. 
Subtitle B—Cleaner Fuels 
Sec. 411. Accelerating approval of clean fuels. 
Sec. 412. Annual deadline for petitions by small refineries for exemptions from renewable fuel requirements. 
Sec. 413. Information in petition subject to public disclosure. 
Subtitle C—ZEV Vehicle Deployment 
Sec. 421. Reauthorization of diesel emissions reduction program. 
Sec. 422. Pilot program for the electrification of certain refrigerated vehicles. 
Sec. 423. Clean School Bus Program. 
Sec. 424. Clean Cities Coalition Program. 
Subtitle D—Zero Emissions Vehicle Infrastructure Buildout 
Part 1—Electric Vehicle Infrastructure 
Sec. 431. Definitions. 
Sec. 432. Electric vehicle supply equipment rebate program. 
Sec. 433. Model building code for electric vehicle supply equipment. 
Sec. 434. Electric vehicle supply equipment coordination. 
Sec. 435. State consideration of electric vehicle charging. 
Sec. 436. State energy plans. 
Sec. 437. Transportation electrification. 
Sec. 438. Federal fleets. 
Part 2—Electric Vehicles for Underserved Communities 
Sec. 440A. Expanding access to electric vehicles in underserved and disadvantaged communities. 
Sec. 440B. Electric vehicle charging equity program. 
Sec. 440C. Ensuring program benefits for underserved and disadvantaged communities. 
Sec. 440D. Definitions. 
Part 3—Electric Vehicle Mapping 
Sec. 440E. Definitions. 
Sec. 440F. Electric vehicle charging station mapping program. 
Sec. 440G. Authorization of appropriations. 
Subtitle E—Promoting Domestic Advanced Vehicle Manufacturing 
Sec. 441. Domestic Manufacturing Conversion Grant Program. 
Sec. 442. Advanced technology vehicles manufacturing incentive program. 
Subtitle F—Port Electrification and Decarbonization 
Sec. 451. Definitions. 
Sec. 452. Grants to reduce air pollution at ports. 
Sec. 453. Model methodologies. 
Sec. 454. Port electrification. 
Sec. 455. Authorization of appropriations. 
Title V—Industry 
Subtitle A—Industrial Technology Development, Demonstration, and Deployment 
Sec. 501. DOE Assistant Secretary for manufacturing and industry. 
Sec. 502. Supporting carbon dioxide geologic sequestration. 
Sec. 503. Determining reasonable prospect of repayment under title XVII loan program. 
Sec. 504. Clean energy manufacturing grant program. 
Subtitle B—Industrial Efficiency 
Sec. 511. Smart manufacturing leadership. 
Subtitle C—Federal Buy Clean Program 
Sec. 521. Definitions. 
Sec. 522. Embodied emissions transparency. 
Sec. 523. Reports to Congress. 
Sec. 524. Establishing buy clean standards for federally funded infrastructure projects. 
Sec. 525. Climate Star program. 
Subtitle D—Industrial efficiency incentives 
Sec. 531. Purposes. 
Sec. 532. Sustainable industry rebate program. 
Sec. 533. Industrial efficiency working group. 
Title VI—Environmental Justice 
Subtitle A—Empowering Community Voices 
Sec. 601. Definitions. 
Sec. 602. Environmental justice community technical assistance grants. 
Sec. 603. Interagency Federal Working Group on Environmental Justice. 
Sec. 604. Federal agency actions to address environmental justice. 
Sec. 605. National Environmental Justice Advisory Council. 
Sec. 606. Reducing disproportionate impacts of pollution on environmental justice communities. 
Sec. 607. Ensuring environmental justice in the disposal of hazardous waste. 
Sec. 608. Hazardous release community notification. 
Sec. 609. Environmental justice grant programs. 
Sec. 610. Environmental justice community solid waste disposal technical assistance grants. 
Sec. 611. Training of employees of Federal agencies. 
Sec. 612. Environmental justice basic training program. 
Sec. 613. Environmental justice clearinghouse. 
Sec. 614. Public meetings. 
Sec. 615. Environmental justice community, State, and Tribal grant programs. 
Sec. 616. Public health risks associated with cumulative environmental stressors. 
Sec. 617. Climate Justice Grant Program. 
Sec. 618. Office of Energy Equity. 
Subtitle B—Restoring Regulatory Protections 
Sec. 621. Enhancing underground injection controls for enhanced oil recovery. 
Sec. 622. Ensuring safe disposal of coal ash. 
Sec. 623. Safe hydration is an American right in energy development. 
Sec. 624. Addressing hazardous air pollution from oil and gas sources. 
Sec. 625. Closing loopholes and ending arbitrary and needless evasion of regulations. 
Subtitle C—Infrastructure To Protect Communities 
Sec. 631. Climate impacts financial assurance and user fees. 
Sec. 632. Brownfields funding. 
Sec. 633. Drinking Water SRF funding. 
Sec. 634. Drinking water system resilience funding. 
Sec. 635. PFAS treatment grants. 
Sec. 636. National Priorities List cleanup. 
Sec. 637. Lead service line replacement. 
Subtitle D—Climate Public Health Protection 
Sec. 641. Sense of Congress on public health and climate change. 
Sec. 642. Relationship to other laws. 
Sec. 643. National strategic action plan and program. 
Sec. 644. Advisory board. 
Sec. 645. Climate change health protection and promotion reports. 
Subtitle E—Public Health Air Quality Infrastructure 
Sec. 651. Health emergency air toxics monitoring. 
Sec. 652. Community air toxics monitoring. 
Sec. 653. Criteria pollutant/NAAQS monitoring network. 
Sec. 654. Sensor monitoring. 
Sec. 655. Environmental health disparities research grant programs. 
Sec. 656. Definitions. 
Title VII—Super Pollutants 
Subtitle A—Methane 
Sec. 701. Controlling methane emissions from the oil and natural gas sector. 
Sec. 702. Controlling flaring. 
Sec. 703. Emerging oil and natural gas greenhouse gas emission reduction technologies program. 
Sec. 704. Improving the natural gas distribution system. 
Sec. 705. Grants for composting and anaerobic digestion food waste-to-energy projects. 
Subtitle B—Black Carbon 
Sec. 711. Definitions. 
Sec. 712. Reduction of black carbon emissions. 
Title VIII—Economywide Policies 
Subtitle A—State Climate Plans 
Sec. 801. State Climate Plans. 
Subtitle B—Clean Energy and Sustainability Accelerator 
Sec. 811. Clean Energy and Sustainability Accelerator. 
Subtitle C—Clean Energy Workforce 
Part 1—Office of Economic Impact, Diversity, and Employment 
Sec. 821. Name of office. 
Sec. 822. Energy workforce development programs. 
Sec. 823. Authorization. 
Part 2—Energy Workforce Development 
Sec. 824. Energy workforce development. 
Sec. 825. Energy workforce grant program. 
Sec. 826. Definitions. 
Subtitle D—National Security 
Sec. 831. Climate change national security strategy. 
Sec. 832. Coordination on climate change and national security. 
Sec. 833. Federal agency implementation plan. 
Sec. 834. Definitions. 
Subtitle E—Ensuring Just and Equitable Climate Action 
Sec. 841. Worker protections. 
Sec. 842. Funding for environmental justice communities. 
Subtitle F—Climate Risk Disclosures 
Sec. 851. Sense of Congress. 
Sec. 852. Disclosures relating to climate change. 
Sec. 853. Backstop. 
Title IX—Waste Reduction 
Subtitle A—Clean Air 
Sec. 901. Definitions. 
Sec. 902. Clean air. 
Sec. 903. Environmental justice. 
Subtitle B—Product Standards and Producer Responsibility 
Sec. 911. Product standards and producer responsibility. 
Sec. 912. Federal procurement. 
Sec. 913. Task force on extended producer responsibility. 
Sec. 914. National Academy of Sciences review. 
Subtitle C—Zero-Waste grants 
Sec. 921. Definitions. 
Sec. 922. Grants for zero-waste projects. 
Sec. 923. Grants for landfill diversion. 
Sec. 924. Grant applications. 
Sec. 925. Reporting. 
Sec. 926. Annual conference. 
Sec. 927. Authorization of appropriations. 
Subtitle D—Education and Outreach 
Sec. 931. Definition of Administrator. 
Sec. 932. Consumer recycling education and outreach grant program. 
Sec. 933. Electronic waste education and awareness. 
Sec. 934. Authorization of appropriations. 
Subtitle E—Critical Minerals 
Sec. 941. Definitions. 
Sec. 942. Grants for battery collection, recycling, and reprocessing. 
Sec. 943. Best practices for collection of batteries. 
Sec. 944. Voluntary labeling program. 
Sec. 945. Task force on battery producer responsibility. 
Sec. 946. Task force on wind and solar recycling. 
Sec. 947. Studies on disposal and recycling. 
Sec. 948. Authorization of appropriations. 
Title X—Worker and Community Transition 
Sec. 1001. Definitions. 
Sec. 1002. Energy and economic transition impact studies. 
Sec. 1003. Office of Energy and Economic Transition. 
Sec. 1004. Interagency Energy and Economic Transition Task Force. 
Sec. 1005. Stakeholder Advisory Committee. 
Sec. 1006. Assistance for adversely affected communities. 
Sec. 1007. Community-based transition hub program. 
INational Climate Target 
ANational Target 
101.National goalsIt is hereby declared that it is— (1)the national interim goal for the United States to achieve a minimum of a 50 percent reduction in emissions of greenhouse gases from 2005 levels by not later than 2030; and  
(2)the national goal for the United States to achieve a 100 percent clean economy by not later than 2050. 102.Federal agency plans (a)Plan developmentThe head of each Federal agency shall, in accordance with this section, develop a plan for actions to be taken by the Federal agency, consistent with the Federal agency’s mission and exclusively through authorities vested in the Federal agency by provisions of law other than this Act, to achieve, in combination with the other Federal agencies, the national interim goal and the national goal declared by section 101. Each Federal agency’s plan shall include actions that will— 
(1)make significant and rapid progress toward meeting such national interim goal and national goal; and (2)constitute a substantial change from business-as-usual policies and practices of such Federal agency.  
(b)Actions To meet goals 
(1)In generalActions selected by the head of a Federal agency to include in a plan developed under subsection (a) may include issuing regulations, providing incentives, carrying out research and development programs, reducing the greenhouse gas emissions of such Federal agency itself, increasing the resilience of such Federal agency’s facilities and operations to climate change impacts and risks, and any other action the head of the Federal agency determines appropriate to achieve the national interim goal and the national goal declared by section 101.  (2)SelectionIn selecting actions to include in a plan developed under subsection (a), the head of each Federal agency shall select actions designed to— 
(A)improve public health, resilience, and environmental outcomes, especially for rural and low-income households, communities of color, Tribal and indigenous communities, deindustrialized communities, and communities that are disproportionately vulnerable to the impacts of climate change and other pollution; (B)provide benefits for consumers, small businesses, farmers and ranchers, and rural communities; 
(C)prioritize infrastructure investment that reduces emissions of greenhouse gases and other pollutants, creates quality jobs, and makes communities more resilient to the effects of climate change; (D)enhance quality job creation and raise labor standards across the United States economy, including removing policy barriers to labor union organizing, protecting labor agreements, applying prevailing wage, safety and health protections, domestic content, and other provisions; 
(E)lead in clean and emerging technology production and manufacturing across the supply chain and align policies to ensure United States companies retain their competitive edge in a clean economy; (F)ensure fairness and equity for workers and communities affected by the transition to a 100 percent clean economy; and 
(G)prepare communities for climate change impacts and risks. (c)Proposed plan (1)Public commentNot later than 6 months after the date of enactment of this Act, the head of each Federal agency shall make the proposed plan of the Federal agency developed under subsection (a) available for public comment. 
(2)Interagency reviewNot later than 9 months after the date of enactment of this Act, the head of a Federal agency, after considering public comments and revising a proposed plan developed under subsection (a), as appropriate, shall submit the proposed plan to the Administrator for review and comment. The Administrator, in consultation with the Secretary where appropriate, shall— (A)evaluate the sufficiency of each such proposed plan individually, and in combination with the proposed plans of other Federal agencies, to achieve the national interim goal and the national goal declared by section 101; and 
(B)provide, not later than 90 days after receiving the proposed plan of a Federal agency, written recommendations to such Federal agency to ensure that the plan is individually, and in combination with the proposed plans of other Federal agencies, sufficient to achieve the national interim goal and the national goal declared by section 101 and advance the objectives listed in subsection (b)(2). (d)SubmissionNot later than 15 months after the date of enactment of this Act, the head of each Federal agency shall make public and submit to Congress— 
(1)a plan developed under subsection (a) that incorporates revisions to the proposed plan, as appropriate, to address the recommendations provided by the Administrator under subsection (c); (2)the recommendations provided by the Administrator under subsection (c); and 
(3)recommendations of the Federal agency on additional authority for the Federal agency, if any, that would be helpful for such Federal agency, in combination with the other Federal agencies, to achieve the national interim goal and the national goal declared by section 101. (e)Technical assistanceThe Administrator, in consultation with the Secretary as appropriate, shall provide technical assistance upon request by any Federal agency in developing or revising a plan under this section.  
(f)ImplementationBeginning not later than 15 months after the date of enactment of this Act, the head of each Federal agency shall implement the plan of the Federal agency developed under subsection (a) and submitted to Congress under subsection (d). (g)RevisionsNot less frequently than every 24 months after the head of a Federal agency submits to Congress the Federal agency’s plan under subsection (d), the head of such Federal agency, in consultation with the Administrator, shall review and revise the plan to ensure it is sufficient to achieve, in combination with the plans of the other Federal agencies, the national interim goal and the national goal declared by section 101. The head of each Federal agency shall include the conclusion of each such review and any revised plan resulting from such review in the next annual report required under subsection (h).  
(h)Annual reportNot later than March 31 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under subsection (d), and not later than March 31 of each year thereafter, the head of each Federal agency shall issue a public report on the plan of such Federal agency (including any revisions to such plan), actions taken by the Federal agency pursuant to such plan, and the effects of such actions, during the preceding calendar year.  103.Accountability (a)EPA review and reportsThe Administrator shall— 
(1)monitor the overall progress of the United States in reducing greenhouse gas emissions and toward achieving the national interim goal and the national goal declared by section 101; and (2)not later than September 30 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under section 102(d), and not later than September 30 of each year thereafter, submit to Congress and publish a report on such progress that includes— 
(A)a review of how such greenhouse gas emissions reductions relate to the international commitments of the United States; and (B)recommendations developed under subsection (b). 
(b)RecommendationsThe Administrator shall include— (1)in each annual report submitted under subsection (a), as appropriate, after consulting with the Secretary and considering any recommendations of the Advisory Committee, recommendations regarding the rate of progress of the United States toward achieving the national interim goal and the national goal declared by section 101; and 
(2)in an appendix to each such annual report, the recommendations of the Advisory Committee. 104.Clean Economy Federal Advisory Committee (a)EstablishmentNot later than 3 months after the date of enactment of this Act, the Administrator shall— 
(1)establish an advisory committee, to be known as the Clean Economy Federal Advisory Committee, to make recommendations described in subsection (c); and (2)appoint the following members to the Advisory Committee that reflect diversity in gender, age, race, and geography: 
(A)2 members who are State officials from different States, including at least 1 official from a State that has adopted greenhouse gas reduction targets. (B)2 members who are local government officials from different States than the States represented by the members appointed pursuant to subparagraph (A), including— 
(i)1 official from a city or county that has adopted greenhouse gas reduction targets; and (ii)1 official from a city or county that is impacted by the transition away from fossil energy. 
(C)1 member who represents an environmental nonprofit organization with expertise in mitigation of greenhouse gas emissions. (D)2 members who are members of environmental justice organizations representing environmental justice communities. 
(E)2 members who are members of climate justice organizations representing communities on the front lines of climate change. (F)2 members who are representatives of Tribal communities, including— 
(i)1 member from a community impacted by pollution from the fossil fuel industry; and (ii)1 member from a community impacted by the transition away from fossil energy. 
(G)2 members who are members of the National Academy of Sciences and have expertise in climate science.  (H)4 members who are employed by organized labor unions, including— 
(i)1 member from a utility sector union; (ii)1 member from a transportation sector union; 
(iii)1 member from a manufacturing union; and (iv)1 member from a building trades union. 
(I)2 members who are employed by the power sector, including at least 1 member from a business in the clean energy industry. (J)2 members of the agriculture industry, including 1 member who is a farmer or rancher and 1 member who represents an organization that represents family farms. 
(K)2 members from the transportation sector, including at least 1 member who is a representative of a public transit industry. (L)2 members from the manufacturing sector, including at least 1 member who is from a business that has committed to net-zero greenhouse gas emissions. 
(M)2 members from the commercial and residential building sector, including at least 1 member who is from a business that has committed to improving energy efficiency in commercial or residential buildings. (N)1 member with expertise in public health. 
(O)1 member who is a young person who is associated with a climate and environmental organization. (b)Organization; termination (1)SubcommitteesThe Advisory Committee may, as the Advisory Committee determines appropriate, establish subcommittees to provide advice to the full Advisory Committee on matters within the respective subcommittee’s area of expertise. At a minimum, the Advisory Committee shall consider establishing subcommittees on— 
(A)environmental justice; (B)climate justice;  
(C)fairness and equity for workers; and (D)the transition of communities dependent upon fossil fuels. 
(2)MeetingsThe Advisory Committee shall meet not less frequently than 3 times in the first year after it is established, and at least annually thereafter. (3)TermsA member of the Advisory Committee shall be appointed for a term of 2 years and the Administrator may reappoint members for no more than 3 consecutive terms. 
(4)VacanciesAny vacancy in the Advisory Committee shall be filled by the Administrator in the same manner as the original appointment and not later than 180 days after the occurrence of the vacancy. (5)ChairThe Advisory Committee shall appoint a chair from among the members of the Advisory Committee by a majority of those voting, if a quorum is present. 
(6)QuorumA two-thirds majority of members of the full Advisory Committee shall constitute a quorum. (7)Applicability of FACAThe Advisory Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.). 
(8)TerminationThe Advisory Committee shall terminate on December 31, 2050.  (c)Recommendations (1)Interim goalsNot later than 15 months after the date of enactment of this Act, and upon the request of the Administrator thereafter, the Advisory Committee shall submit to the Administrator recommendations on one or more interim greenhouse gas emissions reduction goals for the United States to achieve before achieving the national goal declared by section 101(2). 
(2)Annual reviewNot later than June 30 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under section 102(d), and not later than June 30 of each year thereafter, and upon the request of the Administrator, the Advisory Committee may provide recommendations for the Administrator to consider in developing recommendations to include in the annual report required under section 103. (3)Other mattersUpon the request of the Administrator, or upon the Advisory Committee’s initiative, the Advisory Committee may provide recommendations for the Administrator to consider regarding any of the matters addressed by this Act. 
105.Recommendations for interim goals 
(a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall, after consulting with the Secretary and obtaining the recommendations of the Advisory Committee, recommend to Congress one or more interim greenhouse gas emissions reduction goals for the United States to achieve before achieving the national goal declared by section 101(2). In selecting one or more such interim goals to recommend to Congress, the Administrator shall consider— (1)the best available science on the needed pace of reducing greenhouse gas emissions to limit global warming to 1.5° Celsius; 
(2)the international commitments by the United States to address climate change, so as to ensure that any interim goal is, at a minimum, consistent with such commitments; and (3)the degree of progress considered necessary by a given date to maximize the likelihood that there is an economically and technically feasible path forward from such date to achieve the national goal declared by section 101(2). 
(b)UpdatesUpon request of Congress, or any new international commitment by the United States to address climate change, the Administrator may recommend to Congress revised or additional interim goals. 106.DefinitionsFor purposes of this subtitle: 
(1)Advisory CommitteeThe term Advisory Committee means the Clean Economy Federal Advisory Committee established pursuant to section 104. (2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(3)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. (4)Greenhouse gasThe term greenhouse gas means the heat-trapping gases for which the anthropogenic emissions are estimated and reported in the most recently issued Inventory of U.S. Greenhouse Gas Emissions and Sinks prepared annually by the Environmental Protection Agency in accordance with the commitments of the United States under the United Nations Framework Convention on Climate Change. 
(5)100 percent clean economyThe term 100 percent clean economy means, with respect to the United States, economywide, net-zero greenhouse gas emissions, or negative greenhouse gas emissions, after annual accounting for sources and sinks of anthropogenic greenhouse gas emissions consistent with the coverage of emissions reported by the United States under the United Nations Framework Convention on Climate Change.  (6)SecretaryThe term Secretary means the Secretary of Energy. 
BNational Academy of Sciences Review 
111.National Academy of Sciences review 
(a)In generalThe Administrator of the Environmental Protection Agency shall seek to enter into an agreement with the National Academy of Sciences under which the Academy agrees to— (1)conduct a study on matters concerning the national goal of achieving net-zero greenhouse gas emissions by 2050;  
(2)not later than 3 years after the date of entry into such agreement, complete such study and submit to the Congress and the Administrator a report on the results of such study that includes— (A)the metrics by which the achievement of such goal should be determined; and 
(B)a method to determine progress toward and success in reaching such goal; and (3)not later than 5 years after the submission of such report, submit a followup report assessing— 
(A)the effectiveness of the metrics and method recommended in the report pursuant to subparagraphs (A) and (B) of paragraph (2) in evaluating progress toward reaching such goal;  (B)the implementation by the Environmental Protection Agency of such metrics and method, and of other recommendations in such report; and 
(C)the progress made towards the national goal declared by section 101(2) and all interim goals recommended to Congress by the Administrator pursuant to section 105. (b)Timing of agreementThe Administrator shall seek to enter into the agreement described in subsection (a) not later than 180 days after the date of enactment of this Act. 
(c)RequirementsThe study and report pursuant to paragraphs (1) and (2) of subsection (a) shall— (1)provide comprehensive metrics to measure lifecycle greenhouse gas emissions by sector and, where appropriate, major subsector, including— 
(A)industry; (B)electricity and heat production; 
(C)transportation; (D)buildings; 
(E)agriculture, forestry, and other land use; and (F)other sectors or major subsectors selected by the Academy; 
(2)provide methodologies, inputs, measurements, techniques, and equations to calculate lifecycle greenhouse gas emissions for each sector for which metrics are provided pursuant to paragraph (1) and, as the Academy deems appropriate, each major subsector for which such metrics are provided; (3)identify limitations when evaluating and selecting metrics to calculate lifecycle greenhouse gas emissions, and any challenges relevant to calculating lifecycle greenhouse gas emissions;  
(4)review and synthesize relevant existing assessments of lifecycle greenhouse gas emissions for each sector for which metrics are provided pursuant to paragraph (1) and, as the Academy deems appropriate, each major subsector for which such metrics are provided, including assessments produced by— (A)the Intergovernmental Panel on Climate Change; 
(B)nongovernmental entities, nonprofit organizations, and academic institutions; (C)private actors; 
(D)domestic and international government actors; and (E)other international organizations; 
(5)assess existing metrics and methodologies for accounting for negative emissions and sinks; and (6)provide a methodology to use lifecycle greenhouse gas emissions metrics to determine sector- and major subsector-specific progress toward the national goal, including balancing emission sources, negative emissions, and sinks. 
(d)RecommendationsThe study and report pursuant to paragraphs (1) and (2) of subsection (a) shall identify actions that could be taken to— (1)improve scientific understanding key to assessing progress toward and success in achieving the national goal of net-zero greenhouse gas emissions by 2050; 
(2)improve the measurement of lifecycle greenhouse gas emissions; and (3)improve the accounting of negative emissions and sinks. 
(e)DefinitionsIn this section: (1)The term Academy means the National Academy of Sciences. 
(2)The term Administrator means the Administrator of the Environmental Protection Agency. (3)The term lifecycle greenhouse gas emissions means the aggregate quantity of greenhouse gas emissions (including direct emissions and significant indirect emissions such as significant emissions from land-use changes), as determined by the Academy over the full lifecycle of the respective greenhouse gases, across all stages of a given sector or major subsector’s supply chain, where the mass values for all greenhouse gases are adjusted to account for their relative global warming potential and residence time. 
(4)The term negative emissions means greenhouse gases permanently removed from the atmosphere, other than biogenic removals through land-use and forestry practices. (5)The term sinks means a reservoir of greenhouse gases removed from the atmosphere through land-use and forestry practices, consistent with the United Nations Framework Convention on Climate Change (UNFCCC) national inventory accounting guidelines. 
IIPower 
AClean Electricity Standard 
201.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)AffiliateThe term affiliate has the meaning given such term in section 1262 of the Energy Policy Act of 2005 (42 U.S.C. 16451). (3)Associate companyThe term associate company has the meaning given such term in section 1262 of the Energy Policy Act of 2005 (42 U.S.C. 16451).  
(4)Behind-the-meter generation systemThe term behind-the-meter generation system means a system of generation of electric energy that operates on the electric consumer side of the applicable utility meter.  (5)Beneficial electrification-related reductionThe term beneficial electrification-related reduction means the net reduction of the aggregate greenhouse gas emissions of a retail electricity supplier and an electric consumer as the result of the replacement of a power source of the electric consumer that is not electric energy with electric energy provided by the retail electricity supplier, including for the purpose of transportation, space heating, water heating, or industrial processes.  
(6)Carbon dioxide equivalentThe term carbon dioxide equivalent means the number of metric tons of carbon dioxide emissions with the same global warming potential over a 20-year period as 1 metric ton of another greenhouse gas, including the effects of climate-carbon feedbacks for both carbon dioxide and the other greenhouse gas, as determined in accordance with the Fifth Assessment Report of the Intergovernmental Panel on Climate Change. For methane, the global warming potential shall include the effect of carbon dioxide from methane oxidation in the atmosphere. (7)Carbon intensityThe term carbon intensity means the carbon dioxide equivalent emissions associated with the generation of 1 megawatt-hour of electric energy, as determined by the Secretary under section 204. 
(8)Carbon intensity factorThe term carbon intensity factor means— (A)for each calendar year through 2030, 0.82;  
(B)for calendar year 2031, 0.736;  (C)for calendar year 2032, 0.652;  
(D)for calendar year 2033, 0.568;  (E)for calendar year 2034, 0.484; or 
(F)for calendar year 2035 and each calendar year thereafter, 0.4. (9)Electric consumerThe term electric consumer has the meaning given such term in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602). 
(10)Federal Power Marketing AdministrationThe term Federal Power Marketing Administration means the Bonneville Power Administration, the Southeastern Power Administration, the Southwestern Power Administration, or the Western Area Power Administration. (11)Generating unitThe term generating unit means a unit or system of units that— 
(A)generates electric energy that is consumed in the United States; (B)generates not fewer than 20 megawatt-hours of electric energy per calendar year; and 
(C) 
(i)delivers electric energy to the electric grid; or (ii)in the case of a behind-the-meter generation system— 
(I)delivers electric energy to the electric grid; or (II)generates electric energy that is consumed onsite for a useful purpose other than for generating electric energy. 
(12)GeneratorThe term generator means the owner or operator of a generating unit. (13)Greenhouse gasThe term greenhouse gas includes each of the following:  
(A)Carbon dioxide. (B)Methane. 
(C)Nitrous oxide. (D)Sulfur hexafluoride. 
(E)Any hydrofluorocarbon. (F)Any perfluorocarbon. 
(G)Nitrogen trifluoride. (H)Any fully fluorinated linear, branched, or cyclic— 
(i)alkane; (ii)ether; 
(iii)tertiary amine; or (iv)aminoether.  
(I)Any perfluoropolyether.  (J)Any hydrofluoropolyether. 
(K)Any other fluorocarbon, except for a fluorocarbon with a vapor pressure of less than 1 mm of Hg absolute at 25 degrees Celsius. (14)Qualified combined heat and power systemThe term qualified combined heat and power system means a system that— 
(A)uses the same energy source for the simultaneous or sequential generation of electric energy and thermal energy; (B)produces at least— 
(i)20 percent of the useful energy of the system in the form of electric energy; and (ii)20 percent of the useful energy of the system in the form of useful thermal energy; 
(C)to the extent that the system uses biomass, uses only qualified renewable biomass; and  (D)operates with an energy efficiency percentage, as determined in accordance with section 48(c)(3)(C)(i) of the Internal Revenue Code of 1986, of greater than 60 percent on a year-round basis. 
(15)Qualified electricity generation 
(A)In generalThe term qualified electricity generation means the number of megawatt-hours of electric energy that a generator generates using a generating unit and— (i)sells directly or indirectly for use by electric consumers for purposes other than resale; or 
(ii)that is consumed onsite for a useful purpose other than for generating electric energy. (B)Affiliate salesFor purposes of calculating the quantity of electric energy sold by a retail electricity supplier under this paragraph, the quantity of electric energy sold— 
(i)by an affiliate of the retail electricity supplier, or an associate company of the retail electricity supplier, to an electric consumer (other than to a lessee or tenant of the affiliate or associate company) shall be treated as sold by the retail electricity supplier; and (ii)by such retail electricity supplier to an affiliate, lessee, or tenant of the retail electricity supplier shall not be considered to be a sale to an electric consumer.  
(16)Qualified low-carbon fuel 
(A)In generalThe term qualified low-carbon fuel means a fuel that— (i)is produced through any process that significantly limits or avoids greenhouse gas emissions; and  
(ii)does not release greenhouse gas emissions during combustion. (B)InclusionThe term qualified low-carbon fuel includes, subject to subparagraph (A)— 
(i)ammonia; and (ii)hydrogen. 
(17)Qualified renewable biomass 
(A)In generalThe term qualified renewable biomass means— (i)any crop byproduct, or crop residue, harvested from actively managed, or fallow, agricultural, nonforested land that was cleared before January 1, 2020, if the harvesting of the byproduct or residue does not lead to a net decline in soil organic matter for the applicable land; 
(ii)any cellulose, hemicellulose, or lignin that is derived from a woody or nonwoody plant that is planted for closed-loop biomass (as defined in section 45(c)(2) of the Internal Revenue Code of 1986) on land that was, as of January 1, 2021— (I)actively managed cropland or fallow and nonforested cropland, as defined by the Department of Agriculture; 
(II)a brownfield site (as defined in section 101(39) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39))); or (III) an abandoned mine site; 
(iii)nonhazardous algal or other micro-crop matter; and (iv)waste— 
(I)that is burned in a qualified combined heat and power system; and  (II)that is— 
(aa)methane captured from a landfill, an animal production facility, or a sewage treatment operation;  (bb)nonhazardous landscape or right-of-way trimmings;  
(cc)vegetative matter removed from an area located not more than 200 yards from a building, residence, or campground for the purpose of protecting structures from wildfire; (dd)any byproduct of a wood mill or paper mill operation, including lignin in spent pulping liquors, that is demonstrated to otherwise be burned for energy onsite; 
(ee)plant material removed for the purposes of invasive or noxious plant species control; or (ff)downed wood from extreme weather events. 
(B)Limit of inclusion of invasive speciesExcept as provided in subparagraph (A)(iv)(II)(ee), the term qualified renewable biomass does not include any matter that the Secretary of Agriculture, in consultation with other Federal or State departments and agencies the Secretary determines appropriate, determines is derived from— (i)a plant that is invasive or noxious; or 
(ii)a species or varieties of plants that are potentially invasive. (C)OversightThe Administrator shall oversee that the aforementioned standards for qualified renewable biomass in subparagraphs (A) and (B) are adhered to, in consultation with the Secretary of Agriculture and the Secretary of the Interior, as appropriate. 
(D)EmissionsProcessing or combustion of qualified renewable biomass should not result in emissions of— (i)an air pollutant for which air quality criteria has been issued under section 108 of the Clean Air Act (42 U.S.C. 7408); or 
(ii)a hazardous air pollutant listed pursuant to section 112(b) of the Clean Air Act (42 U.S.C. 7412). (18)Qualified waste-to-energyThe term qualified waste-to-energy means electric energy generated—  
(A)from the combustion of— (i)post-recycled municipal solid waste; 
(ii)gas produced from the gasification or pyrolization of post-recycled municipal solid waste; (iii)biogas; 
(iv)landfill methane; (v)animal waste or animal byproducts; 
(vi)food waste; (vii)if diverted from or separated from other waste out of a municipal waste stream— 
(I)paper products that are not commonly recyclable; (II)vegetation; 
(III)tree trimmings; (IV)solid-wood yard waste, pallets, or crates; or 
(V)manufacturing and construction debris; or  (viii)any byproduct of a wood or paper mill operation, including lignin in spent pulping liquors; and 
(B)at a facility that the Administrator has certified, within the past 18 months, is— (i)in compliance with all applicable Federal and State environmental permits; and 
(ii)in the case of a facility that commences operation before the date of enactment of this subtitle, in compliance with emission standards under sections 112 and, as applicable, 129 of the Clean Air Act (42 U.S.C. 7412, 7429) that apply as of the date of enactment of this subtitle to new facilities within the applicable source category. (19)Retail electricity supplierThe term retail electricity supplier, as determined for each calendar year, means an entity in the United States that sold not fewer than 20 megawatt-hours of electric energy to electric consumers for purposes other than resale during the preceding calendar year. 
(20)SaleThe term sale, when used with respect to electric energy, has the meaning given such term in section 3(13) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602(13)).  (21)StateExcept as otherwise provided in this title, the term State means a State of the United States and any district, commonwealth, territory, or possession of the United States.  
(22)Zero-emission electricityThe term zero-emission electricity means the fraction of the electric energy generated by a given generating unit whose generation is not associated with the release of greenhouse gases to the atmosphere. The number of megawatt-hours of zero-emission electricity of a given generating unit is equal to the product obtained by multiplying— (A)the qualified electricity generation of the generating unit; by 
(B)the extent to which the operation of the generating unit results in fewer greenhouse gas emissions than an efficient coal-burning power plant, which is the number that equals— (i)1.0; less 
(ii)the quotient obtained by dividing— (I)the carbon intensity of the generating unit; by 
(II)the carbon intensity factor. (23)Zero-emission electricity creditThe term zero-emission electricity credit means a credit issued pursuant to section 204. 
202.Zero-emission electricity requirement 
(a)Zero-Emission electricity requirement 
(1)Credit submission requirementExcept as otherwise provided in this section, effective beginning with calendar year 2023, for each calendar year, not later than June 1 of the following calendar year, each retail electricity supplier shall submit to the Administrator a quantity of zero-emission electricity credits that is equal to— (A)for each of calendar years 2023 and 2024, the quantity of zero-emission electricity credits determined under paragraph (3) for the retail electricity supplier for such calendar year; and 
(B)for calendar year 2025 and each calendar year thereafter, the average of the quantity of zero-emission electricity credits determined under paragraph (3) for the retail electricity supplier for such calendar year and the two prior calendar years.  (2)Voluntary assignment of compliance obligation by public power utilities and electric cooperativesAny retail electricity supplier that is an electric cooperative, a State, or any political subdivision of a State, may elect to enter into an agreement with another political subdivision of a State, an electric cooperative that has an obligation to serve such retail electricity supplier, or a generator to assign any reporting or compliance obligation under this title to such other political subdivision of a State, electric cooperative, or generator. An assignment made under this paragraph shall be established through a binding agreement executed among the relevant parties. 
(3)Quantity of zero-emission electricity credits 
(A)In generalFor each calendar year, the Administrator shall determine a quantity of zero-emission electricity credits for a retail electricity supplier that is equal to the product obtained by multiplying— (i)the total quantity of electric energy, in megawatt-hours, consumed by electric consumers of the retail electricity supplier during the calendar year, that is provided by the retail electricity supplier or by a behind-the-meter generation system, as reported under subsection (b); by  
(ii)the minimum percentage of zero-emission electricity for the calendar year. (B)System support resourceFor any calendar year in which a generating unit that is owned by a retail electricity supplier has been designated a System Support Resource by the Federal Energy Regulatory Commission and is thereby required, by an Independent System Operator or Regional Transmission Organization, or under a State-regulated resource planning process, to remain in operation because retirement of the generating unit would harm the reliability of the electric energy transmission system, in calculating the total quantity of electric energy consumed by electric consumers of the retail electricity supplier under subparagraph (A)(i), the Administrator shall deduct the quantity of megawatt-hours of electricity generated by such generating unit during such calendar year.  
(C)Exception 
(i)In generalNotwithstanding anything to the contrary in this section, beginning with calendar year 2031, the Administrator shall defer for one calendar year increasing the required minimum percentage of zero-emission electricity as set forth in clauses (iii) through (vii) of paragraph (5)(C) for a retail electricity supplier if the retail electricity supplier submits an alternative compliance payment in lieu of more than 10 percent of the quantity of zero-emission electricity credits due pursuant to this section in both calendar year 2029 and calendar year 2030, or any two consecutive calendar years thereafter. (ii)Extended scheduleIf a retail electricity supplier receives a deferral pursuant to clause (i), the minimum percentage of zero-emission electricity as set forth in clauses (iii) through (vii) of paragraph (5)(C) shall be each be extended by one calendar year. 
(iii)Savings clauseNotwithstanding clauses (i) and (ii), the required minimum percentage of zero-emission electricity set forth in paragraph (5)(C)(vii) shall not be deferred beyond calendar year 2040. (iv)Electric utility bill payment assistanceIf the Administrator issues a deferral pursuant to clause (i), the Administrator shall, notwithstanding anything to the contrary in section 205, award under section 205(b) an amount of money equal to 25 percent of the total amount paid by a retail electricity supplier as alternative compliance payments in the two years that triggered the deferral. Such sums shall be paid awarded for the sole purpose of assisting consumers of the retail electricity supplier with their electric utility bill pursuant to terms established by the Administrator. 
(4)DefinitionsIn this subsection: (A)2020s annual percentage increaseThe term 2020s annual percentage increase means, with respect to a retail electricity supplier, the product obtained by multiplying— 
(i)the difference between 80 percent and the baseline zero-emission electricity percentage; by— (ii)1/7. 
(B)Baseline zero-emission electricity percentage 
(i)In generalThe term baseline zero-emission electricity percentage means, with respect to a retail electricity supplier, the average percentage of the electric energy consumed by all electric consumers of the retail electricity supplier that is zero-emission electricity during calendar years 2017, 2018, and 2019. (ii)ElectionFor any retail electricity supplier served by an Independent System Operator or a Regional Transmission Organization, or participating in a joint unit commitment and centralized economic dispatch system regulated by the Federal Energy Regulatory Commission, the retail electricity supplier may elect to set its baseline zero-emission electricity percentage under clause (i) on the basis of the zero-emission electricity and electric energy consumed by either— 
(I) all electric consumers of the retail electricity supplier; or (II)all electric consumers served by the Independent System Operator, Regional Transmission Organization, or the applicable joint unit commitment and centralized economic dispatch system that serves the retail electricity supplier.  
(iii)Notification of electionA retail electricity supplier shall inform the Administrator of its election under clause (ii) not later than 180 days after the date of enactment of this Act. (C)Minimum percentage of zero-emission electricityThe term minimum percentage of zero-emission electricity means, with respect to a retail electricity supplier— 
(i)for calendar year 2023, the baseline zero-emission electricity percentage;  (ii)for each of calendar years 2024 through 2030, the amount, not to exceed 100 percent, obtained by adding— 
(I)the minimum percentage of zero-emission electricity for the previous calendar year; and (II)the 2020s annual percentage increase;  
(iii)for calendar year 2031, 84 percent; (iv)for calendar year 2032, 88 percent; 
(v)for calendar year 2033, 92 percent; (vi)for calendar year 2034, 96 percent; and 
(vii)for calendar year 2035 and each calendar year thereafter, 100 percent. (b)Reporting on behind-the-Meter generation systemsEffective beginning in calendar year 2023, each retail electricity supplier serving one or more behind-the-meter generation systems may, not later than January 1 of each calendar year, submit to the Administrator— 
(1)verification of the carbon intensity of behind-the-meter generation systems connected to the retail electricity supplier; and (2)the quantity of electric energy generated by each such behind-the-meter generation system that is consumed for a useful purpose by electric consumers served by the retail electricity supplier. 
(c)Alternative compliance payments 
(1)In generalA retail electricity supplier may satisfy the requirements of subsection (a) with respect to a calendar year, in whole or in part, by submitting to the Administrator, in lieu of each zero-emission electricity credit that would otherwise be due, an alternative compliance payment equal to the amount determined for such calendar year pursuant to subparagraph (2). (2)CalculationThe Administrator shall calculate the alternative compliance payment under subparagraph (1) for each calendar year as follows: 
(A)For calendar year 2023, the alternative compliance payment shall be $40. (B)For calendar year 2024 and each calendar year thereafter, the Administrator shall— 
(i)increase the prior calendar year amount by 3 percent; and (ii)adjust for inflation. 
203.Zero-emission electricity credit trading program 
(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a zero-emission electricity credit trading program under which— (1)the Administrator shall record, track, auction, and transfer zero-emission electricity credits; and 
(2)a generator to whom such zero-emission electricity credits are issued may sell or otherwise transfer those credits, as provided or allowed by applicable contracts, through— (A)any auction established under the zero-emission electricity credit trading program; 
(B)direct sales; or (C)other transactional arrangements that sell electric energy or generating capacity either separately or combined with the transfer of zero-emission electricity credits, including transactions that pair zero-emission electricity credits with the demand of the retail electricity supplier. 
(b)AdministrationIn carrying out the program under this section, the Administrator shall ensure that a zero-emission electricity credit may be— (1)submitted only once under section 202(a); and 
(2)only purchased by, transferred to, or otherwise secured by a retail electricity supplier. (c)Delegation of market function (1)In generalIn carrying out the program under this section, the Administrator may delegate, to one or more appropriate entities— 
(A) the administration of a transparent national market for the sale or trade of zero-emission electricity credits; and (B)the tracking of dispatch of zero-emission electricity generation.  
(2)AdministrationIn making a delegation under paragraph (1), the Administrator shall ensure that the tracking and reporting of information concerning the dispatch of zero-emission electricity generation is transparent, verifiable, and independent of any interests subject to an obligation under this title. (d)Banking of zero-Emission electricity creditsA zero-emission electricity credit may be used for compliance with the requirements of section 202 for the calendar year for which the zero-emission electricity credit is issued and the subsequent 3 calendar years. 
204.Determination and issuance of quantity of zero-emission electricity credits 
(a)Issuance of zero-Emission electricity creditsThe Administrator shall issue to each generator a quantity of zero-emission electricity credits determined in accordance with this section, not later than March 1 of the calendar year after the calendar year for which the zero-emission electricity credits are issued.  (b)General rules on credit issuanceExcept as otherwise provided in this section, the Administrator shall issue to a generator generating zero-emission electricity during a calendar year a quantity of zero-emission electricity credits for such generation that is equal to the product obtained by multiplying— 
(1)the qualified electricity generation of the generator during such calendar year; by (2)the number that equals— 
(A)1.0; less (B)the quotient obtained by dividing— 
(i)the average carbon intensity of the generating units of such generator for such calendar year, as determined in accordance with subsection (c); by  (ii)the carbon intensity factor. 
(c)General rules on determining carbon intensityNotwithstanding any other provision of this section, the Administrator shall determine the carbon intensity of each generating unit of a generator. Such determination shall be made— (1)using data and methods from the Air Emission Measurement Center of the Environmental Protection Agency for emission testing and monitoring, including— 
(A)continuous emission monitoring systems; and (B)predictive emission monitoring systems; and 
(2)with respect to a determination of the carbon intensity of any generating unit using qualified renewable biomass or qualified low-carbon fuel, or generating qualified waste-to-energy, in consultation with— (A)the Secretary of Agriculture; and 
(B)the Secretary of the Interior. (d)Carbon intensity for certain categories of generating units (1)Generating units utilizing technologies without direct emissionsThe Administrator shall assign a carbon intensity of zero for any generating unit of a generator that does not produce direct emissions of any greenhouse gas in generating electric energy, including any generating unit that generates electric energy only through the use of solar, wind, ocean, current, wave, tidal, geothermal, nuclear energy, or hydropower technology (except as described under paragraph (3)).  
(2)Generating units utilizing technologies utilizing fossil fuels 
(A)Accounting for upstream greenhouse gas emissionsIn determining the carbon intensity of each generating unit using fossil fuel, the Administrator shall account for the following emissions as if emitted directly by the generating unit: (i)The carbon dioxide emissions of the generating unit. 
(ii)With respect to the amount of carbon dioxide and methane emissions that occur during extraction, flaring, processing, transmission, and transportation of the fossil fuel— (I)the average amounts of carbon dioxide and methane emissions, in terms of carbon dioxide equivalent, associated with such fossil fuel in the United States; or 
(II)with respect to a generator that the Administrator determines under subparagraph (B) has demonstrated that the fossil fuel consumed by such generator is associated with the release of smaller amounts of carbon dioxide and methane emissions than the amounts described in subclause (I), such smaller amounts.  (B)Determination (i)In generalIn determining both the average amount of emissions associated with a fossil fuel in the United States and the emissions of each generating unit using fossil fuel under subparagraph (A), the Administrator shall utilize the best available science, including with respect to the measurement of low-frequency high-emission events, including data from the detection of natural gas flaring from the satellite observations of the National Oceanic and Atmospheric Administration. 
(ii)Determination factorsThe Administrator may determine that a generator has demonstrated that the fossil fuel consumed by such generator is associated with the release of smaller amounts of carbon dioxide and methane emissions than the amounts described in subparagraph (A)(ii)(I) if the demonstration— (I)relies on the detection of fugitive and routine emissions from the applicable facilities through the use of continuous monitoring devices operated by one or more independent parties; 
(II)relies on measurements that occur on a continuing basis and no less frequently than once per day; (III)relies on measurements that are capable of detecting methane emissions at least as small as one gram of methane per second; and 
(IV)accounts for low-frequency, high-emission events. (iii)Public availabilityThe information provided to the Administrator by a generator to make a determination under this subparagraph shall be available to the public upon such determination.  
(C)StandardsThe Administrator shall promulgate the standards for measurement necessary to implement subparagraphs (A) and (B) not less than 2 years after the date of enactment of this subtitle and shall update such standards every 5 years thereafter, based on the best available science and technology, including by increasing the level of frequency required under subparagraph (B)(i)(II) and decreasing the lower detection limit required under subparagraph (B)(i)(III).  (3)Hydropower utilizing a new reservoirIn determining the carbon intensity of each generating unit using hydropower associated with a reservoir constructed after the date of enactment of this Act, the Administrator shall account for the greenhouse gas emissions that can be attributed to the hydropower facility, including the applicable new reservoir.  
(e)Quantity of credits issued for certain categories of generating units 
(1)Qualified combined heat and power systems 
(A)In generalThe Administrator shall issue to a generator generating zero-emission electricity during a calendar year using a generating unit that is a qualified combined heat and power system a quantity of zero-emission electricity credits for such generation that is equal to— (i)the product obtained by multiplying— 
(I)the number of megawatt-hours of electric energy generated by the qualified combined heat and power system during such calendar year; by (II)the number that equals— 
(aa)1.0; less (bb)the quotient obtained by dividing— 
(AA)the carbon intensity of the qualified combined heat and power system; by (BB)the carbon intensity factor; less 
(ii)the product obtained by multiplying— (I)the number of megawatt-hours of electric energy generated by the qualified combined heat and power system that are consumed onsite during such calendar year; by 
(II)the average of the minimum percentage of zero-emission electricity (as defined in section 202(a)(5)) for the calendar year for retail electricity suppliers in the region of the generator, as determined by the Administrator.  (B)Additional creditsIn addition to zero-emission electricity credits issued under subparagraph (A), the Administrator shall issue to a generator described in subparagraph (A) zero-emission electricity credits for greenhouse gas emissions avoided as a result of the use of the applicable qualified combined heat and power system, rather than a separate thermal source, to meet the thermal needs of the generator or one or more additional entities. 
(C)ApplicabilityThis paragraph shall not apply with respect to a qualified combined heat and power system using qualified renewable biomass. (2)Qualified renewable biomassThe Administrator shall issue to a generator generating zero-emission electricity during a calendar year using qualified renewable biomass a quantity of zero-emission electricity credits for such generation that is equal to the product obtained by multiplying— 
(A)the qualified electricity generation of the generator using qualified renewable biomass during such calendar year; by (B)the average carbon intensity of the generating units of the generator that use qualified renewable biomass. 
(3)Qualified waste-to-energyThe Administrator shall issue to a generator generating zero-emission electricity during a calendar year that is qualified waste-to-energy a quantity of zero-emission electricity credits for such generation that is equal to the product obtained by multiplying— (A)the qualified waste-to-energy of the generator that is qualified electricity generation during such calendar year; by 
(B)the average carbon intensity of the generating units of the generator used to generate qualified waste-to-energy. (4)Qualified low-carbon fuels (A)In generalExcept as provided in subparagraph (C), the Administrator shall issue to a generator generating zero-emission electricity during a calendar year using qualified low-carbon fuels a quantity of zero-emission electricity credits for such generation that is equal to the product obtained by multiplying— 
(i)the qualified electricity generation of the generator using qualified low-carbon-fuels during such calendar year; by (ii)the average carbon intensity of the generating units of the generator that use qualified low-carbon fuels. 
(B)Adjustment for productionIn determining the carbon intensity of each generating unit using a qualified low-carbon fuel, the Administrator shall account for the greenhouse gas emissions associated with the production of such qualified low-carbon fuel.  (C)No double-countingThe Administrator shall not issue zero-emission electricity credits for electric energy generated using a qualified low-carbon fuel that is generated from electric energy for which a generator is issued a zero-emission electricity credit under this title. 
(5)Carbon capture, storage, and utilization 
(A)DefinitionsIn this paragraph, the term qualified carbon oxide has the meaning given the term in section 45Q of the Internal Revenue Code of 1986. (B)Quantity of creditsExcept as otherwise provided in this section, the Administrator shall, with respect to a given calendar year, issue to a generator a quantity of zero-emission electricity credits for the capture and storage or utilization of qualified carbon oxide from a waste stream of the generator that is equal to the product obtained by multiplying— 
(i)the qualified electricity generation of the generator during such calendar year; by (ii)the difference between—  
(I)1.0; and (II)the quotient obtained by dividing— 
(aa)the carbon intensity of the generator; by (bb)the carbon intensity factor. 
(6)Direct air capture of carbon dioxide 
(A)Quantity of creditsThe Administrator shall issue to an entity that captures carbon dioxide from the atmosphere and stores or utilizes such carbon dioxide 1 zero-emission electricity credit for every 0.82 metric tons of carbon dioxide equivalent that is captured and stored or utilized.  (B)Special rules (i)RegulationsSubject to clause (ii), not later than 1 year after the date of enactment of this Act, the Administrator shall promulgate regulations establishing— 
(I)the conditions under which carbon dioxide may be safely and permanently stored for purposes of issuing zero-emission electricity credits under this paragraph;  (II)the methods and processes by which carbon dioxide may be utilized in a manner that ensures the removal of the carbon dioxide safely and permanently from the atmosphere, including utilization in the production of substances, such as plastics and chemicals; and  
(III)requirements to account, in issuing zero-emission electricity credits under this section, for the risk that some fraction of the carbon dioxide intended for permanent storage or utilization may nevertheless be emitted into the atmosphere. (ii)Existing requirementsIn promulgating regulations pursuant to this subparagraph, the Administrator shall incorporate any existing requirements for the permanent geologic storage of carbon dioxide, including any requirements promulgated under section 45Q of the Internal Revenue Code of 1986. 
(C)Avoiding double countingThe Administrator shall seek to ensure that direct air capture activities receiving a credit under this paragraph are not used for compliance with an obligation to reduce or avoid greenhouse gas emissions, or increase greenhouse gas sequestration, under another Federal, State, foreign, or international regulatory system. (f)Maximum quantity of creditsExcept as provided under subsection (e)(1), the total quantity of zero-emission electricity credits issued under this section to a generator for a calendar year shall not exceed the number of megawatt-hours of the qualified electricity generation of the generator for the calendar year.  
(g)No negative creditsNotwithstanding any other provision of this title, the Administrator shall not issue a negative quantity of zero-emission electricity credits to any generator. (h)Facilities outside the United StatesWith respect to electricity generated by a facility or generating unit that is located outside of the United States, a zero-emission electricity credit may be issued only with respect to electricity that is sold for resale in the United States. 
(i)ContractsA zero-emission electricity credit issued for electricity that is— (1)sold for resale under a contract in effect on the date of enactment of this title shall be issued to the purchasing retail electricity supplier in proportion to the zero-emission electricity purchased by such retail electricity supplier under the contract, unless otherwise provided by the contract; and  
(2)sold for resale under a contract in which a generating unit is not specified, shall be issued to the purchasing retail electricity supplier in proportion to the ratio of zero-emission electricity generation from the generator making such sale for resale. (j)Federal Power Marketing AdministrationA zero-emission electricity credit issued for electricity that is generated by a Federal Power Marketing Administration shall be conveyed to the retail electricity supplier that is purchasing the electricity.  
(k)Labor standards requirements 
(1)Construction of new generating units 
(A)In generalThe Administrator shall take such action as may be necessary to insure that all laborers and mechanics employed by contractors or subcontractors for the construction of a generating unit shall be paid wages at rates not less than those prevailing for the same type of work on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (B)ProhibitionNotwithstanding anything to the contrary in this subtitle, the Administrator shall not issue a zero-emission electricity credit for generation from a generating unit unless prevailing wages were paid for the construction of such generating unit as set forth in subparagraph (A). 
(C)ApplicabilityThis subsection applies to any generating unit the construction of which commences on or after six months after the date of enactment of this subtitle. (2)Operation and maintenance of generating units (A)In generalNotwithstanding anything to the contrary in this subtitle, the Administrator shall not issue zero-emission electricity credits for generation from a generating unit unless the owner and operator of such generating unit, including all contractors and subcontractors, remains neutral with respect to the exercise of employees and labor organizations of the right to organize and bargain under the National Labor Relations Act (29 U.S.C. 151 et seq.). 
(B)ProhibitionNotwithstanding anything to the contrary in this subtitle, the Administrator shall not issue a zero-emission electricity credit to a generator not in compliance with the requirements of this subsection. (3)RulemakingNot later than 18 months after the date of enactment of this subtitle, the Administrator, after consultation with the Secretary of Labor, shall promulgate regulations implementing the requirements of this subsection, including provisions for verification of ongoing compliance with such requirements. requiring adoption and compliance with such labor standards as the Administrator determines appropriate in order for generators to receive the full amount of the zero-emission electricity credits for which they are otherwise eligible. 
(l)Study on line loss 
(1)In generalThe Administrator shall conduct a study to evaluate any potential need to account for the losses in electricity from transmission and storage between generating units and retail electricity suppliers. (2)Report to congressThe Administrator shall submit a report to the Committee on Energy and Commerce on the results of the study required by this subsection by not later than September 30, 2028. The report shall include an evaluation of the potential effect, if any, of any such losses on the requirements of this subtitle to reach 100 percent zero-emission electricity by 2035. 
205.Carbon Mitigation Fund 
(a)Carbon Mitigation Fund 
(1)Creation of fundThere is hereby established a trust fund, to be known as the Carbon Mitigation Fund, consisting of such amounts as may be appropriated to such fund as provided in this section. (2)AdministrationThe Carbon Mitigation Fund shall be administered by the Administrator. 
(3)Transfers to Trust FundThere are hereby appropriated to the Carbon Mitigation Fund each year amounts equal to the sum of the amounts that are— (A)attributable to alternative compliance payments made pursuant to section 202(c); and 
(B)collected as a civil penalty under section 209.  (4)ExpendituresAmounts in the Carbon Mitigation Fund shall be available without further appropriation or fiscal year limitation to carry out the program under subsection (b). 
(b)Program 
(1)In generalThe Administrator shall carry out a program to award funds to entities to carry out activities in States that avoid emissions of greenhouse gases or remove carbon dioxide from the atmosphere. (2)ActivitiesActivities for which the Administrator may award funds under the program carried out pursuant to this subsection include— 
(A)improvement to the energy efficiency of existing facilities and devices; (B)the replacement of natural gas space heaters, natural gas water heaters, and natural gas stoves, with electric appliances; 
(C)the replacement of fossil fuel-powered vehicles owned by State and local agencies with electric vehicles or other low-carbon fuel vehicles; (D)the replacement of fossil fuel-powered ground airport and seaport vehicles with electric vehicles or other low-carbon fuel vehicles; 
(E)installation of fast charging stations for electric vehicles along highways and other public roads in urban areas and rural areas; (F)beneficial electrification-related reductions not otherwise identified in this paragraph; 
(G)direct air capture and permanent sequestration or utilization of carbon dioxide;  (H)any activity that is endorsed by a generator or a retail electricity supplier that avoids emissions of greenhouse gases or removes carbon dioxide from the atmosphere; and 
(I)improvement to the electrical grid that facilitates increased zero-emission electricity generation or improves energy efficiency. (3)ExclusionsThe Administrator may not award funds to an entity under the program carried out pursuant to this subsection for any activity for which the entity has been issued a zero-emission electricity credit. 
(4)CriteriaThe Administrator may only award funds under the program carried out pursuant to this subsection for an activity for which the Administrator determines that— (A)the amount of carbon dioxide emissions avoided or removed from the atmosphere by the activity will be adequately confirmed through monitoring, reporting and verification;  
(B)the risk that some amount of the carbon dioxide that is removed from the atmosphere by the activity may reenter the atmosphere at a later date is adequately reflected through a discounting of the amount described in paragraph (5)(C)(ii); (C)the risk that some amount of the greenhouse gases, the emission of which is avoided by the activity, may enter the atmosphere at a later date is adequately reflected through a discounting of the amount described in paragraph (5)(C)(i); 
(D)the risk that the activity may directly or indirectly increase the release of greenhouse gases from another location has been adequately addressed;  (E)the activity is not required, or being fully supported financially by, a Federal, State, or local law, program, or activity; and 
(F)if the activity involves land use, the activity aligns with the Sustainable Development Goals of the United Nations, including being consistent with the conservation of biological diversity and natural ecosystems (including forests and grasslands), and shall maintain ecosystem services and enhance other social and environmental benefits. (5)ProposalsIn order to qualify for an award of funds under this subsection, an entity shall submit to the Administrator a proposal that— 
(A)describes the activity to be carried out with the award of funds in a manner specified by the Administrator; (B)identifies the amount of money for which the entity is applying; 
(C)identifies the amount, to be measured in one-year increments, of— (i)greenhouse gas emissions to be avoided by the activity, measured in terms of carbon dioxide equivalent; or 
(ii)carbon dioxide to be removed from the atmosphere by the activity, measured in metric tons; (D)identifies the bid amount, expressed as dollars per metric ton, which shall be the quotient obtained by dividing the amount identified under subparagraph (B) by the amount identified under subparagraph (C);  
(E)provides any information required by the Administrator in order to make a determination described in paragraph (4); and (F)provides any other certifications the Administrator determines appropriate. 
(6)Deadlines 
(A)SolicitationNot later than February 1, 2024, and each February 1 thereafter, the Administrator shall solicit proposals for activities described in paragraph (1) for which the Administrator may award funds under the program carried out pursuant to this subsection. (B)IdentificationNot later than June 1, 2024, and each June 1 thereafter, the Administrator shall identify proposals that have been submitted by March 1 of such calendar year for activities described in paragraph (1) that qualify for an award of funds under the program carried out pursuant to this subsection. 
(C)Award of fundsNot later than August 1, 2024, and each August 1 thereafter, the Administrator shall award to entities funds available in the Carbon Mitigation Fund established under section 9512 of the Internal Revenue Code of 1986 for activities described in proposals identified under subparagraph (B).  (7)Awards to most cost-effective activitiesThe Administrator shall award funds to entities for activities described in proposals identified under paragraph (6)(B)— 
(A)beginning by awarding funds to the entity submitting such a proposal with the lowest bid amount identified pursuant to paragraph (5)(D); and (B)then awarding funds to entities sequentially by entity submitting such a proposal with the next lowest bid amount so identified until all funds are awarded. 
(c)ConsultationThe Administrator shall consult with the Secretary of the Interior and the Secretary of Agriculture in promulgating regulations to measure, monitor, and verify any natural sequestration activities awarded under this section. 206.State programs (a)Savings provision (1)In generalExcept as provided in paragraph (2), nothing in this subtitle affects the authority of a State or a political subdivision of a State to adopt or enforce any law or regulation relating to— 
(A)clean energy or renewable energy;  (B)the regulation of a retail electricity supplier; or 
(C)greenhouse gas emissions (2)Federal lawNo law or regulation of a State or a political subdivision of a State may relieve a retail electricity supplier from compliance with an applicable requirement of this title. 
(b)CoordinationThe Administrator, in consultation with States that have clean energy programs or renewable energy programs in effect, shall facilitate, to the maximum extent practicable, coordination between the implementation of this subtitle and the relevant State clean energy program or renewable energy program. (c)More stringent State clean energy programs (1)Determination (A)In generalThe Administrator, in consultation with States that have State clean energy programs or renewable energy programs in effect, shall determine whether each such State is implementing a more stringent State clean energy program. 
(B)DeadlinesThe Administrator shall make a determination under subparagraph (A)— (i)not later than January 1, 2022, with respect to a State clean energy or renewable energy program in effect on the date of enactment of this Act, and every 5 years thereafter; and 
(ii)not later than 6 months after the date of the enactment by a State, after the date of enactment of this Act, of a new or modified existing clean energy or renewable energy program, and every 5 years thereafter. (C)PeriodA determination under this paragraph shall be effective until the earlier of— 
(i)the date that is 5 years after the date of the determination; or (ii)the date on which the Administrator makes a subsequent determination under this paragraph with respect to the applicable State program. 
(2)Deemed complianceIf the Administrator determines, under paragraph (1), that a State has a more stringent State clean energy program, a retail electricity supplier that is subject to and in compliance with such more stringent State clean energy program shall be deemed to be in compliance with the requirements of this title for the period during which the determination is effective. (3)Prohibition against double-countingThe Administrator, in consultation with States implementing a more stringent State clean energy program, shall promulgate regulations prohibiting the issuance of a zero-emission electricity credit under this subtitle for an amount of electric energy for which one or more State clean energy credits are issued under, and used for compliance with, a more stringent State clean energy program.  
(d)Qualified electricity generation eligible in both State and Federal programsThe Administrator shall not refuse to issue or accept submission of a zero-emission electricity credit because the same megawatt-hour of zero-emission electricity associated with such credit is also used for compliance with a State law in a State that does not have a more stringent State clean energy program. (e)DefinitionsIn this section: 
(1)State clean energy creditThe term State clean energy credit means a certificate corresponding to the electricity generated from renewable or other zero-emission electricity sources that is issued under a law enacted by a State. (2)More stringent State clean energy programThe term more stringent State clean energy program means a law of a State that— 
(A)is demonstrated to the satisfaction of the Administrator to result in a greater percentage of qualified energy deployment than would be achieved in the State under this subtitle over a 5-year period; and  (B)includes compliance mechanisms, including the imposition of penalties, that are at least as effective in enforcing compliance as the system of enforcement under this title. 
207.Report to CongressNot later than January 1, 2034, the Administrator shall submit a report to Congress with an evaluation and a forecast of the remaining barriers to achieving 100 percent generation of electric energy with no emissions of carbon dioxide by calendar year 2035. 208.Information collectionThe Administrator may require any retail electricity supplier, generator, or other entity that the Administrator determines appropriate, to submit to the Administrator any information the Administrator determines to be appropriate to carry out this subtitle. 
209.Civil penalties 
(a)In generalSubject to subsection (b)— (1)a retail electricity supplier that fails to meet the requirements of section 202 shall be subject to a civil penalty in an amount equal to the product obtained by multiplying— 
(A)the aggregate quantity of zero-emission electricity credits that the retail electricity supplier failed to submit for the calendar year to comply with section 202; by (B)300 percent of the amount of alternative compliance payment for the calendar year, as determined under section 202(c); and 
(2)an entity required to submit information pursuant to section 208 that violates such section by failing to submit the information, or submitting false or misleading information, shall be subject to a civil penalty of $25,000 for each day during which such violation continues. (b)Waivers and mitigation (1)Force majeureThe Administrator may mitigate or waive a civil penalty under subsection (a) if the applicable retail electricity supplier or other entity was unable to comply with an applicable requirement for reasons outside of the reasonable control of the retail electricity supplier or other entity. 
(2)Reduction for State penaltiesThe Administrator shall reduce the amount of a penalty determined under subsection (a) by the amount paid by the applicable retail electricity supplier to a State for failure to comply with the requirement of a State clean energy program, if the State requirement is more stringent than the applicable requirement of this title. (c)Procedure for assessing penaltyThe Administrator shall assess a civil penalty under this section in accordance with section 113(d) of the Clean Air Act (42 U.S.C. 7413(d)). 
210.RegulationsExcept as otherwise provided in this subtitle, not later than 2 years after the date of enactment of this subtitle, the Administrator shall promulgate regulations to implement this subtitle. BFederal Energy Regulatory Reform 1Electricity Transmission 211.National policy on transmissionIt is the policy of the United States that— 
(1)the planning, siting, permitting, and operation of a modernized and integrated bulk electricity transmission system should facilitate a reliable, resilient, and decarbonized electricity supply and enable national greenhouse gas emissions reductions; (2)electric grid system planning should take into account all significant demand-side and supply-side options, including energy efficiency, distributed and localized electricity generation, smart grid technologies and practices, demand response, energy storage, advanced transmission technologies that increase capacity or efficiency of existing transmission facilities, voltage regulation technologies, high capacity conductor and superconductor technologies, underground transmission technologies, and new conventional electric transmission capacity and corridors; 
(3)the public interest is served by overcoming regulatory and jurisdictional barriers to coordinated and cost-effective investments in the Nation’s electric grid system that enable deployment of cost-effective clean energy resources; and (4)the Federal Government, through the Department of Energy, the Federal Energy Regulatory Commission, and other relevant agencies, and the national laboratories, should facilitate and advance cost-effective investments in the Nation’s electric grid system, including the bulk electricity transmission system, to enhance reliability, resiliency, and access to clean energy resources by— 
(A)accounting for a broad range of quantifiable benefits, including reduction in delivered cost of energy, improved reliability and resilience, reduced emissions of criteria air pollutants, and contribution to decarbonizing the electric sector; (B)promoting cost allocation methodologies that transparently allocate costs based on accrued benefits and that account for broad and varied benefits offered by interregional and regional transmission solutions; and 
(C)prioritizing regional and interregional projects that provide access to demand for clean energy resources. 212.Review of the effectiveness of policies and incentives to encourage deployment of advanced transmission technologies Not later than 1 year after the date of enactment of this Act, the Federal Energy Regulatory Commission shall carry out a review of, and submit to Congress a report— 
(1)describing its progress, pursuant to the rule issued under section 219 of the Federal Power Act (16 U.S.C. 824s), in encouraging deployment of transmission technologies and other measures, including dynamic line ratings, flow control devices, and network topology optimization, to increase the capacity and efficiency of existing transmission facilities and improve the operation of the facilities; and (2)that includes an evaluation of how such rule, and any other applicable rule or policy of the Commission, could be modified to encourage greater deployment of such transmission technologies and other measures. 
213.Siting of interstate electric transmission facilities 
(a)Designation of national interest electric transmission corridorsSection 216(a) of the Federal Power Act (16 U.S.C. 824p(a)) is amended— (1)in the heading, by striking Designation of National Interest Electric Transmission Corridors and inserting Designation of high priority interstate transmission corridors; 
(2)in paragraph (1)— (A)by striking the date of enactment of this section and inserting the date of enactment of the CLEAN Future Act,; and 
(B)by striking congestion and inserting congestion, with a particular focus on the integration of renewable energy resources;  (3)in paragraph (2)— 
(A)by striking issue a report and inserting , at least once every 3 years, issue a report;  (B)by striking designate and inserting designate as a high priority interstate transmission corridor; and 
(C)by striking experiencing electric energy transmission capacity constraints or congestion that adversely affects consumers as a national interest electric transmission corridor. and inserting the following: “that—  (A)is experiencing electric energy transmission capacity constraints or congestion that adversely affects consumers; or 
(B)could be used to improve the integration of renewable energy resources.; (4)in paragraph (4)— 
(A)by striking national interest electric transmission corridor and inserting high priority interstate transmission corridor; (B)in subparagraph (D), by striking the and at the end; 
(C)in subparagraph (E), by striking security. and inserting security;; and (D)by adding at the end the following: 
 
(F)the designation would improve the integration of renewable energy resources; and (G)the designation would result in a reduction in the cost to purchase electric energy for consumers.; and 
(5)by adding at the end the following:  (5)In determining the boundary of a geographic area to be designated as a high priority interstate transmission corridor under paragraph (2), the Commission shall only designate the smallest geographic area possible.. 
(b)Construction PermitSection 216(b) of the Federal Power Act (16 U.S.C. 824p(b)) is amended to read as follows:  (b)Construction PermitThe Commission may, after notice and an opportunity for hearing, issue one or more permits for the construction or modification of electric transmission facilities in a high priority interstate transmission corridor designated by the Secretary under subsection (a) if the Commission finds that— 
(1) 
(A)a State in which the transmission facilities are to be constructed or modified does not have authority to— (i)approve the siting of the facilities; or 
(ii)consider the interstate benefits expected to be achieved by the proposed construction or modification of transmission facilities in the State; (B)the applicant for a permit is a transmitting utility under this Act but does not qualify to apply for a permit or siting approval for the proposed project in a State because the applicant does not serve end-use customers in the State; or 
(C)a State commission or other entity that has authority to approve the siting of the facilities has— (i)not approved or denied an application seeking approval pursuant to applicable law by the date that is 1 year after the filing of the application or 1 year after the designation of the relevant high priority interstate transmission corridor, whichever is later; 
(ii)conditioned its approval in such a manner that the proposed construction or modification will not significantly reduce transmission congestion in interstate commerce or is not economically feasible; or (iii)denied an application seeking approval pursuant to applicable law; and 
(2)the applicant for a permit sufficiently considered using a non-transmission alternative (as defined in section 224) for purposes of addressing the needs of the proposed electric transmission facility.. (c)Coordination of Federal Authorizations for Transmission FacilitiesSection 216(h) of the Federal Power Act (16 U.S.C. 824p(h)) is amended— 
(1)in paragraph (7)(B)(i), by striking date of enactment of this section and inserting date of enactment of the CLEAN Future Act; and (2)in paragraph (7)(A), by striking this section and inserting the CLEAN Future Act.  
(d)Interstate CompactsSubsection (i)(4) of section 216 of the Federal Power Act (16 U.S.C. 824p) is amended by striking the members of the compact are in disagreement and the Secretary makes, after notice and an opportunity for a hearing, the finding described in subsection (b)(1)(C) and inserting the Secretary finds that the members of the compact are in disagreement after the date that is 1 year after the filing of an application for the facility or 1 year after the designation of the relevant high priority interstate transmission corridor, whichever is later. 214.Non-transmission alternativesPart II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding at the end the following: 
 
224.Non-transmission alternatives 
(a)In generalIn carrying out sections 205 and 206, the Commission— (1)may consider the allocation of costs associated with non-transmission alternatives for the purposes of permitting cost recovery through transmission rates; and 
(2)shall allow costs associated with non-transmission alternatives to be included in transmission rates and subject to regional cost allocation. (b)ImplementationIn implementing this section, the Commission shall ensure that any cost allocation provisions for non-transmission alternatives are just and reasonable, including by prohibiting any double-recovery of costs. 
(c)Non-Transmission alternative definedIn this section, the term non-transmission alternative— (1)means a resource that— 
(A)defers or eliminates the need for new transmission facilities; and (B)does not provide transmission service; 
(2)includes— (A)an electric storage device, if used as a replacement for transmission service; 
(B)energy efficiency; and (C)demand response; and 
(3)does not include traditional generation resources.. 215.Office of TransmissionPart III of the Federal Power Act (16 U.S.C. 825 et seq.) is amended by inserting after section 317 the following: 
 
318.Office of Transmission 
(a)EstablishmentThere shall be established in the Commission an office to be known as the Office of Transmission. (b)DirectorThe Office of Transmission shall be administered by a Director who shall be appointed by the Chairman of the Commission with approval by the Commission. 
(c)DutiesThe Director shall— (1)review transmission plans submitted by public utilities in accordance with the regional and interregional transmission planning processes established pursuant to section 206; 
(2)coordinate all transmission-related matters of the Commission, as the Commission determines appropriate; and (3)carry out the responsibilities of the Commission under section 216, in coordination with the Office of Energy Projects of the Commission.. 
216.Identifying regional transmission needs 
(a)Technical conference 
(1)In generalNot later than 9 months after the date of enactment of this section, the Commission shall convene a technical conference to evaluate how regional transmission planning needs are identified in regional transmission planning processes. (2)ParticipationThe technical conference shall be led by the members of the Commission, and the Commission shall invite participation from representatives of ratepayers and such other entities as the Commission determines appropriate. 
(3)TopicsThe following topics shall be considered during the technical conference: (A)How to improve the transparency of the identification of transmission planning needs. 
(B)How to increase stakeholder input in the identification of transmission planning needs. (C)How to update methodologies that are used to identify transmission planning needs for purposes of— 
(i)ensuring that such needs may lead to solutions that recognize the multiple benefits of a proposed solution, such as economic, reliability, and public policy-based benefits; and (ii)using scenario-based forecasting to accurately predict future transmission planning needs. 
(D)How to ensure that— (i)unnecessary transmission facilities are not selected in regional transmission planning processes; and 
(ii)more efficient or cost-effective transmission solutions are selected in regional transmission planning processes. (4)Public commentThe Commission shall provide an opportunity for public comment on the technical conference. 
(b)RulemakingNot later than 1 year after the conclusion of the technical conference, the Commission shall publish in the Federal Register a rule, in accordance with section 206 of the Federal Power Act (16 U.S.C. 824e), that requires transmission providers to— (1)increase transparency in the identification of transmission planning needs; 
(2)update methodologies that are used to identify transmission planning needs for purposes of providing more accurate forecasting of expected transmission planning needs; and (3)update their methodologies to ensure that the identification of transmission planning needs in regional planning processes may lead to solutions that recognize the multiple benefits of a proposed solution, such as economic, reliability, and public policy-based benefits. 
(c)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission. 
(2)Transmission providerThe term transmission provider means a public utility (as defined in section 201 of the Federal Power Act (16 U.S.C. 824)) that owns, operates, or controls facilities used for the transmission of electric energy in interstate commerce. 217.Interregional transmission planning (a)Technical conference (1)In generalNot later than 6 months after the date of enactment of this section, the Federal Energy Regulatory Commission shall convene a technical conference to consider how to develop an interregional transmission planning process. 
(2)ParticipationThe technical conference shall be led by the members of the Commission, and the Commission shall invite participation from representatives of ratepayers and such other entities as the Commission determines appropriate.  (3)TopicsThe following topics shall be considered during the technical conference: 
(A)How transmission providers in adjacent transmission planning regions can plan for interregional transmission projects. (B)How an interregional planning process will provide for the evaluation and facilitation of the integration of renewable energy resources, particularly those located far away from load centers. 
(C)Cost allocation for interregional transmission projects, including whether public funding should affect the cost allocation of an interregional transmission project receiving such funding, and if so, what the effect should be. (D)How interregional transmission projects that address public policy needs in the applicable regions could be facilitated by an interregional transmission planning process. 
(E)Whether transmission providers in transmission planning regions should be required to develop similar or identical processes for evaluating the benefits of proposed interregional transmission projects. (F)Any effects an interregional transmission planning process would have on existing local and regional transmission planning processes. 
(4)Public commentThe Commission shall provide an opportunity for public comment on the technical conference. (b)RulemakingNot later than 18 months after the conclusion of the technical conference, the Commission shall publish in the Federal Register a rule, in accordance with section 206 of the Federal Power Act (16 U.S.C. 824e), that requires transmission providers to— 
(1)engage in formalized interregional transmission planning processes, which shall include the development of cost allocation methodologies in accordance with guidelines developed by the Commission; and (2)consider reduced costs of electric energy to customers and the integration of renewable energy resources as benefits for interregional transmission planning purposes. 
(c)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission.  
(2)Interregional transmission planning processThe term interregional transmission planning process means a process to evaluate electric energy transmission needs jointly by transmission providers in two or more adjacent transmission planning regions. (3)Interregional transmission projectThe term interregional transmission project means an interregional project for facilities used for the transmission of electric energy in interstate commerce. 
(4)Transmission planning regionThe term transmission planning region means a region for which electric energy transmission planning is appropriate, as determined by the Commission. (5)Transmission providerThe term transmission provider means a public utility (as defined in section 201 of the Federal Power Act (16 U.S.C. 824)) that owns, operates, or controls facilities used for the transmission of electric energy in interstate commerce. 
218.Transmission siting assistance program 
(a)DefinitionsIn this section: (1)Covered transmission projectThe term covered transmission project means a high-voltage interstate electricity transmission line, proposed to be constructed and to operate at a minimum of 300 kilovolts of either alternating-current or direct-current electric energy, with respect to which a notice of intent to apply for authorization under State, local, or Tribal law has been filed with the applicable siting authority. 
(2)SecretaryThe term Secretary means the Secretary of Energy. (3)Siting authorityThe term siting authority means a State, local, or Tribal governmental entity with authority to make a final determination regarding the siting, permitting, or regulatory status of a covered transmission project proposed to be located in an area under the jurisdiction of the entity. 
(b)EstablishmentNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program to provide assistance to siting authorities for the evaluation of, and decisionmaking process for, applications relating to the siting or permitting of covered transmission projects. (c)Types of assistance (1)Grants (A)In generalThe Secretary may, upon request, provide a grant to a siting authority for any of the following: 
(i)Studies and analyses of the environmental, reliability, wildlife, cultural, historical, water, land-use, and employment, tax-revenue, market, cost, rate regulation, and other economic impacts of the covered transmission project, including— (I)assessing the economic benefits and development effects of the transmission capacity of the covered transmission project; and 
(II)identifying the public health benefits of substituting clean electricity for fossil-fired generation that creates ozone, particulates, nitrous oxides, and greenhouse gases, often in low-income areas. (ii)Participation by the siting authority in regulatory proceedings or negotiations in another jurisdiction or under the auspices of a transmission organization (as defined in section 215 of the Federal Power Act (16 U.S.C. 824o)) that is also considering the siting or permitting of the same covered transmission project. 
(iii)Participation by the siting authority in regulatory proceedings at the Federal Energy Regulatory Commission or a State regulatory commission determining applicable rates and cost allocation for the covered transmission project. (iv)The costs of the siting authority of scheduling and conducting public hearings and meetings to present plans and related analysis, take comments, and foster greater public awareness of the benefits and costs of the covered transmission project (including with respect to any proposed siting alternatives). 
(B)AmountsIn providing a grant to a siting authority under subparagraph (A), the Secretary may provide amounts of not more than— (i)80 percent of the costs of studies and analyses under subparagraph (A)(i) that are commissioned by the siting authority to be carried out by another entity; 
(ii)50 percent of the costs of studies and analyses under subparagraph (A)(i) that are carried out by the siting authority; (iii)50 percent of the costs to the siting authority of participation described in subparagraph (A)(ii); 
(iv)80 percent of the costs to the siting authority of participation described in subparagraph (A)(iii); and (v)50 percent of the costs described in subparagraph (A)(iv). 
(C)Deadline for certain studiesThe Secretary shall provide a grant under subparagraph (A)(i) on the condition that any study carried out pursuant to such subparagraph is completed within one year of being commissioned, or commenced by, the siting authority. (2)Other assistanceThe Secretary may, upon request, provide direct assistance to a siting authority in the form of: 
(A)Examination of up to three alternate siting corridors within which the covered transmission project feasibly could be sited. (B)Related scientific, technical, and economic analyses, to be performed at the national laboratories of the Department of Energy. 
(C)Hosting and facilitation (including by providing services of expert Department of Energy personnel or neutral arbitrators) of negotiations in settlement meetings involving the siting authority, the covered transmission project applicant and other proponents of the project, siting authorities from other jurisdictions considering the same covered transmission project, and opponents of the covered transmission project, for the purpose of identifying and addressing issues that are preventing approval of the application relating to the siting or permitting of the covered transmission project. (D)Other measures and actions that may improve the chances of, and shorten the time required for, approval by the siting authority of the application relating to the siting or permitting of the covered transmission project, as the Secretary determines appropriate. 
(d)ConditionsAs a condition of receiving assistance under this section, the Secretary shall require a siting authority to agree, in writing— (1)to reach a final decision on the application relating to the siting or permitting of the covered transmission project not later than two years after the date on which such assistance is first provided, unless the Secretary grants an extension for good cause; 
(2)to review, consider, and conduct any negotiations regarding the application relating to the siting or permitting of the covered transmission project (including with respect to any proposed siting alternatives) in good faith and in accordance with a published decision process and schedule; (3)to objectively and rationally weigh the results of all analyses, evidence, and inputs, and not deny the application relating to the siting or permitting of the covered transmission project without finding compelling evidence that the negative impacts of the covered transmission project (including with respect to any proposed siting alternatives) are greater than its benefits; 
(4)in evaluating the impacts, costs, and benefits of the covered transmission project, to not exclude demonstrable regional and national impacts, costs, and benefits that will be experienced within and beyond the area over which the siting authority has jurisdiction; (5)in evaluating the costs of the covered transmission project, to not deny the application relating to the siting or permitting of the covered transmission project based on an unfair allocation of costs to those within the area over which the siting authority has jurisdiction, except that the siting authority may condition its approval on a fair and feasible allocation of those costs within and beyond the area over which the siting authority has jurisdiction, as determined by the siting authority; 
(6)to transparently share, upon request, all information, analyses, and other inputs obtained pursuant to this section, except for any business-confidential information, with all parties, other siting authorities considering the same covered transmission project, and the public; (7)to not demand funds from the applicant to cover the costs of any analysis, information, or support that it has received from the Secretary; 
(8)to provide to the Secretary a full written explanation of any preliminary decision regarding the application relating to the siting or permitting of the covered transmission project, including the information the siting authority found to be dispositive, and to entertain petitions for review, rehearing, or correction of the preliminary decision before making a final decision; and (9)if a covered transmission project is finally approved by two or more siting authorities for other areas, each of which agrees to accept a greater allocation of the project costs on a per-mile and per-resident basis than is proposed for area under the jurisdiction of the siting authority receiving assistance under this section, to engage in binding arbitration to determine a final decision on siting and permitting the covered transmission project within the area under its own jurisdiction.  
(e)ArbitrationIf a siting authority receiving assistance under this section enters into binding arbitration under subsection (d)(9), the siting authority shall select an expert arbitrator who will meet with a second expert arbitrator selected by the siting authorities from other jurisdictions, the two arbitrators then agreeing on the selection of a third expert arbitrator, with all three considering the options and reaching by majority a conclusion on the best option to allow the project to proceed in the least-impact but still feasible manner. (f)IncentivesThe Secretary may provide economic incentives for climate solutions to a siting authority receiving assistance under this section that makes a final decision approving the relevant application by the deadline required under subsection (d)(1). 
(g)OutreachThe Secretary shall notify siting authorities of the availability of assistance under this section. (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $75,000,000 for each of fiscal years 2022 through 2031, to remain available until expended. 
2Public Interest and Energy Market Reforms 
220.Market barriers to clean energy development 
(a)Carbon pricingThe Federal Energy Regulatory Commission may approve a carbon pricing regime that reflects the externalities associated with greenhouse gas emissions, to be used in setting rates and charges under sections 205 and 206 of the Federal Power Act. (b)Right to clean energyNotwithstanding section 212(h) of the Federal Power Act, no State may establish or enforce any law or regulation that prohibits or unreasonably burdens the purchase of clean electricity in interstate commerce by an ultimate consumer. Nothing in this subsection may be construed to affect any contract in effect on the date of enactment of this section. 
(c)Mandatory interconnection and coordination of facilitiesSection 202(a) of the Federal Power Act (16 U.S.C. 824a(a)) is amended— (1)by striking voluntary; and 
(2)by adding at the end the following: The Commission shall require each public utility to place its transmission facilities under the control of an ISO or an RTO not later than two years after the date of enactment of the CLEAN Future Act.. 220A.Office of Public ParticipationSection 319 of the Federal Power Act (16 U.S.C. 825q–1) is amended— 
(1)in subsection (a)(1), by inserting , to facilitate communication with the public relating to, and participation by the public in, matters under the jurisdiction of the Commission, including under this Act and the Natural Gas Act before the period at the end;  (2)in subsection (b), by striking paragraph (4) and inserting the following: 
 
(4)The Office shall promote, through outreach, publications, and, as appropriate, direct communication with entities regulated by the Commission— (A)improved compliance with rules and orders of the Commission; and 
(B)public participation in matters before the Commission. (5)The Director may assign staff to intervene, appear, and participate in administrative, regulatory, or judicial proceedings on behalf of individuals or entities intervening or participating, or proposing to intervene or participate, in proceedings before the Commission by representing the interests of such individuals or entities on any matter before the Commission. 
(6)The Office shall advocate for, and act as a liaison with, environmental justice communities (as defined in section 601 of the CLEAN Future Act) on matters under the jurisdiction of the Commission.; and (3)by adding at the end the following:  
 
(c)FundingFunding for the Office shall be derived from fees and charges collected under section 3401 of the Omnibus Budget Reconciliation Act of 1986.. 220B.Public interest under the Natural Gas Act (a)Exportation or importation of natural gas; LNG terminalsSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended— 
(1)in subsection (a), by striking , unless, after opportunity for hearing, it finds that the proposed exportation or importation will not be consistent with the public interest and inserting if, after opportunity for hearing, it finds that the proposed exportation or importation is in the public interest; and (2)by amending subsection (c) to read as follows: 
 
(c)Public interestIn making a finding under this section regarding whether a proposed exportation or importation is in the public interest, the Commission shall— (1)ensure that the potential benefits outweigh any adverse effects; and 
(2)consider— (A)the climate policies of affected States; 
(B)regional infrastructure need determinations; (C)all environmental impacts and concerns identified pursuant to the National Environmental Policy Act, including any direct, indirect, and cumulative effects on climate change; and 
(D)community and landowner impacts.. (b)Extension of facilities; abandonment of serviceSection 7 of the Natural Gas Act (15 U.S.C. 717f) is amended by adding at the end the following: 
 
(i)Public interestIn making a finding under this section regarding whether an action is in the public interest, the Commission shall— (1)ensure that the potential benefits outweigh any adverse effects; and 
(2)consider— (A)the climate policies of affected States; 
(B)regional infrastructure need determinations; (C)all environmental impacts and concerns identified pursuant to the National Environmental Policy Act, including any direct, indirect, and cumulative effects on climate change; and 
(D)community and landowner impacts.. 220C.Modifications to exercise of the right of eminent domain by holder of a certificate of public convenience and necessity (a)RequirementSection 7(h) of the Natural Gas Act (15 U.S.C. 717f(h)) is amended— 
(1)by striking When any holder and inserting the following:  (1)Subject to paragraph (2), when any holder; and 
(2)by adding at the end the following new paragraphs:  (2)A holder of a certificate of public convenience and necessity may not exercise the right of eminent domain under paragraph (1) unless the holder— 
(A)obtains all Federal and State permits required by law for the construction and operation of pipeline facilities; and (B)complies with all environmental conditions appended to the certificate order. 
(3)A holder of a certificate of public convenience and necessity shall be suspended from the exercise of the right of eminent domain under paragraph (1)— (A)if the holder requests a material amendment to the certificate, until such time as the conditions in paragraph (4) are satisfied; or 
(B)if a Federal or State permit held by the holder is vacated or remanded, until such time as— (i)all vacated or remanded permits are reinstated or reissued to the holder; and 
(ii)the holder complies with all environmental conditions appended to the certificate order. (4)A holder of a certificate of public convenience and necessity who requests a material amendment to the certificate and has the exercise of the right of eminent domain suspended under paragraph (3)(A) may not commence a new action or proceeding to exercise the right of eminent domain under paragraph (1) until such time as— 
(A)the Commission issues an amended certificate of public convenience and necessity; and (B)the holder— 
(i)obtains all additional Federal and State permits required by law pursuant to the amended certificate; and (ii)complies with all environmental conditions appended to the amended certificate order. 
(5)A holder of a certificate of public convenience and necessity may not exercise the right of eminent domain under paragraph (1) if the applicable pipe line or pipe lines, necessary land or other property, or equipment necessary to the proper operation of such pipe line or pipe lines to be constructed, operated, and maintained is attached to any facility with respect to which an order is required under section 3.. (b)Effective dateThe amendments made by this section shall apply— 
(1)to any action or proceeding for eminent domain under section 7(h)(1) of the Natural Gas Act, as amended by this section, commencing on or after the date of enactment of this Act; and (2)to any request for a material amendment to a certificate of public convenience and necessity occurring on or after the date of enactment of this Act. 
CPublic Utility Regulatory Policies Act Reform 
221.Consideration of energy storage systems 
(a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:  (20)Consideration of energy storage systemsEach State shall consider requiring that, as part of a supply side resource planning process, an electric utility of the State demonstrate to the State that the electric utility considered an investment in energy storage systems based on appropriate factors, including— 
(A)total costs and normalized life cycle costs; (B)cost effectiveness; 
(C)improved reliability; (D)security; and 
(E)system performance and efficiency.. (b)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following: 
 
(7) 
(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State regulatory authority has ratemaking authority) and each nonregulated electric utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d). (B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State regulatory authority has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to the standard established by paragraph (20) of section 111(d).. 
(c)Failure To complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of such paragraph (20).. (d)Prior state actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:  
 
(g)Prior State actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection— (1)the State has implemented for such utility the standard concerned (or a comparable standard); 
(2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility; or (3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility.. 
(e)Prior and pending proceedingsSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this section to the date of the enactment of this Act shall be deemed to be a reference to the date of enactment of such paragraph (20)..  222.Coordination of programsTo the maximum extent practicable, the Secretary of Energy shall ensure that the funding and administration of the different offices within the Grid Modernization Initiative of the Department of Energy and other programs conducting energy storage research are coordinated and streamlined. 
223.Promoting consideration and utilization of non-wires solutions 
(a)Consideration of non-Wires solutions by State regulatory authoritiesSection 111(d) of the Public Utility Regulatory Policies Act of 1978 ((16 U.S.C. 2621(d)) is further amended by adding at the end the following:  (21)Non-wires solutions (A)In generalEach electric utility shall implement non-wires solutions when appropriate.  
(B)Definition of non-wires solutionThe term non-wires solution means an electricity grid investment or project that uses one or more nontraditional solutions, including distributed generation, energy storage, energy efficiency, demand response, microgrids, or grid software and controls, to defer or replace the need for specific equipment upgrades or new infrastructure, such as transmission or distribution lines or transformers, at a substation or circuit level. (C)Cost recoveryTo reduce the costs to ratepayers associated with potential upgrades to transmission or distribution infrastructure, the cost of a non-wires solution implemented under subparagraph (A) shall be recovered from ratepayers in the same manner as an upgrade to transmission or distribution infrastructure would have been recovered..  
(b)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is further amended by adding at the end the following:   (8) (A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated electric utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (21) of section 111(d). 
(B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to the standard established by paragraph (21) of section 111(d).. (c)Failure To complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is further amended by— 
(1)striking (b)(2) and inserting (b); and  (2)adding at the end the following: In the case of the standard established by paragraph (21) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (21).. 
(d)Prior State actionsSection 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) is amended in the matter preceding paragraph (1) by striking (19) and inserting (21). 224.Contract options for qualified facilitiesSection 210 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–3) is amended by adding at the end the following:  
 
(o)Contract options for qualified facilitiesThe Commission shall require that qualifying facilities have the option to enter a fixed price contract whose term is at least as long as the term on which the incumbent utility recovers invests in new generation, whether self-built or in the form of a long-term power purchase agreement.. 225.Establishment of community solar programs (a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following: 
 
(21)Community solar programsEach electric utility shall offer a community solar program that provides all ratepayers, including low-income ratepayers, equitable and demonstrable access to such community solar program. For the purposes of this paragraph, the term community solar program means a service provided to any electric consumer that the electric utility serves through which the value of electricity generated by a community solar facility may be used to offset charges billed to the electric consumer by the electric utility. A community solar facility is— (A)a solar photovoltaic system that allocates electricity to multiple electric consumers of an electric utility; 
(B)connected to a local distribution of the electric utility; (C)located either on or off the property of the electric consumers; and 
(D)may be owned by an electric utility, an electric consumer, or a third party..  (b)Compliance (1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following: 
 
(8) 
(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated electric utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (21) of section 111(d). (B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (21) of section 111(d).. 
(2)Failure to comply 
(A)In generalSection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended— (i)by striking such paragraph (14) and all that follows through paragraphs (16) and inserting such paragraph (14). In the case of the standard established by paragraph (15) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (15). In the case of the standards established by paragraphs (16); and 
(ii)by adding at the end the following: In the case of the standard established by paragraph (21) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (21).. (B)Technical correction (i)In generalSection 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) is amended— 
(I)by striking paragraph (2); and (II)by redesignating paragraph (3) as paragraph (2). 
(ii)TreatmentThe amendment made by paragraph (2) of section 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) (as in effect on the day before the date of enactment of this Act) is void, and section 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) shall be in effect as if those amendments had not been enacted. (3)Prior State actions (A)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following: 
 
(h)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (21) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection— (1)the State has implemented for the electric utility the standard (or a comparable standard); 
(2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or (3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility.. 
(B)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended by adding at the end the following: In the case of the standard established by paragraph (21) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (21).. 226.Rural and remote communities electrification grantsSection 609 of the Public Utility Regulatory Policies Act of 1978 (7 U.S.C. 918c) is amended— 
(1)in section (a)— (A)in paragraph (1), by striking or municipality and inserting , municipality, or Indian Tribe; 
(B)in paragraph (5), by striking 10,000 and inserting 20,000; and (C)by adding at the end the following new paragraph: 
 
(6)Economically distressed communityThe term economically distressed community means a unit of local government, municipality, or Indian Tribe— (A)that is located within a 75 mile radius of an electric generating unit that primarily uses coal as a fuel source; and 
(B)that is significantly impacted by the closure of such electric generating unit occurring on or after January 1, 2010, including by, as a result of such closure, experiencing— (i)a net labor loss at least 50 workers who lost employment directly from, or employment associated with, such electric generating unit, including an associated mine; 
(ii)a net revenue loss of over 25 percent compared to the previous fiscal year, in terms of tax revenue, lease payments, or royalties directly from or associated with such electric generating station, including an associated mine; or (iii)an increase in the cost of electricity for applicable electric consumers of at least 10 percent from the previous applicable calendar year.; 
(2)in subsection (b)— (A)in paragraph (1)— 
(i)by inserting or the deployment of energy storage technologies after energy efficiency; and (ii)by striking areas; or and inserting areas or economically distressed communities;; 
(B)in paragraph (2), by striking rural areas. and inserting rural areas or economically distressed communities; or; and (C)by adding at the end the following: 
 
(3)refurbishing, redeveloping, or repurposing electric generating facilities that primarily consume coal as a fuel source that have recently ceased operation, or will cease operation in the near future, for manufacturing, including clean energy technologies or materials.; and (3)in subsection (d)— 
(A)by striking $20,000,000 and inserting $50,000,000; and (B)by striking 2006 through 2012 and inserting 2022 through 2031. 
DElectricity Infrastructure Modernization and Resilience 
230.21st century power grid 
(a)In generalThe Secretary of Energy shall establish a program to provide financial assistance to eligible partnerships to carry out projects related to the modernization of the electric grid, including— (1)projects for the deployment of technologies to improve monitoring of, advanced controls for, and prediction of performance of, a distribution system; and 
(2)projects related to transmission system planning and operation. (b)Eligible projectsProjects for which an eligible partnership may receive financial assistance under subsection (a)— 
(1)shall be designed to improve the resiliency, performance, or efficiency of the electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power;  (2)may be designed to deploy a new product or technology that could be used by customers of an electric utility; and  
(3)shall demonstrate— (A)secure integration and management of energy resources, including through distributed energy generation, combined heat and power, microgrids, energy storage, electric vehicles charging infrastructure, energy efficiency, demand response, or controllable loads; or  
(B)secure integration and interoperability of communications and information technologies related to the electric grid. (c)Cybersecurity planEach project carried out with financial assistance provided under subsection (a) shall include the development of a cybersecurity plan written in accordance with guidelines developed by the Secretary of Energy.  
(d)Privacy effects analysisEach project carried out with financial assistance provided under subsection (a) shall include a privacy effects analysis that evaluates the project in accordance with the Voluntary Code of Conduct of the Department of Energy, commonly known as the DataGuard Energy Data Privacy Program, or the most recent revisions to the privacy program of the Department.  (e)DefinitionsIn this section: 
(1)Eligible partnershipThe term eligible partnership means a partnership consisting of two or more entities, which— (A)may include— 
(i)any institution of higher education; (ii)a National Laboratory; 
(iii)a State or a local government or other public body created by or pursuant to State law; (iv)an Indian Tribe; 
(v)a Federal power marketing administration; or (vi)an entity that develops and provides technology; and  
(B)shall include at least one of any of— (i)an electric utility; 
(ii)a Regional Transmission Organization; or (iii)an Independent System Operator. 
(2)Electric utilityThe term electric utility has the meaning given that term in section 3(22) of the Federal Power Act (16 U.S.C. 796(22)), except that such term does not include an entity described in subparagraph (B) of such section. (3)Federal power marketing administrationThe term Federal power marketing administration means the Bonneville Power Administration, the Southeastern Power Administration, the Southwestern Power Administration, or the Western Area Power Administration. 
(4)Independent System Operator; Regional Transmission OrganizationThe terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796). (5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Energy to carry out this section $700,000,000 for each of fiscal years 2022 through 2031, to remain available until expended. 231.Microgrids (a)DefinitionsIn this section: 
(1)Hybrid microgrid systemThe term hybrid microgrid system means a stand-alone electrical system that— (A)is comprised of conventional generation and at least 1 alternative energy resource; and 
(B)may use grid-scale energy storage. (2)Isolated communityThe term isolated community means a community that is powered by a stand-alone electric generation and distribution system without the economic and reliability benefits of connection to a regional electric grid. 
(3)Microgrid systemThe term microgrid system means a stand-alone electrical system that uses grid-scale energy storage. (4)StrategyThe term strategy means the strategy developed pursuant to subsection (b)(2)(B). 
(b)Program 
(1)EstablishmentThe Secretary shall establish a program to promote the development of— (A)hybrid microgrid systems for isolated communities; and 
(B)microgrid systems to increase the resilience of critical infrastructure. (2)PhasesThe program established under paragraph (1) shall be divided into the following phases: 
(A)Phase I, which shall consist of the development of a feasibility assessment for— (i)hybrid microgrid systems in isolated communities; and 
(ii)microgrid systems to enhance the resilience of critical infrastructure. (B)Phase II, which shall consist of the development of an implementation strategy, in accordance with paragraph (3), to promote the development of hybrid microgrid systems for isolated communities, particularly for those communities exposed to extreme weather conditions and high energy costs, including electricity, space heating and cooling, and transportation. 
(C)Phase III, which shall be carried out in parallel with Phase II and consist of the development of an implementation strategy to promote the development of microgrid systems that increase the resilience of critical infrastructure. (D)Phase IV, which shall consist of cost-shared demonstration projects, based upon the strategies developed under subparagraph (B) that include the development of physical and cybersecurity plans to take appropriate measures to protect and secure the electric grid. 
(E)Phase V, which shall establish a benefits analysis plan to help inform regulators, policymakers, and industry stakeholders about the affordability, environmental and resilience benefits associated with Phases II, III, and IV. (3)Requirements for strategyIn developing the strategy under paragraph (2)(B), the Secretary shall consider— 
(A)establishing future targets for the economic displacement of conventional generation using hybrid microgrid systems, including displacement of conventional generation used for electric power generation, heating and cooling, and transportation; (B)the potential for renewable resources, including wind, solar, and hydropower, to be integrated into a hybrid microgrid system; 
(C)opportunities for improving the efficiency of existing hybrid microgrid systems; (D)the capacity of the local workforce to operate, maintain, and repair a hybrid microgrid system; 
(E)opportunities to develop the capacity of the local workforce to operate, maintain, and repair a hybrid microgrid system; (F)leveraging existing capacity within local or regional research organizations, such as organizations based at institutions of higher education, to support development of hybrid microgrid systems, including by testing novel components and systems prior to field deployment; 
(G)the need for basic infrastructure to develop, deploy, and sustain a hybrid microgrid system; (H)input of traditional knowledge from local leaders of isolated communities in the development of a hybrid microgrid system; 
(I)the impact of hybrid microgrid systems on defense, homeland security, economic development, and environmental interests; (J)opportunities to leverage existing interagency coordination efforts and recommendations for new interagency coordination efforts to minimize unnecessary overhead, mobilization, and other project costs; and 
(K)any other criteria the Secretary determines appropriate. (c)CollaborationThe program established under subsection (b)(1) shall be carried out in collaboration with relevant stakeholders, including, as appropriate— 
(1)States; (2)Indian Tribes; 
(3)regional entities and regulators; (4)units of local government; 
(5)institutions of higher education; and (6)private sector entities. 
(d)ReportNot later than 180 days after the date of enactment of this Act, and annually thereafter until calendar year 2026, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the efforts to implement the program established under subsection (b)(1) and the status of the strategy developed under subsection (b)(2)(B). 232.Strategic transformer reserve program (a)EstablishmentThe Secretary of Energy shall establish a program to reduce the vulnerability of the electric grid to physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, climate change, and seismic events, including by— 
(1)ensuring that large power transformers, generator step-up transformers, and other critical electric grid equipment are strategically located to ensure timely replacement of such equipment as may be necessary to restore electric grid function rapidly in the event of severe damage to the electric grid due to physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, climate change, or seismic events; and (2)establishing a coordinated plan to facilitate transportation of large power transformers and other critical electric grid equipment. 
(b)Transformer resilience and advanced components programThe program established under subsection (a) shall include implementation of the Transformer Resilience and Advanced Components program to— (1)improve large power transformers and other critical electric grid equipment by reducing their vulnerabilities; and 
(2)develop, test, and deploy innovative equipment designs that are more flexible and offer greater resiliency of electric grid functions. (c)Strategic equipment reserves (1)AuthorizationIn carrying out the program established under subsection (a), the Secretary may establish one or more federally owned strategic equipment reserves, as appropriate, to ensure nationwide access to reserve equipment. 
(2)ConsiderationIn establishing any federally owned strategic equipment reserve, the Secretary may consider existing spare transformer and equipment programs and requirements established by the private sector, regional transmission operators, independent system operators, and State regulatory authorities. (d)ConsultationThe program established under subsection (a) shall be carried out in consultation with the Federal Energy Regulatory Commission, the Electricity Subsector Coordinating Council, the Electric Reliability Organization, and owners and operators of critical electric infrastructure and defense and military installations. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $75,000,000 for each of fiscal years 2022 through 2031. 233.Department of Energy support to repower communities (a)ProgramThe Secretary of Energy shall conduct a program to provide information and technical assistance to State, local, Tribal, and territorial governments and relevant land and infrastructure asset owners, to support the redevelopment of sites that have, or previously had, one or more retired fossil fuel-powered electric generating units, including redevelopment of such sites through— 
(1)deployment of zero-emissions electricity, including electricity generated from wind, solar, nuclear, hydropower, and geothermal energy; (2)deployment of energy storage resources; 
(3)use of existing and underutilized electric transmission and distribution infrastructure associated with such sites; and (4)economic development opportunities for energy-intensive industries, including data centers. 
(b)Public inventoryIn carrying out the program conducted under subsection (a), the Secretary may inventory and characterize sites described in such subsection, including the energy and security infrastructure of such sites, and make such inventory and characterizations available to the public. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2031. 
234.Environmental Protection Agency support to repower communitiesSection 104 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604) is amended by adding at the end the following:  (l)Repowering communities grant program (1)EstablishmentThe Administrator shall establish a program to provide grants to eligible entities to carry out inventory, characterization, assessment, planning, feasibility analysis, design, or remediation activities at sites that have or previously had 1 or more retired fossil fuel-powered electric generating units. 
(2)Prioritization of grantsThe Administrator shall prioritize awarding grants to eligible entities who intend to develop or deploy clean energy projects at sites described in paragraph (1).  (3)DefinitionsIn this subsection: 
(A)Clean energy projectThe term clean energy project means a project that— (i)is anticipated to generate electricity without emitting greenhouse gases, such as wind, solar, nuclear, hydropower, and geothermal energy; or 
(ii)stores energy. (B)Eligible entityThe term eligible entity means— 
(i)a general purpose unit of local government;  (ii)a land clearance authority or other quasi-governmental entity that operates under the supervision and control of or as an agent of a general purpose unit of local government;  
(iii)a government entity created by a State legislature;  (iv)a regional council or group of general purpose units of local government;  
(v)a redevelopment agency that is chartered or otherwise sanctioned by a State;  (vi)a State;  
(vii)an Indian Tribe other than in Alaska;  (viii)an Alaska Native Regional Corporation and an Alaska Native Village Corporation as those terms are defined in the Alaska Native Claims Settlement Act and the Metlakatla Indian community;  
(ix)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code;  (x)a limited liability corporation in which all managing members are organizations described in clause (ix) or limited liability corporations whose sole members are organizations described in clause (ix);  
(xi)a limited partnership in which all general partners are organizations described in clause (ix) or limited liability corporations whose sole members are organizations described in clause (ix); or (xii)a qualified community development entity (as defined in section 45D(c)(1) of the Internal Revenue Code of 1986). 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended, for each of fiscal years 2022 through 2031. . 235.Dam safety (a)Dam safety conditionsSection 10 of the Federal Power Act (16 U.S.C. 803) is amended by adding at the end the following:  
 
(k)That the dam and other project works meet the Commission’s dam safety requirements and that the licensee shall continue to manage, operate, and maintain the dam and other project works in a manner that ensures dam safety and public safety under the operating conditions of the license. . (b)Dam safety requirementsSection 15 of the Federal Power Act (16 U.S.C. 808) is amended by adding at the end the following:  
 
(g)The Commission may issue a new license under this section only if the Commission determines that the dam and other project works covered by the license meet the Commission’s dam safety requirements and that the licensee can continue to manage, operate, and maintain the dam and other project works in a manner that ensures dam safety and public safety under the operating conditions of the new license.. (c)Viability proceduresThe Federal Energy Regulatory Commission shall establish procedures to assess the financial viability of an applicant for a license under the Federal Power Act to meet applicable dam safety requirements and to operate the dam and project works under the license.  
(d)FERC dam safety technical conference with States 
(1)Technical conferenceNot later than April 1, 2022, the Federal Energy Regulatory Commission, acting through the Office of Energy Projects, shall hold a technical conference with the States to discuss and provide information on— (A)dam maintenance and repair; 
(B)Risk Informed Decision Making (RIDM); (C)climate and hydrological regional changes that may affect the structural integrity of dams; and 
(D)high hazard dams. (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000 for fiscal year 2022. 
(3)State definedIn this subsection, the term State has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796). (e)Required dam safety communications between FERC and States (1)In generalThe Commission, acting through the Office of Energy Projects, shall notify a State within which a project is located when— 
(A)the Commission issues a finding, following a dam safety inspection, that requires the licensee for such project to take actions to repair the dam and other project works that are the subject of such finding; (B)after a period of 5 years starting on the date a finding under subparagraph (A) is issued, the licensee has failed to take actions to repair the dam and other project works, as required by such finding; and 
(C)the Commission initiates a non-compliance proceeding or otherwise takes steps to revoke a license issued under section 4 of the Federal Power Act (16 U.S.C. 797) due to the failure of a licensee to take actions to repair a dam and other project works. (2)Notice upon revocation, surrender, or implied surrender of a licenseIf the Commission issues an order to revoke a license or approve the surrender or implied surrender of a license under the Federal Power Act (16 U.S.C. 792 et seq.), the Commission shall provide to the State within which the project that relates to such license is located— 
(A)all records pertaining to the structure and operation of the applicable dam and other project works, including, as applicable, any dam safety inspection reports by independent consultants, specifications for required repairs or maintenance of such dam and other project works that have not been completed, and estimates of the costs for such repairs or maintenance; (B)all records documenting the history of maintenance or repair work for the applicable dam and other project works; 
(C)information on the age of the dam and other project works and the hazard classification of the dam and other project works; (D)the most recent assessment of the condition of the dam and other project works by the Commission; 
(E)as applicable, the most recent hydrologic information used to determine the potential maximum flood for the dam and other project works; and (F)the results of the most recent risk assessment completed on the dam and other project works. 
(3)DefinitionIn this subsection: (A)CommissionThe term Commission means the Federal Energy Regulatory Commission.  
(B)LicenseeThe term licensee has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796). (C)ProjectThe term project has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796). 
236.Clean energy microgrid grant program 
(a)In generalThe Secretary of Energy shall establish and carry out a program to provide grants to eligible entities. (b)Use of fundsAn eligible entity may use a grant provided under the program established pursuant to subsection (a) to— 
(1)obtain technical assistance to— (A)upgrade building codes and standards for resiliency to climate change hazards (including wildfires, flooding, sea level rise, landslides, drought, storms, temperature extremes, and other extreme weather events); 
(B)develop a FEMA Hazard Mitigation Plan to identify and overcome known climate change hazards to critical community infrastructure; or (C)conduct a needs assessment of prospective clean energy microgrid projects and, as applicable, design prospective clean energy microgrids, including assistance to address permitting and siting challenges, understand and facilitate financing options, and understand the technical characteristics of clean energy microgrids;  
(2)provide community outreach and collaborative planning with respect to a prospective project described in paragraph (3); or  (3)carry out a project to develop and construct— 
(A)a clean energy microgrid that supports critical community infrastructure; or (B)a clean energy microgrid for residences of medical baseline customers. 
(c)Priority 
(1)In generalIn providing grants under the program established pursuant to subsection (a), the Secretary of Energy shall give priority to an eligible entity that proposes to use a grant to obtain technical assistance described in subsection (b)(1), provide outreach described in subsection (b)(2), or carry out a project described in subsection (b)(3), that will benefit an environmental justice community. (2)Technical assistance and community outreach grantsAfter priority given under paragraph (1), in providing grants to obtain technical assistance described in subsection (b)(1) or provide outreach described in subsection (b)(2), the Secretary of Energy shall give priority to an eligible entity proposing to obtain technical assistance or provide outreach that the Secretary of Energy determines will further the development of clean energy microgrids that are community-owned energy systems.  
(3)Clean energy microgrid grantsAfter priority given under paragraph (1), in providing grants under the program established pursuant to subsection (a) for projects described in subsection (b)(3), the Secretary of Energy shall give priority to an eligible entity that— (A)proposes to develop and construct a clean energy microgrid that, in comparison to other clean energy microgrids for which grants are sought under such program, will result in the greatest reduction— 
(i)of greenhouse gas emissions; (ii)of emissions of criteria air pollutants;  
(iii)in public health disparities in communities experiencing a disproportionate level of air pollution; or (iv)in the energy cost burden for communities; 
(B)proposes to develop and construct a clean energy microgrid that is a community-owned energy system; (C)proposes to develop and construct a clean energy microgrid that, in comparison to other clean energy microgrids for which grants are sought under such program, will provide the greatest amount of resiliency benefits to a jurisdiction in which the microgrid is located; 
(D)proposes to develop and construct a clean energy microgrid that minimizes land use impacts by— (i)siting sources of clean energy within the already-built environment, including over rooftops and parking lots; 
(ii)siting sources of clean energy on existing brownfield sites or contaminated sites; (iii)co-locating sources of clean energy on agricultural lands or over reservoirs; or 
(iv)siting sources of clean energy on compatible lands; (E)proposes to, in developing and constructing a clean energy microgrid, utilize or involve small businesses or nonprofits that primarily operate or are located within environmental justice communities, particularly those that are women-owned and operated or minority-owned and operated; 
(F)has previously received a grant to obtain technical assistance under such program; (G)imposes registered apprentice utilization requirements on projects, provided that such requirements comply with the apprentice to journey worker ratios established by the Department of Labor or the applicable State Apprenticeship Agency; or 
(H)proposes to develop and construct a clean energy microgrid in an area designated nonattainment and classified as an Extreme Area or Severe Area for one or more criteria air pollutants. (d)Educational outreach program (1)In generalNot later than 90 days after funds are made available to carry out this section, the Secretary of Energy shall develop and carry out an educational outreach program to inform eligible entities about the program established pursuant to subsection (a). 
(2)ContractsThe Secretary of Energy may enter into third-party contracts to implement the educational outreach program under paragraph (1). In entering into contracts pursuant to this paragraph, the Secretary shall prioritize entering into contracts with women-owned and operated or minority-owned and operated entities.  (3)PriorityThe educational outreach program under paragraph (1) shall prioritize— 
(A)providing information on the program established pursuant to subsection (a) to eligible entities that serve an environmental justice community and to environmental justice communities; and (B)promoting public understanding of the community benefits of clean energy microgrids for critical community infrastructure. 
(e)Cost share 
(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of technical assistance, outreach, or a project for which a grant is provided pursuant to the program established pursuant to subsection (a) shall not exceed 60 percent of such cost.  (2)Environmental justice communityThe Federal share of the cost of technical assistance that is obtained for, outreach that is provided to, or a project that is carried out in, an environmental justice community, and for which a grant is provided pursuant to the program established pursuant to subsection (a) shall not exceed 90 percent of such cost. 
(f)Limitation on amountThe amount of a grant provided to an eligible entity under this section to carry out a project described in subsection (b)(3) may not exceed $10,000,000. (g)Use of American iron, steel, and manufactured goods (1)No funds authorized under this section shall be made available with respect to a project unless all of the iron, steel, and manufactured goods used in the project are produced in the United States. 
(2)Paragraph (1) shall not apply in any case or category of cases in which the Secretary of Energy finds that— (A)applying paragraph (1) would be inconsistent with the public interest; 
(B)iron, steel, and the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (C)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent. 
(3)If the Secretary of Energy receives a request for a waiver under this subsection, the Secretary shall make available to the public on an informal basis a copy of the request and information available to the Secretary concerning the request, and shall allow for informal public input on the request for at least 15 days prior to making a finding based on the request. The Secretary shall make the request and accompanying information available by electronic means, including on the official public website of the Department of Energy. (4)This subsection shall be applied in a manner consistent with the United States obligations under international agreements. 
(h)Prevailing wagesAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work assisted, in whole or in part, by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (i)Project laborAn eligible entity that uses a grant provided under this section to construct a clean energy microgrid shall ensure, to the greatest extent practicable, that any subgrantee of such eligible entity, and any subgrantee thereof, that carries out such construction employs at least 40 percent of laborers or mechanics for such construction that are individuals who— 
(1)are domiciled, if the applicable construction area is— (A)a major urban area, not further than 15 miles from such construction area; or 
(B)not a major urban area, not further than 50 miles from such construction area; (2)are displaced and unemployed energy workers; 
(3)are members of the Armed Forces serving on active duty, separated from active duty, or retired from active duty; (4)have been incarcerated or served time in a juvenile or adult detention or correctional facility, or been placed on probation, community supervision, or in a diversion scheme; 
(5)have a disability; (6)are homeless; 
(7)are receiving public assistance; (8)lack a general education diploma or high school diploma; 
(9)are emancipated from the foster care system; (10)reside or work in an environmental justice community; or  
(11)are registered apprentices with fewer than 15 percent of the required graduating apprentice hours in a program. (j)ReportsThe Secretary of Energy shall submit to Congress, and make available on the public website of the Department of Energy, an annual report on the program established pursuant to subsection (a) that includes, with respect to the previous year— 
(1)the number of grants provided; (2)the total dollar amount of all grants provided;  
(3)a list of grant disbursements by State;  (4)for each grant provided— 
(A)a description of the technical assistance obtained, outreach provided, or project carried out with grants funds; and (B)whether the grant is provided to obtain technical assistance, provide outreach, or carry out a project with respect to an environmental justice community; and 
(5)for each grant provided to carry out a clean energy microgrid project— (A)employment data for such project, including the number of jobs created and what percent of laborers and mechanics hired for such project meet the criteria under subsection (i);  
(B)the greenhouse gas and criteria air pollutant reduction impacts for such project;  (C)the public health benefits from such project; and 
(D)the reduced energy cost burden from such project. (k)Funding (1)Authorization of appropriationsFor each of fiscal years 2022 through 2031, there is authorized to be appropriated— 
(A)$50,000,000 for grants for technical assistance described in subsection (b)(1) and outreach described in subsection (b)(2); and (B)$1,500,000,000 for grants for projects described in subsection (b)(3). 
(2)Community-owned energy systemsTo the maximum extent practicable, not less than 10 percent of the amount appropriated under paragraph (1)(B) for any fiscal year shall be used to provide grants for projects to develop and construct clean energy microgrids that are community-owned energy systems. (3)Administrative expenses (A)Technical assistance and outreachThe Secretary may use not more than 2 percent of the amount appropriated for any fiscal year under paragraph (1)(A) for administrative expenses.  
(B)Clean energy microgrid projectsThe Secretary may use not more than 2 percent of the amount appropriated for any fiscal year under paragraph (1)(B) for administrative expenses, including expenses for carrying out the educational outreach program under subsection (d). (l)DefinitionsIn this section: 
(1)Clean energyThe term clean energy means electric energy generated from solar, wind, geothermal, existing hydropower, micro-hydropower, hydrokinetic, or hydrogen fuel cells. (2)Community of colorThe term community of color has the meaning given that term in section 601. 
(3)Community-owned energy systemThe term community-owned energy system means an energy system owned— (A)by the local government where the system is located; 
(B)by a nonprofit organization that is based in the local jurisdiction where the energy system is located; (C)collectively, by community members; or 
(D)by a worker-owned or community-owned for-profit entity. (4)Compatible landThe term compatible land means land that is at least 5 miles away from existing protected areas and within 3 miles of existing transmission infrastructure. 
(5)Critical community infrastructureThe term critical community infrastructure means infrastructure that is necessary to providing vital community and individual functions, including— (A)schools; 
(B)town halls; (C)public safety facilities; 
(D)hospitals; (E)health clinics; 
(F)community centers; (G)community nonprofit facilities providing essential services;  
(H)libraries; (I)grocery stores; 
(J)emergency management facilities; (K)water systems; 
(L)homeless shelters;  (M)senior housing; and 
(N)public or affordable housing. (6)Eligible entityThe term eligible entity means— 
(A)a State, territory of the United States, or Tribal agency; (B)a local government or political subdivision of a State, including a municipally owned electric utility and an agency, authority, corporation, or instrumentality of a State or Indian Tribe; 
(C)an electric utility; (D)a nonprofit organization; or 
(E)a partnership between— (i)a private entity, or a nonprofit organization, that owns critical community infrastructure; and 
(ii)a State, territory of the United States, Tribal agency, or local government. (7)Environmental justice communityThe term environmental justice community has the meaning given that term in section 601. 
(8)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with an annual household income equal to, or less than, the greater of— (A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and  
(B)200 percent of the Federal poverty line. (9)Major urban areaThe term major urban area means a metropolitan statistical area within the United States with an estimated population that is greater than or equal to 1,500,000. 
(10)Medical baseline customerThe term medical baseline customer means a customer of an electric utility with special energy needs due to a medical condition, including energy needs for— (A)a motorized wheelchair; 
(B)a ventilator; (C)a dialysis machine; 
(D)an apnea monitor; (E)an electrostatic nebulizer; 
(F)a respirator; (G)medication requiring refrigeration; and 
(H)for a customer with a vulnerable respiratory system, an air cleaning system. (11)MicrogridThe term microgrid means an interconnected system of loads and clean energy resources (including distributed energy resources, energy storage, demand response tools, and other management, forecasting, and analytical tools) which— 
(A)is appropriately sized to meet the critical needs of its customers; (B)is contained within a clearly defined electrical boundary and has the ability to operate as a single and controllable entity; 
(C)has the ability to— (i)connect to, disconnect from, or run in parallel with the applicable grid region; or 
(ii)be managed and isolated from the applicable grid region in order to withstand larger disturbances and maintain the supply of electricity to a connected location;  (D)has no point of interconnection to the applicable grid region with a throughput capacity in excess of 20 megawatts; and 
(E)can connect to one building or multiple interconnected buildings. (12)Micro-hydropowerThe term micro-hydropower means hydropower that produces no more than 100 kilowatts of electricity using the natural flow of water. 
(13)Produced in the United StatesThe term produced in the United States means, in the case of iron or steel, that all manufacturing processes, including the application of a coating, occur in the United States. (14)Registered apprenticeThe term registered apprentice means a person in an apprenticeship program that is registered with, and approved by, the United States Department of Labor or a State Apprenticeship Agency in accordance with parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020). 
(15)Small businessThe term small business has the meaning given the term small business concern under section 3 of the Small Business Act (15 U.S.C. 632).  (16)Tribal and indigenous communityThe term Tribal and indigenous community means a population of people who are members of— 
(A)a federally recognized Indian Tribe;  (B)a State-recognized Indian Tribe;  
(C)an Alaska Native or Native Hawaiian community or organization; or (D)any other community of indigenous people located in a State. 
EClean Electricity Generation 
241.Distributed energy resources 
(a)DefinitionsIn this section: (1)Combined heat and power systemThe term combined heat and power system means generation of electric energy and heat in a single, integrated system that meets the efficiency criteria in clauses (ii) and (iii) of section 48(c)(3)(A) of the Internal Revenue Code of 1986, under which heat that is conventionally rejected is recovered and used to meet thermal energy requirements. 
(2)Demand responseThe term demand response means changes in electric usage by electric utility customers from the normal consumption patterns of the customers in response to— (A)changes in the price of electricity over time; or 
(B)incentive payments designed to induce lower electricity use at times of high wholesale market prices or when system reliability is jeopardized. (3)Distributed energyThe term distributed energy means energy sources and systems that— 
(A)produce electric or thermal energy close to the point of use using renewable energy resources or waste thermal energy; (B)generate electricity using a combined heat and power system; 
(C)distribute electricity in microgrids; (D)store electric or thermal energy; or 
(E)distribute thermal energy or transfer thermal energy to building heating and cooling systems through a district energy system. (4)District energy systemThe term district energy system means a system that provides thermal energy to buildings and other energy consumers from one or more plants to individual buildings to provide space heating, air conditioning, domestic hot water, industrial process energy, and other end uses. 
(5)IslandingThe term islanding means a distributed generator or energy storage device continuing to power a location in the absence of electric power from the primary source. (6)LoanThe term loan has the meaning given the term direct loan in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a). 
(7)MicrogridThe term microgrid means an integrated energy system consisting of interconnected loads and distributed energy resources, including generators and energy storage devices, within clearly defined electrical boundaries that— (A)acts as a single controllable entity with respect to the grid; and 
(B)can connect and disconnect from the grid to operate in both grid-connected mode and island mode. (8)Renewable energy resourceThe term renewable energy resource includes— 
(A)biomass; (B)geothermal energy; 
(C)hydropower; (D)landfill gas; 
(E)municipal solid waste; (F)ocean (including tidal, wave, current, and thermal) energy; 
(G)organic waste; (H)photosynthetic processes; 
(I)photovoltaic energy; (J)solar energy; and 
(K)wind. (9)Renewable thermal energyThe term renewable thermal energy means heating or cooling energy derived from a renewable energy resource. 
(10)SecretaryThe term Secretary means the Secretary of Energy. (11)Thermal energyThe term thermal energy means— 
(A)heating energy in the form of hot water or steam that is used to provide space heating, domestic hot water, or process heat; or (B)cooling energy in the form of chilled water, ice, or other media that is used to provide air conditioning, or process cooling. 
(12)Waste thermal energyThe term waste thermal energy means energy that— (A)is contained in— 
(i)exhaust gases, exhaust steam, condenser water, jacket cooling heat, or lubricating oil in power generation systems; (ii)exhaust heat, hot liquids, or flared gas from any industrial process; 
(iii)waste gas or industrial tail gas that would otherwise be flared, incinerated, or vented; (iv)a pressure drop in any gas, excluding any pressure drop to a condenser that subsequently vents the resulting heat; 
(v)condenser water from chilled water or refrigeration plants; or (vi)any other form of waste energy, as determined by the Secretary; and 
(B) 
(i)in the case of an existing facility, is not being used; or (ii)in the case of a new facility, is not conventionally used in comparable systems. 
(b)Distributed energy loan program 
(1)Loan program 
(A)In generalSubject to the provisions of this paragraph and paragraphs (2) and (3), the Secretary shall establish a program to provide to eligible entities— (i)loans for the deployment of distributed energy systems in a specific project; and 
(ii)loans to provide funding for programs to finance the deployment of multiple distributed energy systems through a revolving loan fund, credit enhancement program, or other financial assistance program. (B)EligibilityEntities eligible to receive a loan under subparagraph (A) include— 
(i)a State, territory, or possession of the United States; (ii)a State energy office; 
(iii)a tribal organization (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); (iv)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); and 
(v)an electric utility, including— (I)a rural electric cooperative; 
(II)a municipally owned electric utility; and (III)an investor-owned utility. 
(C)Selection requirementsIn selecting eligible entities to receive loans under this subsection, the Secretary shall, to the maximum extent practicable, ensure— (i)regional diversity among eligible entities to receive loans under this section, including participation by rural States and small States; and 
(ii)that specific projects selected for loans— (I)expand on the existing technology deployment program of the Department of Energy; and 
(II)are designed to achieve one or more of the objectives described in subparagraph (D). (D)ObjectivesEach deployment selected for a loan under subparagraph (A) shall promote one or more of the following objectives: 
(i)Improved security and resiliency of energy supply in the event of disruptions caused by extreme weather events, grid equipment or software failure, or terrorist acts. (ii)Implementation of distributed energy in order to increase use of local renewable energy resources and waste thermal energy sources. 
(iii)Enhanced feasibility of microgrids, demand response, or islanding. (iv)Enhanced management of peak loads for consumers and the grid. 
(v)Enhanced reliability in rural areas, including high energy cost rural areas. (E)Restrictions on use of fundsAny eligible entity that receives a loan under subparagraph (A) may only use the loan to fund programs relating to the deployment of distributed energy systems. 
(2)Loan terms and conditions 
(A)Terms and conditionsNotwithstanding any other provision of law, in providing a loan under this subsection, the Secretary shall provide the loan on such terms and conditions as the Secretary determines, after consultation with the Secretary of the Treasury, in accordance with this subsection. (B)Specific appropriationNo loan shall be made unless an appropriation for the full amount of the loan has been specifically provided for that purpose. 
(C)RepaymentNo loan shall be made unless the Secretary determines that there is reasonable prospect of repayment of the principal and interest by the borrower of the loan. (D)Interest rateA loan provided under this section shall bear interest at a fixed rate that is equal or approximately equal, in the determination of the Secretary, to the interest rate for Treasury securities of comparable maturity. 
(E)TermThe term of the loan shall require full repayment over a period not to exceed the lesser of— (i)20 years; or 
(ii)90 percent of the projected useful life of the physical asset to be financed by the loan (as determined by the Secretary). (F)Use of paymentsPayments of principal and interest on the loan shall— 
(i)be retained by the Secretary to support energy research and development activities; and (ii)remain available until expended, subject to such conditions as are contained in annual appropriations Acts. 
(G)No penalty on early repaymentThe Secretary may not assess any penalty for early repayment of a loan provided under this subsection. (H)Return of unused portionIn order to receive a loan under this subsection, an eligible entity shall agree to return to the general fund of the Treasury any portion of the loan amount that is unused by the eligible entity within a reasonable period of time after the date of the disbursement of the loan, as determined by the Secretary. 
(I)Comparable wage ratesEach laborer and mechanic employed by a contractor or subcontractor in performance of construction work financed, in whole or in part, by the loan shall be paid wages at rates not less than the rates prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. (3)Rules and procedures; disbursement of loans (A)Rules and proceduresNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the loan program under paragraph (1). 
(B)Disbursement of loansNot later than 1 year after the date on which the rules and procedures under subparagraph (A) are established, the Secretary shall disburse the initial loans provided under this subsection. (4)ReportsNot later than 2 years after the date of receipt of the loan, and annually thereafter for the term of the loan, an eligible entity that receives a loan under this subsection shall submit to the Secretary a report describing the performance of each program and activity carried out using the loan, including itemized loan performance data. 
(5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection such sums as are necessary. (c)Technical assistance and grant program (1)Establishment (A)In generalThe Secretary shall establish a technical assistance and grant program (referred to in this subsection as the program)— 
(i)to disseminate information and provide technical assistance directly to eligible entities so the eligible entities can identify, evaluate, plan, and design distributed energy systems; and (ii)to make grants to eligible entities so that the eligible entities may contract to obtain technical assistance to identify, evaluate, plan, and design distributed energy systems. 
(B)Technical assistanceThe technical assistance described in subparagraph (A) shall include assistance with one or more of the following activities relating to distributed energy systems: (i)Identification of opportunities to use distributed energy systems. 
(ii)Assessment of technical and economic characteristics. (iii)Utility interconnection. 
(iv)Permitting and siting issues. (v)Business planning and financial analysis. 
(vi)Engineering design. (C)Information disseminationThe information disseminated under subparagraph (A)(i) shall include— 
(i)information relating to the topics described in subparagraph (B), including case studies of successful examples; (ii)computer software and databases for assessment, design, and operation and maintenance of distributed energy systems; and 
(iii)public databases that track the operation and deployment of existing and planned distributed energy systems. (2)EligibilityAny nonprofit or for-profit entity shall be eligible to receive technical assistance and grants under the program. 
(3)Applications 
(A)In generalAn eligible entity desiring technical assistance or grants under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (B)Application processThe Secretary shall seek applications for technical assistance and grants under the program— 
(i)on a competitive basis; and (ii)on a periodic basis, but not less frequently than once every 12 months. 
(C)PrioritiesIn selecting eligible entities for technical assistance and grants under the program, the Secretary shall give priority to eligible entities with projects that have the greatest potential for— (i)facilitating the use of renewable energy resources; 
(ii)strengthening the reliability and resiliency of energy infrastructure to the impact of extreme weather events, power grid failures, and interruptions in supply of fossil fuels; (iii)improving the feasibility of microgrids or islanding, particularly in rural areas, including high energy cost rural areas; 
(iv)minimizing environmental impact, including regulated air pollutants and greenhouse gas emissions; and (v)maximizing local job creation. 
(4)GrantsOn application by an eligible entity, the Secretary may award grants to the eligible entity to provide funds to cover not more than— (A)100 percent of the costs of the initial assessment to identify opportunities; 
(B)75 percent of the cost of feasibility studies to assess the potential for the implementation; (C)60 percent of the cost of guidance on overcoming barriers to implementation, including financial, contracting, siting, and permitting issues; and 
(D)45 percent of the cost of detailed engineering. (5)Rules and procedures (A)RulesNot later than 180 days after the date of enactment of this Act, the Secretary shall adopt rules and procedures for carrying out the program. 
(B)GrantsNot later than 120 days after the date of issuance of the rules and procedures for the program, the Secretary shall issue grants under this subsection. (6)ReportsThe Secretary shall submit to Congress and make available to the public— 
(A)not less frequently than once every 2 years, a report describing the performance of the program under this subsection, including a synthesis and analysis of the information provided in the reports submitted to the Secretary under subsection (b)(4); and (B)on termination of the program under this subsection, an assessment of the success of, and education provided by, the measures carried out by eligible entities during the term of the program. 
(7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $250,000,000 for the period of fiscal years 2022 through 2031, to remain available until expended. 242.Grant program for solar installations located in, or that serve, low-income and underserved areas (a)DefinitionsIn this section: 
(1)BeneficiaryThe term beneficiary means a low-income household or a low-income household in an underserved area.  (2)Community solar facilityThe term community solar facility means a solar generating facility that— 
(A)through a voluntary program, has multiple subscribers that receive financial benefits that are directly attributable to the facility; (B)has a nameplate rating of 5 megawatts AC or less; and 
(C)is located in the utility distribution service territory of subscribers. (3)Community solar subscriptionThe term community solar subscription means a share in the capacity, or a proportional interest in the electricity generation, of a community solar facility. 
(4)Covered facilityThe term covered facility means— (A)a community solar facility— 
(i)that is located in an underserved area; or (ii)at least 50 percent of the capacity of which is reserved for low-income households; 
(B)a solar generating facility located at a residence of a low-income household; or (C)a solar generating facility located at a multi-family affordable housing complex. 
(5)Covered StateThe term covered State means a State with processes in place to ensure that covered facilities deliver financial benefits to low-income households. (6)Eligible entityThe term eligible entity means— 
(A)a nonprofit organization that provides services to low-income households or multi-family affordable housing complexes; (B)a developer, owner, or operator of a community solar facility that reserves a portion of the capacity of the facility for subscribers who are members of low-income households or for low-income households that otherwise financially benefit from the facility; 
(C)a covered State, or political subdivision thereof; (D)an Indian Tribe or a tribally owned electric utility; 
(E)a Native Hawaiian community-based organization; (F)any other national or regional entity that has experience developing or installing solar generating facilities for low-income households that maximize financial benefits to those households; and  
(G)an electric cooperative or municipal electric utility (as such terms are defined in section 3 of the Federal Power Act).  (7)Eligible installation projectThe term eligible installation project means a project to install a covered facility in a covered State. 
(8)Eligible planning projectThe term eligible planning project means a project to carry out pre-installation activities for the development of a covered facility in a covered State. (9)Eligible projectThe term eligible project means— 
(A)an eligible planning project; or (B)an eligible installation project. 
(10)Feasibility studyThe term feasibility study means any activity to determine the feasibility of a specific solar generating facility, including a customer interest assessment and a siting assessment, as determined by the Secretary. (11)Indian TribeThe term Indian Tribe means any Indian Tribe, band, nation, or other organized group or community, including any Alaska Native village, Regional Corporation, or Village Corporation (as defined in, or established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.)), that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(12)Interconnection serviceThe term interconnection service has the meaning given such term in section 111(d)(15) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(15)). (13)Low-income householdThe term low-income household means that income in relation to family size which— 
(A)is at or below 200 percent of the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget, except that the Secretary may establish a higher level if the Secretary determines that such a higher level is necessary to carry out the purposes of this section; (B)is the basis on which cash assistance payments have been paid during the preceding 12-month period under titles IV and XVI of the Social Security Act (42 U.S.C. 601 et seq., 1381 et seq.) or applicable State or local law; or 
(C)if a State elects, is the basis for eligibility for assistance under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), provided that such basis is at least 200 percent of the poverty level determined in accordance with criteria established by the Director of the Office of Management and Budget. (14)Multi-family affordable housing complexThe term multi-family affordable housing complex means any federally subsidized affordable housing complex in which at least 50 percent of the units are reserved for low-income households. 
(15)Native Hawaiian community-based organizationThe term Native Hawaiian community-based organization means any organization that is composed primarily of Native Hawaiians from a specific community and that assists in the social, cultural, and educational development of Native Hawaiians in that community. (16)ProgramThe term program means the program established under subsection (b). 
(17)SecretaryThe term Secretary means the Secretary of Energy. (18)Solar generating facilityThe term solar generating facility means—  
(A)a generator that creates electricity from light photons; and (B)the accompanying hardware enabling that electricity to flow— 
(i)onto the electric grid; (ii)into a facility or structure; or 
(iii)into an energy storage device. (19)StateThe term State means each of the 50 States, the District of Columbia, Guam, the Commonwealth of Puerto Rico, the Northern Mariana Islands, the Virgin Islands, and American Samoa. 
(20)SubscriberThe term subscriber means a person who— (A)owns a community solar subscription, or an equivalent unit or share of the capacity or generation of a community solar facility; or 
(B)financially benefits from a community solar facility, even if the person does not own a community solar subscription for the facility. (21)Underserved areaThe term underserved area means— 
(A)a geographical area with low or no photovoltaic solar deployment, as determined by the Secretary;  (B)a geographical area that has low or no access to electricity, as determined by the Secretary;  
(C)a geographical area with an average annual residential retail electricity price that exceeds the national average annual residential retail electricity price (as reported by the Energy Information Agency) by 50 percent or more; or (D)trust land, as defined in section 3765 of title 38, United States Code. 
(b)EstablishmentThe Secretary shall establish a program to provide financial assistance to eligible entities to— (1)carry out planning projects that are necessary to establish the feasibility, obtain required permits, identify beneficiaries, or secure subscribers to install a covered facility; or 
(2)install a covered facility for beneficiaries in accordance with this section. (c)Applications (1)In generalTo be eligible to receive assistance under the program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. 
(2)Inclusion for installation assistance 
(A)RequirementsFor an eligible entity to receive assistance for a project to install a covered facility, the Secretary shall require the eligible entity to include— (i)information in the application that is sufficient to demonstrate that the eligible entity has obtained, or has the capacity to obtain, necessary permits, subscribers, access to an installation site, and any other items or agreements necessary to comply with an agreement under subsection (g)(1) and to complete the installation of the applicable covered facility; 
(ii)a description of the mechanism through which financial benefits will be distributed to beneficiaries or subscribers; and (iii)an estimate of the anticipated financial benefit for beneficiaries or subscribers. 
(B)Consideration of planning projectsThe Secretary shall consider the successful completion of an eligible planning project pursuant to subsection (b)(1) by the eligible entity to be sufficient to demonstrate the ability of the eligible entity to meet the requirements of subparagraph (A)(i).  (d)Selection (1)In generalIn selecting eligible projects to receive assistance under the program, the Secretary shall— 
(A)prioritize— (i)eligible installation projects that will result in the most financial benefit for subscribers, as determined by the Secretary; 
(ii)eligible installation projects that will result in development of covered facilities in underserved areas; and (iii)eligible projects that include apprenticeship, job training, or community participation as part of their application; and 
(B)ensure that such assistance is provided in a manner that results in eligible projects being carried out on a geographically diverse basis within and among covered States. (2)Determination of financial benefitIn determining the amount of financial benefit for low-income households of an eligible installation project, the Secretary shall ensure that all calculations for estimated household energy savings are based solely on electricity offsets from the applicable covered facility and use formulas established by the State or local government with jurisdiction over the applicable covered facility for verifiable household energy savings estimates that accrue to low-income households. 
(e)Assistance 
(1)FormThe Secretary may provide assistance under the program in the form of a grant (which may be in the form of a rebate) or a low-interest loan. (2)Multiple projects for same facility (A)In generalAn eligible entity may apply for assistance under the program for an eligible planning project and an eligible installation project for the same covered facility. 
(B)Separate selectionsSelection by the Secretary for assistance under the program of an eligible planning project does not require the Secretary to select for assistance under the program an eligible installation project for the same covered facility. (f)Use of assistance (1)Eligible planning projectsAn eligible entity receiving assistance for an eligible planning project under the program may use such assistance to pay the costs of pre-installation activities associated with an applicable covered facility, including— 
(A)feasibility studies; (B)permitting; 
(C)site assessment; (D)on-site job training, or other community-based activities directly associated with the eligible planning project; or 
(E)such other costs determined by the Secretary to be appropriate. (2)Eligible installation projectsAn eligible entity receiving assistance for an eligible installation project under the program may use such assistance to pay the costs of— 
(A)installation of a covered facility, including costs associated with materials, permitting, labor, or site preparation; (B)storage technology sited at a covered facility; 
(C)interconnection service expenses; (D)on-site job training, or other community-based activities directly associated with the eligible installation project; 
(E)offsetting the cost of a subscription for a covered facility described in subparagraph (A) of subsection (a)(4) for subscribers that are members of a low income household; or (F)such other costs determined by the Secretary to be appropriate. 
(g)Administration 
(1)Agreements 
(A)In generalAs a condition of receiving assistance under the program, an eligible entity shall enter into an agreement with the Secretary. (B)RequirementsAn agreement entered into under this paragraph— 
(i)shall require the eligible entity to maintain such records and adopt such administrative practices as the Secretary may require to ensure compliance with the requirements of this section and the agreement; (ii)with respect to an eligible installation project shall require that any solar generating facility installed using assistance provided pursuant to the agreement comply with local building and safety codes and standards; and 
(iii)shall contain such other terms as the Secretary may require to ensure compliance with the requirements of this section. (C)TermAn agreement under this paragraph shall be for a term that begins on the date on which the agreement is entered into and ends on the date that is 2 years after the date on which the eligible entity receives assistance pursuant to the agreement, which term may be extended once for a period of not more than 1 year if the eligible entity demonstrates to the satisfaction of the Secretary that such an extension is necessary to complete the activities required by the agreement. 
(2)Use of fundsOf the funds made available to provide assistance to eligible installation projects under this section over the period of fiscal years 2022 through 2031, the Secretary shall use— (A)not less than 50 percent to provide assistance for eligible installation projects with respect to which low-income households make up at least 50 percent of the subscribers to the project; and 
(B)not more than 50 percent to provide assistance for eligible installation projects with respect to which low-income households make up at least 25 percent of the subscribers to the project. (3)RegulationsNot later than 120 days after the date of enactment of this Act, the Secretary shall publish in the Federal Register regulations to carry out this section, which shall take effect on the date of publication. 
(h)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $250,000,000 for each of fiscal years 2022 through 2031, to remain available until expended. (2)Amounts for planning projectsOf the amounts appropriated pursuant to this section over the period of fiscal years 2022 through 2031, the Secretary shall use not more than 15 percent of funds to provide assistance to eligible planning projects. 
(i)Relationship to other assistanceThe Secretary shall, to the extent practicable, encourage eligible entities that receive assistance under this section to leverage such funds by seeking additional funding through federally or locally subsidized weatherization and energy efficiency programs. 243.Hydropower licensing and process improvements (a)Hydropower licensing and process improvementsPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is amended by adding at the end the following: 
 
37.Hydropower licensing and process improvements 
(a)DefinitionIn this section, the term Federal authorization— (1)means any authorization required under Federal law with respect to an application for a license under this part; and 
(2)includes any conditions, prescriptions, permits, special use authorizations, certifications, opinions, or other approvals as may be required under Federal law to approve or implement the license under this part. (b)Designation as lead agencyThe Commission shall act as the lead agency for the purposes of complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for a license under this part. 
(c)Rulemaking To establish process To set schedule 
(1)Negotiated rulemakingNot later than 90 days after the date of enactment of this section the Commission, the Secretary of Agriculture, the Administrator of the National Oceanic and Atmospheric Administration, and the Secretary of the Interior shall enter into a negotiated rulemaking pursuant to subchapter III of chapter 5 of title 5, United States Code, to develop and publish a rule providing a process for the Commission to evaluate, and issue a final decision on, a completed application for a license under this part. (2)Negotiated rulemaking committeeThe negotiated rulemaking committee established pursuant to the negotiated rulemaking process entered into under paragraph (1) shall include representatives of State and Indian tribal governments, and other stakeholders who will be significantly affected by a rule issued under this subsection. 
(3)Deadlines 
(A)Proposed ruleNot later than 2 years after the date of enactment of this section, the Commission shall publish a proposed rule resulting from the negotiated rulemaking under this subsection. (B)Final ruleNot later than 3 years after the date of enactment of this section, the Commission shall publish a final rule resulting from the negotiated rulemaking under this subsection. 
(4)Elements of ruleIn publishing a rule under this subsection, the Commission shall ensure that— (A)the rule includes a description of the Commission’s responsibility as the lead agency in coordinating Federal authorizations;  
(B)the rule includes a process for development of a schedule for the review and disposition of a completed application for a license under this part; (C)each schedule developed pursuant to such process shall— 
(i)include deadlines for actions on the applicable completed application— (I)that are consistent with the duties of each agency under this Act and under applicable State, tribal, and other Federal laws; and 
(II)by— (aa)each Federal agency responsible for a Federal authorization;  
(bb)each State agency, local government, or Indian tribe that may consider an aspect of an application for a Federal authorization or is responsible for conducting any separate permitting and environmental reviews of the applicable project; (cc)the applicant; 
(dd)the Commission; and (ee)other participants in a license proceeding;  
(ii)facilitate the identification and completion of Federal, State, and tribal agency-requested studies, reviews, and any other procedures required to be conducted prior to, or concurrent with, the preparation of the Commission’s environmental review required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), to the extent practicable; and (iii)provide for a final decision on the applicable completed application to be made by not later than 3 years after the date on which the Commission receives such completed application; 
(D)the rule includes a mechanism for resolving issues of concern that may delay the completion of a license application or review of a completed application; (E)the rule includes a definition of a completed application; and 
(F)the rule provides for an opportunity for public notice and comment on— (i)a completed application; and 
(ii)the schedule developed for the review and disposition of the application. (d)Application processingThe Commission, Federal, State, and local government agencies, and Indian tribes may allow an applicant seeking a Federal authorization to fund a third-party contractor selected by such an agency or tribe to assist in reviewing the application. All costs of an agency or tribe incurred pursuant to direct funding by the applicant, including all costs associated with the third-party contractor, shall not be considered costs of the United States for the administration of this part under section 10(e). 
(e)Issue resolutionThe Commission may forward any issue of concern that has delayed either the completion of the application or the issuance of a license for a completed application beyond the deadline set forth in the schedule established under the final rule published under subsection (c) to the heads of the relevant State, Federal, or Indian tribal agencies for resolution. If the Commission forwards an issue of concern to the head of a relevant agency, the Commission and the relevant agency shall enter into a memorandum of understanding to facilitate interagency coordination and resolution of the issue of concern, as appropriate. (f)No effect on other lawsNothing in this section— 
(1)expands or limits the application of any power or authority vested in an agency, State, or Indian tribe by any applicable law or regulation; (2)shall be construed to affect any requirements of State, tribal, or other Federal law (including under the Federal Water Pollution Control Act, the Fish and Wildlife Coordination Act, the Endangered Species Act of 1973, section 14 of the Act of March 3, 1899 (commonly known as the Rivers and Harbors Appropriation Act of 1899), the Coastal Zone Management Act of 1972, the Magnuson-Stevens Fishery Conservation and Management Act, and those provisions in subtitle III of title 54, United States Code, commonly known as the National Historic Preservation Act) with respect to an application for a license under this part; or 
(3)abrogates, diminishes, or otherwise affects any treaty or other right of any Indian tribe. 38.Licensing study improvements (a)In generalTo facilitate the timely and efficient completion of the license proceedings under this part, the Commission shall, in consultation with applicable Federal and State agencies and interested members of the public— 
(1)compile current and accepted best practices in performing studies required in such license proceedings, including methodologies and the design of studies to assess the full range of environmental impacts of a project that reflect the most recent peer-reviewed science; (2)compile a comprehensive collection of studies and data accessible to the public that could be used to inform license proceedings under this part; and 
(3)encourage license applicants, agencies, and Indian tribes to develop and use, for the purpose of fostering timely and efficient consideration of license applications, a limited number of open-source methodologies and tools applicable across a wide array of projects, including water balance models and streamflow analyses. (b)Use of studiesTo the extent practicable, the Commission and other Federal, State, and local government agencies and Indian tribes considering an aspect of an application for Federal authorization (as defined in section 37) shall use relevant, existing studies and data and avoid duplicating such studies that are applicable to the project. Studies repeated for the purpose of characterizing seasonal or annual variation of a relevant characteristic or resource shall not be considered duplicative. 
39.Evaluation of expedited licensing for qualifying project upgrades 
(a)DefinitionsIn this section: (1)Expedited license amendment processThe term expedited license amendment process means an expedited process for issuing an amendment to an existing license issued under this part for a project.  
(2)Qualifying project upgradeThe term qualifying project upgrade means a change— (A)to a project; and 
(B)that meets the criteria under subsection (b). (b)In generalTo improve the regulatory process and reduce the time and cost of making upgrades to existing projects, the Commission shall investigate the feasibility of implementing an expedited license amendment process for a change to a project that meets the following criteria: 
(1)The change to the project— (A)is limited to the power house equipment of the project; or 
(B)will result in environmental protection, mitigation, or enhancement measures to benefit fish and wildlife resources or other natural or cultural resources. (2)The change to the project is unlikely to adversely affect any species listed as threatened or endangered under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as determined by the Secretary of the Interior. 
(3)The Commission ensures, in accordance with section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536), that the change to the project will not result in the destruction or modification of critical habitat. (4)The change to the project is consistent with any applicable comprehensive plan under section 10(a). 
(5)The change to the project is unlikely to adversely affect water quality and water supply, as determined in consultation with any applicable State or Indian tribe. (6)Any adverse environmental effects resulting from the change to the project will be insignificant. 
(c)Workshops and pilotsThe Commission shall— (1)not later than 60 days after the date of enactment of this section, hold an initial workshop to solicit public comment and recommendations on how to implement an expedited license amendment process for qualifying project upgrades; 
(2)evaluate pending applications for an amendment to an existing license of a project for a qualifying project upgrade that may benefit from an expedited license amendment process; (3)not later than 180 days after the date of enactment of this section, identify and solicit participation by project developers in, and begin implementation of, a 3-year pilot program to evaluate the feasibility and utility of an expedited license amendment process for qualifying project upgrades; and 
(4)not later than 3 months after the end of the 3-year pilot program under paragraph (3), hold a final workshop to solicit public comment on the expedited license amendment process. (d)Memorandum of understandingThe Commission shall, to the extent practicable, enter into a memorandum of understanding with any applicable Federal, State, or tribal agency to implement the pilot program described in subsection (c). 
(e)ReportsNot later than 3 months after the date of the final workshop held pursuant to subsection (c)(4), the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that includes— (1)a summary of the public comments received as part of the initial workshop held under subsection (c)(1); 
(2)a summary of the public comments received as part of the final workshop held under subsection (c)(4);  (3)a description of the expedited license amendment process for qualifying project upgrades evaluated under the pilot program, including— 
(A)a description of the procedures or requirements that were waived under the expedited license amendment process; and (B)a comparison between— 
(i)the average amount of time required to complete the licensing process for an amendment to a license under the expedited license amendment process tested under the pilot program; and (ii)the average amount of time required to complete the licensing process for a similar amendment to a license under current Commission processes; 
(4)the number of requests received by the Commission to participate in the expedited license amendment process for qualifying project upgrades; (5)a description of changes to Commission rules required to create and standardize an expedited license amendment process for qualifying project upgrades; and 
(6)a description of factors that prevented any participant in the pilot program from completing the expedited license amendment process in the expedited timeframe. (f)ImplementationIf the Commission determines, based upon the workshops and results of the pilot program under subsection (c), that an expedited license amendment process will reduce the time and costs for issuing amendments to licenses for qualifying project upgrades, the Commission shall revise its policies and regulations, in accordance with applicable law, to establish an expedited license amendment process. 
(g)Public inputIn carrying out subsection (f), the Commission shall solicit and consider public comments before finalizing any change to policies or regulations.. (b)Pilot program for consolidated licensing process for intra-Watershed projects (1)DefinitionsIn this subsection: 
(A)CommissionThe term Commission means the Federal Energy Regulatory Commission. (B)ProjectThe term project has the meaning given such term in section 3 of the Federal Power Act (16 U.S.C. 796). 
(2)Initial workshopNot later than 3 months after the date of enactment of this Act, the Commission shall hold a workshop to solicit public comment and recommendations on how to implement a pilot program described in paragraph (3). (3)Establishment of pilot programThe Commission shall establish a voluntary pilot program to enable the Commission to consider multiple projects together in a consolidated licensing process in order to issue a license under part I of the Federal Power Act (16 U.S.C. 792 et seq.) for each such project. 
(4)Candidate project identificationNot later than 1 year after the date of enactment of this Act, the Commission, in consultation with the head of any applicable Federal or State agency or Indian Tribe and licensees, shall identify and solicit candidate projects to participate in the pilot program established under paragraph (3). In order to participate in such pilot program a project shall meet the following criteria: (A)The current license for the project expires between 2021 and 2030 or the project is not licensed under part I of the Federal Power Act (16 U.S.C. 792 et seq.).  
(B)The project is located within the same watershed as other projects that are eligible to participate in the pilot program. (C)The project is located in sufficiently close proximity and has environmental conditions that are sufficiently similar to other projects that are eligible to participate in the pilot program so that watershed-wide studies and information may be developed, thereby significantly reducing the need for, and scope of, individual project-level studies and information. 
(5)Designation of individual projects as a single groupThe Commission may designate a group of projects to be considered together in a consolidated licensing process under the pilot program established under paragraph (3). The Commission may designate such a group only if each licensee (or applicant) for a project in the group, on a voluntary basis and in writing, agrees— (A)to participate in the pilot program; and 
(B)to a cost-sharing arrangement with other licensees (or applicants) and applicable Federal and State agencies with respect to the conduct of watershed-wide studies to be considered in support of the license applications for the group of projects. (6)Project license termsThe Commission may change the term of any existing license for an individual licensee in a group designated under paragraph (5) by up to 5 years— 
(A)to provide sufficient time to develop a consolidated study plan for— (i)studies for individual projects in the group, as necessary; and 
(ii)relevant watershed-wide studies for purposes of the consolidated licensing process under the pilot program established under paragraph (3) that will be applicable to each project in the group; and (B)to align the terms of the existing licenses such that they expire on the same date. 
(7)Memorandum of understandingThe Commission shall, to the extent practicable, enter into a memorandum of understanding with any applicable Federal or State agency or Indian Tribe to implement the pilot program established under paragraph (3). (8)Initial reportNot later than 3 months after the date of the initial workshop held pursuant to paragraph (2), the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that includes— 
(A)a summary of the public comments received as part of such initial workshop; and (B)a preliminary plan for identifying and soliciting participants in the pilot program established under paragraph (3). 
(9)Interim reportNot later than 4 years after the establishment of the pilot program under paragraph (3), the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that includes— (A)a description of the status of the pilot program, including a description of the individual projects that are participating in the pilot program and the watersheds in which such projects are located; or 
(B)if no projects are participating in the pilot program, a summary of any barriers the Commission has identified to proceeding with the pilot program and the reasons provided by potential participants for their preference for using an individual license process. (c)Interagency communications and cooperationPart I of the Federal Power Act (16 U.S.C. 792 et seq.) is further amended by adding at the end the following new section:  
 
40.Interagency communications and cooperation 
(a)Ex parte communicationsInteragency communications relating to the preparation of environmental documents under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for a license under this part, or to the licensing process for a license under this part, shall not be considered to be ex parte communications under Commission rules. (b)Participation in proceedingsInteragency cooperation, at any time, in the preparation of environmental documents under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an application for a license under this part, or in the licensing process for a license under this part, shall not preclude an agency from participating in a licensing proceeding under this part. 
(c)Separation of staffNotwithstanding subsection (a), to the extent the Commission determines necessary, the Commission may require Federal and State agencies participating as cooperating agencies under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) to demonstrate a separation of staff that are cooperating with the Commission with respect to a proceeding under this part from staff that may participate in an intervention in the applicable proceeding.. (d)Technical amendments (1)Alternative conditionsSection 33(a)(2)(B) of the Federal Power Act (16 U.S.C. 823d(a)(2)(B)) is amended, in the matter preceding clause (i), by inserting deemed necessary before by the Secretary. 
(2)LicensesSection 4(e) of the Federal Power Act (16 U.S.C. 797(e)) is amended by striking adequate protection and utilization of such reservation and all that follows through That no license affecting the navigable capacity and inserting adequate protection and utilization of such reservation. The license applicant and any party to the proceeding shall be entitled to a determination on the record, after opportunity for an agency trial-type hearing of no more than 90 days, on any disputed issues of material fact with respect to such conditions. All disputed issues of material fact raised by any party shall be determined in a single trial-type hearing to be conducted by the relevant resource agency in accordance with the regulations promulgated under this subsection and within the timeframe established by the Commission for each license proceeding. Within 90 days of the date of enactment of the Energy Policy Act of 2005, the Secretaries of the Interior, Commerce, and Agriculture shall establish jointly, by rule, the procedures for such expedited trial-type hearing, including the opportunity to undertake discovery and cross-examine witnesses, in consultation with the Federal Energy Regulatory Commission: Provided further, That no license affecting the navigable capacity. (e)Improving consultation with Indian tribes (1)Guidance document (A)In generalNot later than one year after the date of enactment of this Act, the Federal Energy Regulatory Commission and the Secretary of the Interior shall prepare, in consultation with interested Indian Tribes, licensees under part I of the Federal Power Act, and the public, a guidance document that identifies best practices for the Commission, Federal and State resource agencies, Indian Tribes, and applicants for licenses under part I of the Federal Power Act for effective engagement of Indian Tribes in the consideration of applications for licenses under part I of the Federal Power Act that may affect an Indian reservation, a treaty, or other right of an Indian Tribe.  
(B)UpdatesThe Commission and Secretary shall update the guidance document prepared under subparagraph (A) every 10 years. (C)Public participationIn preparing or updating the guidance document, the Commission and the Secretary shall convene public meetings at different locations in the United States, and shall provide an opportunity for written public comments. 
(2)Public workshops 
(A)In generalNot later than one year after preparing or updating the guidance document under paragraph (1), the Commission shall convene public workshops, held at different locations in the United States, to inform and educate Commission staff, Federal and State resource agencies, Indian Tribes, applicants for licenses under part I of the Federal Power Act, and interested members of the public, on the best practices identified in the guidance document.  (B)ConsultationIn preparing the agenda for such workshops, the Commission shall consult with the Secretary of the Interior, interested Indian Tribes, and licensees under part I of the Federal Power Act. 
(f)Tribal mandatory conditions 
(1)In generalSection 4 of the Federal Power Act (16 U.S.C. 797) is amended— (A)in subsection (e), in the first proviso, by inserting , or, in the case of tribal land, subject to subsection (h), the Indian tribe having jurisdiction over the tribal land, after under whose supervision such reservation falls; and 
(B)by adding at the end the following:  (h)Tribal mandatory conditions (1)CriteriaAn Indian tribe may deem conditions necessary under the first proviso of subsection (e) only if the Secretary of the Interior (referred to in this subsection as the Secretary) determines that the Indian tribe has— 
(A)confirmed the intent of the Indian tribe to deem conditions necessary under the first proviso of subsection (e) by resolution or other official action by the governing body of the Indian tribe; (B)demonstrated financial stability and financial management capability over the 3-fiscal-year period preceding the date of the determination of the Secretary under this paragraph; and 
(C)demonstrated the ability to plan, conduct, and administer all services, functions, and activities that would otherwise be administered by the Secretary with respect to deeming conditions necessary on tribal land under the first proviso of subsection (e). (2)Determination on requestOn request of an Indian tribe, not later than 1 year after the date on which the Secretary receives the request, the Secretary shall make the determination under paragraph (1). 
(3)Withdrawal of determination 
(A)In generalSubject to subparagraph (B), if the Secretary determines that an Indian tribe no longer meets the criteria under paragraph (1), the Secretary may withdraw the determination under paragraph (2). (B)Notice and opportunity to respondBefore withdrawing a determination under subparagraph (A), the Secretary shall provide to the Indian tribe— 
(i)notice of the proposed withdrawal; and (ii)an opportunity to respond and, if necessary, redress the deficiencies identified by the Secretary.. 
(2)Alternative conditionsSection 33(a) of the Federal Power Act (16 U.S.C. 823d(a)) is amended— (A) in paragraph (1), by inserting or an Indian tribe before deems a condition; 
(B)in paragraph (2), by inserting or Indian tribe after the Secretary  each place it appears; (C)in paragraph (3), by inserting or Indian tribe after the Secretary each place it appears; 
(D)in paragraph (4)— (i)by inserting or Indian tribe before concerned shall submit; 
(ii)by inserting or Indian tribe before gave equal consideration; (iii)by inserting or Indian tribe after may be available to the Secretary; 
(iv)by inserting or Indian tribe before shall also submit,; and (v)by striking available to the Secretary and relevant to the Secretary's decision and inserting available to the Secretary or Indian tribe and relevant to the decision of the Secretary or Indian tribe; and 
(E)in paragraph (5)— (i)by striking Secretary's final condition and inserting final condition of the Secretary or Indian tribe; 
(ii)by inserting or Indian tribe after consult with the Secretary; (iii)by inserting or Indian tribe before may accept the Dispute Resolution; 
(iv)by inserting or Indian tribe after advisory unless the Secretary; (v)by inserting or Indian tribe before shall submit the advisory and; and 
(vi)by striking Secretary's final written determination and inserting final written determination of the Secretary or Indian tribe. (g)Consideration of invasive speciesSection 18 of the Federal Power Act (16 U.S.C. 811) is amended by inserting after the Secretary of Commerce. the following: In prescribing a fishway, the Secretary of Commerce or the Secretary of the Interior, as appropriate, shall consider the threat of invasive species.. 
244.Long-term nuclear power purchase agreement pilot program 
(a)EstablishmentThe Secretary of Energy shall establish a pilot program for a long-term power purchase agreement. (b)RequirementsIn developing the pilot program under this section, the Secretary shall— 
(1)consult with the heads of other Federal departments and agencies that may benefit from purchasing nuclear power for a period of longer than 10 years; and (2)not later than December 31, 2023, enter into at least 1 agreement to purchase power produced in a nuclear reactor by a person to whom a license is issued under section 103 of the Atomic Energy Act of 1954 after January 1, 2020. 
(c)Factors for consideration 
(1)In generalIn carrying out this section, the Secretary may only consider power purchase agreements for first-of-a-kind or early deployment nuclear technologies that can provide reliable and resilient power to high-value assets for national security purposes or other purposes as the Secretary determines to be in the national interest, especially in remote off-grid scenarios or grid-connected scenarios that can provide capabilities commonly known as islanding power capabilities during an emergency scenario. (2)Effect on ratesAn agreement to purchase power under this section may be at a rate that is higher than the average market rate. 
245.Distributed renewable energy 
(a)DefinitionsIn this section: (1)Authority having jurisdictionThe term authority having jurisdiction means any State, county, local, or Tribal office or official with jurisdiction— 
(A)to issue permits; (B)to conduct inspections to enforce the requirements of a relevant code or standard; or 
(C)to approve the installation of, or the equipment and materials used in the installation of, qualifying distributed energy systems. (2)Distributed energy system installerThe term distributed energy system installer means an entity or individual— 
(A)with knowledge and skills relating to— (i)the construction and operation of the equipment used in qualifying distributed energy systems; and 
(ii)the installation of qualifying distributed energy systems; and (B)that has employed safety training to recognize and avoid the hazards involved in constructing, operating, and installing qualifying distributed energy systems. 
(3)Qualifying distributed energy systemThe term qualifying distributed energy system means any equipment or materials installed in, on, or near a residential, commercial, or industrial building to support onsite or local energy use, including— (A)to generate electricity from distributed renewable energy sources, including from— 
(i)solar photovoltaic modules or similar solar energy technologies; (ii)wind power systems; and 
(iii)hydrogen electrolysis and fuel cell systems; (B)to store and discharge electricity from batteries with a capacity of at least 2 kilowatt hours; 
(C)to charge a plug-in electric drive vehicle at a power rate of at least 2 kilowatts; (D)to refuel a fuel cell electric vehicle; or 
(E)to generate electricity from fuel cell systems with a capacity of at least 2 kilowatt hours. (4)SecretaryThe term Secretary means the Secretary of Energy. 
(b)Establishment of program To facilitate voluntary streamlined process for local permitting of qualifying distributed energy systems 
(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary, in consultation with trade associations and other entities representing distributed energy system installers and organizations representing State, local, and Tribal governments engaged in permitting, shall establish and carry out a program to establish a voluntary streamlined permitting process for local permitting and inspection of qualifying distributed energy systems, in concert with relevant national consensus-based codes and specifications and standards referenced therein. (2)Activities of the programIn carrying out the program established under paragraph (1), the Secretary shall— 
(A)facilitate the development and maintenance of a streamlined permitting process that includes a national online permitting platform for expediting, standardizing, and streamlining permitting, that authorities having jurisdiction may use to receive, review, and approve permit applications relating to qualifying distributed energy systems; (B)establish a model expedited permit-to-build protocol for qualifying distributed energy systems; 
(C)provide technical assistance to authorities having jurisdiction on using and adopting— (i)the streamlined permitting process described in subparagraph (A); and  
(ii)the model expedited permit-to-build protocol described in subparagraph (B); (D)develop and maintain a voluntary national inspection protocol integrated with the national online permitting system described in subparagraphs (A) and (B) and related tools to expedite, standardize, and streamline the inspection of qualifying distributed energy systems, including— 
(i)by investigating the potential for using remote inspections; and (ii)by investigating the potential for sample-based inspection for distributed energy system installers with a demonstrated track record of high-quality work; and 
(E)take any other action to expedite, standardize, streamline, or improve the process for permitting, inspecting, or interconnecting qualifying distributed energy systems. (3)Support servicesThe Secretary shall— 
(A)provide technical assistance to authorities having jurisdiction, any administrator of a national online permitting platform, government software providers, and any other entity determined appropriate by the Secretary in carrying out the activities described in paragraph (2); and  (B)provide such financial assistance as the Secretary determines appropriate from any funds appropriated to carry out this section. 
(c)Distributed energy opportunity communities 
(1)In generalThe Secretary shall recognize and certify certain communities as Distributed Energy Opportunity Communities. (2)QualificationsThe Secretary may certify a State, local community, or Tribe as a Distributed Energy Opportunity Community if that State, local community, or Tribe has adopted and implemented the model expedited permit-to-build protocol established under the program established under subsection (b). 
(3)ProcessThe Secretary may confer a certification under paragraph (1) through existing programs of the Department of Energy. (4)GrantsThe Secretary may award competitive grants, using funds appropriated to the Secretary to carry out this section, to encourage communities to adopt the model expedited permit-to-build protocol and the standardized inspection process established under the program established under subsection (b). 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $20,000,000 for each of fiscal years 2022 through 2031. 246.Power purchase agreementsSection 501(b)(1) of title 40, United States Code, is amended by striking subparagraph (B) and inserting the following: 
 
(B)Public utility contracts 
(i)Term 
(I)In generalA contract under this paragraph to purchase electricity produced by a public utility using zero-emission technology may be made for a period of not more than 40 years. (II)Other public utility servicesA contract under this paragraph for a public utility service other than a service described in subclause (I) may be made for a period of not more than 10 years. 
(ii)CostsThe cost of a contract under this paragraph for any fiscal year may be paid from the appropriations for that fiscal year. (iii)Zero-emission technology definedIn this subparagraph, the term zero-emission technology means a generator that uses a technology or combination of technologies that— 
(I)has a carbon intensity of zero; and (II)is placed into service after the date of enactment of the CLEAN Future Act.. 
247.Hydropower regulatory improvements 
(a)Modifying the definition of renewable energy To include hydropowerSection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended— (1)in subsection (a), by amending paragraphs (1) through (3) to read as follows: 
 
(1)Not less than 25 percent in fiscal years 2022 through 2026. (2)Not less than 30 percent in fiscal years 2027 through 2031. 
(3)Not less than 50 percent in fiscal year 2032 and each fiscal year thereafter.; and (2)in subsection (b), by striking paragraph (2) and inserting the following: 
 
(2)Renewable energyThe term renewable energy means electric energy generated from solar, wind, biomass, landfill gas, ocean (including tidal, wave, current, and thermal), geothermal, or municipal solid waste, or from a hydropower project..  248.Study on equitable distribution of benefits of clean energy (a)Frontline communityIn this section, the term frontline community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects. 
(b)StudyNot later than 1 year after the date of the enactment of this Act, the Secretary of Energy shall enter into an agreement with the National Academies of Science, Engineering, and Medicine to undertake a study on technical and non-technical barriers to and solutions for ensuring equitable distribution of the benefits associated with clean energy in frontline communities across all sectors of the economy, and in particular the role of the Department of Energy in assessing and mitigating such barriers. The study shall— (1)assess the state of research on the equitable distribution of the benefits of clean energy including workforce development and job creation; 
(2)assess the progress in implementing programs and policies that result in increased adoption of clean energy technologies in frontline communities; (3)identify barriers as well as potential incentives and mechanisms to achieving the equitable distribution of the benefits associated with clean energy in frontline communities, including through the consideration of social, behavioral, regulatory, policy, market, and technology aspects, and considerations of the characteristics of individual communities, such as geographical location, average income, and racial-ethnic composition; and 
(4)recommend research areas for the Department of Energy to make progress towards ensuring equitable distribution of the benefits associated with clean energy in frontline communities. FLow-Income Assistance 251.LIHEAP authorizationSection 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621) is amended— 
(1)in subsection (b), by striking through 2007 and inserting through 2031; and (2)in subsection (d)— 
(A)in paragraph (1), by striking through 2004 and inserting through 2031; and (B)in paragraph (2), by striking through 2004 and inserting through 2031. 
IIIEfficiency 
AEnergy Saving Building Codes 
301.Energy saving building codes 
(a)Model building energy codesSection 307 of the Energy Conservation and Production Act (42 U.S.C. 6836) is amended to read as follows:  307.Support for model building energy code development (a)In generalThe Secretary shall support the periodic revision of model building energy codes to significantly enhance energy and water use efficiency, to enable the achievement of aggregate energy savings targets established under subsection (b) and, by 2030, to enable adoption of codes that would require zero energy ready buildings. 
(b)Targets 
(1)In generalThe targets for aggregate national energy savings (not including onsite power production) of buildings under a code compared to buildings under the baseline in paragraph (2) shall be the percentages specified in the following table:    Model codes issued by:Percentage: 202320 202635 202950 (2)BaselineThe baseline shall be the 2018 IECC for residential buildings and ASHRAE Standard 90.1–2016 for commercial buildings. 
(3)Modified targetsThe Secretary may modify the targets at least 3 years prior to the target dates, provided that the Secretary— (A)may set different targets for residential and commercial buildings; 
(B)may adopt different metrics or baselines; (C)may set further targets after 2029; and 
(D)may not weaken the 2029 target or modify earlier targets to be inconsistent with meeting the 2029 target. (c)Technical assistance to model building energy code-Setting and standards development organizations (1)In generalThe Secretary shall, on a timely basis, provide technical assistance to model building energy code-setting and standards development organizations consistent with the goals of this section. 
(2)AssistanceThe assistance shall include, as requested by the organizations, technical assistance in— (A)evaluating code or standards proposals or revisions; 
(B)building energy and water analysis and design tools; (C)building demonstrations; 
(D)developing definitions of energy use intensity and building types for use in model building energy codes to evaluate the efficiency impacts of the model building energy codes; (E)performance-based standards; 
(F)evaluating economic considerations; and (G)developing model building energy codes by Indian tribes in accordance with Tribal law. 
(3)Amendment proposalsThe Secretary shall submit timely model building energy code amendment proposals to the model building energy code-setting and standards development organizations, with supporting evidence, sufficient to enable the model building energy codes to meet the targets established under subsection (b). (d)Evaluation of model building energy codes (1)In generalThe Secretary shall evaluate each proposed and final revision of a nationally recognized model building energy code to determine whether the proposed or final revision will meet the targets under subsection (b). 
(2)Timing 
(A)Initial determinationThe Secretary shall make an initial determination and communicate that determination to the model codes or standards organization and the public not later than 90 days after the date of receipt of each proposed revision. If the Secretary determines that the proposed revision would not meet the applicable target, the Secretary shall, within an additional 90 days, convey to the model codes or standards organization proposed modifications to the proposed code sufficient to meet the target. (B)Final determinationThe Secretary shall make a final determination and communicate it to the model codes or standards organization and the public by not later than 180 days after the date of publication of the revision. The Secretary may separately make a determination on the code or standard with optional appendices, or on other options published by the model codes or standards organization. 
(e)Alternative model building energy code 
(1)Negative determinationIf the Secretary makes a final determination that a model building energy code revision does not meet the applicable target, the Secretary shall within 6 months of the date of the determination and after notice and comment— (A)designate a model code (including any appendix or options) that meets the target; 
(B)issue amendments to the revision with which it meets the target; or (C)issue an alternative model building energy code sufficient to meet the target. 
(2)No revisionIf a model building energy code is not revised by the target date, the Secretary shall within 6 months of the target date designate, issue amendments to the last adopted version of the model building energy code, or issue an alternative model building energy code as under paragraph (1). (3)AvailabilityThe Secretary shall make any amendments or alternative model building energy code made pursuant to this subsection publicly available without charge. 
(f)Stretch codes and advanced standards 
(1)In generalThe Secretary shall provide technical and financial support for the development of stretch codes and advanced standards, which may build on the model building energy codes, for residential and commercial buildings for use as— (A)an option for adoption as a building energy code by local, Tribal, or State governments; and 
(B)guidelines for energy-efficient building design. (2)SavingsThe stretch codes and advanced standards shall be designed to achieve— 
(A)zero-net-energy residential and commercial buildings; and (B)zero-energy-ready residential and commercial buildings prior to 2029.. 
(b)Federal building energy efficiency standardsSection 305 of the Energy Conservation and Production Act (42 U.S.C. 6834) is amended by striking voluntary building energy code each place it appears in subsections (a)(2)(B) and (b) and inserting model building energy code. (c)State building energy efficiency codesSection 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) is amended to read as follows: 
 
304.Updating State building energy efficiency codes 
(a)Action by SecretaryThe Secretary shall— (1)encourage and support the adoption of building energy codes by States, Indian tribes, and, as appropriate, by local governments that meet or exceed the most recently adopted model building energy codes, or achieve equivalent or greater energy savings; and 
(2)support full compliance with the State and local codes. (b)State and Indian tribe building energy code updates (1)Review and updating of codes by each State and Indian tribe (A)In generalNot later than 1 year after the date of a positive determination under section 307(d)(2)(B) or of issuance of an alternative under section 307(e), each State and Indian tribe shall certify to the Secretary whether the State or Indian tribe, respectively, has adopted the revised model building energy code or alternative issued under section 307(e). 
(B)Alternative demonstrationEach State or Indian tribe that has not adopted the revised model building energy code may submit a demonstration to the Secretary that the energy savings for the code provisions that are in effect throughout the territory of the State or Indian tribe meet or exceed the energy savings of the revised model building energy code or alternative issued under section 307(e). (C)No model code that meets targetIf the Secretary does not issue a positive determination or an alternative under section 307(e), each State and Indian tribe shall within 3 years of the target date under section 307(b) submit a demonstration to the Secretary that the energy savings for the code provisions that are in effect throughout the territory of the State or Indian tribe meet or exceed the target. 
(2)Validation of code updateNot later than 90 days after a State or Indian tribe certification under paragraph (1), the Secretary shall determine whether the State or Indian tribe has adopted the revised building code or alternative issued under section 307(e), or successfully made an alternative demonstration under paragraph (1)(B) or (1)(C), and, upon a positive determination, validate the State code as energy efficient. (c)Improvements in compliance with building energy codes (1)Validation of complianceNot later than December 31, 2024, and every 3 years thereafter, the Secretary shall analyze compliance in each State and Tribal nation with the applicable validated building energy code and shall validate compliance if— 
(A)the State or Indian tribe has achieved full compliance under paragraph (3); or (B)the State has demonstrated that it is implementing a plan to achieve compliance pursuant to paragraph (4). 
(2)Measurement of complianceAn analysis under paragraph (1) shall include documentation of the rate of compliance based on— (A)independent inspections of a random sample of the buildings covered by the code in a year; or 
(B)an alternative method that yields an accurate measure of compliance. (3)Achievement of complianceA State or Indian tribe shall be considered to achieve full compliance under paragraph (1) if— 
(A)at least 90 percent of building space covered by the code in the preceding year substantially meets all the requirements of the applicable code specified in paragraph (1), or achieves equivalent or greater energy savings; or (B)the estimated excess energy use of buildings that did not meet the applicable code specified in paragraph (1) in the preceding year, compared to a baseline of comparable buildings that meet this code, is not more than 5 percent of the estimated energy use of all buildings covered by this code during the preceding year. 
(4)Plan to achieve compliance 
(A)In generalA State or Indian tribe shall be considered to be implementing a plan to achieve compliance for purposes of paragraph (1) if the State or Indian tribe is implementing and has met the most recent performance targets in a plan that meets the criteria in subparagraph (B). (B)CriteriaThe Secretary shall set criteria for plans under this paragraph. A plan to achieve compliance must— 
(i)show full compliance by 2030; (ii)include annual performance targets for compliance and other metrics; 
(iii)provide for training of code officials and builders, contractors and subcontractors, and design professionals; (iv)make compliance data transparent; and 
(v)provide funding for compliance and enforcement programs. (d)States or Indian tribes without validated certification and compliance (1)Federal supportFor any State or Indian tribe for which the Secretary has not validated certification or compliance by a deadline under subsection (b) or (c), the lack of validated certification or compliance may be a basis for withholding Federal financial support related to energy or buildings. 
(2)Local governmentIn any State or Indian tribe for which the Secretary has not validated certification or compliance under subsection (b) or (c), a local government shall be eligible for Federal support under subsections (e) and (f) by demonstrating compliance under subsections (b) and (c). (e)Availability of incentive funding (1)In generalThe Secretary shall provide incentive funding to States and Indian tribes— 
(A)to implement the requirements of this section; (B)to improve and implement residential and commercial building energy codes, including increasing and verifying compliance with the codes and training of State, Tribal, and local building code officials to implement and enforce the codes; and 
(C)to promote building energy and water efficiency through the use of the codes and standards. (2)Additional fundingAdditional funding shall be provided under this subsection for implementation of a plan to achieve and document full compliance with residential and commercial building energy codes under subsection (c)— 
(A)to a State or Indian tribe for which the Secretary has validated a certification or compliance under subsection (b) or (c); and (B)in a State or Indian tribe that is not eligible under subparagraph (A), to a local government that is eligible under this section. 
(3)TrainingThe State or Indian tribe may use a portion of the amounts made available under this subsection to train State and local building code officials to implement and enforce codes described in paragraph (2). (4)Local governmentsStates may share grants under this subsection with local governments that implement and enforce the codes. 
(f)Technical assistance to States and Indian tribesThe Secretary shall provide technical assistance to States and Indian tribes to implement the goals and requirements of this section. (g)Reports by SecretaryNot later than 3 years after the date of enactment of the CLEAN Future Act, and not less frequently than once every 3 years thereafter, the Secretary shall submit to Congress and publish a report describing— 
(1)the status of model building energy codes; (2)the status of code adoption and compliance in the States and Indian tribes; 
(3)implementation of this section and section 307; and (4)improvements in energy savings over time as result of the targets established under section 307(b). 
(h)StudiesThe Secretary, in consultation with building science experts from the National Laboratories and institutions of higher education, designers and builders of energy-efficient residential and commercial buildings, code officials, code and standards developers, and other stakeholders, shall undertake a study of the feasibility, impact, economics, and merit of— (1)code and standards improvements that would require that buildings be designed, sited, and constructed in a manner that makes the buildings more adaptable in the future to become zero-net-energy after initial construction, as advances are achieved in energy-saving technologies; 
(2)code procedures to incorporate measured lifetimes, not just first-year energy use, in trade-offs and performance calculations; and (3)code and standards improvements that consider energy efficiency and water efficiency and, to the maximum extent practicable, consider energy efficiency and water efficiency in an integrated manner. 
(i)Effect on other lawsNothing in this section or section 307 supersedes or modifies the application of sections 321 through 346 of the Energy Policy and Conservation Act (42 U.S.C. 6291 et seq.). (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and section 307, $200,000,000, to remain available until expended.. 
(d)DefinitionsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended— (1)by striking paragraph (14) and inserting the following: 
 
(14)Model building energy codeThe term model building energy code means a building energy code or standard developed and updated for use by State, Tribal, or local governments through a consensus process among interested persons.; and (2)by adding at the end the following: 
 
(17)IECCThe term IECC means the International Energy Conservation Code. (18)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). 
(19)Zero energy ready buildingThe term zero energy ready building means a highly efficient building that could meet the balance of energy needs from onsite or nearby sources of energy that do not produce greenhouse gases.. (e)Exception for certain building code requirementsSection 327(f) of the Energy Policy and Conservation Act (42 U.S.C. 6297(f)) is amended— 
(1)in paragraph (3)— (A)by striking subparagraphs (A) through (F) and inserting the following: 
 
(A)The code does not require that the covered product have an energy efficiency exceeding all of the following levels: (i)The applicable energy conservation standard under section 325. 
(ii)The level required by a regulation of the State for which the Secretary has granted a waiver under subsection (d). (iii)The level set under a national model building energy code (as defined in section 303 of the Energy Conservation and Production Act) or that is issued by the Secretary (including an alternative or amendment to such code issued by the Secretary under section 307(e) of such Act). 
(B)If an energy consumption or conservation objective in the code is determined using covered products, including any baseline building designs against which all submitted building designs are to be evaluated, the objective is determined using covered products having efficiencies not exceeding one of the levels specified in subparagraph (A). (C)If the code sets forth multiple options for meeting an energy efficiency requirement, there is at least 1 option for which no covered product has a specified efficiency exceeding all of the levels specified in subparagraph (A).; and 
(B)by redesignating subparagraph (G) as subparagraph (D); and  (2)by striking paragraph (4). 
BExisting Building Retrofits 
311.Energy efficient public buildings 
(a)GrantsSection 125(a) of the Energy Policy Act of 2005 (42 U.S.C. 15822(a)) is amended— (1)in paragraph (1)— 
(A)by inserting Standard 90.1 of the American Society of Heating, Refrigerating, and Air-Conditioning Engineers, after the International Energy Conservation Code,; and (B)by striking ; or and inserting a semicolon; 
(2)in paragraph (2), by striking the period at the end and inserting ; or; and (3)by adding at the end the following: 
 
(3)through benchmarking programs to enable use of building performance data to evaluate the performance of energy efficiency investments over time.. (b)Assurance of improvementSection 125 of the Energy Policy Act of 2005 (42 U.S.C. 15822) is amended by redesignating subsections (b) and (c) as subsections (c) and (d), respectively, and inserting after subsection (a) the following: 
 
(b)Assurance of improvement 
(1)VerificationA State agency receiving a grant for activities described in paragraph (1) or (2) of subsection (a) shall ensure, as a condition of eligibility for assistance pursuant to such grant, that a unit of local government receiving such assistance obtain third-party verification of energy efficiency improvements in each public building with respect to which such assistance is used.  (2)GuidanceThe Secretary may provide guidance to State agencies to comply with paragraph (1). In developing such guidance, the Secretary shall consider available third-party verification tools for high-performing buildings and available third-party verification tools for energy efficiency retrofits.. 
(c)AdministrationSection 125(c) of the Energy Policy Act of 2005, as so redesignated, is amended— (1)in the matter preceding paragraph (1), by striking State energy offices receiving grants and inserting A State agency receiving a grant; 
(2)in paragraph (1), by striking ; and and inserting a semicolon;  (3)in paragraph (2), by striking the period at the end and inserting ; and; and 
(4)by adding at the end the following:  (3)ensure that all laborers and mechanics employed by contractors and subcontractors in the performance of construction, alteration, or repair work financed in whole or in part with assistance received pursuant to this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (and with respect to such labor standards, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code).. 
(d)Authorization of appropriationsSection 125(d) of the Energy Policy Act of 2005, as so redesignated, is amended by striking $30,000,000 for each of fiscal years 2006 through 2010 and inserting $100,000,000 for each of fiscal years 2022 through 2031. 312.Grants for energy efficiency improvements and renewable energy improvements at public school facilities (a)DefinitionsIn this section: 
(1)Eligible entityThe term eligible entity means a consortium of— (A)one local educational agency; and 
(B)one or more— (i)schools; 
(ii)nonprofit organizations; (iii)for-profit organizations; or 
(iv)community partners that have the knowledge and capacity to partner and assist with energy improvements. (2)Energy improvementsThe term energy improvements means— 
(A)any improvement, repair, or renovation, to a school that will result in a direct reduction in school energy costs including but not limited to improvements to building envelope, air conditioning, ventilation, heating system, domestic hot water heating, compressed air systems, distribution systems, lighting, power systems and controls; (B)any improvement, repair, renovation, or installation that leads to an improvement in teacher and student health including but not limited to indoor air quality, daylighting, ventilation, electrical lighting, and acoustics; and 
(C)the installation of renewable energy technologies (such as wind power, photovoltaics, solar thermal systems, geothermal energy, hydrogen-fueled systems, biomass-based systems, biofuels, anaerobic digesters, and hydropower) involved in the improvement, repair, or renovation to a school. (b)AuthorityFrom amounts made available for grants under this section, the Secretary of Energy shall provide competitive grants to eligible entities to make energy improvements authorized by this section. 
(c)PriorityIn making grants under this subsection, the Secretary shall give priority to eligible entities that have renovation, repair, and improvement funding needs and are— (1)a high-need local educational agency, as defined in section 2102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6602); or 
(2)a local educational agency designated with a metrocentric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics (NCES), in conjunction with the Bureau of the Census, using the NCES system for classifying local educational agencies. (d)Competitive criteriaThe competitive criteria used by the Secretary shall include the following: 
(1)The fiscal capacity of the eligible entity to meet the needs for improvements of school facilities without assistance under this section, including the ability of the eligible entity to raise funds through the use of local bonding capacity and otherwise. (2)The likelihood that the local educational agency or eligible entity will maintain, in good condition, any facility whose improvement is assisted. 
(3)The potential energy efficiency and safety benefits from the proposed energy improvements. (e)ApplicationsTo be eligible to receive a grant under this section, an applicant must submit to the Secretary an application that includes each of the following: 
(1)A needs assessment of the current condition of the school and facilities that are to receive the energy improvements. (2)A draft work plan of what the applicant hopes to achieve at the school and a description of the energy improvements to be carried out. 
(3)A description of the applicant’s capacity to provide services and comprehensive support to make the energy improvements. (4)An assessment of the applicant’s expected needs for operation and maintenance training funds, and a plan for use of those funds, if any. 
(5)An assessment of the expected energy efficiency and safety benefits of the energy improvements. (6)A cost estimate of the proposed energy improvements. 
(7)An identification of other resources that are available to carry out the activities for which funds are requested under this section, including the availability of utility programs and public benefit funds. (f)Use of grant amounts (1)In generalThe recipient of a grant under this section shall use the grant amounts only to make the energy improvements contemplated in the application, subject to the other provisions of this subsection. 
(2)Operation and maintenance trainingThe recipient may use up to 5 percent for operation and maintenance training for energy efficiency and renewable energy improvements (such as maintenance staff and teacher training, education, and preventative maintenance training). (3)AuditThe recipient may use funds for a third-party investigation and analysis for energy improvements (such as energy audits and existing building commissioning). 
(4)Continuing educationThe recipient may use up to 1 percent of the grant amounts to develop a continuing education curriculum relating to energy improvements. (g)Contracting requirements (1)Davis-baconAny laborer or mechanic employed by any contractor or subcontractor in the performance of work on any energy improvements funded by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act). 
(2)CompetitionEach applicant that receives funds shall ensure that, if the applicant carries out repair or renovation through a contract, any such contract process— (A)ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition; and 
(B)gives priority to businesses located in, or resources common to, the State or the geographical area in which the project is carried out. (h)ReportingEach recipient of a grant under this section shall submit to the Secretary, at such time as the Secretary may require, a report describing the use of such funds for energy improvements, the estimated cost savings realized by those energy improvements, the results of any audit, the use of any utility programs and public benefit funds and the use of performance tracking for energy improvements (such as the Department of Energy: Energy Star program or LEED for Existing Buildings). 
(i)Best practicesThe Secretary shall develop and publish guidelines and best practices for activities carried out under this section. (j)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2031. 
CPromoting Energy Efficiency 
321.Removing barriers to efficiency 
(a)In generalSection 327 of the Energy Policy and Conservation Act (42 U.S.C. 6297) is amended by adding at the end the following:   (h)Suspension of preemptionThis section shall not apply to a covered product during any period that— 
(1)begins on the date that is 8 years after the date on which the energy conservation standard was established under section 325 for the covered product; and (2)ends on the effective date of an energy conservation standard established after the date described in paragraph (1) under section 325 for the covered product, that is equivalent to, or more stringent than, the standard described in such paragraph. 
(i)No preemption absent a Federal standard 
(1)ApplicationNotwithstanding any other provision of this part, this section does not apply to any State regulation insofar as the State regulation applies to any product not subject to an energy conservation standard established under section 325. (2)Compliance periodAny State regulation prescribed or enacted for a covered product before the date on which an energy conservation standard is established under section 325 for the covered product shall not be preempted until the effective date of an equivalent or more stringent energy conservation standard under section 325 for the covered product.. 
(b)ASHRAE productsSection 345(b)(2) of the Energy Policy and Conservation Act (42 U.S.C. 6316(b)(2)) is amended by adding at the end the following:  (E)Notwithstanding subparagraph (A), a standard prescribed or established under section 342(a) shall not supersede any State or local regulation concerning the energy efficiency or energy use of a product for which a standard is prescribed or established pursuant to such section during any period that— 
(i)begins on the date that is 8 years after the date on which such standard was prescribed or established; and (ii)ends on the effective date of a standard prescribed or established after the date described in clause (i) under section 342(a) for the product, that is equivalent to, or more stringent than, the standard described in such clause.. 
322.Energy Efficiency and Conservation Block Grant Program 
(a)PurposeSection 542(b)(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152(b)(1)) is amended— (1)in subparagraph (A), by striking ; and and inserting a semicolon; 
(2)in subparagraph (B), by striking the semicolon and inserting ; and; and (3)by adding at the end the following: 
 
(C)diversifies energy supplies, including by facilitating and promoting the use of alternative fuels;. (b)Use of fundsSection 544 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17154) is amended— 
(1)by amending paragraph (9) to read as follows:  (9)deployment of energy distribution technologies that significantly increase energy efficiency or expand access to alternative fuels, including— 
(A)distributed resources; (B)district heating and cooling systems; and 
(C)infrastructure for delivering alternative fuels;; (2)in paragraph (13)(D), by striking and; 
(3)by redesignating paragraph (14) as paragraph (15); and (4)by adding after paragraph (13) the following: 
 
(14)programs for financing energy efficiency, renewable energy, and zero-emission transportation (and associated infrastructure) capital investments, projects, and programs— (A)which may include loan programs and performance contracting programs for leveraging of additional public and private sector funds, and programs which allow rebates, grants, or other incentives for the purchase and installation of energy efficiency, renewable energy, and zero-emission transportation (and associated infrastructure) measures; or 
(B)in addition to or in lieu of programs described in subparagraph (A), which may be used in connection with public or nonprofit buildings owned and operated by a State, a political subdivision of a State or an agency or instrumentality of a State, or an organization exempt from taxation under section 501(c)(3) of title 26, United States Code; and. (c)Competitive grantsSection 546(c)(2) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17156(c)(2)) is amended by inserting , including projects to expand the use of alternative fuels before the period at the end. 
(d)FundingSection 548(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17158(a)) is amended to read as follows:  (a)Authorization of appropriations (1)GrantsThere is authorized to be appropriated to the Secretary for the provision of grants under the program $3,500,000,000 for each of fiscal years 2022 through 2031. 
(2)Administrative costsThere is authorized to be appropriated to the Secretary for administrative expenses of the program $35,000,000 for each of fiscal years 2022 through 2031.. (e)Technical amendmentsSection 543 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17153) is amended— 
(1)in subsection (c), by striking subsection (a)(2) and inserting subsection (a)(3); and (2)in subsection (d), by striking subsection (a)(3) and inserting subsection (a)(4). 
323.Nonprofit energy efficiency pilot program 
(a)DefinitionsIn this section: (1)ApplicantThe term applicant means a nonprofit organization that applies for a grant under this section. 
(2)Energy efficiency material 
(A)In generalThe term energy efficiency material means a material (including a product, equipment, or system) the installation of which results in a reduction in use of energy or fuel. (B)InclusionsThe term energy efficiency material includes— 
(i)a roof or lighting system or component of the system; (ii)a window; 
(iii)a door, including a security door; (iv)a heating, ventilation, or air conditioning system or component of the system (including insulation and wiring and plumbing improvements needed to serve a more efficient system); and 
(v)a renewable energy generation or heating system, including a solar, photovoltaic, wind, geothermal, or biomass (including wood pellet) system or component of the system. (3)Nonprofit building (A)In generalThe term nonprofit building means a building operated and owned by a nonprofit organization. 
(B)InclusionsThe term nonprofit building includes a building described in subparagraph (A) that is— (i)a hospital; 
(ii)a youth center; (iii)a school; 
(iv)a social-welfare program facility; (v)a facility of a faith-based organization; or 
(vi)any other nonresidential and noncommercial structure. (4)Nonprofit organizationThe term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(5)SecretaryThe term Secretary means the Secretary of Energy. (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program to award grants to nonprofit organizations to purchase energy efficiency materials to install in nonprofit buildings. 
(c)Grants 
(1)ApplicationThe Secretary may award a grant under the pilot program established under subsection (b) if an applicant submits to the Secretary an application at such time, in such form, and containing such information as the Secretary may prescribe. (2)Criteria for grantIn determining whether to award a grant under the pilot program established under subsection (b), the Secretary shall apply performance-based criteria, which shall give priority to applicants based on— 
(A)the energy savings expected to be achieved; (B)the cost effectiveness of the use of the energy efficiency materials that are proposed to be purchased; 
(C)an effective plan for evaluation, measurement, and verification of energy savings; and (D)the financial need of the applicant. 
(3)Limitation on individual grant amountEach grant awarded under this section shall not exceed $200,000. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2031, to remain available until expended. 
324.Home Wildfire Risk Reduction Rebate Program 
(a)In generalThe Secretary of Energy shall establish a program, to be known as the Home Wildfire Risk Reduction Rebate Program, to provide rebates to homeowners to defray the costs of retrofitting an existing home to be wildfire-resistant. (b)Amount of rebateIn carrying out the Home Wildfire Risk Reduction Rebate Program, the Secretary shall provide a homeowner a rebate of up to— 
(1)$10,000 for the retrofitting of roof features, including the roof covering, vents, soffit and fascia, and gutters, to be wildfire-resistant; (2)$20,000 for the retrofitting of exterior wall features, including sheathing and siding, doors, and windows, to be wildfire-resistant; 
(3)$5,000 for the retrofitting of a deck, including the decking, framing, and fascia, to be wildfire-resistant; and (4)$1,500 for the retrofitting of near-home landscaping, including mulch and landscape fabric in a 5-foot zone immediately around the home and under all attached decks, to be wildfire-resistant. 
(c)InclusionFor purposes of this section, the cost of a retrofit shall include all costs associated with the retrofit, including the purchase and installation of wildfire-resistant products and components. (d)LimitationThe amount of the rebate under this section shall not exceed 50 percent of the cost of the retrofit. 
(e)Process 
(1)Forms; rebate processing systemNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall— (A)develop and make available rebate forms required to receive a rebate under this section; 
(B)establish a Federal rebate processing system which shall serve as a database and information technology system that will allow homeowners to submit required rebate forms; and (C)establish a website that provides information on rebates provided under this section, including how to determine whether particular measures qualify for a rebate under this section and how to receive such a rebate. 
(2)Submission of formsIn order to receive a rebate under this section, a homeowner shall submit the required rebate forms, and any other information the Secretary determines appropriate, to the Federal rebate processing system established under paragraph (1). (f)Moderate-Income households (1)CertificationsThe Secretary shall establish procedures for certifying that the household of a homeowner is moderate-income for purposes of this section. 
(2)Limitation for moderate income householdsNotwithstanding subsection (d), for households of homeowners that are certified pursuant to the procedures established under paragraph (1) as moderate-income, the amount of the rebate under this section shall not exceed 80 percent of the cost of the retrofit. (3)OutreachThe Secretary shall establish procedures to— 
(A)provide information to households of homeowners that are certified pursuant to the procedures established under paragraph (1) as moderate-income regarding other programs and resources relating to assistance for upgrades of homes, including the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.); and (B)refer such households, as applicable, to such other programs and resources. 
(g)DefinitionIn this section, the term wildfire-resistant means meeting or exceeding the specifications of the International Code Council’s 2018 International Wildland-Urban Interface Code (IWUIC). (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for each of fiscal years 2022 through 2031. 
325.State energy-efficient appliance rebate programSection 124 of the Energy Policy Act of 2005 (42 U.S.C. 15821) is amended— (1)in subsection (b)(1), by striking type; and inserting type or to replace used appliances with an appliance for similar purposes that is powered by electricity;; and 
(2)in subsection (f)— (A)by striking $50,000,000 and inserting $300,000,000; and 
(B)by striking 2006 through 2010 and inserting 2022 through 2031. DHOPE for HOMES 331.DefinitionsIn this subtitle: 
(1)Contractor certificationThe term contractor certification means an industry recognized certification that may be obtained by a residential contractor to advance the expertise and education of the contractor in energy efficiency retrofits of residential buildings, including— (A)a certification provided by— 
(i)the Building Performance Institute; (ii)the Air Conditioning Contractors of America; 
(iii)the National Comfort Institute; (iv)the North American Technician Excellence; 
(v)RESNET; (vi)the United States Green Building Council; or 
(vii)Home Innovation Research Labs; and (B)any other certification the Secretary determines appropriate for purposes of the Home Energy Savings Retrofit Rebate Program.  
(2)Contractor companyThe term contractor company means a company— (A)the business of which is to provide services to residential building owners with respect to HVAC systems, insulation, air sealing, or other services that are approved by the Secretary;  
(B)that holds the licenses and insurance required by the State in which the company provides services; and (C)that provides services for which a partial system rebate, measured performance rebate, or modeled performance rebate may be provided pursuant to the Home Energy Savings Retrofit Rebate Program. 
(3)Energy auditThe term energy audit means an inspection, survey, and analysis of the energy use of a building, including the building envelope and HVAC system. (4)HomeThe term home means a manufactured home (as such term is defined in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402)), or a residential dwelling unit in a building with no more than 4 dwelling units that— 
(A)is located in the United States; (B)was constructed before the date of enactment of this Act; and 
(C)is occupied at least 6 months out of the year. (5)Home Energy Savings Retrofit Rebate ProgramThe term Home Energy Savings Retrofit Rebate Program means the Home Energy Savings Retrofit Rebate Program established under section 337. 
(6)HomeownerThe term homeowner means the owner of an owner-occupied home or a tenant-occupied home.  (7)Home valuation certificationThe term home valuation certification means the following home assessments: 
(A)Home Energy Score. (B)PEARL Certification. 
(C)National Green Building Standard. (D)LEED. 
(E)Any other assessment the Secretary determines to be appropriate. (8)HOPE QualificationThe term HOPE Qualification means the qualification described in section 334. 
(9)HOPE training creditThe term HOPE training credit means a HOPE training task credit or a HOPE training supplemental credit. (10)HOPE training task creditThe term HOPE training task credit means a credit described in section 333(a).  
(11)HOPE training supplemental creditThe term HOPE training supplemental credit means a credit described in section 333(b).  (12)HVAC systemThe term HVAC system means a system— 
(A)consisting of a heating component, a ventilation component, and an air-conditioning component; and (B)which components may include central air conditioning, a heat pump, a furnace, a boiler, a rooftop unit, and a window unit. 
(13)Measured performance rebateThe term measured performance rebate means a rebate provided in accordance with section 339 and described in subsection (e) of that section. (14)Modeled performance rebateThe term modeled performance rebate means a rebate provided in accordance with section 339 and described in subsection (d) of that section. 
(15)Moderate incomeThe term moderate income means, with respect to a household, a household with an annual income that is less than 80 percent of the area median income, as determined annually by the Department of Housing and Urban Development.  (16)Multifamily buildingThe term multifamily building means a structure with 5 or more tenant-occupied residential dwelling units that— 
(A)is located in the United States; (B)was constructed before the date of enactment of this Act; and 
(C)is occupied at least 6 months out of the year. (17)Multifamily building ownerThe term multifamily building owner means the owner of a tenant-occupied multifamily building. 
(18)Partial system rebateThe term partial system rebate means a rebate provided in accordance with section 338. (19)SecretaryThe term Secretary means the Secretary of Energy. 
(20)StateThe term State includes— (A)a State; 
(B)the District of Columbia; (C)the Commonwealth of Puerto Rico; 
(D)Guam; (E)American Samoa; 
(F)the Commonwealth of the Northern Mariana Islands; (G)the United States Virgin Islands; and 
(H)any other territory or possession of the United States. (21)State energy officeThe term State energy office means the office or agency of a State responsible for developing the State energy conservation plan for the State under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322).  
1HOPE training 
332.Notice for HOPE Qualification training and grantsNot later than 30 days after the date of enactment of this Act, the Secretary, acting through the Director of the Building Technologies Office of the Department of Energy, shall issue a notice that includes— (1)criteria established under section 333 for approval by the Secretary of courses for which credits may be issued for purposes of a HOPE Qualification; 
(2)a list of courses that meet such criteria and are so approved; and (3)information on how individuals and entities may apply for grants under this part. 
333.Course criteria 
(a)HOPE training task credit 
(1)CriteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training task credit, may be issued, including that such course— (A)is equivalent to at least 30 hours in total course time;  
(B)is accredited by the Interstate Renewable Energy Council or is determined to be equivalent by the Secretary; (C)is, with respect to a particular job, aligned with the relevant National Renewable Energy Laboratory Job Task Analysis, or other credentialing program foundation that helps identify the necessary core knowledge areas, critical work functions, or skills, as approved by the Secretary;  
(D)has established learning objectives; and (E)includes, as the Secretary determines appropriate, an appropriate assessment of such learning objectives that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam. 
(2)Included coursesThe Secretary shall approve one or more courses that meet the criteria described in paragraph (1) for training related to— (A)contractor certification; 
(B)energy auditing or assessment, including energy audits and assessments relevant to multifamily buildings; (C)home and multifamily building energy systems (including HVAC systems);  
(D)insulation installation and air leakage control; (E)health and safety regarding the installation of energy efficiency measures or health and safety impacts associated with energy efficiency retrofits; and 
(F)indoor air quality. (b)HOPE training supplemental credit criteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training supplemental credit, may be issued, including that such course provides— 
(1)training related to— (A)small business success, including management, home energy efficiency software, or general accounting principles;  
(B)the issuance of a home valuation certification; (C)the use of Wi-Fi-enabled technology in an energy efficiency upgrade; or  
(D)understanding and being able to participate in the Home Energy Savings Retrofit Rebate Program; and  (2)as the Secretary determines appropriate, an appropriate assessment of such training that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam. 
(c)Existing approved coursesThe Secretary may approve a course that meets the applicable criteria established under this section that is approved by the applicable State energy office or relevant State agency with oversight authority for residential energy efficiency programs. (d)In-Person and online trainingAn online course approved pursuant to this section may be conducted in-person, but may not be offered exclusively in-person.  
334.HOPE Qualification 
(a)Issuance of credits 
(1)In generalThe Secretary, or an entity authorized by the Secretary pursuant to paragraph (2), may issue— (A)a HOPE training task credit to any individual that completes a course that meets applicable criteria under section 333; and 
(B)a HOPE training supplemental credit to any individual that completes a course that meets the applicable criteria under section 333. (2)Other entitiesThe Secretary may authorize a State energy office implementing an authorized program under subsection (b)(2), an organization described in section 335(b), and any other entity the Secretary determines appropriate, to issue HOPE training credits in accordance with paragraph (1).  
(b)HOPE Qualification 
(1)In generalThe Secretary may certify that an individual has achieved a qualification, to be known as a HOPE Qualification, that indicates that the individual has received at least 3 HOPE training credits, of which at least 2 shall be HOPE training task credits.  (2)State programsThe Secretary may authorize a State energy office to implement a program to provide HOPE Qualifications in accordance with this part. 
335.Grants 
(a)In generalThe Secretary shall, to the extent amounts are made available in appropriations Acts for such purposes, provide grants to support the training of individuals toward the completion of a HOPE Qualification. (b)Provider organizations (1)In generalThe Secretary may provide a grant of up to $20,000 under this section to an organization to provide training online, including establishing, modifying, or maintaining the online systems, staff time, and software and online program management, through a course that meets the applicable criteria established under section 333.  
(2)CriteriaIn order to receive a grant under this subsection, an organization shall be— (A)a nonprofit organization; 
(B)an educational institution; or (C)an organization that has experience providing training to contractors that work with the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) or equivalent experience, as determined by the Secretary. 
(3)Additional certificationsIn addition to any grant provided under paragraph (1), the Secretary may provide an organization up to $5,000 for each additional course for which a HOPE training credit may be issued that is offered by the organization.  (c)Contractor companyThe Secretary may provide a grant under this section of $1,000 per employee to a contractor company, up to a maximum of $10,000, to reimburse the contractor company for training costs for employees, and any home technology support needed for an employee to receive training pursuant to this section. Grant funds provided under this subsection may be used to support wages of employees during training. 
(d)TraineesThe Secretary may provide a grant of up to $1,000 under this section to an individual who receives a HOPE Qualification. (e)State energy officeThe Secretary may provide a grant under this section to a State energy office of up to $25,000 to implement an authorized program under section 334(b). 
336.Authorization of appropriationsThere is authorized to be appropriated to carry out this part $500,000,000 for the period of fiscal years 2022 through 2031, to remain available until expended. 2Home Energy Savings Retrofit Rebate Program 337.Establishment of Home Energy Savings Retrofit Rebate Program The Secretary shall establish a program, to be known as the Home Energy Savings Retrofit Rebate Program, to— 
(1)provide rebates in accordance with section 338; and (2)provide grants to States to carry out programs to provide rebates in accordance with section 339. 
338.Partial system rebates 
(a)Amount of rebateIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide a homeowner or multifamily building owner a rebate, to be known as a partial system rebate, of, except as provided in section 340, up to— (1)$800 for the purchase and installation of insulation and air sealing within a home of the homeowner or the household living in a multifamily building; and  
(2)$1,500 for the purchase and installation of insulation and air sealing within a home of the homeowner or the household living in a multifamily building and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home.  (b)Specifications (1)CostThe amount of a partial system rebate provided under this section shall, except as provided in section 340, not exceed 30 percent of cost of the purchase and installation of insulation and air sealing under subsection (a)(1), or the purchase and installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, under subsection (a)(2). Labor may be included in such cost but may not exceed— 
(A)in the case of a rebate under subsection (a)(1), 50 percent of such cost; and (B)in the case of a rebate under subsection (a)(2), 25 percent of such cost. 
(2)Replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC systemIn order to qualify for a partial system rebate described in subsection (a)(2)— (A) any HVAC system, heating component of an HVAC system, or cooling component of an HVAC system installed shall be Energy Star Most Efficient certified; 
(B)installation of such an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, shall be completed in accordance with standards specified by the Secretary that are at least as stringent as the applicable guidelines of the Air Conditioning Contractors of America that are in effect on the date of enactment of this Act;  (C)if ducts are present, replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system shall include duct sealing; and  
(D)the installation of insulation and air sealing shall occur within 6 months of the replacement of the HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system. (c)Additional incentives for contractorsIn carrying out the Home Energy Savings Retrofit Rebate Program, the Secretary may provide a $250 payment to a contractor per home of a homeowner or household living in a multifamily building for which— 
(1)a partial system rebate is provided under this section for the installation of insulation and air sealing, or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, by the contractor; (2)the applicable homeowner has signed and submitted to the Secretary a release form made available pursuant to section 342(b) authorizing the contractor access to information in the utility bills of the homeowner or the applicable multifamily building owner has signed and submitted an agreement with the contractor to provide whole-building aggregate information about the building’s energy use; and 
(3)the contractor inputs, into the Department of Energy’s Building Performance Database— (A)the energy usage for the home of a homeowner or for the household living in a multifamily building for the 12 months preceding, and the 24 months following, the installation of insulation and air sealing or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system; 
(B)a description of such installation or installation and replacement; and (C)the total cost to the homeowner or multifamily building owner for such installation or installation and replacement. 
(d)Process 
(1)Forms; rebate processing systemNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall— (A)develop and make available rebate forms required to receive a partial system rebate under this section; 
(B)establish a Federal rebate processing system which shall serve as a database and information technology system that will allow homeowners and multifamily building owners to submit required rebate forms; and (C)establish a website that provides information on partial system rebates provided under this section, including how to determine whether particular measures qualify for a rebate under this section and how to receive such a rebate. 
(2)Submission of formsIn order to receive a partial system rebate under this section, a homeowner or multifamily building owner shall submit the required rebate forms, and any other information the Secretary determines appropriate, to the Federal rebate processing system established pursuant to paragraph (1). (e)Funding (1)LimitationFor each fiscal year, the Secretary may not use more than 50 percent of the amounts made available to carry out this part to carry out this section. 
(2)AllocationThe Secretary shall allocate amounts made available to carry out this section for partial system rebates among the States using the same formula as is used to allocate funds for States under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.). 339.State administered rebates (a)FundingIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide grants to States to carry out programs to provide rebates in accordance with this section.  
(b)State participation 
(1)PlanIn order to receive a grant under this section a State shall submit to the Secretary an application that includes a plan to implement a State program that meets the minimum criteria under subsection (c).  (2)ApprovalNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either approve the application or provide to the applicant an explanation for denying the application. 
(c)Minimum criteria for State programsNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and publish minimum criteria for a State program to meet to qualify for funding under this section, including— (1)that the State program be carried out by the applicable State energy office or its designee; 
(2)that a rebate be provided under a State program only for a home energy efficiency retrofit that— (A)is completed by a contractor who meets minimum training requirements and certification requirements set forth by the Secretary;  
(B)includes installation of one or more home energy efficiency retrofit measures for a home that together are modeled to achieve, or are shown to achieve, a reduction in home energy use of 20 percent or more from the baseline energy use of the home; (C)does not include installation of any measure that the Secretary determines does not improve the thermal energy performance of the home, such as a pool pump, pool heater, spa, or EV charger; and  
(D)includes, after installation of the applicable home energy efficiency retrofit measures, a test-out procedure conducted in accordance with guidelines issued by the Secretary of such measures to ensure— (i)the safe operation of all systems post retrofit; and 
(ii)that all improvements are included in, and have been installed according to— (I)manufacturers installation specifications; and 
(II)all applicable State and local codes or equivalent standards approved by the Secretary; (3)that the State program utilize— 
(A)for purposes of modeled performance rebates, modeling software approved by the Secretary for determining and documenting the baseline energy use of a home and the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit; and (B)for purposes of measured performance rebates, methods and procedures approved by the Secretary for determining and documenting the baseline energy use of a home and the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit, including methods and procedures for use of advanced metering infrastructure, weather-normalized data, and open source standards, to measure such baseline energy use and such reductions in home energy use; 
(4)that the State program include implementation of a quality assurance program— (A)to ensure that home energy efficiency retrofits are achieving the stated level of energy savings, that efficiency measures were installed correctly, and that work is performed in accordance with procedures developed by the Secretary, including through quality-control inspections for a portion of home energy efficiency retrofits completed by each applicable contractor; and 
(B)under which a quality-control inspection of a home energy efficiency retrofit is performed by a quality assurance provider who— (i) is independent of the contractor for such retrofit; and 
(ii)will confirm that such contractor is a contractor who meets minimum training requirements and certification requirements set forth by the Secretary; (5)that the State program include requirements for a homeowner, contractor, or rebate aggregator to claim a rebate, including that the homeowner, contractor, or rebate aggregator submit any applicable forms approved by the Secretary to the State, including a copy of the certificate provided by the applicable contractor certifying projected or measured reduction of home energy use;  
(6)that the State program may include requirements for an entity to be eligible to serve as a rebate aggregator to facilitate the delivery of rebates to homeowners or contractors;  (7)that the State program include procedures for a homeowner to transfer the right to claim a rebate to the contractor performing the applicable home energy efficiency retrofit or to a rebate aggregator that works with the contractor; and 
(8)that the State program provide that a homeowner, contractor, or rebate aggregator may claim more than one rebate under the State program, and may claim a rebate under the State program after receiving a partial system rebate under section 338, provided that no 2 rebates may be provided with respect to a home using the same baseline energy use of such home.  (d)Modeled performance rebates (1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or rebate aggregator a rebate, to be known as a modeled performance rebate, for an energy audit of a home and a home energy efficiency retrofit that is projected, using modeling software approved by the Secretary, to reduce home energy use by at least 20 percent. 
(2)Amount 
(A)In generalExcept as provided in section 340, and subject to subparagraph (B), the amount of a modeled performance rebate provided under a State program shall be equal to 50 percent of the cost of the applicable energy audit of a home and home energy efficiency retrofit, including the cost of diagnostic procedures, labor, reporting, and modeling. (B)LimitationExcept as provided in section 340, with respect to an energy audit and home energy efficiency retrofit that is projected to reduce home energy use by—  
(i)at least 20 percent, but less than 40 percent, the maximum amount of a modeled performance rebate shall be $2,000; and (ii)at least 40 percent, the maximum amount of a modeled performance rebate shall be $4,000. 
(e)Measured performance rebates 
(1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or rebate aggregator a rebate, to be known as a measured performance rebate, for a home energy efficiency retrofit that reduces home energy use by at least 20 percent as measured using methods and procedures approved by the Secretary. (2)Amount (A)In generalExcept as provided in section 340, and subject to subparagraph (B), the amount of a measured performance rebate provided under a State program shall be equal to 50 percent of the cost, including the cost of diagnostic procedures, labor, reporting, and energy measurement, of the applicable home energy efficiency retrofit.  
(B)LimitationExcept as provided in section 340, with respect to a home energy efficiency retrofit that is measured as reducing home energy use by— (i)at least 20 percent, but less than 40 percent, the maximum amount of a measured performance rebate shall be $2,000; and 
(ii)at least 40 percent, the maximum amount of a measured performance rebate shall be $4,000. (f)Coordination of rebate and existing State-Sponsored or utility-Sponsored programsA State that receives a grant under this section is encouraged to work with State agencies, energy utilities, nonprofits, and other entities—  
(1)to assist in marketing the availability of the rebates under the applicable State program; (2)to coordinate with utility or State managed financing programs;  
(3)to assist in implementation of the applicable State program, including installation of home energy efficiency retrofits; and (4)to coordinate with existing quality assurance programs. 
(g)Administration and oversight 
(1)Review of approved modeling softwareThe Secretary shall, on an annual basis, list and review all modeling software approved for use in determining and documenting the reductions in home energy use for purposes of modeled performance rebates under subsection (d). In approving such modeling software each year, the Secretary shall ensure that modeling software approved for a year will result in modeling of energy efficiency gains for any type of home energy efficiency retrofit that is at least as substantial as the modeling of energy efficiency gains for such type of home energy efficiency retrofit using the modeling software approved for the previous year. (2)OversightIf the Secretary determines that a State is not implementing a State program that was approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c), the Secretary may, after providing the State a period of at least 90 days to meet such criteria, withhold grant funds under this section from the State. 
340.Special provisions for moderate income households 
(a)CertificationsThe Secretary shall establish procedures for certifying that the household of a homeowner or that, in the case of a multifamily building, the majority of households in the building is moderate income for purposes of this section.  (b)PercentagesSubject to subsection (c), for households that are certified pursuant to the procedures established under subsection (a) as moderate income the— 
(1)amount of a partial system rebate under section 338 shall not exceed 60 percent of the applicable purchase and installation costs described in section 338(b)(1); and (2)amount of— 
(A)a modeled performance rebate under section 339 provided shall be equal to 80 percent of the applicable costs described in section 339(d)(2)(A); and (B)a measured performance rebate under section 339 provided shall be equal to 80 percent of the applicable costs described in section 339(e)(2)(A). 
(c)Maximum amountsFor households that are certified pursuant to the procedures established under subsection (a) as moderate income the maximum amount— (1)of a partial system rebate— 
(A)under section 338(a)(1) for the purchase and installation of insulation and air sealing within a home of the homeowner or the household living in a multifamily building shall be $1,600; and (B)under section 338(a)(2) for the purchase and installation of insulation and air sealing within a home of the homeowner or the household living in a multifamily building and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home, shall be $3,000;  
(2)of a modeled performance rebate under section 339 for an energy audit and home energy efficiency retrofit that is projected to reduce home energy use as described in— (A)section 339(d)(2)(B)(i) shall be $4,000; and 
(B)section 339(d)(2)(B)(ii) shall be $8,000; and (3)of a measured performance rebate under section 339 for a home energy efficiency retrofit that reduces home energy use as described in—  
(A)section 339(e)(2)(B)(i) shall be $4,000; and (B)section 339(e)(2)(B)(ii) shall be $8,000. 
(d)OutreachThe Secretary shall establish procedures to— (1)provide information to households of homeowners or multifamily building owners that are certified pursuant to the procedures established under subsection (a) as moderate income regarding other programs and resources relating to assistance for energy efficiency upgrades of homes, including the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.); and 
(2)refer such households and owners, as applicable, to such other programs and resources. 341.Evaluation reports to Congress (a)In generalNot later than 3 years after the date of enactment of this Act and annually thereafter until the termination of the Home Energy Savings Retrofit Rebate Program, the Secretary shall submit to Congress a report on the use of funds made available to carry out this part. 
(b)ContentsEach report submitted under subsection (a) shall include— (1)how many home energy efficiency retrofits have been completed during the previous year under the Home Energy Savings Retrofit Rebate Program; 
(2)an estimate of how many jobs have been created through the Home Energy Savings Retrofit Rebate Program, directly and indirectly; (3)a description of what steps could be taken to promote further deployment of energy efficiency and renewable energy retrofits; 
(4)a description of the quantity of verifiable energy savings, homeowner energy bill savings, and other benefits of the Home Energy Savings Retrofit Rebate Program; (5)a description of any waste, fraud, or abuse with respect to funds made available to carry out this part; and 
(6)any other information the Secretary considers appropriate. 342.Administration (a)In generalThe Secretary shall provide such administrative and technical support to contractors, rebate aggregators, States, and Indian Tribes as is necessary to carry out this part.  
(b)Information collectionThe Secretary shall establish, and make available to a homeowner, or the homeowner’s designated representative, seeking a rebate under this part, release forms authorizing access by the Secretary, or a designated third-party representative to information in the utility bills of the homeowner with appropriate privacy protections in place. (c)Application of wage rate requirements to partial system and state administered rebatesSection 841(b) of this Act shall not apply to rebates under sections 338 and 339. 
343.Treatment of rebatesFor purposes of the Internal Revenue Code of 1986, gross income shall not include any rebate received under this part. 344.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Secretary to carry out this part $1,600,000,000 for each of fiscal years 2022 through 2031, to remain available until expended. 
(b)Tribal allocationOf the amounts made available pursuant to subsection (a) for a fiscal year, the Secretary shall work with Indian Tribes and use 2 percent of such amounts to carry out a program or programs that as close as possible reflect the goals, requirements, and provisions of this part, taking into account any factors that the Secretary determines to be appropriate. 3General provisions 345.Appointment of personnelNotwithstanding the provisions of title 5, United States Code, regarding appointments in the competitive service and General Schedule classifications and pay rates, the Secretary may appoint such professional and administrative personnel as the Secretary considers necessary to carry out this subtitle. 
346.Maintenance of fundingEach State receiving Federal funds pursuant to this subtitle shall provide reasonable assurances to the Secretary that it has established policies and procedures designed to ensure that Federal funds provided under this subtitle will be used to supplement, and not to supplant, State and local funds. EInvesting in State Energy 351.Investing in State energy (a)Timing for distribution of financial assistance under the weatherization assistance programSection 417(d) of the Energy Conservation and Production Act (42 U.S.C. 6867(d)) is amended— 
(1)by striking (d) Payments and inserting the following:  (d)Method and timing of payments (1)In generalSubject to paragraph (2), any payments; and 
(2)by adding at the end the following:  (2)TimingNotwithstanding any other provision of law (including regulations), not later than 60 days after the date on which funds have been made available to provide assistance under this part, the Secretary shall distribute to the applicable recipient the full amount of assistance to be provided to the recipient under this part for the fiscal year.. 
(b)Timing for distribution of financial assistance under the State energy programSection 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended by adding at the end the following:  (g)Timing for distribution of financial assistanceNotwithstanding any other provision of law (including regulations), not later than 60 days after the date on which funds have been made available to provide financial assistance under this section, the Secretary shall distribute to the applicable State the full amount of assistance to be provided to the State under this section for the fiscal year.. 
352.State energy security plans 
(a)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following:   367.State energy security plans (a)In generalFederal financial assistance made available to a State under this part may be used for the implementation, review, and revision of a State energy security plan that assesses the State’s existing circumstances and proposes methods to strengthen the ability of the State, in consultation with owners and operators of energy infrastructure in such State, to— 
(1)secure the energy infrastructure of the State against all physical and cybersecurity threats;  (2)mitigate the risk of energy supply disruptions to the State and enhance the response to, and recovery from, energy disruptions; and 
(3)ensure the State has a reliable, secure, and resilient energy infrastructure. (b)Contents of planA State energy security plan described in subsection (a) shall— 
(1)address all fuels, including petroleum products, other liquid fuels, coal, electricity, and natural gas, as well as regulated and unregulated energy providers;  (2)provide a State energy profile, including an assessment of energy production, distribution, and end-use; 
(3)address potential hazards to each energy sector or system, including physical threats and cybersecurity threats and vulnerabilities; (4)provide a risk assessment of energy infrastructure and cross-sector interdependencies; 
(5)provide a risk mitigation approach to enhance reliability and end-use resilience; and (6)address multi-State, Indian Tribe, and regional coordination planning and response, and to the extent practicable, encourage mutual assistance in cyber and physical response plans. 
(c)CoordinationIn developing a State energy security plan under this section, the energy office of the State shall, to the extent practicable, coordinate with— (1)the public utility or service commission of the State; 
(2)energy providers from the private sector; and (3)other entities responsible for maintaining fuel or electric reliability. 
(d)Financial assistanceA State is not eligible to receive Federal financial assistance under this part, for any purpose, for a fiscal year unless the Governor of such State submits to the Secretary, with respect to such fiscal year— (1)a State energy security plan described in subsection (a) that meets the requirements of subsection (b); or  
(2)after an annual review of the State energy security plan by the Governor— (A)any necessary revisions to such plan; or 
(B)a certification that no revisions to such plan are necessary. (e)Technical assistanceUpon request of the Governor of a State, the Secretary may provide information and technical assistance, and other assistance, in the development, implementation, or revision of a State energy security plan. 
(f)SunsetThis section shall expire on October 31, 2024.. (b)Technical and conforming amendments (1)Conforming amendmentsSection 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended— 
(A)by redesignating subsection (f) as subsection (e); and (B)by striking subsection (e). 
(2)Technical amendmentSection 366(3)(B)(i) of the Energy Policy and Conservation Act (42 U.S.C. 6326(3)(B)(i)) is amended by striking approved under section 367.  (3)ReferenceThe item relating to Department of Energy—Energy Conservation in title II of the Department of the Interior and Related Agencies Appropriations Act, 1985 (42 U.S.C. 6323a) is amended by striking sections 361 through 366 and inserting sections 361 through 367. 
(4)Table of sectionsThe table of sections for part D of title III of the Energy Policy and Conservation Act is amended by adding at the end the following:   Sec. 367. State energy security plans.. FFEMP 361.Energy and water performance requirement for Federal facilities (a)In generalSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended— 
(1)in the section heading, by inserting and water after Energy; (2)in subsection (a)— 
(A)in the subsection heading, by striking Energy Performance Requirement for Federal Buildings and inserting Energy and water performance requirement for Federal facilities;  (B)by striking paragraph (1) and inserting the following: 
 
(1)In generalSubject to paragraph (2), the head of each agency shall— (A)for each of fiscal years 2020 through 2030, reduce average facility energy intensity (as measured in British thermal units per gross square foot) at facilities of the agency by 2.5 percent each fiscal year relative to the average facility energy intensity of the facilities of the agency in fiscal year 2018; 
(B)for each of fiscal years 2020 through 2030, improve water use efficiency and management, including stormwater management, at facilities of the agency by reducing agency water consumption intensity— (i)by reducing the potable water consumption by 54 percent by fiscal year 2030, relative to the potable water consumption at facilities of the agency in fiscal year 2007, through reductions of 2 percent each fiscal year (as measured in gallons per gross square foot); 
(ii)by reducing the industrial, landscaping, and agricultural water consumption of the agency, as compared to a baseline of that consumption at facilities of the agency in fiscal year 2010, through reductions of 2 percent each fiscal year (as measured in gallons); and (iii)by installing appropriate infrastructure features at facilities of the agency to improve stormwater and wastewater management; and 
(C)to the maximum extent practicable, in carrying out subparagraphs (A) and (B), take measures that are life cycle cost-effective.; (C)in paragraph (2)— 
(i)by striking (2) An agency and inserting the following:  (2)Energy and water intensive facility exclusionAn agency;  
(ii)by striking building and inserting facility;  (iii)by inserting and water after energy each place it appears; and 
(iv)by striking buildings and inserting facilities; and  (D)by striking paragraph (3) and inserting the following: 
 
(3)RecommendationsNot later than December 31, 2029, the Secretary shall— (A)review the results of the implementation of the energy and water performance requirements established under paragraph (1); and 
(B)submit to Congress recommendations concerning energy and water performance requirements for fiscal years 2031 through 2040.;  (3)in subsection (b)— 
(A)in the subsection heading, by inserting and water after Energy; and (B)by striking paragraph (1) and inserting the following: 
 
(1)In generalEach agency shall— (A)not later than October 1, 2020, to the maximum extent practicable, begin installing in facilities owned by the United States all energy and water conservation measures determined by the Secretary to be life cycle cost-effective; and 
(B)complete the installation described in subparagraph (A) as soon as practicable after the date referred to in that subparagraph.; (4)in subsection (c)— 
(A)in paragraph (1)— (i)by striking Federal building or collection of Federal buildings each place it appears and inserting Federal facility;  
(ii)in subparagraph (A)— (I)in the matter preceding clause (i), by striking An agency and inserting The head of each agency; and 
(II)by inserting or water after energy each place it appears; and (iii)in subparagraph (B)(i), by inserting or water after energy; 
(B)in paragraph (2)— (i)by striking buildings and inserting facilities; and 
(ii)by striking building and inserting facility; and  (C)in paragraph (3), by adding at the end the following: Not later than 1 year after the date of enactment of the CLEAN Future Act, the Secretary shall issue guidelines to establish criteria for exclusions to water performance requirements under paragraph (1). The Secretary shall update the criteria for exclusions under this subsection as appropriate to reflect changing technology and other conditions.; 
(5)in subsection (d)(2)— (A)by inserting and water after energy; and 
(B)by striking buildings and inserting facilities;  (6)in subsection (e)— 
(A)in the subsection heading, by inserting and water after energy; (B)in paragraph (1)— 
(i)by striking By October 1 and inserting the following:   (A)EnergyBy October 1; 
(ii)by striking buildings each place it appears and inserting facilities; and  (iii)by adding at the end the following: 
 
(B)WaterBy February 1, 2025, in accordance with guidelines established by the Secretary under paragraph (2), each agency shall use water meters at facilities of the agency where doing so will assist in reducing the cost of water used at such facilities.; (C)in paragraph (2)— 
(i)in subparagraph (A)— (I)by striking and before Federal; 
(II)by inserting and any other person the Secretary deems necessary, before shall; and (III)by striking paragraph (1). and inserting paragraph (1)(A). Not later than 180 days after the date of enactment of the CLEAN Future Act, the Secretary, in consultation with such departments and entities, shall establish guidelines for agencies to carry out paragraph (1)(B).; and 
(ii)in subparagraph (B)— (I)by amending clause (i)(II) to read as follows: 
 
(II)the extent to which metering is expected to result in increased potential for energy and water management, increased potential for energy and water savings, energy and water efficiency improvements, and cost savings due to utility contract aggregation; and; (II)in clause (ii), by inserting and water after energy; 
(III)in clause (iii), by striking buildings and inserting facilities; and (IV)in clause (iv), by striking energy use of a Federal building and inserting energy and water use of a Federal facility; and 
(D)in paragraph (4)— (i)in subparagraph (A)— 
(I)by striking this paragraph and inserting the CLEAN Future Act; and (II)by inserting and water before use in; and 
(ii)in subparagraph (B)— (I)by striking buildings each place it appears and inserting facilities; and  
(II)in clause (ii), in the matter preceding subclause (I), by inserting and water after energy; (7)in subsection (f)— 
(A)in the subsection heading, by striking buildings and inserting facilities; (B)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking In this subsection and inserting In this section;  (ii)in subparagraph (B)(i)(II), by inserting and water after energy; and 
(iii)in subparagraph (C)(i), by inserting that consumes energy or water and is before owned or operated;  (C)in paragraph (2)— 
(i)in subparagraph (A), by inserting and water before use; and (ii)in subparagraph (B)— 
(I)by striking energy before efficiency; and (II)by inserting or water before use; 
(D)in paragraph (7)(B)(ii)(II), by inserting and water after energy; (E)in paragraph (8)— 
(i)by striking building each place it appears and inserting facility; (ii)in subparagraph (A), by adding at the end the following: The energy manager shall enter water use data for each metered facility that is (or is a part of) a facility that meets the criteria established by the Secretary under paragraph (2)(B) into a facility water use benchmarking system.; and 
(iii)in subparagraph (B), by striking this subsection and inserting the date of enactment of the CLEAN Future Act; and  (F)in paragraph (9)(A), in the matter preceding clause (i), by inserting and water after energy; and 
(8)in subsection (g)(1)— (A)by striking building and inserting facility; and  
(B)by striking energy efficient and inserting energy and water efficient. (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 543 and inserting the following: 
 
 
Sec. 543. Energy and water management requirements.. 
GOpen Back Better 
371.Facilities energy resiliency 
(a)DefinitionsIn this section: (1)Covered projectThe term covered project means a building project at an eligible facility that— 
(A)increases— (i)resiliency, including— 
(I)public health and safety; (II)power outages; 
(III)natural disasters; (IV)indoor air quality; and  
(V)any modifications necessitated by the COVID–19 pandemic; (ii)energy efficiency; 
(iii)renewable energy; and  (iv)grid integration; and 
(B)may have combined heat and power and energy storage as project components.  (2)Early childhood education programThe term early childhood education program has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 
(3)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  (4)Eligible facilityThe term eligible facility means a public facility, as determined by the Secretary, including— 
(A)a public school, including an elementary school and a secondary school; (B)a facility used to operate an early childhood education program; 
(C)a local educational agency; (D)a medical facility; 
(E)a local or State government building; (F)a community facility; 
(G)a public safety facility;  (H)a day care center; 
(I)an institution of higher education;  (J)a public library; and 
(K)a wastewater treatment facility.  (5)Environmental justice communityThe term environmental justice community has the meaning given that term in section 601.  
(6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (7)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(8)Low incomeThe term low income has the meaning given that term in section 601. (9)Low income communityThe term low income community has the meaning given that term in section 601. 
(10)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (11)SecretaryThe term Secretary means the Secretary of Energy. 
(12)StateThe term State has the meaning given the term in section 3 of the Energy Policy and Conservation Act (42 U.S.C. 6202). (13)State Energy ProgramThe term State Energy Program means the State Energy Program established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).  
(14)Tribal organization 
(A)In generalThe term tribal organization has the meaning given the term in section 3765 of title 38, United States Code. (B)Technical amendmentSection 3765(4) of title 38, United States Code, is amended by striking section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)) and inserting section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(b)State programs 
(1)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall distribute grants to States under the State Energy Program, in accordance with the allocation formula established under that Program, to implement covered projects. (2)Use of funds (A)In generalSubject to subparagraph (B), grant funds under paragraph (1) may be used for technical assistance, project facilitation, and administration. 
(B)Technical assistanceA State may use not more than 10 percent of grant funds received under paragraph (1) to provide technical assistance for the development, facilitation, management, oversight, and measurement of results of covered projects implemented using those funds. (C)Environmental justice and other communitiesTo support communities adversely impacted by the COVID–19 pandemic, a State shall use not less than 40 percent of grant funds received under paragraph (1) to implement covered projects in environmental justice communities or low income communities. 
(D)Private financingA State receiving a grant under paragraph (1) shall— (i)to the extent practicable, leverage private financing for cost-effective energy efficiency, renewable energy, resiliency, and other smart-building improvements, such as by entering into an energy service performance contract; but 
(ii)maintain the use of grant funds to carry out covered projects with more project resiliency, public health, and capital-intensive efficiency and emission reduction components than are typically available through private energy service performance contracts.  (E)GuidanceIn carrying out a covered project using grant funds received under paragraph (1), a State shall, to the extent practicable, adhere to guidance developed by the Secretary pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 115) relating to distribution of funds, if that guidance will speed the distribution of funds under this subsection. 
(3)No matching requirementNotwithstanding any other provision of law, a State receiving a grant under paragraph (1) shall not be required to provide any amount of matching funding.  (4)ReportNot later than 1 year after the date on which grants are distributed under paragraph (1), and each year thereafter until the funds appropriated under paragraph (5) are no longer available, the Secretary shall submit a report on the use of those funds (including in the communities described in paragraph (2)(C)) to— 
(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate;  (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives;  
(C)the Committee on Energy and Natural Resources of the Senate; (D)the Committee on Energy and Commerce of the House of Representatives; and 
(E)the Committee on Education and Labor of the House of Representatives. (5)FundingIn addition to any amounts made available to the Secretary to carry out the State Energy Program, there is authorized to be appropriated to the Secretary $3,600,000,000 to carry out this subsection for each of fiscal years 2022 through 2031, to remain available until expended. 
(6)Supplement, not supplantFunds made available under paragraph (5) shall supplement, not supplant, any other funds made available to States for the State Energy Program or the weatherization assistance program established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.). (c)Federal Energy Management Program (1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary shall use the funds appropriated under paragraph (4) to provide grants under the AFFECT program under the Federal Energy Management Program of the Department of Energy to implement covered projects. 
(2)Private financingA recipient of a grant under paragraph (1) shall— (A)to the extent practicable, leverage private financing for cost-effective energy efficiency, renewable energy, resiliency, and other smart-building improvements, such as by entering into an energy service performance contract; but 
(B)maintain the use of grant funds to carry out covered projects with more project resiliency, public health, and capital-intensive efficiency and emission reduction components than are typically available through private energy service performance contracts.  (3)ReportNot later than 1 year after the date on which grants are distributed under paragraph (1), and each year thereafter until the funds appropriated under paragraph (4) are no longer available, the Secretary shall submit a report on the use of those funds to— 
(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate;  (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives; 
(C)the Committee on Energy and Natural Resources of the Senate;  (D)the Committee on Energy and Commerce of the House of Representatives; and 
(E)the Committee on Education and Labor of the House of Representatives. (4)FundingIn addition to any amounts made available to the Secretary to carry out the AFFECT program described in paragraph (1), there is authorized to be appropriated to the Secretary $500,000,000 to carry out this subsection, to remain available until September 30, 2025. 
(d)Tribal organizations 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary, acting through the head of the Office of Indian Energy, shall distribute funds made available under paragraph (3) to Tribal organizations to implement covered projects. (2)ReportNot later than 1 year after the date on which funds are distributed under paragraph (1), and each year thereafter until the funds made available under paragraph (3) are no longer available, the Secretary shall submit a report on the use of those funds to— 
(A)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate;  (B)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives; 
(C)the Committee on Energy and Natural Resources of the Senate;  (D)the Committee on Energy and Commerce of the House of Representatives; and 
(E)the Committee on Education and Labor of the House of Representatives. (3)FundingThere is authorized to be appropriated to the Secretary $1,500,000,000 to carry out this subsection, to remain available until September 30, 2025. 
(e)Use of American iron, steel, and manufactured goods 
(1)In generalExcept as provided in paragraph (2), none of the funds made available by or pursuant to this section may be used for a covered project unless all of the iron, steel, and manufactured goods used in the project are produced in the United States. (2)ExceptionsThe requirement under paragraph (1) shall be waived by the head of the relevant Federal department or agency in any case or category of cases in which the head of the relevant Federal department or agency determines that—  
(A)adhering to that requirement would be inconsistent with the public interest; (B)the iron, steel, and manufactured goods needed for the project are not produced in the United States— 
(i)in sufficient and reasonably available quantities; and  (ii)in a satisfactory quality; or 
(C)the inclusion of iron, steel, and relevant manufactured goods produced in the United States would increase the overall cost of the project by more than 25 percent. (3)Waiver publicationIf the head of a Federal department or agency makes a determination under paragraph (2) to waive the requirement under paragraph (1), the head of the Federal department or agency shall publish in the Federal Register a detailed justification for the waiver. 
(4)International agreementsThis subsection shall be applied in a manner consistent with the obligations of the United States under all applicable international agreements.  (f)Wage rate requirements (1)In generalNotwithstanding any other provision of law, all laborers and mechanics employed by contractors and subcontractors on projects funded directly or assisted in whole or in part by the Federal Government pursuant to this section shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).  
(2)AuthorityWith respect to the labor standards specified in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.  372.Personnel (a)In generalTo carry out section 371, the Secretary of Energy shall hire within the Department of Energy— 
(1)not less than 300 full-time employees in the Office of Energy Efficiency and Renewable Energy; (2)not less than 100 full-time employees, to be distributed among— 
(A)the Office of General Counsel; (B)the Office of Procurement Policy; 
(C)the Golden Field Office; (D)the National Energy Technology Laboratory; and  
(E)the Office of the Inspector General; and (3)not less than 20 full-time employees in the Office of Indian Energy. 
(b)TimelineNot later than 60 days after the date of enactment of this Act, the Secretary shall— (1)hire all personnel under subsection (a); or  
(2)certify that the Secretary is unable to hire all personnel by the date required under this subsection. (c)Contract hires (1)In generalIf the Secretary makes a certification under subsection (b)(2), the Secretary may hire on a contract basis not more than 50 percent of the personnel required to be hired under subsection (a). 
(2)DurationAn individual hired on a contract basis under paragraph (1) shall have an employment term of not more than 1 year.  (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $84,000,000 for each of fiscal years 2022 through 2031. 
(e)ReportNot later than 60 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall submit a report on progress made in carrying out subsection (a) to— (1)the Subcommittee on Energy and Water Development of the Committee on Appropriations of the Senate; 
(2)the Subcommittee on Energy and Water Development and Related Agencies of the Committee on Appropriations of the House of Representatives; (3)the Committee on Energy and Natural Resources of the Senate; 
(4)the Committee on Energy and Commerce of the House of Representatives; and (5)the Committee on Education and Labor of the House of Representatives. 
HBenchmarking 
381.DefinitionsFor purposes of this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Anonymized dataThe term anonymized data means data that does not reveal names, addresses, or any other information that would identify an individual or business. (3)CondominiumThe term condominium means a property that combines separate ownership of individual units with common ownership of other elements, such as common areas. 
(4)Covered Property 
(A)In generalThe term covered property means any of the following properties that exceeds 50,000 square feet in gross floor area: (i)A single building. 
(ii)One or more buildings held in the condominium form of ownership, and governed by a single board of managers. (iii)A campus of two or more buildings which are owned and operated by the same party and are— 
(I)behind a common utility meter, or served by a common mechanical or electrical system (such as a chilled water loop), which would prevent the owner from being able to easily determine the energy use attributable to each of the individual buildings; or (II)used primarily as— 
(aa)an elementary or secondary school; (bb)a hospital; 
(cc)a hotel; (dd)multifamily housing; or 
(ee)a senior care community. (B)ExclusionsThe term covered property does not include any of the following: 
(i)Single family, duplex, triplex, and fourplex residential homes and related accessory structures, or any other residential building with less than 5 units. (ii)Properties classified as manufacturing per designated Standard Industrial Classification (SIC) codes 20 through 39. 
(iii)Other building types not meeting the purpose of the initiative, as determined by the Administrator. (5)Energy Star scoreThe term Energy Star score means the 1–100 numeric rating generated by the Energy Star Portfolio Manager tool as a measurement of a building’s energy efficiency. 
(6)Energy Star Portfolio ManagerThe term Energy Star Portfolio Manager means the tool developed and maintained by the Administrator to track and assess the relative energy performance of buildings. (7)Financial hardshipThe term financial hardship means, with respect to a property, that the property— 
(A)had arrears of property taxes or water or wastewater charges that resulted in the property’s inclusion, within the prior two years, on an annual tax lien sale list; (B)has a court appointed receiver in control of the asset due to financial distress;  
(C)is owned by a financial institution through default by the borrower;  (D)has been acquired by a deed in lieu of foreclosure; or 
(E)has a senior mortgage subject to a notice of default. (8)Gross floor areaThe term gross floor area means the total property area, measured between the outside surface of the exterior walls of the building. This includes all areas inside the building including lobbies, tenant areas, common areas, meeting rooms, break rooms, atriums (count the base level only), restrooms, elevator shafts, stairwells, mechanical equipment areas, basements, and storage rooms. 
(9)InitiativeThe term initiative means the benchmarking and transparency initiative for commercial and multifamily properties developed and carried out pursuant to section 382.  (10)OwnerThe term owner means any of the following: 
(A)An individual or entity possessing title to a property. (B)In the case of a condominium, the board of the owners’ association. 
(C)The master association, in the case of a condominium where the powers of an owners’ association are exercised by or delegated to a master association. (D)The board of directors, in the case of a cooperative apartment corporation. 
(E)An agent authorized to act on behalf of any of the above. (11)StateThe term State means each of the several States, the District of Columbia, each territory or possession of the United States, and the governing body of each federally recognized Indian Tribe, band, nation, pueblo, or other organized group or community which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(12)SecretaryThe term Secretary means the Secretary of Energy. 382.Commercial and multifamily building benchmarking and transparency initiative (a)PurposeThe Administrator shall develop and carry out a benchmarking and transparency initiative for commercial and multifamily properties the purpose of which is to— 
(1)advance knowledge about building energy and water performance and related greenhouse gas emissions by owners and occupants; and (2)inform efforts to reduce energy and water consumption and greenhouse gas emissions nationwide. 
(b)Consultation and coordinationIn developing the initiative, the Administrator shall consult with and coordinate with the Secretary, other relevant agencies, and relevant stakeholders, including State and local governments with relevant benchmarking programs and experts from academia, nonprofits, and industry. (c)Existing programsIn developing the initiative, the Administrator shall make appropriate use of existing programs, including— 
(1)Energy Star Portfolio Manager; (2)Energy Star for Buildings; 
(3)Standard Energy Efficiency Data Platform; (4)Building Performance Database; 
(5)Unique Building Identifier; (6)Commercial Building Energy Consumption Survey; and 
(7)Green Button. 383.National benchmarking requirement (a)In generalIn carrying out the initiative, the Administrator shall require each owner of a covered property to submit data annually to the Administrator (hereinafter to be known as a benchmarking submission) that includes data required under subsection (d). 
(b)Benchmarking scheduleThe owner of each covered property shall make a benchmarking submission for the covered property with respect to the previous calendar year not later than— (1)for a residential covered property, May 1, 2025, and each year thereafter; or 
(2)for a covered property not described in paragraph (1), May 1, 2024, and each year thereafter. (c)Notification (1)Public listBy December 1 of each year prior to a year in which benchmarking submissions are due, the Administrator may publicly post a list of all covered properties that are required provide a benchmarking submission to the Administrator during the following year.  
(2)First submissionsBetween January 1 and March 1 of each year, for at least the first 3 years during which an owner is required to provide a benchmarking submission, the Administrator shall attempt to notify such owner of such requirement via direct mail, electronically via email, or through a public posting on a website.  (3)Failure to notifyFailure of the Administrator to notify an owner of a covered property under this subsection shall not affect the obligation of such owner to make a benchmarking submission.  
(d)Benchmarking data collection and reporting 
(1)Requirements 
(A)In generalNot later than 6 months after the date of the enactment of this Act, the Administrator shall develop requirements for benchmarking submissions. (B)Failure to develop requirementsIf the Administrator fails to develop requirements pursuant to subparagraph (A), the owner of each covered property shall make a benchmarking submission in accordance with paragraphs (2) and (3). 
(C)Updating requirementsThe Administrator may periodically update the requirements under this paragraph to increase data transparency for the purposes of reducing energy and water consumption and greenhouse gas emissions of covered properties. (2)Data requirementsThe requirements developed under paragraph (1) shall include a requirement that each benchmarking submission for a covered property include— 
(A)descriptive information about the covered property, including— (i)the address;  
(ii)the gross floor area; (iii)the property type; and 
(iv)the individual or entity responsible for the benchmarking submission; and (B)information about the operational characteristics of the covered property, including— 
(i)aggregated whole-building data for the covered property’s energy and water consumption, including monthly— (I)energy use, by fuel type; and 
(II)total water use and, when available, indoor and outdoor water use; (ii)the weather-normalized site and source Energy Use Intensity (EUI) per unit area per year (kBTU per square foot per year) for the covered property; 
(iii)the site and source Energy Use Intensity (EUI) per unit area per year (kBTU per square foot per year) for the covered property; (iv)the annual carbon dioxide equivalent emissions due to energy use for the covered property, as estimated by the Energy Star Portfolio Manager, where available;  
(v)the Energy Star score, where available; (vi)the Energy Star Water Score, where available; and 
(vii)the number of years the covered property has been Energy Star certified and the last approval date, if applicable. (3)Reporting requirements (A)Data quality checkBefore making a benchmarking submission with respect to a covered property, the owner of the covered property shall run data quality checks to verify that all data is accurate. In order for the benchmarking submission to be considered in compliance with this section, the owner shall correct all missing or incorrect information as identified by the data quality checks run pursuant to this subparagraph prior to finalizing the benchmarking submission. 
(B)Inaccurate or incomplete informationWhere the owner learns that any information reported as part of a benchmarking submission is inaccurate or incomplete, the owner shall amend the benchmarking submission within 30 days of learning of the inaccuracy. (e)Aggregated whole-Building data (1)ExclusionsAggregated whole-building data submitted under this section shall not include separately metered uses that are not integral to building operations, as determined by the Administrator. 
(2)Compilation of data 
(A)MethodsAggregated whole-building data for a covered property’s energy and water use may be compiled using one or more of the following methods: (i)Obtaining aggregated whole-building data from a utility pursuant to subparagraph (B). 
(ii)Collecting data from all tenants pursuant to subparagraph (C). (iii)Reading a master meter. 
(B)Utility dataA utility that distributes or sells energy or water to a covered property may directly submit to the Administrator aggregated whole-building data on the energy or water use of the covered property for the covered property if— (i)the owner of the covered property requests the utility release the data for the purposes of meeting the requirements of this section; and 
(ii) 
(I)the number of individually metered accounts associated with the covered property is at least 3; or (II)the owner provides proof of consent from each tenant for the utility to release the data.  
(C)Tenant data 
(i)In generalIf a utility does not provide aggregated whole-building data, the owner of a covered property shall request any information that cannot otherwise be acquired by the owner and that is needed by the owner to comply with the requirements of this section from each tenant located on the property.  (ii)Intention to vacateWhen the owner of a covered property receives notice that a nonresidential tenant intends to vacate a space within such covered property, and the utilities that distribute or sell energy or water to the covered property do not provide aggregated whole-building energy and water data, the owner shall request information relating to such tenant’s energy and water use for any period of occupancy relevant to the owner’s obligation to make a benchmarking submission.  
(3)Use of dataNothing in this section shall be construed to— (A)permit a property owner to use tenant energy or water usage data for purposes other than compliance with benchmarking submission requirements; or 
(B)relieve property owners from compliance with State or local laws governing direct access to tenant utility data from the responsible utility. 384.Exemptions and extensions (a)State or local benchmarking (1)ExemptionThe owner of a covered property shall not be required to make a benchmarking submission with respect to the covered property for a calendar year if the owner satisfies an applicable State or local benchmarking requirement for which a certification is approved under this subsection. 
(2)State and local benchmarking requirements 
(A)In generalA State may provide a certification to the Administrator that the State— (i)has reviewed and updated, as necessary, an existing State benchmarking requirement, or established a new State benchmarking requirement that meets or exceeds the benchmarking submission requirements under section 383; and 
(ii)will provide State benchmarking data that meet the requirements under section 383, in a form determined by the Administrator. (B)Confirmation (i)RequirementNot later than 90 days after a State certification is provided under subparagraph (A), the Administrator shall determine whether the State’s benchmarking requirement meets or exceeds the benchmarking submission requirements under section 383. 
(ii)Acceptance by AdministratorIf the Administrator determines under clause (i) that a State’s benchmarking requirement meets or exceeds the benchmarking submission requirements under section 383, the Administrator shall approve the certification.  (iii)Deficiency noticeIf the Administrator determines under clause (i) that a State’s benchmarking requirement does not meet or exceed the benchmarking submission requirements under section 383, the Administrator shall identify any deficiencies, and, to the extent possible, indicate how the State’s benchmarking requirement could be updated to eliminate any deficiencies identified.  
(iv)Revision and recertificationA State may revise its benchmarking requirement and submit a recertification under subparagraph (A) to the Administrator at any time. (C)Local certificationIn any State that has not certified a State benchmarking requirement under this subsection, a local government may certify a local benchmarking requirement in accordance with this subsection. 
(D)RevocationIf, at any time, the Administrator determines that the benchmarking requirements of a State or local government with an approved certification under this section no longer meet or exceed the benchmarking submission requirements under section 383, the Administrator shall revoke such certification.  (b)Exemptions for certain conditions (1)Exemption requestThe owner of a covered property may request an exemption from making a benchmarking submission in accordance with this subsection. 
(2)Deadline and documentationIn order to receive an exemption under this subsection, the owner of a covered property shall, by March 1 in the year for which the benchmarking submission is due, submit to the Administrator any documentation reasonably necessary to substantiate the request or otherwise assist the Administrator determining whether to grant such exemption. (3)ConditionsThe Administrator may grant an exemption under this subsection if the request for such exemption establishes that the applicable covered property met one or more of the following conditions for the calendar year to be benchmarked: 
(A)A demolition permit for the covered property was issued during the calendar year, provided that demolition work commenced and legal occupancy was no longer possible prior to end of such calendar year. (B)The covered property did not receive energy or water utility services for at least 90 days during such calendar year. 
(C)The covered property had an average physical occupancy rate of less than 50 percent over such calendar year. (D)Due to special circumstances unique to the covered property, strict compliance with the requirements of the initiative would not be in the public interest. 
(E)Due to special circumstances unique to the covered property and not based on a condition caused by actions of the applicant, strict compliance with provisions of the initiative would cause undue hardship.  (F)The covered property is under financial hardship. 
(G)More than 50 percent of gross floor area is used for residential purposes and— (i)more than 4 meters are associated with the covered property; 
(ii)the owner is not able to obtain aggregated whole-building data; and (iii)the utility that provides energy or water service does not provide access to aggregated whole-building data.  
(4)Limitation of exemption In granting an exemption under this subsection, the Administrator shall limit the exemption to the benchmarking submission for which the request was made.  (c)Time extensionsAn owner may apply for a time extension for a benchmarking submission if, despite such owner’s good faith efforts, the owner is unable to complete the benchmarking submission prior to the scheduled due date due to the failure of either a utility provider or a tenant to provide the owner with information needed to complete such benchmarking submission. The owner requesting an extension shall submit to the Administrator any documentation reasonably necessary to substantiate the request or otherwise assist the Administrator in the determination. For each covered property, the Administrator may grant no more than 2 such extensions per year of not more than 60 days each. 
385.Data transparency and sharing 
(a)Data transparency 
(1)In generalThe Administrator shall, to help inform owners, managers, tenants, and the market at large about a covered property’s energy and water performance, annually make available on a publicly accessible website the subset of data, determined in accordance with paragraph (3), that is submitted to the Administrator for the previous calendar year for such covered property. (2)AvailabilityThe subset of data made available under this section for a covered property shall first be made available to the public beginning the year after the owner of such covered property is first required to make a benchmarking submission for such covered property. 
(3)Shared benchmarking informationNot later than 6 months after the enactment of this Act, the Administrator shall determine the subset of data submitted to the Administrator to be made publicly available under paragraph (1), which shall include gross floor area and the information described in section 383(d)(2)(B), as the Administrator determines appropriate. (4)ExclusionsThe Administrator may determine if any data shall be excluded from publication under this subsection because it is not in the public interest.  
(b)Sharing of data 
(1)Sharing of nonanonymized dataThe Administrator may provide data regarding a covered property that is not anonymized data from benchmarking submissions to any utility serving the covered property or to any Federal, State, county or city-managed energy efficiency or management program, provided that the data will be used only for purposes of offering programs, services, and incentives related to energy and water efficiency and management, and provided that the Administrator has first obtained the covered property owner’s written or electronic permission to so share such data.  (2)Disclosure of anonymized dataThe Administrator may disclose any data from benchmarking submissions to a third party for academic or other non-commercial research purposes provided that such data is anonymized data. 
386.Federal implementation and support 
(a)Energy star portfolio manager 
(1)SupportThe Administrator shall improve the Energy Star Portfolio Manager and enhance implementation of the initiative, including by— (A)expanding the types of buildings eligible for Energy Star scores; 
(B)considering the most effective use of data gathered from the initiative and the Commercial Buildings Energy Consumption Survey in determining a timely and accurate Energy Star score for covered properties; (C)considering greenhouse gas emissions in determining Energy Star scores; 
(D)integrating onsite renewable energy and other distributed energy resources into the Energy Star Portfolio Manager;  (E)incorporating data on grid-integrated buildings, smart meters, and other smart devices into the Energy Star Portfolio Manager; and 
(F)making any other improvements the Administrator determines appropriate. (2)Authorization of appropriationsFor each of fiscal years 2022 through 2031 there is authorized to be appropriated to carry out this subsection $5,000,000 to remain available until expended. 
(b)State and local benchmarking implementation 
(1)Technical assistanceThe Administrator shall provide relevant technical assistance to any State or local government that has an approved certification under section 384(a) or any State or local government that intends to establish a benchmarking requirement for certification under section 384, including providing— (A)training for using the Energy Star Portfolio Manager, or any other relevant Federal tools or databases;  
(B)education and outreach materials on benchmarking submissions for owners of covered properties; and (C)any other technical assistance the Administrator determines appropriate. 
(2)New benchmarking programsThe Administrator shall provide financial assistance to States and local governments to help State and local governments establish State or local benchmarking programs. Not later than 90 days after the date of enactment of this Act, the Administrator shall develop application materials for State and local governments to apply for such assistance and funding award limits. As part of the application, a State or local government shall commit to provide a certification pursuant to section 384 not later than 2 years after receiving funds under this subsection.  (3)Authorization of appropriationsFor each of fiscal years 2022 through 2031 there is authorized to be appropriated to carry out this subsection $50,000,000. 
IVTransportation 
AGreenhouse Gas Pollution Emission Standards 
401.Transportation carbon management 
(a)Nonroad engine greenhouse gas emission standardsSection 213 of the Clean Air Act (42 U.S.C. 7547) is amended by adding at the end the following:  (e)Greenhouse gas emission standards (1)Notwithstanding subsection (a)(4), the Administrator shall promulgate standards for emissions of greenhouse gases for every class or category of new nonroad engines and new nonroad vehicles, taking into account costs, noise, safety, and energy factors associated with the application of technology which the Administrator determines will be available for the engines and vehicles to which such standards apply. The regulations shall apply to the useful life of the engines or vehicles (as determined by the Administrator). 
(2)The Administrator shall promulgate regulations containing standards applicable to greenhouse gas emissions from new locomotives and new engines used in locomotives. Such standards shall achieve the greatest degree of emission reduction achievable through the application of technology which the Administrator determines will be available for the locomotives or engines to which such standards apply, giving appropriate consideration to the cost of applying such technology within the period of time available to manufactures and to noise, energy, and safety factors associated with the application of such technology. (3)The Administrator shall promulgate the regulations required by this subsection within 24 months of the date of enactment of this subsection. 
(4)The Administrator shall promulgate successive greenhouse gas emission standards pursuant to this subsection, and shall— (A)ensure that pursuant to such successive standards a greenhouse gas emission standard is always in effect for each regulated class or category of new nonroad engines, new nonroad vehicles, new locomotives, and new engines used in locomotives; 
(B)mandate increased reductions in greenhouse gas emissions in each successive set of emission standards compared to the prior set of standards; and (C)determine the level of successive emission standards based on the degree of greenhouse gas emission reductions needed to achieve the national interim goal and the national goal declared by section 101 of the CLEAN Future Act. 
(f)Methane slip report to Congress 
(1)The Administrator shall conduct a study of methane slip in engine exhaust, including the existence or absence of effective systems for control of methane slip in engine exhaust. (2)The Administrator shall, to the extent practicable, and in consultation with the Secretary of Energy, as appropriate, carry out science-based research and development activities to pursue dramatic improvements in the effectiveness for methane control of catalytic systems suitable for commercial application. 
(3)Not later than 24 months after the date of enactment of this subsection, the Administrator shall submit a report to the Congress outlining the findings of the study. The report shall further include policy recommendations for addressing emissions from methane slip in engine exhaust in light of the national interim goal and the national goal declared by section 101 of the CLEAN Future Act.. (b)Aircraft greenhouse gas emission standards (1)In-service aircraft (A)In generalNot later than 12 months after the date of enactment of this Act, the Administrator of the Environmental Protection Agency (in this subsection referred to as the Administrator) shall, pursuant to section 231 of the Clean Air Act (42 U.S.C. 7571), promulgate aircraft engine emission standards for greenhouse gas emissions from existing in-service aircraft. 
(B)Tiered standardsIn promulgating the emission standards required by this paragraph, the Administrator shall— (i)establish tiered emission standards to achieve increased stringency and ambition across aircraft fleets; and 
(ii)in carrying out clause (i), make the least stringent tier at least as stringent as the International Civil Aviation Organization’s CAEP/10 standard for carbon dioxide. (C)Increased ambitionIn promulgating the emission standards required by this paragraph, the Administrator shall consider incorporating flexibility mechanisms, such as averaging and banking, in order to increase emission reduction ambition. 
(2)New aircraft 
(A)In generalNot later than 36 months after the date of enactment of this Act, the Administrator shall, pursuant to section 231 of the Clean Air Act (42 U.S.C. 7571), promulgate aircraft engine emission standards for greenhouse gas emissions from new aircraft.  (B)Application dateThe emission standards required to be promulgated pursuant to this paragraph shall apply to all new aircraft delivered on or after January 1, 2030. 
(C)CriteriaThe Administrator shall consider all currently and potentially available technologies for new aircraft in establishing the emission standards required by this paragraph. (D)Increased ambitionIn promulgating the emission standards required by this paragraph, the Administrator shall consider incorporating flexibility mechanisms, such as averaging and banking, in order to increase emission reduction ambition. 
(3)Ongoing regulationThe Administrator shall promulgate successive greenhouse gas emission standards pursuant to this subsection, and shall— (A)ensure that, pursuant to such successive standards, a greenhouse gas emission standard is always in effect for each regulated class or category of existing in-service and new aircraft engines; 
(B)mandate increased reductions in greenhouse gas emissions in each successive set of emission standards compared to the prior set of standards; and (C)determine the level of successive emission standards based on the degree of greenhouse gas emission reductions needed to achieve the national interim goal and the national goal declared by section 101. 
(c)Uniform State clean car authoritySection 177 of the Clean Air Act (42 U.S.C. 7507) is amended— (1)in the section heading, by striking nonattainment and inserting all; and 
(2)by striking the words which has plan provisions approved under this part. BCleaner Fuels 411.Accelerating approval of clean fuelsThe Administrator of the Environmental Protection Agency shall take final action on a petition for approval of a renewable fuel pathway under the renewable fuel program under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)) if— 
(1)90 days or more has passed since the petition was submitted to the Administrator; and  (2)the combination of the fuel type, production process, and feedstock that is described in the petition has been approved for sale in at least one State under a program designed to reduce the carbon intensity of transportation fuel. 
412.Annual deadline for petitions by small refineries for exemptions from renewable fuel requirements 
(a)DeadlineNotwithstanding any other provision of law, petitions under section 211(o)(9) of the Clean Air Act (42 U.S.C. 7545(o)(9)) for an exemption from the requirements of section 211(o)(2) of such Act (42 U.S.C. 7545(o)(2)) shall be submitted to the Administrator of the Environmental Protection Agency by June 1 of the year preceding the year when such requirements would otherwise be in effect. (b)Effect of failure To meet deadlineIf a petition described in subsection (a) is not submitted by the deadline specified in such subsection, the petition shall be ineligible for consideration or approval. 
413.Information in petition subject to public disclosure 
(a)In generalThe information described in subsection (b) in any submission to the Environmental Protection Agency by any person, including a small refinery, with respect to a petition under section 211(o)(9)(B) of the Clean Air Act (42 U.S.C. 7545(o)(9)(B))— (1)shall not be deemed to be a trade secret or confidential information; and 
(2)shall be subject to public disclosure under section 552 of title 5, United States Code. (b)Described informationThe information described in this subsection is— 
(1)the name of the small refinery requesting an extension of an exemption; (2)the number of gallons of renewable fuel that will not be contained in fuel pursuant to section 211(o)(2) of the Clean Air Act (42 U.S.C. 7545(o)(2)) as a result of the extension if the extension is granted; and 
(3)the compliance year for which the extension is requested. (c)ApplicabilitySubsection (a) applies only with respect to information submitted with respect to a petition under section 211(o)(9)(B) of the Clean Air Act (42 U.S.C. 7545(o)(9)(B)) for calendar year 2023 or a subsequent calendar year. 
CZEV Vehicle Deployment 
421.Reauthorization of diesel emissions reduction programSection 797(a) of the Energy Policy Act of 2005 (42 U.S.C. 16137(a)) is amended by striking $100,000,000 for each of fiscal years 2012 through 2024 and inserting $500,000,000 for each of fiscal years 2022 through 2031. 422.Pilot program for the electrification of certain refrigerated vehicles (a)Establishment of pilot programThe Administrator shall establish and carry out a pilot program to award funds, in the form of grants, rebates, and low-cost revolving loans, as determined appropriate by the Administrator, on a competitive basis, to eligible entities to carry out projects described in subsection (b). 
(b)ProjectsAn eligible entity receiving an award of funds under subsection (a) may use such funds only for one or more of the following projects: (1)Transport refrigeration unit replacementA project to retrofit a heavy-duty vehicle by replacing or retrofitting the existing diesel-powered transport refrigeration unit in such vehicle with an electric transport refrigeration unit and retiring the replaced unit for scrappage. 
(2)Shore power infrastructureA project to purchase and install shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power and operate without using diesel fuel. (c)Maximum amountsThe amount of an award of funds under subsection (a) shall not exceed— 
(1)for the costs of a project described in subsection (b)(1), 75 percent of such costs; and (2)for the costs of a project described in subsection (b)(2), 55 percent of such costs. 
(d)ApplicationsTo be eligible to receive an award of funds under subsection (a), an eligible entity shall submit to the Administrator— (1)a description of the air quality in the area served by the eligible entity, including a description of how the air quality is affected by diesel emissions from heavy-duty vehicles; 
(2)a description of the project proposed by the eligible entity, including— (A)any technology to be used or funded by the eligible entity; and 
(B)a description of the heavy-duty vehicle or vehicles of the eligible entity, that will be retrofitted, if any, including— (i)the number of such vehicles; 
(ii)the uses of such vehicles; (iii)the locations where such vehicles dock for the purpose of loading or unloading; and 
(iv)the routes driven by such vehicles, including the times at which such vehicles are driven; (3)an estimate of the cost of the proposed project; 
(4)a description of the age and expected lifetime control of the equipment used or funded by the eligible entity; and (5)provisions for the monitoring and verification of the project including to verify scrappage of replaced units. 
(e)PriorityIn awarding funds under subsection (a), the Administrator shall give priority to proposed projects that, as determined by the Administrator— (1)maximize public health benefits; 
(2)are the most cost-effective; and (3)will serve the communities that are most polluted by diesel motor emissions, including communities that the Administrator identifies as being in either nonattainment or maintenance of the national ambient air quality standards for a criteria pollutant, particularly for— 
(A)ozone; and (B)particulate matter. 
(f)Data releaseNot later than 120 days after the date on which an award of funds is made under this section, the Administrator shall publish on the website of the Environmental Protection Agency, on a downloadable electronic database, information with respect to such award of funds, including— (1)the name and location of the recipient; 
(2)the total amount of funds awarded; (3)the intended use or uses of the awarded funds; 
(4)the date on which the award of funds was approved; (5)where applicable, an estimate of any air pollution or greenhouse gas emissions avoided as a result of the project funded by the award; and  
(6)any other data the Administrator determines to be necessary for an evaluation of the use and effect of awarded funds provided under this section. (g)Reports to Congress (1)Annual report to CongressNot later than 1 year after the date of the establishment of the pilot program under this section, and annually thereafter until amounts made available to carry out this section are expended, the Administrator shall submit to Congress and make available to the public a report that describes, with respect to the applicable year— 
(A)the number of applications for awards of funds received under such program; (B)all awards of funds made under such program, including a summary of the data described in subsection (f); 
(C)the estimated reduction of annual emissions of air pollutants regulated under section 109 of the Clean Air Act (42 U.S.C. 7409), and the estimated reduction of greenhouse gas emissions, associated with the awards of funds made under such program; (D)the number of awards of funds made under such program for projects in communities described in subsection (e)(3); and 
(E)any other data the Administrator determines to be necessary to describe the implementation, outcomes, or effectiveness of such program. (2)Final reportNot later than 1 year after amounts made available to carry out this section are expended, or 5 years after the pilot program is established, whichever comes first, the Administrator shall submit to Congress and make available to the public a report that describes— 
(A)all of the information collected for the annual reports under paragraph (1); (B)any benefits to the environment or human health that could result from the widespread application of electric transport refrigeration units for short-haul transportation and delivery of perishable goods or other goods requiring climate-controlled conditions, including in low-income communities and communities of color; 
(C)any challenges or benefits that recipients of awards of funds under such program reported with respect to the integration or use of electric transport refrigeration units and associated technologies; (D)an assessment of the national market potential for electric transport refrigeration units; 
(E)an assessment of challenges and opportunities for widespread deployment of electric transport refrigeration units, including in urban areas; and (F)recommendations for how future Federal, State, and local programs can best support the adoption and widespread deployment of electric transport refrigeration units. 
(h)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Diesel-powered transport refrigeration unitThe term diesel-powered transport refrigeration unit means a transport refrigeration unit that is powered by an independent diesel internal combustion engine. (3)Electric transport refrigeration unitThe term electric transport refrigeration unit means a transport refrigeration unit in which the refrigeration or climate-control system is driven by an electric motor when connected to shore power infrastructure or other equipment that enables transport refrigeration units to connect to electric power, including all-electric transport refrigeration units, hybrid electric transport refrigeration units, and standby electric transport refrigeration units. 
(4)Eligible entityThe term eligible entity means— (A)a regional, State, local, or Tribal agency, or port authority, with jurisdiction over transportation or air quality; 
(B)a nonprofit organization or institution that— (i)represents or provides pollution reduction or educational services to persons or organizations that own or operate heavy-duty vehicles or fleets of heavy-duty vehicles; or 
(ii)has, as its principal purpose, the promotion of air quality; (C)an individual or entity that is the owner of record of a heavy-duty vehicle or a fleet of heavy-duty vehicles that operates for the transportation and delivery of perishable goods or other goods requiring climate-controlled conditions; 
(D)an individual or entity that is the owner of record of a facility that operates as a warehouse or storage facility for perishable goods or other goods requiring climate-controlled conditions; or (E)a hospital or public health institution that utilizes refrigeration for storage of perishable goods or other goods requiring climate-controlled conditions. 
(5)Heavy-duty vehicleThe term heavy-duty vehicle means— (A)a commercial truck or van— 
(i)used for the primary purpose of transporting perishable goods or other goods requiring climate-controlled conditions; and (ii)with a gross vehicle weight rating greater than 6,000 pounds; or 
(B)an insulated cargo trailer used in transporting perishable goods or other goods requiring climate-controlled conditions when mounted on a semitrailer. (6)Shore power infrastructureThe term shore power infrastructure means electrical infrastructure that provides power to the electric transport refrigeration unit of a heavy-duty vehicle when such vehicle is stationary on a property where such vehicle is parked or loaded, including a food distribution center or other location where heavy-duty vehicles congregate. 
(7)Transport refrigeration unitThe term transport refrigeration unit means a climate-control system installed on a heavy-duty vehicle for the purpose of maintaining the quality of perishable goods or other goods requiring climate-controlled conditions. (i)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $10,000,000, to remain available until expended. 
(2)Administrative expensesThe Administrator may use not more than 1 percent of amounts made available pursuant to paragraph (1) for administrative expenses to carry out this section. 423.Clean School Bus Program (a)In generalSection 741 of the Energy Policy Act of 2005 (42 U.S.C. 16091) is amended to read as follows: 
 
741.Clean School Bus Program 
(a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Clean school busThe term clean school bus means a school bus that is a zero-emission school bus. (3)Community of colorThe term community of color has the meaning given that term in section 601 of the CLEAN Future Act.  
(4)Eligible contractorThe term eligible contractor means a contractor that is a for-profit, not-for-profit, or nonprofit entity that has the capacity— (A)to sell clean school buses, or charging or other equipment needed to charge or maintain clean school buses, to individuals or entities that own a school bus or fleet of school buses; or 
(B)to arrange financing for such a sale. (5)Eligible recipient (A)In generalSubject to subparagraph (B), the term eligible recipient means— 
(i)1 or more local or State governmental entities responsible for— (I)providing school bus service to 1 or more public school systems; or 
(II)the purchase of school buses; (ii)a tribally controlled school (as defined in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511)); 
(iii)a nonprofit school transportation association; or (iv)1 or more contracting entities that provide school bus service to 1 or more public school systems. 
(B)Special requirementsIn the case of eligible recipients identified under clauses (iii) and (iv) of subparagraph (A), the Administrator shall establish timely and appropriate requirements for notice and may establish timely and appropriate requirements for approval by the public school systems that would be served by buses purchased using award funds made available under this section. (6)Indigenous communityThe term indigenous community has the meaning given that term in section 601 of the CLEAN Future Act. 
(7)Low incomeThe term low income has the meaning given that term in section 601 of the CLEAN Future Act. (8)Low-income communityThe term low-income community has the meaning given that term in section 601 of the CLEAN Future Act. 
(9)School busThe term school bus has the meaning given the term schoolbus in section 30125(a) of title 49, United States Code. (10)Scrap (A)In generalThe term scrap means, with respect to a school bus engine replaced using funds awarded under this section, to recycle, crush, or shred the engine within such period and in such manner as determined by the Administrator. 
(B)ExclusionThe term scrap does not include selling, leasing, exchanging, or otherwise disposing of an engine described in subparagraph (A) for use in another motor vehicle in any location. (11)SecretaryThe term Secretary means the Secretary of Energy. 
(12)Zero-emission school busThe term zero-emission school bus means a school bus with a drivetrain that produces, under any possible operational mode or condition, zero exhaust emission of— (A)any air pollutant that is listed pursuant to section 108(a) of the Clean Air Act (42 U.S.C. 7408(a)) (or any precursor to such an air pollutant); and 
(B)any greenhouse gas. (b)Program for replacement of existing school buses with clean school buses (1)EstablishmentThe Administrator, in consultation with the Secretary, shall establish a program for— 
(A)making awards on a competitive basis of grants, rebates, and low-cost revolving loans to eligible recipients for the replacement of existing school buses with clean school buses; and (B)making awards of contracts to eligible contractors for providing rebates and low-cost revolving loans for the replacement of existing school buses with clean school buses. 
(2)ApplicationsAn applicant for an award under this section shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— (A)a written assurance that— 
(i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by an award under this section, shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and (ii)the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code; 
(B)a certification that no public work or service normally performed by a public employee will be privatized or subcontracted in carrying out a project funded by the award; (C)to ensure a fair assessment of workforce impact related to an award under this section, a detailed accounting with respect to relevant employees, including employees in each of management, administration, operations, and maintenance, of the eligible recipient at the time of the application, including— 
(i)the number of employees, organized by salary; (ii)the bargaining unit status of each employee; 
(iii)the full- or part-time status of each employee; and (iv)the job title of each employee; and 
(D)a description of coordination and advance planning with the local electricity provider. (3)Eligible manufacturers (A)In generalThe Administrator shall maintain and make publicly available a list of manufacturers of clean school bus manufacturers from whom recipients of awards under this section may order clean school buses. 
(B)CriteriaThe Administrator shall establish a process by which manufacturers may seek inclusion on the list established pursuant to this subparagraph, which process shall include the submission of such information as the Administrator may require, including— (i)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the manufacturer in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws; and 
(ii)specific information regarding the actions the manufacturer will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the manufacturer will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws. (4)Priority of applications— 
(A)Highest priorityIn making awards under paragraph (1), the Administrator shall give highest priority to applicants that propose to replace school buses that serve the highest number of students (measured in absolute numbers or percentage of student population) who are eligible for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). (B)Additional priorityIn making awards under paragraph (1), the Administrator shall give priority to applicants that propose to complement the assistance received through the award by securing additional sources of funding for the activities supported through the award, such as through—  
(i)public-private partnerships with electric companies;  (ii)grants from other entities; or  
(iii)issuance of school bonds. (5)Use of school bus fleetAll clean school buses acquired with funds provided under this section shall— 
(A)be operated as part of the school bus fleet for which the award was made for not less than 5 years; (B)be maintained, operated, charged, and fueled according to manufacturer recommendations or State requirements; and 
(C)not be manufactured or retrofitted with, or otherwise have installed, a power unit or other technology that creates air pollution within the school bus, such as an unvented diesel passenger heater. (6)Awards (A)In generalIn making awards under paragraph (1), the Administrator may make awards for up to 100 percent of the replacement costs for clean school buses, provided that such replacement costs shall not exceed 110 percent of the amount equal to the difference between the cost of a clean school bus and the cost of a diesel school bus. 
(B)Structuring awardsIn making an award under paragraph (1)(A), the Administrator shall decide whether to award a grant, rebate, or low-cost revolving loan, or a combination thereof, based primarily on— (i)how best to facilitate replacing existing school buses with clean school buses; and 
(ii)the preference of the eligible recipient. (C)Included costsAwards under paragraph (1) may pay for— 
(i)acquisition and labor costs for charging or other infrastructure needed to charge or maintain clean school buses; (ii)workforce development and training, to support the maintenance, charging, and operations of electric school buses; and 
(iii)planning and technical activities to support the adoption and deployment of clean school buses. (D)ExceptionIn the case of awards under paragraph (1) to eligible recipients described in subsection (a)(4)(A)(iv), the Administrator may make awards for up to 70 percent of the replacement costs for clean school buses, except that if such a recipient demonstrates, to the satisfaction of the Administrator, that its labor standards are equal to or exceed those of the public school system that would be served by the clean school buses acquired with an award under this section, the Administrator may make an award to such recipient for up to 90 percent of the replacement costs for clean school buses. 
(E)RequirementsThe Administrator shall require, as a condition of receiving an award under this section, that award recipients— (i)do not, as a result of receiving the award— 
(I)lay off, transfer, or demote any current employee; or (II)reduce the salary or benefits of any current employee or worsen the conditions of work of any current employee; and 
(ii)provide current employees with training to effectively operate, maintain, or otherwise adapt to new technologies relating to clean school buses. (F)Buy America (i)In generalExcept as provided in clause (ii), any clean school bus or electric vehicle supply equipment purchased using funds awarded under the this section shall comply with the requirements described in section 5323(j) of title 49, United States Code. 
(ii)Exceptions 
(I)WaiverThe Administrator may provide a waiver to the requirements describe in clause (i) in the same manner and to the same extent as the Secretary of Transportation may provide a waiver under section 5323(j)(2) of title 49, United States Code. (II)Percentage of components and subcomponentsThe Administrator may grant a waiver in accordance with section 5323(j)(2)(C) of title 49, United States Code, when a grant recipient procures a clean school bus or electric vehicle supply equipment using funds awarded under the program for which the cost of components and subcomponents produced in the United States— 
(aa)for each of fiscal years 2021 through 2025, is more than 60 percent of the cost of all components of the clean school bus; and (bb)for fiscal year 2025 and each fiscal year thereafter, is more than 70 percent of the cost of all components of the clean school bus. 
(7)Deployment and distributionThe Administrator shall— (A)to the maximum extent practicable, achieve nationwide deployment of clean school buses through the program under this section; 
(B)ensure, as practicable, a broad geographic distribution of awards under paragraph (1) each fiscal year; (C)solicit early applications for large-scale deployments and, as soon as reasonably practicable, award grants for at least one such large scale deployment in a rural location and another in an urban location, subject to the requirement that each such award recipient— 
(i)participate in the development of best practices, lessons learned, and other information sharing to guide the implementation of the award program, including relating to building out associated infrastructure; and (ii) cooperate as specified in subparagraph (D); and 
(D)develop, in cooperation with award recipients, resources for future award recipients under this section. (8)Scrappage (A)In generalThe Administrator shall require the recipient of an award under paragraph (1) to verify, not later than 1 year after receiving a clean school bus purchased using the award, that the engine of the replaced school bus has been scrapped. 
(B)ExceptionSubject to such conditions the Administrator determines appropriate, giving consideration to public health and reducing emissions of pollutants, the Administrator may waive the requirements of subparagraph (A) for school buses that meet— (i)the emission standards applicable to a new school bus as of the date of enactment of the CLEAN Future Act; or 
(ii)subsequent emission standards that are at least as stringent as the standards referred to in clause (i). (c)Education and outreach (1)In generalNot later than 90 days after the date of enactment of the CLEAN Future Act, the Administrator shall develop an education and outreach program to promote and explain the award program under this section. 
(2)Coordination with stakeholdersThe education and outreach program under paragraph (1) shall be designed and conducted in conjunction with interested national school bus transportation associations, labor unions, electric utilities, manufacturers of clean school buses, manufacturers of components of clean school buses, clean transportation nonprofit organizations, and other stakeholders. (3)ComponentsThe education and outreach program under paragraph (1) shall— 
(A)inform, encourage, and support potential award recipients on the process of applying for awards and fulfilling the requirements of awards; (B)describe the available technologies and the benefits of the technologies; 
(C)explain the benefits of participating in the award program; (D)make available information regarding best practices, lessons learned, and technical and other information regarding— 
(i)clean school bus acquisition and deployment; (ii)the build-out of associated infrastructure and advance planning with the local electricity supplier; 
(iii)workforce development and training; and (iv)any other information that, in the judgment of the Administrator, is relevant to transitioning to and deploying clean school buses; 
(E)make available the information provided by the Secretary pursuant to subsection (d); (F)in consultation with the Secretary, make information available about how clean school buses can be part of building community resilience to the effects of climate change; and 
(G)include, as appropriate, information from the annual report required under subsection (g). (d)DOE assistance (1)Information gatheringThe Secretary shall gather, and not less than annually share with the Administrator, information regarding— 
(A)vehicle-to-grid technology, including best practices and use-case scenarios; (B)the use of clean school buses for community resilience; and 
(C)technical aspects of clean school bus management and deployment. (2)Technical assistanceThe Secretary shall, in response to a request from the Administrator, or from an applicant for or recipient of an award under this section, provide technical assistance in the development of an application for or the use of award funds. 
(e)Administrative costsThe Administrator may use, for the administrative costs of carrying out this section, not more than two percent of the amounts made available to carry out this section for any fiscal year. (f)Annual reportNot later than January 31 of each year, the Administrator shall submit to Congress a report that— 
(1)evaluates the implementation of this section; (2)describes— 
(A)the total number of applications received for awards under this section; (B)the number of clean school buses requested in such applications; 
(C)the awards made under this section and the criteria used to select the award recipients; (D)the awards made under this section for charging and fueling infrastructure; 
(E)ongoing compliance with the commitments made by manufacturers on the list maintained by the Administrator under subsection (b)(3); (F)the estimated effect of the awards under this section on emission of air pollutants, including greenhouse gases; and 
(G)any other information the Administrator considers appropriate; and (3)describes any waiver granted under subsection (b)(5)(B) during the preceding year. 
(g)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to the Administrator to carry out this section, to remain available until expended, $2,500,000,000 for each of fiscal years 2022 through 2031. (2)AllocationOf the amount authorized to be appropriated for carrying out this section for each fiscal year, no less than $1,000,000,000 shall be used for awards under this section to eligible recipients proposing to replace school buses to serve a community of color, indigenous community, low-income community, or any community located in an air quality area designated pursuant to section 107 of the Clean Air Act (42 U.S.C. 7407) as nonattainment.. 
(b)Technical amendment To strike redundant authorizationThe Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (commonly referred to as SAFETEA–LU) is amended— (1)by striking section 6015 (42 U.S.C. 16091a); and 
(2)in the table of contents in section 1(b) of such Act, by striking the item relating to section 6015. 424.Clean Cities Coalition Program (a)In generalThe Secretary shall carry out a program to be known as the Clean Cities Coalition Program. 
(b)Program elementsIn carrying out the program under subsection (a), the Secretary shall— (1)establish criteria for designating local and regional Clean Cities Coalitions; 
(2)designate local and regional Clean Cities Coalitions that the Secretary determines meet the criteria established under paragraph (1);  (3)make awards to each designated Clean Cities Coalition for administrative and program expenses of the coalition; 
(4)make competitive awards to designated Clean Cities Coalitions for projects and activities described in subsection (c);  (5)provide technical assistance and training to designated Clean Cities Coalitions;  
(6)provide opportunities for communication and sharing of best practices among designated Clean Cities Coalitions; and  (7)maintain, and make available to the public, a centralized database of information included in the reports submitted under subsection (d).  
(c)Projects and activitiesProjects and activities eligible for awards under subsection (b)(4) are projects and activities that reduce petroleum consumption, improve air quality, promote energy and economic security, and encourage deployment of a diverse, domestic supply of alternative fuels in the transportation sector by— (1)encouraging the purchase and use of alternative fuel vehicles and alternative fuels, including by fleet managers;  
(2)expediting the establishment of local, regional, and national infrastructure to fuel alternative fuel vehicles; (3)advancing the use of other petroleum fuel reduction technologies and strategies;  
(4)conducting outreach and education activities to advance the use of alternative fuels and alternative fuel vehicles; (5)providing training and technical assistance and tools to users that adopt petroleum fuel reduction technologies; or 
(6)collaborating with and training officials and first responders with responsibility for permitting and enforcing fire, building, and other safety codes related to the deployment and use of alternative fuels or alternative fuel vehicles. (d)Annual reportEach designated Clean Cities Coalition shall submit an annual report to the Secretary on the activities and accomplishments of the coalition.  
(e)DefinitionsIn this section:  (1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code. 
(2)Alternative fuel vehicleThe term alternative fuel vehicle means any vehicle that is capable of operating, partially or exclusively, on an alternative fuel.  (3)SecretaryThe term Secretary means the Secretary of Energy. 
(f)Funding 
(1)Authorization of appropriationsThere are authorized to be appropriated to carry out this section— (A)$50,000,000 for fiscal year 2022; 
(B)$60,000,000 for fiscal year 2023; (C)$75,000,000 for fiscal year 2024; 
(D)$90,000,000 for fiscal year 2025; and (E)$100,000,000 for each of fiscal years 2026 through 2031. 
(2)AllocationsThe Secretary shall allocate funds made available to carry out this section in each fiscal year as follows: (A)30 percent of such funds shall be distributed as awards under subsection (b)(3). 
(B)50 percent of such funds shall be distributed as competitive awards under subsection (b)(4). (C)20 percent of such funds shall be used to carry out the duties of the Secretary under this section. 
DZero Emissions Vehicle Infrastructure Buildout 
1Electric Vehicle Infrastructure 
431.DefinitionsIn this part: (1)Electric vehicle supply equipmentThe term electric vehicle supply equipment means any conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle. 
(2)SecretaryThe term Secretary means the Secretary of Energy. (3)Underserved or disadvantaged communityThe term underserved or disadvantaged community means— 
(A)a community located in a ZIP code that includes a census tract that is identified as— (i)a low-income community; or 
(ii)a community of color;  (B)a community in which climate change, pollution, or environmental destruction have exacerbated systemic racial, regional, social, environmental, and economic injustices by disproportionately affecting indigenous peoples, communities of color, migrant communities, deindustrialized communities, depopulated rural communities, the poor, low-income workers, women, the elderly, the unhoused, people with disabilities, or youth; or 
(C)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors. 432.Electric vehicle supply equipment rebate program (a)Rebate programNot later than January 1, 2022, the Secretary shall establish a rebate program to provide rebates for covered expenses associated with publicly accessible electric vehicle supply equipment (in this section referred to as the rebate program). 
(b)Rebate program requirements 
(1)Eligible entitiesA rebate under the rebate program may be made to an individual, a State, local, Tribal, or Territorial government, a private entity, a not-for-profit entity, a nonprofit entity, or a metropolitan planning organization. (2)Eligible equipment (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish and maintain on the Department of Energy internet website a list of electric vehicle supply equipment that is eligible for the rebate program. 
(B)UpdatesThe Secretary may, by regulation, add to, or otherwise revise, the list of electric vehicle supply equipment under subparagraph (A) if the Secretary determines that such addition or revision will likely lead to— (i)greater usage of electric vehicle supply equipment; 
(ii)greater access to electric vehicle supply equipment by users; or (iii)an improved experience for users of electric vehicle supply equipment, including accessibility in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). 
(C)Location requirementTo be eligible for the rebate program, the electric vehicle supply equipment described in subparagraph (A) shall be installed— (i)in the United States; 
(ii)on property— (I)owned by the eligible entity under paragraph (1); or 
(II)on which the eligible entity under paragraph (1) has authority to install electric vehicle supply equipment; and (iii)at a location that is— 
(I)a multi-unit housing structure; (II)a workplace; 
(III)a commercial location; or (IV)open to the public for a minimum of 12 hours per day; 
(3)Application 
(A)In generalAn eligible entity under paragraph (1) may submit to the Secretary an application for a rebate under the rebate program. Such application shall include— (i)the estimated cost of covered expenses to be expended on the electric vehicle supply equipment that is eligible under paragraph (2); 
(ii)the estimated installation cost of the electric vehicle supply equipment that is eligible under paragraph (2); (iii)the global positioning system location, including the integer number of degrees, minutes, and seconds, where such electric vehicle supply equipment is to be installed, and identification of whether such location is— 
(I)a multi-unit housing structure; (II)a workplace; 
(III)a commercial location; or (IV)open to the public for a minimum of 12 hours per day; 
(iv)the technical specifications of such electric vehicle supply equipment, including the maximum power voltage and amperage of such equipment;  (v)an identification of any existing electric vehicle supply equipment that— 
(I) is available to the public for a minimum of 12 hours per day; and (II)is not further than 50 miles from the global positioning system location identified under clause (iii); and 
(vi)any other information determined by the Secretary to be necessary for a complete application. (B)Review processThe Secretary shall review an application for a rebate under the rebate program and approve an eligible entity under paragraph (1) to receive such rebate if the application meets the requirements of the rebate program under this subsection. 
(C)Notification to eligible entityNot later than 1 year after the date on which the eligible entity under paragraph (1) applies for a rebate under the rebate program, the Secretary shall notify the eligible entity whether the eligible entity will be awarded a rebate under the rebate program following the submission of additional materials required under paragraph (5). (4)Rebate amount (A)In generalExcept as provided in subparagraph (B), the amount of a rebate made under the rebate program for each charging unit shall be the lesser of— 
(i)75 percent of the applicable covered expenses; (ii)$2,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment; 
(iii)$4,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or (iv)$100,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment. 
(B)Rebate amount for replacement equipmentA rebate made under the rebate program for replacement of pre-existing electric vehicle supply equipment at a single location shall be the lesser of— (i)75 percent of the applicable covered expenses; 
(ii)$1,000 for covered expenses associated with the purchase and installation of non-networked level 2 charging equipment; (iii)$2,000 for covered expenses associated with the purchase and installation of networked level 2 charging equipment; or 
(iv)$25,000 for covered expenses associated with the purchase and installation of networked direct current fast charging equipment. (5)Disbursement of rebate (A)In generalThe Secretary shall disburse a rebate under the rebate program to an eligible entity under paragraph (1), following approval of an application under paragraph (3), if such entity submits the materials required under subparagraph (B). 
(B)Materials required for disbursement of rebateNot later than one year after the date on which the eligible entity under paragraph (1) receives notice under paragraph (3)(C) that the eligible entity has been approved for a rebate, such eligible entity shall submit to the Secretary the following— (i)a record of payment for covered expenses expended on the installation of the electric vehicle supply equipment that is eligible under paragraph (2); 
(ii)a record of payment for the electric vehicle supply equipment that is eligible under paragraph (2); (iii)the global positioning system location of where such electric vehicle supply equipment was installed and identification of whether such location is— 
(I)a multi-unit housing structure; (II)a workplace;  
(III)a commercial location; or (IV)open to the public for a minimum of 12 hours per day; 
(iv)the technical specifications of the electric vehicle supply equipment that is eligible under paragraph (2), including the maximum power voltage and amperage of such equipment; and (v)any other information determined by the Secretary to be necessary. 
(C)Agreement to maintainTo be eligible for a rebate under the rebate program, an eligible entity under paragraph (1) shall enter into an agreement with the Secretary to maintain the electric vehicle supply equipment that is eligible under paragraph (2) in a satisfactory manner for not less than 5 years after the date on which the eligible entity under paragraph (1) receives the rebate under the rebate program. (D)ExceptionThe Secretary shall not disburse a rebate under the rebate program if materials submitted under subparagraph (B) do not meet the same global positioning system location and technical specifications for the electric vehicle supply equipment that is eligible under paragraph (2) provided in an application under paragraph (3). 
(6)Multi-port chargersAn eligible entity under paragraph (1) shall be awarded a rebate under the rebate program for covered expenses relating to the purchase and installation of a multi-port charger based on the number of publicly accessible charging ports, with each subsequent port after the first port being eligible for 50 percent of the full rebate amount. (7)Networked direct current fast chargingOf amounts appropriated to carry out the rebate program, not more than 40 percent may be used for rebates of networked direct current fast charging equipment. 
(8)Hydrogen fuel cell refueling infrastructureHydrogen refueling equipment shall be eligible for a rebate under the rebate program as though it were networked direct current fast charging equipment. All requirements related to public accessibility of installed locations shall apply. (9)ReportNot later than 3 years after the first date on which the Secretary awards a rebate under the rebate program, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report of the number of rebates awarded for electric vehicle supply equipment and hydrogen fuel cell refueling equipment in each of the location categories described in paragraph (2)(C)(iii). 
(c)DefinitionsIn this section: (1)Covered expensesThe term covered expenses means an expense that is associated with the purchase and installation of electric vehicle supply equipment, including— 
(A)the cost of electric vehicle supply equipment; (B)labor costs associated with the installation of such electric vehicle supply equipment, only if wages for such labor are paid at rates not less than those prevailing on similar labor in the locality of installation, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the Davis-Bacon Act); 
(C)material costs associated with the installation of such electric vehicle supply equipment, including expenses involving electrical equipment and necessary upgrades or modifications to the electrical grid and associated infrastructure required for the installation of such electric vehicle supply equipment; (D)permit costs associated with the installation of such electric vehicle supply equipment; and 
(E)the cost of an on-site energy storage system. (2)Electric vehicleThe term electric vehicle means a vehicle that derives all or part of its power from electricity. 
(3)Multi-port chargerThe term multi-port charger means electric vehicle supply equipment capable of charging more than one electric vehicle. (4)Level 2 charging equipmentThe term level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 208 volts. 
(5)Networked direct current fast charging equipmentThe term networked direct current fast charging equipment means electric vehicle supply equipment that provides a direct current power source at a minimum of 50 kilowatts and is enabled to connect to a network to facilitate data collection and access. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2031. 
433.Model building code for electric vehicle supply equipment 
(a)ReviewThe Secretary shall review proposed or final model building codes for— (1)integrating electric vehicle supply equipment into residential and commercial buildings that include space for individual vehicle or fleet vehicle parking; and 
(2)integrating onsite renewable power equipment and electric storage equipment (including electric vehicle batteries to be used for electric storage) into residential and commercial buildings. (b)Technical assistanceThe Secretary shall provide technical assistance to stakeholders representing the building construction industry, manufacturers of electric vehicles and electric vehicle supply equipment, State and local governments, and any other persons with relevant expertise or interests to facilitate understanding of the model code and best practices for adoption by jurisdictions. 
434.Electric vehicle supply equipment coordination 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, acting through the Assistant Secretary of the Office of Electricity Delivery and Energy Reliability (including the Smart Grid Task Force), shall convene a group to assess progress in the development of standards necessary to— (1)support the expanded deployment of electric vehicle supply equipment; 
(2)develop an electric vehicle charging network to provide reliable charging for electric vehicles nationwide, taking into consideration range anxiety and the location of charging infrastructure to ensure an electric vehicle can travel throughout the United States without losing a charge; and (3)ensure the development of such network will not compromise the stability and reliability of the electric grid. 
(b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall provide to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate a report containing the results of the assessment carried out under subsection (a) and recommendations to overcome any barriers to standards development or adoption identified by the group convened under such subsection. 435.State consideration of electric vehicle charging (a)Consideration and determination respecting certain ratemaking standardsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is further amended by adding at the end the following: 
 
(22)Electric vehicle charging programs 
(A)In generalEach State shall consider measures to promote greater electrification of the transportation sector, including— (i)authorizing measures to stimulate investment in and deployment of electric vehicle supply equipment and to foster the market for electric vehicle charging; 
(ii)authorizing each electric utility of the State to recover from ratepayers any capital, operating expenditure, or other costs of the electric utility relating to load management, programs, or investments associated with the integration of electric vehicle supply equipment into the grid; and (iii)allowing a person or agency that owns and operates an electric vehicle charging facility for the sole purpose of recharging an electric vehicle battery to be excluded from regulation as an electric utility pursuant to section 3(4) when making electricity sales from the use of the electric vehicle charging facility, if such sales are the only sales of electricity made by the person or agency. 
(B)DefinitionFor purposes of this paragraph, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle..  (b)Obligations To consider and determine (1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following: 
 
(9) 
(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraph (22) of section 111(d). (B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraph (22) of section 111(d).. 
(2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraph (22) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph.. (3)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following: 
 
(i)Prior State actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (22) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection— (1)the State has implemented for such utility the standard concerned (or a comparable standard); 
(2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility; (3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility; or 
(4)the State has taken action to implement incentives or other steps to strongly encourage the deployment of electric vehicles.. (4)Prior and pending proceedingsSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended is amended by adding at the end the following: In the case of the standard established by paragraph (22) of section 111(d), the reference contained in this section to the date of the enactment of this Act shall be deemed to be a reference to the date of enactment of such paragraph (22)..  
436.State energy plans 
(a)State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended— (1)in paragraph (16), by striking ; and and inserting a semicolon; 
(2)by redesignating paragraph (17) as paragraph (18); and (3)by inserting after paragraph (16) the following: 
 
(17)a State energy transportation plan developed in accordance with section 368; and. (b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended to read as follows: 
 
(f)Authorization of appropriations 
(1)State energy conservation plansFor the purpose of carrying out this part, there are authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2031. (2)State energy transportation plansIn addition to the amounts authorized under paragraph (1), for the purpose of carrying out section 368, there are authorized to be appropriated $25,000,000 for each of fiscal years 2022 through 2031.. 
(c)State energy transportation plans 
(1)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is further amended by adding at the end the following:  368.State energy transportation plans (a)In generalThe Secretary may provide financial assistance to a State to develop a State energy transportation plan, for inclusion in a State energy conservation plan under section 362(d), to promote the electrification of the transportation system, reduced consumption of fossil fuels, and improved air quality. 
(b)DevelopmentA State developing a State energy transportation plan under this section shall carry out this activity through the State energy office that is responsible for developing the State energy conservation plan under section 362. (c)ContentsA State developing a State energy transportation plan under this section shall include in such plan a plan to— 
(1)deploy a network of electric vehicle supply equipment to ensure access to electricity for electric vehicles, including commercial vehicles, to an extent that such electric vehicles can travel throughout the State without running out of a charge; and (2)promote modernization of the electric grid, including through the use of renewable energy sources to power the electric grid, to accommodate demand for power to operate electric vehicle supply equipment and to utilize energy storage capacity provided by electric vehicles, including commercial vehicles. 
(d)CoordinationIn developing a State energy transportation plan under this section, a State shall coordinate, as appropriate, with— (1)State regulatory authorities (as defined in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602)); 
(2)electric utilities; (3)regional transmission organizations or independent system operators; 
(4)private entities that provide electric vehicle charging services; (5)State transportation agencies, metropolitan planning organizations, and local governments; 
(6)electric vehicle manufacturers; (7)public and private entities that manage vehicle fleets; and 
(8)public and private entities that manage ports, airports, or other transportation hubs. (e)Technical assistanceUpon request of the Governor of a State, the Secretary shall provide information and technical assistance in the development, implementation, or revision of a State energy transportation plan. 
(f)Electric vehicle supply equipment definedFor purposes of this section, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.. (2)Conforming amendmentThe table of sections for part D of title III of the Energy Policy and Conservation Act is further amended by adding at the end the following: 
 
 
Sec. 368. State energy security plans.. 
437.Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended— (1)in subsection (a)(6)— 
(A)in subparagraph (A), by inserting , including ground support equipment at ports before the semicolon; (B)in subparagraph (E), by inserting and vehicles before the semicolon; 
(C)in subparagraph (H), by striking and at the end; (D)in subparagraph (I)— 
(i)by striking battery chargers,; and (ii)by striking the period at the end and inserting a semicolon; and 
(E)by adding at the end the following:  (J)installation of electric vehicle supply equipment for recharging plug-in electric drive vehicles, including such equipment that is accessible in rural and urban areas and in underserved or disadvantaged communities and such equipment for medium- and heavy-duty vehicles, including at depots and in-route locations; 
(K)multi-use charging hubs used for multiple forms of transportation; (L)medium- and heavy-duty vehicle smart charging management and refueling; 
(M)battery recycling and secondary use, including for medium- and heavy-duty vehicles; and (N)sharing of best practices, and technical assistance provided by the Department to public utilities commissions and utilities, for medium- and heavy-duty vehicle electrification.; 
(2)in subsection (b)— (A)in paragraph (3)(A)(ii), by inserting , components for such vehicles, and charging equipment for such vehicles after vehicles; and 
(B)in paragraph (6), by striking $90,000,000 for each of fiscal years 2008 through 2012 and inserting $2,000,000,000 for each of fiscal years 2022 through 2031; (3)in subsection (c)— 
(A)in the header, by striking Near-Term and inserting Large-Scale; and (B)in paragraph (4), by striking $95,000,000 for each of fiscal years 2008 through 2013 and inserting $2,500,000,000 for each of fiscal years 2022 through 2031; and 
(4)by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:  (d)PriorityIn providing grants under subsections (b) and (c), the Secretary shall give priority consideration to applications that contain a written assurance that all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair that is financed, in whole or in part, by a grant provided under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code (and the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code).. 
438.Federal fleets 
(a)Minimum Federal fleet requirementSection 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended— (1)in subsection (a), by adding at the end the following: 
 
(3)The Secretary, in consultation with the Administrator of General Services, shall ensure that in acquiring medium- and heavy-duty vehicles for a Federal fleet, a Federal entity shall acquire zero emission vehicles to the maximum extent feasible.; (2)by striking subsection (b) and inserting the following: 
 
(b)Percentage requirements 
(1)In general 
(A)Light-duty vehiclesBeginning in fiscal year 2025, 100 percent of the total number of light-duty vehicles acquired by a Federal entity for a Federal fleet shall be alternative fueled vehicles, of which— (i)at least 50 percent shall be zero emission vehicles or plug-in hybrids in fiscal years 2025 through 2034; 
(ii)at least 75 percent shall be zero emission vehicles or plug-in hybrids in fiscal years 2035 through 2049; and (iii)100 percent shall be zero emission vehicles in fiscal year 2050 and thereafter. 
(B)Medium- and heavy-duty vehiclesThe following percentages of the total number of medium- and heavy-duty vehicles acquired by a Federal entity for a Federal fleet shall be alternative fueled vehicles: (i)At least 20 percent in fiscal years 2025 through 2029. 
(ii)At least 30 percent in fiscal years 2030 through 2039. (iii)At least 40 percent in fiscal years 2040 through 2049. 
(iv)At least 50 percent in fiscal year 2050 and thereafter. (2)ExceptionThe Secretary, in consultation with the Administrator of General Services where appropriate, may permit a Federal entity to acquire for a Federal fleet a smaller percentage than is required in paragraph (1) for a fiscal year, so long as the aggregate percentage acquired for each class of vehicle for all Federal fleets in the fiscal year is at least equal to the required percentage. 
(3)DefinitionsIn this subsection: (A)Federal fleetThe term Federal fleet means a fleet of vehicles that are centrally fueled or capable of being centrally fueled and are owned, operated, leased, or otherwise controlled by or assigned to any Federal executive department, military department, Government corporation, independent establishment, or executive agency, the United States Postal Service, the Congress, the courts of the United States, or the Executive Office of the President. Such term does not include— 
(i)motor vehicles held for lease or rental to the general public; (ii)motor vehicles used for motor vehicle manufacturer product evaluations or tests; 
(iii)law enforcement vehicles; (iv)emergency vehicles; or 
(v)motor vehicles acquired and used for military purposes that the Secretary of Defense has certified to the Secretary must be exempt for national security reasons. (B)FleetThe term fleet means— 
(i)20 or more light-duty vehicles, located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000; or (ii)10 or more medium- or heavy-duty vehicles, located at a Federal facility or located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000.; and 
(3)in subsection (f)(2)(B)— (A)by striking , either; and 
(B)in clause (i), by striking or and inserting and. (b)Federal fleet conservation requirementsSection 400FF(a) of the Energy Policy and Conservation Act (42 U.S.C. 6374e) is amended— 
(1)in paragraph (1)— (A)by striking 18 months after the date of enactment of this section and inserting 12 months after the date of enactment of the CLEAN Future Act; 
(B)by striking 2010 and inserting 2022; and (C)by striking and increase alternative fuel consumption and inserting , increase alternative fuel consumption, and reduce vehicle greenhouse gas emissions; and 
(2)by striking paragraph (2) and inserting the following:  (2)GoalsThe goals of the requirements under paragraph (1) are that each Federal agency shall— 
(A)reduce fleet-wide per-mile greenhouse gas emissions from agency fleet vehicles, relative to a baseline of emissions in 2015, by— (i)not less than 30 percent by the end of fiscal year 2025; 
(ii)not less than 50 percent by the end of fiscal year 2030; and (iii)100 percent by the end of fiscal year 2050; and 
(B)increase the annual percentage of alternative fuel consumption by agency fleet vehicles as a proportion of total annual fuel consumption by Federal fleet vehicles, to achieve— (i)25 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2025; 
(ii)50 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2035; and (iii)at least 85 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2050.. 
2Electric Vehicles for Underserved Communities 
440A.Expanding access to electric vehicles in underserved and disadvantaged communities 
(a)In general 
(1)AssessmentThe Secretary shall conduct an assessment of the state of, challenges to, and opportunities for the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located throughout the United States. (2)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under paragraph (1), which shall— 
(A)describe the state of deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities located in urban, suburban, and rural areas, including a description of— (i) the state of deployment of electric vehicle charging infrastructure that is— 
(I)publicly accessible; (II)installed in or available to occupants of public and affordable housing; 
(III)installed in or available to occupants of multi-unit dwellings; (IV)available to public sector and commercial fleets; and 
(V)installed in or available at places of work; (ii)policies, plans, and programs that cities, States, utilities, and private entities are using to encourage greater deployment and usage of electric vehicles and the associated electric vehicle charging infrastructure, including programs to encourage deployment of publicly accessible electric vehicle charging stations and electric vehicle charging stations available to residents in publicly owned and privately owned multi-unit dwellings; 
(iii)ownership models for Level 2 charging stations and DC FAST charging stations located in residential multi-unit dwellings, commercial buildings, and publicly accessible areas;  (iv)mechanisms for financing electric vehicle charging stations; and 
(v)rates charged for the use of Level 2 charging stations and DC FAST charging stations; (B)identify current barriers to expanding deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including barriers to expanding deployment of publicly accessible electric vehicle charging infrastructure; 
(C)identify the potential for, and barriers to, recruiting and entering into contracts with locally owned small and disadvantaged businesses, including women and minority-owned businesses, to deploy electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas; (D)compile and provide an analysis of best practices and policies used by State and local governments, nonprofit organizations, and private entities to increase deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas, including best practices and policies relating to— 
(i)public outreach and engagement;  (ii)increasing deployment of publicly accessible electric vehicle charging infrastructure; and 
(iii)increasing deployment of electric vehicle charging infrastructure in publicly owned and privately owned multi-unit dwellings; (E)to the extent practicable, enumerate and identify in urban, suburban, and rural areas within each State with detail at the level of ZIP Codes and census tracts— 
(i)the number of existing and planned publicly accessible Level 2 charging stations and DC FAST charging stations for individually owned light-duty and medium-duty electric vehicles; (ii)the number of existing and planned Level 2 charging stations and DC FAST charging stations for public sector and commercial fleet electric vehicles and medium- and heavy-duty electric vehicles; and 
(iii)the number and type of electric vehicle charging stations installed in or available to occupants of public and affordable housing; and (F)describe the methodology used to obtain the information provided in the report. 
(b)Five-Year update assessmentNot later than 5 years after the date of the enactment of this Act, the Secretary shall— (1)update the assessment conducted under subsection (a)(1); and 
(2)make public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report, which shall— (A)update the information required by subsection (a)(2); and 
(B)include a description of case studies and key lessons learned after the date on which the report under subsection (a)(2) was submitted with respect to expanding the deployment of electric vehicle charging infrastructure in underserved or disadvantaged communities in urban, suburban, and rural areas. 440B.Electric vehicle charging equity program (a)ProgramNot later than 90 days after the date of the enactment of this Act, the Secretary shall establish a program, to be known as the EV Charging Equity Program, to increase deployment and accessibility of electric vehicle charging infrastructure in underserved or disadvantaged communities by— 
(1)providing technical assistance to eligible entities described in subsection (e); and (2)awarding grants on a competitive basis to eligible entities described in subsection (e) for projects that increase such deployment and accessibility of electric vehicle charging infrastructure, including projects that are— 
(A)publicly accessible; (B)located within or are easily accessible to residents of— 
(i)public or affordable housing; (ii)multi-unit dwellings; or 
(iii)single-family homes; and (C)located within or easily accessible to places of work, provided that such electric vehicle charging infrastructure is accessible no fewer than 5 days per week.  
(b)Cost share 
(1)In generalExcept as provided in paragraph (2), the amount of a grant awarded under this section for a project shall not exceed 80 percent of project costs. (2)Single-family homesThe amount of a grant awarded under this section for a project that involves, as a primary focus, single-family homes shall not exceed 60 percent of project costs. 
(c)LimitationNot more than 15 percent of the amount awarded for grants under this section in a fiscal year shall be awarded for projects that involve, as a primary focus, single-family homes. (d)PriorityIn awarding grants and providing technical assistance under this section, the Secretary shall give priority to projects that— 
(1)provide the greatest benefit to the greatest number of people within an underserved or disadvantaged community; (2)incorporate renewable energy resources; 
(3)maximize local job creation, particularly among low-income, women, and minority workers; or (4)utilize or involve locally owned small and disadvantaged businesses, including women and minority-owned businesses. 
(e)Eligible entities 
(1)In generalTo be eligible for a grant or technical assistance under the EV Charging Equity Program, an entity shall be— (A)an individual or household that is the owner of where a project will be carried out; 
(B)a State, local, Tribal, or Territorial government, or an agency or department thereof; (C)an electric utility, including— 
(i)a municipally owned electric utility; (ii)a publicly owned electric utility; 
(iii)an investor-owned utility; and (iv)a rural electric cooperative; 
(D)a nonprofit organization or institution; (E)a public housing authority; 
(F)an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)); (G)a local small or disadvantaged business; or 
(H)a partnership between any number of eligible entities described in subparagraphs (A) through (G). (2)UpdatesThe Secretary may add to or otherwise revise the list of eligible entities under paragraph (1) if the Secretary determines that such an addition or revision would be beneficial to increasing deployment and accessibility of electric vehicle charging infrastructure in underserved or disadvantaged communities. 
(f)Public notice and request for applicationsThe Secretary shall publish in the Federal Register, and such other publications as the Secretary considers to be appropriate, a notice and request for applications to carry out projects under the EV Charging Equity Program. (g)Education and outreach (1)In generalIn carrying out the EV Charging Equity Program, the Secretary shall establish an education and outreach component of such Program to ensure that information regarding such Program and the benefits and opportunities for electric vehicle charging is made available to individuals and relevant entities that live within or serve underserved or disadvantaged communities. 
(2)RequirementsAt a minimum, the education and outreach component of the EV Charging Equity Program established under this subsection shall include— (A)the development and dissemination of an electric vehicle charging resource guide that is— 
(i)maintained electronically on a website;  (ii)available to the public, free of charge; and 
(iii)directed specifically towards individuals and relevant entities that live within or serve underserved or disadvantaged communities; (B)targeted outreach towards, and coordinated public outreach with, relevant local, State, and Tribal entities, nonprofit organizations, and institutions of higher education, that are located within or serve underserved or disadvantaged communities; and 
(C)any other such forms of education or outreach as the Secretary determines appropriate to increase awareness of and access to the EV Charging Equity Program. (h)Reports to CongressNot later than 1 year after the EV Charging Equity Program is established under this section, and not less frequently than once every 2 years after that, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, and make publicly available, a report on the status of the EV Charging Equity Program, including a list and description of projects that have received grant awards or technical assistance, and of the funding or assistance provided to such projects. 
(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $96,000,000 for each of fiscal years 2022 through 2031. 440C.Ensuring program benefits for underserved and disadvantaged communitiesIn administering a relevant program, the Secretary shall, to the extent practicable, invest or direct available and relevant programmatic resources so that such program— 
(1)promotes electric vehicle charging infrastructure; (2)supports clean and multi-modal transportation; 
(3)provides improved air quality and emissions reductions; and (4)prioritizes the needs of underserved or disadvantaged communities. 
440D.DefinitionsIn this part: (1)Electric vehicle charging infrastructureThe term electric vehicle charging infrastructure means electric vehicle supply equipment, including any conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purposes of delivering energy to an electric vehicle.  
(2)Publicly accessibleThe term publicly accessible means, with respect to electric vehicle charging infrastructure, electric vehicle charging infrastructure that is available, at zero or reasonable cost, to members of the public for the purpose of charging a privately owned or leased electric vehicle, or electric vehicle that is available for use by members of the general public as part of a ride service or vehicle sharing service or program, including within or around— (A)public sidewalks and streets; 
(B)public parks; (C)public buildings, including— 
(i)libraries; (ii)schools; and 
(iii)government offices; (D)public parking; 
(E)shopping centers; and (F)commuter transit hubs. 
(3)Relevant programThe term relevant program means a program of the Department of Energy, including— (A)the State energy program under part D of title III the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.);  
(B)the Clean Cities program;  (C)the Energy Efficiency and Conservation Block Grant Program established under section 542 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17152);  
(D)loan guarantees made pursuant to title XVII of the Energy Policy Act of 2005 (42 U.S.C. 16511 et seq.); and  (E)such other programs as the Secretary determines appropriate. 
(4)SecretaryThe term Secretary means the Secretary of Energy. (5)Underserved or disadvantaged communityThe term underserved or disadvantaged community means a community located within a ZIP Code or census tract that is identified as— 
(A)a low-income community; (B)a community of color; 
(C)a Tribal community; (D)having a disproportionately low number of electric vehicle charging stations per capita, compared to similar areas; or 
(E)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, environmental, and climate stressors. 3Electric Vehicle Mapping 440E.DefinitionsIn this part: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Appropriations of the Senate; 
(B)the Committee on Energy and Natural Resources of the Senate; (C)the Committee on Appropriations of the House of Representatives; and 
(D)the Committee on Energy and Commerce of the House of Representatives. (2)Direct current fast charging equipmentThe term direct current fast charging equipment means electric vehicle supply equipment that provides a direct current power source at a minimum of 50 kilowatts. 
(3)Electric vehicleThe term electric vehicle means a light, medium, or heavy-duty vehicle that is powered primarily by an electric motor drawing current from rechargeable batteries, including battery electric vehicles and plug-in hybrid vehicles. (4)Electric vehicle charging stationThe term electric vehicle charging station means electric vehicle supply equipment that provides electric current to recharge electric vehicles, including AC or DC charging capabilities, at a location that is— 
(A)a multiunit housing structure; (B)a workplace; 
(C)a commercial location; or (D)open to the public for a minimum of 12 hours per day. 
(5)Eligible entityThe term eligible entity means— (A)a college or university; 
(B)a nonprofit entity; (C)an electric cooperative; 
(D)a political subdivision of a State, including a municipally owned electric utility and an agency, authority, corporation, or instrumentality of a State; (E)a tribally owned electric utility, an agency, authority, corporation, or instrumentality of an Indian Tribe; 
(F)an investor-owned electric utility; or (G)a private entity. 
(6)Indian TribeThe term Indian Tribe has the meaning given the term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304(e)). (7)Level 2 charging equipmentThe term Level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 240 volts. 
(8)SecretaryThe term Secretary means the Secretary of Energy. 440F.Electric vehicle charging station mapping program (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to provide grants to, or enter into cooperative agreements with, eligible entities to carry out activities described in subsection (c) in order to determine where electric vehicle charging stations will be needed to meet the current and future needs of electric vehicle drivers in the 5-year period following receipt of the grant, and to help guide future investments for electric vehicle charging stations. 
(b)ApplicationTo be eligible to receive a grant under the program established under subsection (a), an eligible entity, or partnership of eligible entities, shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (c)Use of grantAn eligible entity, or partnership of eligible entities, may use a grant received under subsection (a), with respect to an area in the United States specified by the eligible entity or partnership of eligible entities, to— 
(1)evaluate locations of current electric vehicle owners, and potential locations of electric vehicles owners during the 5-year period following receipt of the grant, in the specified area, based on data such as commute and travel patterns; (2)evaluate estimated current commute and travel patterns, and commute and travel patterns during the 5-year period following receipt of the grant, of electric vehicles in the specified area; 
(3)estimate the current electricity usage, and the electricity usage during the 5-year period following receipt of the grant, required to serve electric vehicle charging stations in the specified area; (4)develop a map identifying concentrations of electric vehicle charging stations to meet the needs of current and future of electric vehicle drivers in the specified area, based on data such as commute and travel patterns; 
(5)estimate the future need for electric vehicle charging stations in the specified area to support the adoption and use of electric vehicles in shared mobility solutions, such as microtransit and transportation network companies; or (6)develop an analytical model to allow a city, county, or other local agency to compare and evaluate different adoption and use scenarios for electric vehicles and electric vehicle charging stations, with the ability to adjust factors to account for locally and regionally specific characteristics. 
(d)Electric vehicle charging station databaseNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall create and maintain a fully searchable database, which shall be accessible on the website of the Department, that contains, at a minimum— (1)information maintained by the Office of Energy Efficiency & Renewable Energy of the Department of electric vehicle charging station locations; 
(2)potential electric vehicle charging station locations identified by eligible entities, or partnerships of eligible entities, from the program established under subsection (c); and (3)the ability for a user of the database established under this subsection to sort generated electric vehicle charging station results by various characteristics with respect to such electric vehicle charging stations, including— 
(A)location, in terms of the State, city, or other specified area by the user; (B)accessibility, in terms whether such station is public or private; 
(C)status, in terms of whether such station is available, planned, or a potential location identified by the program established under subsection (c); and (D)charging type, in terms of— 
(i)Level 2 charging equipment; and (ii)direct current fast charging equipment. 
(e)Report 
(1)An eligible entity receiving funds under subsection (c) of this Act shall provide preliminary or complete findings, data, or results of activity carried about by the eligible entity under such subsection to the Secretary at the earliest date practicable, except that such preliminary or complete findings, data, or results of such activity shall be provided to the Secretary from an eligible entity no later than 12 months after the date of receipt of such grant. (2)Not later than 18 months after the date of enactment of this Act, and annually thereafter during the duration of such program, the Secretary shall submit to the appropriate committees of Congress a report on the outcomes of the program established under this section, including— 
(A)the number of identified concentrations, and to the extent practicable, locations, by eligible entities for electric vehicle charging stations in rural, urban, or specified areas with a combination thereof; (B)an analysis, based on the number of identified concentrations or locations by eligible entities for electric vehicle charging stations in paragraph (1)— 
(i)for the potential of such electric vehicle charging stations to reasonably support travel patterns of various distances for operators of electric vehicles; and (ii)in terms of the requisite electricity usage that could be derived from identified locations of electric vehicle charging stations, any relevant variables that may impact the efficacy of electric vehicle charging stations in rural, urban, or specified areas with a combination thereof; 
(C)a summary of characteristics, trends, or lessons learned by eligible entities in identifying concentrations or locations for electric vehicle charging stations in rural, urban, or specified areas with a combination thereof using the grant under subsection (c); and (D)such other information as the Secretary determines appropriate. 
440G.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $2,000,000 for each of fiscal years 2022 through 2027. (b)Administrative costsNot more than 5 percent of the amount appropriated under subsection (a) for each fiscal year shall be used for administrative expenses for the Secretary to carry out this part. 
EPromoting Domestic Advanced Vehicle Manufacturing 
441.Domestic Manufacturing Conversion Grant Program 
(a)Hybrid vehicles, advanced vehicles, and fuel cell busesSubtitle B of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16061 et seq.) is amended— (1)in the subtitle header, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles; and 
(2)in part 1, in the part header, by striking Hybrid and inserting Plug-In Electric. (b)Plug-In electric vehiclesSection 711 of the Energy Policy Act of 2005 (42 U.S.C. 16061) is amended to read as follows: 
 
711.Plug-in electric vehiclesThe Secretary shall accelerate efforts, related to domestic manufacturing, that are directed toward the improvement of batteries, power electronics, and other technologies for use in plug-in electric vehicles.. (c)Efficient hybrid and advanced diesel vehiclesSection 712 of the Energy Policy Act of 2005 (42 U.S.C. 16062) is amended— 
(1)in subsection (a)— (A)in paragraph (1), by inserting , plug-in electric, after efficient hybrid; and 
(B)by amending paragraph (3) to read as follows:  (3)PriorityPriority shall be given to— 
(A)the refurbishment or retooling of manufacturing facilities that have recently ceased operation or would otherwise cease operation in the near future; and (B)applications containing— 
(i)a written assurance that— (I)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by a loan under this section shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and 
(II)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code; (ii)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws; 
(iii)specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and (iv)an estimate and description of the jobs and types of jobs to be retained or created by the project and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment.; and 
(2)by striking subsection (c) and inserting the following:  (c)Cost share and guarantee of operation (1)ConditionA recipient of a grant under this section shall pay the Secretary the full amount of the grant if the facility financed in whole or in part under this subsection fails to manufacture goods for a period of at least 10 years after the completion of construction. 
(2)Cost shareSection 988(c) shall apply to a grant made under this subsection. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $2,500,000,000 for each of fiscal years 2022 through 2031. 
(e)Period of availabilityAn award made under this section after the date of enactment of this subsection shall only be available with respect to facilities and equipment placed in service before December 30, 2035.. (d)Conforming amendmentThe table of contents of the Energy Policy Act of 2005 is amended— 
(1)in the item relating to subtitle B of title VII, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles; (2)in the item relating to part 1 of such subtitle, by striking Hybrid and inserting Plug-In Electric; and 
(3)in the item relating to section 711, by striking Hybrid and inserting Plug-in electric. 442.Advanced technology vehicles manufacturing incentive programSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended— 
(1)in subsection (a)— (A)by amending paragraph to read as follows:  
 
(1)Advanced technology vehicleThe term advanced technology vehicle means— (A)an ultra efficient vehicle; 
(B)a light-duty vehicle or medium-duty passenger vehicle that— (i)meets the Bin 160 Tier III emission standard established in regulations issued by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act (42 U.S.C. 7521(i)), or a lower-numbered Bin emission standard;  
(ii)meets any new emission standard in effect for fine particulate matter prescribed by the Administrator under that Act (42 U.S.C. 7401 et seq.); and (iii)either— 
(I)complies with the applicable regulatory standard for emissions of greenhouse gases for model year 2027 or later; or (II)emits zero emissions of greenhouse gases; or 
(C)a heavy-duty vehicle (excluding a medium-duty passenger vehicle) that— (i)demonstrates achievement below the applicable regulatory standards for emissions of greenhouse gases for model year 2027 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478); 
(ii)complies with the applicable regulatory standard for emissions of greenhouse gases for model year 2030 or later; or (iii)emits zero emissions of greenhouse gases.; 
(B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2);  (C)by striking paragraph (4) and inserting the following: 
 
(3)Qualifying componentThe term qualifying component means a material, technology, component, system, or subsystem in an advanced technology vehicle, including an ultra-efficient component. (4)Ultra-efficient componentThe term ultra-efficient component means— 
(A)a component of an ultra efficient vehicle; (B)fuel cell technology; 
(C)battery technology, including a battery cell, battery, battery management system, or thermal control system; (D)an automotive semiconductor or computer; 
(E)an electric motor, axle, or component; and (F)an advanced lightweight, high-strength, or high-performance material.; and 
(D)in paragraph (5)— (i)in subparagraph (B), by striking or at the end; 
(ii)in subparagraph (C), by striking the period at the end and inserting ; or; and (iii)by adding at the end the following: 
 
(D)at least 75 miles per gallon equivalent while operating as a hydrogen fuel cell electric vehicle.; (2)by amending subsection (b) to read as follows: 
 
(b)Advanced vehicles manufacturing facility 
(1)In generalThe Secretary shall provide facility funding awards under this section to advanced technology vehicle manufacturers and component suppliers to pay not more than 50 percent of the cost of— (A)reequipping, expanding, or establishing a manufacturing facility in the United States to produce— 
(i)advanced technology vehicles; or (ii)qualifying components; and 
(B)engineering integration performed in the United States of advanced technology vehicles and qualifying components. (2)Ultra-efficient components cost shareNotwithstanding paragraph (1), a facility funding award under such paragraph may pay not more than 80 percent of the cost of a project to reequip, expand, or establish a manufacturing facility in the United States to produce ultra-efficient components.; 
(3)in subsection (c), by striking 2020 and inserting 2031 each place it appears; (4)in subsection (d)— 
(A)by amending paragraph (2) to read as follows:  (2)ApplicationAn applicant for a loan under this subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including— 
(A)a written assurance that— (i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair, or at any manufacturing operation, that is financed, in whole or in part, by a loan under this section shall be paid wages at rates not less than those prevailing in a similar firm or on similar construction in the locality, as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code; and 
(ii)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code; (B)a disclosure of whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws; 
(C)specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and (D)an estimate and description of the jobs and types of jobs to be retained or created by the project and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment.; 
(B)by amending paragraph (3) to read as follows:  (3)Selection of eligible projects (A)In generalThe Secretary shall select eligible projects to receive loans under this subsection in cases in which the Secretary determines— 
(i)the loan recipient— (I)has a reasonable prospect of repaying the principal and interest on the loan; 
(II)will provide sufficient information to the Secretary for the Secretary to ensure that the qualified investment is expended efficiently and effectively; and (III)has met such other criteria as may be established and published by the Secretary; and 
(ii)the amount of the loan (when combined with amounts available to the loan recipient from other sources) will be sufficient to carry out the project. (B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is a reasonable prospect of repayment of the principal and interest on a loan under subparagraph (A) on a comprehensive evaluation of whether the loan recipient has a reasonable prospect of repaying the principal and interest, including evaluation of— 
(i)the strength of an eligible project's contractual terms (if commercially reasonably available); (ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary; 
(iii)cash sweeps and other structure enhancements; (iv)the projected financial strength of the loan recipient at the time of loan close and projected throughout the loan term after the project is completed; 
(v)the financial strength of the loan recipient’s investors and strategic partners, if applicable; and (vi)other financial metrics and analyses that are relied upon by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.; and 
(C)in paragraph (4)— (i)in subparagraph (B)(i), by striking ; and and inserting ; or; 
(ii)in subparagraph (C), by striking ; and and inserting a semicolon; (iii)in subparagraph (D), by striking the period at the end and inserting ; and; and 
(iv)by adding at the end the following:  (E)shall be subject to the condition that the loan is not subordinate to other financing.; 
(5)by amending subsection (e) to read as follows:  (e)RegulationsNot later than 6 months after the date of enactment of the CLEAN Future Act, the Secretary shall issue a final rule establishing regulations to carry out this section.; 
(6)by amending subsection (f) to read as follows:  (f)FeesThe Secretary shall charge and collect fees for loans under this section in amounts the Secretary determines are sufficient to cover applicable administrative expenses (including any costs associated with third-party consultants engaged by the Secretary), which may not exceed $100,000 or 10 basis points of the loan and may not be collected prior to financial closing.; 
(7)by amending subsection (g) to read as follows:  (g)PriorityThe Secretary shall, in making awards or loans to those manufacturers that have existing facilities (which may be idle), give priority to those facilities that are or would be— 
(1)oldest or in existence for at least 20 years; (2)recently closed, or at risk of closure; 
(3)utilized primarily for the manufacture of medium-duty passenger vehicles or other heavy-duty vehicles that emit zero greenhouse gas emissions; or (4)utilized primarily for the manufacture of ultra-efficient components.; 
(8)in subsection (h)— (A)in the header, by striking automobile and inserting advanced technology vehicle; and 
(B)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles; (9)by striking subsection (i) and redesignating subsection (j) as subsection (i); and 
(10)by adding at the end the following:  (j)CoordinationIn carrying out this section, the Secretary shall coordinate with relevant vehicle, bioenergy, and hydrogen and fuel cell demonstration project activities supported by the Department. 
(k)OutreachIn carrying out this section, the Secretary shall— (1)provide assistance with the completion of applications for awards or loans under this section; and 
(2)conduct outreach, including through conferences and online programs, to disseminate information on awards and loans under this section to potential applicants. (l)ReportNot later than 2 years after the date of the enactment of this subsection, and every 3 years thereafter, the Secretary shall submit to Congress a report on the status of projects supported by a loan under this section, including— 
(1)a list of projects receiving a loan under this section, including the loan amount and construction status of each such project; (2)the status of each project’s loan repayment, including future repayment projections; 
(3)data regarding the number of direct and indirect jobs retained, restored, or created by financed projects; (4)the number of new projects projected to receive a loan under this section in the next 2 years and the aggregate loan amount; 
(5)evaluation of ongoing compliance with the assurances and commitments and of the predictions made by applicants pursuant to subsection (d)(2); and (6)any other metrics the Secretary finds appropriate. 
(m)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2031.. FPort Electrification and Decarbonization 451.DefinitionsFor purposes of this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Alternative emissions control technologyThe term alternative emissions control technology means any technology, technique, or measure that— 
(A)captures the emissions of nitrogen oxide, particulate matter, reactive organic compounds, and greenhouse gases from the auxiliary engine and auxiliary boiler of an ocean-going vessel at berth; (B)is verified or approved by a State or Federal air quality regulatory agency; and 
(C)the use of which achieves at least the equivalent reduction of such emissions as the use of shore power for an ocean-going vessel at berth. (3)Cargo-handling equipmentThe term cargo-handling equipment includes— 
(A)ship-to-shore container cranes and other cranes; (B)container-handling equipment; and 
(C)equipment for moving or handling cargo, including trucks, reachstackers, toploaders, and forklifts. (4)Criteria pollutantThe term criteria pollutant means any air pollutant for which a national ambient air quality standard is in effect under section 109 of the Clean Air Act (42 U.S.C. 7409).  
(5)Distributed energy system 
(A)In generalThe term distributed energy system means any energy system that— (i)is located on or near a customer site; 
(ii)is operated on the customer side of the electric meter; and (iii)is interconnected with the electric grid. 
(B)InclusionsThe term distributed energy system includes— (i)clean electricity generation; 
(ii)energy efficiency; (iii)energy demand management; 
(iv)an energy storage system; and (v)a microgrid. 
(6)Eligible entityThe term eligible entity means— (A)a port authority; 
(B)a State, regional, local, or Tribal agency that has jurisdiction over a port authority or a port; (C)an air pollution control district or air quality management district; or 
(D)a private entity (including any nonprofit organization) that— (i)applies for a grant under this section in partnership with an entity described in subparagraph (A), (B), or (C); and 
(ii)owns, operates, or uses the facilities, cargo-handling equipment, transportation equipment, or related technology of a port. (7)Energy storage systemThe term energy storage system means any system, equipment, facility, or technology that— 
(A)is capable of storing energy for a period of time and dispatching the stored energy; and (B)uses a mechanical, electrical, chemical, electrochemical, or thermal process to store energy that— 
(i)was generated at an earlier time for use at a later time; or (ii)was generated from a mechanical process, and would otherwise be wasted, for use at a later time. 
(8)Environmental justice communityThe term environmental justice community has the meaning given that term in section 601. (9)Fully automated cargo-handling equipmentThe term fully automated cargo-handling equipment means cargo-handling equipment that does not require the exercise of human intervention or control to operate or monitor, through either direct or remote means. 
(10)Harbor vesselThe term harbor vessel means a ship, boat, lighter, or maritime vessel designed for service at and around a harbor or port. (11)Nonattainment areaThe term nonattainment area has the meaning given such term in section 171 of the Clean Air Act (42 U.S.C. 7501). 
(12)PortThe term port means any maritime port or inland port. (13)Port authorityThe term port authority means a governmental or quasigovernmental authority formed by a legislative body to operate a port. 
(14)Qualified climate action planThe term qualified climate action plan means a detailed and strategic plan that— (A)establishes goals for an eligible entity to reduce emissions at one or more ports of— 
(i)greenhouse gases; (ii)criteria pollutants, and precursors thereof; and 
(iii)hazardous air pollutants; (B)describes how an eligible entity will implement measures at one or more ports to meet the goals established in subparagraph (A); 
(C)describes how an eligible entity has implemented or will implement measures to increase the resilience of the port or ports involved, including measures related to withstanding and recovering from extreme weather events; (D)describes how an eligible entity will implement emissions accounting and inventory practices to— 
(i)determine baseline greenhouse gas emissions at a port; and (ii)measure the progress of the eligible entity in reducing such emissions; 
(E)demonstrates how implementation of the proposed measures will not result in a net loss of jobs at the port or ports involved; and (F)includes a strategy to— 
(i)collaborate with stakeholders that may be affected by implementation of the plan, including local environmental justice communities and other near-port communities; (ii)address the potential, cumulative, community-level effects on stakeholders of implementing the plan; and 
(iii)provide effective, advance communication to stakeholders to avoid and minimize conflicts. (15)Shore powerThe term shore power means the provision of shoreside electrical power to a ship at berth that has shut down main and auxiliary engines. 
(16)Zero-emissions port equipment and technologyThe term zero-emissions port equipment and technology— (A)means any equipment, technology, or measure that— 
(i)is used at a port; and (ii) (I)produces zero exhaust emissions of— 
(aa)any criteria pollutant and precursor thereof; and (bb)any greenhouse gas, other than water vapor; or 
(II)captures 100 percent of the exhaust emissions produced by an ocean-going vessel at berth; and (B)includes any equipment, technology, or measure described in subparagraph (A) that is— 
(i)cargo-handling equipment; (ii)a harbor vessel; 
(iii)shore power; (iv)electrical charging infrastructure; 
(v)a distributed energy system; (vi)a vehicle, including an electric transport refrigeration unit; 
(vii)any technology or measure that reduces vehicle idling; (viii)any alternative emissions control technology; 
(ix)any equipment, technology, or measure related to grid modernization; or (x)any other technology, equipment, or measure that the Administrator determines to be appropriate. 
452.Grants to reduce air pollution at ports 
(a)EstablishmentNot later than 6 months after the date of enactment of this Act, the Administrator shall establish a program to award grants to eligible entities to develop and implement a qualified climate action plan at one or more ports. (b)GrantsIn carrying out the program established under subsection (a), the Administrator shall award the following types of grants: 
(1)Qualified climate action plan developmentThe Administrator may award grants to eligible entities for development of a qualified climate action plan. (2)Zero-emissions port equipment and technology (A)In generalThe Administrator may award grants to eligible entities to purchase, install, or utilize zero-emissions port equipment and technology at one or more ports. 
(B)Relation to qualified climate action planThe use of equipment and technology pursuant to a grant under this subsection shall be consistent with the qualified climate action plan of the eligible entity. (c)Application (1)In generalTo seek a grant that is awarded under subsection (b), an eligible entity shall submit an application to the Administrator at such time, in such manner, and containing such information and assurances as the Administrator may require. 
(2)Concurrent applicationsAn eligible entity may submit concurrent applications for both types of grants described in subsection (b), provided that the eligible entity demonstrates how use of a grant awarded under subsection (b)(2) will be consistent with the qualified climate action plan to be developed using a grant awarded under subsection (b)(1). (d)Prohibited useAn eligible entity may not use a grant awarded under subsection (b)(2) to purchase fully automated cargo-handling equipment or terminal infrastructure that is designed for fully automated cargo-handling equipment. 
(e)Cost shareAn eligible entity may not use a grant awarded under subsection (b)(2) to cover more than 80 percent of the cost of purchasing, installing, or utilizing zero-emissions port equipment and technology. (f)Labor (1)WagesAll laborers and mechanics employed by a subgrantee of an eligible entity, and any subgrantee thereof at any tier, to perform construction, alteration, installation, or repair work that is assisted, in whole or in part, by a grant awarded under this section shall be paid wages at rates not less than those prevailing on similar construction, alteration, installation, or repair work in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. 
(2)Labor standardsWith respect to the labor standards in paragraph (1), the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (3)Project labor agreementAny projects initiated using a grant under subsection (b)(2) with total capital costs of $1,000,000 or greater shall utilize a project labor agreement, as described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)). 
(4)ProtectionsAn eligible entity may not extend use of a grant provided under this subtitle to a subgrantee of the eligible entity, and any subgrantee thereof at any tier, to perform construction, alteration, installation, or repair work at any location other than the port or ports involved. (g)PriorityThe Administrator shall prioritize awarding grants under subsection (b)(2) to eligible entities based on the following: 
(1)The degree to which the eligible entity proposes to reduce— (A)the amount of greenhouse gases emitted at a port; 
(B)the amount of criteria pollutants, including any precursor thereof, emitted at a port; (C)the amount of hazardous air pollutants emitted at a port; and 
(D)health disparities in environmental justice communities near a port. (2)The degree to which the eligible entity— 
(A)takes a regional approach, as applicable, to reducing greenhouse gas emissions by collaborating efforts with other ports and local electric utility owners and operators; (B)with respect to use of the grant, proposes to enable increased electrification of infrastructure or operations at the port or ports involved; and 
(C)proposes to use equipment and technology that is produced in the United States. (3)The degree to which the eligible entity, any subgrantee of such eligible entity, and any subgrantee thereof proposes to hire individuals to carry out the installation of zero-emissions port equipment and technology who— 
(A)are domiciled— (i)if the applicable installation area is a major urban area, not further than 15 miles from such installation area; and 
(ii)if the applicable installation area is not a major urban area, not further than 50 miles from such installation area; (B)are displaced and unemployed energy workers; 
(C)are members of the Armed Forces serving on active duty, separated from active duty, or retired from active duty; (D)have been incarcerated or served time in a juvenile or adult detention or correctional facility, or been placed on probation, community supervision, or in a diversion scheme; 
(E)have a disability; (F)are homeless; 
(G)are receiving public assistance; (H)lack a general education diploma or high school diploma; 
(I)are emancipated from the foster care system; or (J)are registered apprentices with fewer than 15 percent of the required graduating apprentice hours in a program. 
(h)OutreachNot later than 90 days after the date on which funds are made available to carry out this section, the Administrator shall develop and carry out an educational outreach program to promote and explain the program established under this subtitle. (i)Reports (1)Report to AdministratorNot later than 90 days after receipt of a grant awarded under subsection (b), and thereafter on a periodic basis to be determined by the Administrator, the grantee shall submit to the Administrator a report on the progress of the grantee in carrying out measures funded through the grant. 
(2)Annual report to CongressNot later than 1 year after the establishment of the program in subsection (a), and annually thereafter, the Administrator shall submit to Congress and make available on the public website of the Environmental Protection Agency a report that includes, with respect to each grant awarded under this section during the preceding calendar year— (A)the name and location of the eligible entity that was awarded such grant; 
(B)the amount of such grant that the eligible entity was awarded; (C)the name and location of each port where measures are carried out; 
(D)an estimate of the impact of measures on reducing— (i)the amount of greenhouse gases emitted at each port; 
(ii)the amount of criteria pollutants, including any precursors thereof, emitted at each port; (iii)the amount of hazardous air pollutants emitted at each port; and 
(iv)health disparities in near-port communities; and (E)any other information the Administrator determines necessary to understand the impact of grants awarded under this subsection. 
453.Model methodologiesThe Administrator shall— (1)develop model methodologies that may be used by an eligible entity in developing emissions accounting and inventory practices for a qualified climate action plan; and 
(2)ensure that such methodologies are designed to measure progress in reducing air pollution in near-port communities. 454.Port electrification (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator, in consultation with the Secretary of Energy, shall initiate a study to evaluate— 
(1)how ports, intermodal port transfer facilities, and surrounding communities may benefit from increased electrification of port infrastructure or operations; (2)the effects of increased electrification of port infrastructure and operations on air quality and energy demand; 
(3)the scale of investment needed to increase and maintain electrification of port infrastructure and operations, including an assessment of ports where zero-emissions port equipment and technology have already been installed or utilized; (4)how emerging technologies and strategies may be used to increase port electrification; and 
(5)how ports and intermodal port transfer facilities can partner with electric utility owners and operators and electrical equipment providers to strengthen the reliability and resiliency of the electric transmission and distribution system, in order to enable greater deployment of zero-emissions port equipment and technology. (b)ReportNot later than 1 year after initiating the study under subsection (a), the Administrator shall submit to Congress and make available on the public website of the Environmental Protection Agency a report that describes the results of the study. 
455.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this subtitle $2,000,000,000 for each of fiscal years 2022 through 2031, to remain available until expended. (b)Development of qualified climate action plansIn addition to the authorization of appropriations in subsection (a), there is authorized to be appropriated to carry out section 452(b)(1) $50,000,000 for fiscal year 2022, to remain available until expended. 
(c)Nonattainment areasTo the extent practicable, at least 25 percent of amounts made available to carry out this subtitle in each fiscal year shall be used to award grants under section 452(b)(2) to eligible entities to carry out measures at ports that are in a nonattainment area. VIndustry AIndustrial Technology Development, Demonstration, and Deployment 501.DOE Assistant Secretary for manufacturing and industrySection 203(a) of the Department of Energy Organization Act (42 U.S.C. 7133(a)) is amended— 
(1)by striking 8 Assistant Secretaries and inserting 9 Assistant Secretaries; and (2)by adding at the end the following:  
 
(12)Manufacturing and industrial decarbonization responsibilities, including— (A)conducting research, development, demonstration, deployment, commercialization, and technical assistance programs related to industrial applications of energy efficiency, energy management systems, fuel switching, carbon capture, and carbon removal technologies; 
(B)promoting increased domestic manufacturing production of energy-related technologies;  (C)promoting adoption of low-carbon processes, technologies, and materials by domestic manufacturers; and 
(D)promoting other activities resulting in pollution abatement from industrial facilities and processes while promoting the manufacturing competitiveness of the United States.. 502.Supporting carbon dioxide geologic sequestration (a)Authorization of appropriationsFor activities involved in the permitting by the Administrator of the Environmental Protection Agency of Class VI wells for the injection of carbon dioxide for the purpose of geologic sequestration in accordance with the requirements of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and regulations promulgated thereunder by the Administrator on December 10, 2010 (75 Fed. Reg. 77230), there are authorized to be appropriated $5,000,000 for each of fiscal years 2022 through 2026, and such sums as may be necessary for fiscal years 2027 through 2031. 
(b)State permitting programs 
(1)GrantsThe Administrator shall provide grants to States that receive program approval for permitting Class VI wells for the injection of carbon dioxide pursuant to section 1422 of the Safe Drinking Water Act (42 U.S.C. 300h–1), for the purpose of defraying State expenses related to the establishment and operation of such State permitting programs. (2)Authorization of appropriationsFor State grants described in paragraph (1), there are authorized to be appropriated $50,000,000 for the period of fiscal years 2022 through 2026, and such sums as may be necessary for fiscal years 2027 through 2031. 
503.Determining reasonable prospect of repayment under title XVII loan programSection 1702(d)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16512(d)(1)) is amended— (1)by striking No guarantee and inserting the following: 
 
(A)RequirementNo guarantee; and (2)by adding at the end the following: 
 
(B)Reasonable prospect of repaymentThe Secretary shall base a determination of whether there is reasonable prospect of repayment under subparagraph (A) on a comprehensive evaluation of whether the borrower has a reasonable prospect of repaying the guaranteed obligation for the eligible project, including evaluation of— (i)the strength of an eligible project’s contractual terms (if commercially reasonably available); 
(ii)the forecast of noncontractual cash flows supported by market projections from reputable sources, as determined by the Secretary;  (iii)cash sweeps and other structure enhancements;  
(iv)the projected financial strength of the borrower— (I)at the time of loan close; and 
(II)throughout the loan term after the project is completed; (v)the financial strength of the borrower’s investors and strategic partners, if applicable; and 
(vi)other financial metrics and analyses that are relied upon by the private lending community and nationally recognized credit rating agencies, as determined appropriate by the Secretary.. 504.Clean energy manufacturing grant program (a)Establishment of programNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to award grants in accordance with this section. 
(b)Grants to manufacturers 
(1)GrantsIn carrying out the program established under subsection (a), the Secretary shall, subject to the availability of appropriations, award grants to manufacturers— (A)for projects to reequip, expand, or establish a facility for the manufacture of clean energy systems, or for the manufacture of components of clean energy systems, including the manufacture of— 
(i)renewable energy technologies; (ii)energy storage technologies; 
(iii)advanced nuclear energy technologies; (iv)carbon capture, utilization, transportation, and storage technologies, including direct air capture systems, direct ocean capture systems, bio-energy systems with carbon capture and storage, and systems intended to capture biogas and greenhouse gas emissions from wastewater treatment plants and agricultural applications; 
(v)electric grid technologies, including smart grid technologies, microgrid technologies, advanced transmission technologies, building-to-grid technologies, and vehicle-to-grid technologies; (vi)efficient end-use energy technologies, including Energy Star products and energy-conserving lighting technologies; 
(vii)electrolyzers; (viii)hydrogen fuel cells and other technologies related to the transportation, storage, delivery, and use of hydrogen, including technologies for residential, commercial, industrial, and transportation applications; 
(ix)zero-emission light-, medium-, and heavy-duty vehicles, components of such vehicles, and refueling equipment for such vehicles; (x)industrial energy efficiency technologies, including combined heat and power systems and waste heat to power systems; 
(xi)pollution control equipment; and (xii)other technologies that reduce greenhouse gas emissions, as determined appropriate by the Secretary;  
(B)for projects to install, retrofit, or convert equipment for a facility, or to otherwise establish, retrofit, or convert a facility, to enable the facility to manufacture zero- or low-emission energy-intensive industrial products, including projects relating to the installation, retrofit, or conversion of— (i)industrial energy efficiency technologies; 
(ii)carbon capture systems; (iii)equipment and infrastructure to enable fuel or feedstock switching to electricity or hydrogen; and 
(iv)equipment to enable production of materials and products containing a high percentage of recycled content; and (C)for front end engineering design studies, as determined appropriate by the Secretary, for projects described in subparagraph (B). 
(2)Priority of applicationsIn awarding grants under this subsection, the Secretary shall give priority to projects that— (A)provide the greatest potential net impact in avoiding or reducing greenhouse gas emissions and other air, land, and water pollutants; 
(B)include the refurbishment or retooling of manufacturing facilities that have ceased operation or will cease operation in the near future; (C)provide the greatest potential for domestic job creation (both direct and indirect); 
(D)have the greatest potential for technological innovation and commercial deployment; (E)have the greatest potential to strengthen or develop domestic supply chains for clean energy systems; 
(F)result in economic development or economic diversification in regions or localities that have historically generated significant economic activity from the production, processing, transportation, or combustion of fossil fuels, including coal mines, fossil fuel-fired electricity generating units, and petroleum refining facilities; (G)promote environmental justice in communities with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, or communities that experience, or are at risk of experiencing, higher or more adverse human health or environmental effects, including through remediation of contaminated sites; or 
(H)commit to hiring displaced workers in regions or localities described in subparagraph (F). (3)Labor standardsThe Secretary shall require— 
(A)all laborers and mechanics employed by contractors or subcontractors in carrying out a project for the construction, alteration, retooling, or repair of a facility that is financed by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code;  (B)a disclosure by an applicant for a grant under this subsection of any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws; 
(C)an applicant for a grant under this subsection to provide specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and (D)an applicant for a grant under this subsection to provide an estimate and description of the jobs and types of jobs to be retained or created by the project proposed by the applicant and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment. 
(4)Cost share 
(A)In generalSection 988(c) of the Energy Policy Act of 2005 (42 U.S.C. 16352(c)) shall apply to a grant made under this subsection. (B)Certain regions and localitiesNotwithstanding subparagraph (A), the Secretary may require, for a project that is funded by a grant under this section and that is located in a region or locality described in subsection (b)(2)(F), that not less than 20 percent of the cost of the project be provided by a non-Federal source.  
(c)Coordination with State and local programsThe Secretary shall coordinate implementation of the program established under subsection (a) with programs administered by State governments, local governments, and Indian Tribes designed to provide financial and technical assistance to manufacturers, including the retention and retraining of skilled workers. (d)Intra-Agency coordinationIn carrying out the program established under subsection (a), to the extent consistent with applicable law, the Secretary shall collaborate, coordinate, and share information with relevant programs and offices within the Department of Energy. 
(e)DefinitionsIn this section: (1)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(2)SecretaryThe term Secretary means the Secretary of Energy. (3)StateThe term State means a State, the District of Columbia, Puerto Rico, or any territory or possession of the United States. 
(4)Zero- or low-emission energy-intensive industrial productThe term zero- or low-emission energy-intensive industrial product means a product— (A)the production of which results in significantly less greenhouse gas emissions relative to the production of similar products, as determined by the Secretary; and 
(B)that is in one of the following manufacturing categories, as determined by the Secretary: (i)Aluminum and other non-ferrous metals. 
(ii)Ammonia and fertilizer. (iii)Cement and concrete. 
(iv)Ceramics. (v)Chemicals and petrochemicals. 
(vi)Food processing. (vii)Glass. 
(viii)Hydrogen. (ix)Iron and steel. 
(x)Pulp and paper. (xi)A manufacturing subsector determined by the Secretary to be energy-intensive or difficult-to-decarbonize. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $10,000,000,000, to remain available until expended. BIndustrial Efficiency 511.Smart manufacturing leadership (a)DefinitionsIn this section: 
(1)Energy management systemThe term energy management system means a business management process based on standards of the American National Standards Institute that enables an organization to follow a systematic approach in achieving continual improvement of energy performance, including energy efficiency, security, use, and consumption. (2)Industrial assessment centerThe term industrial assessment center means a center located at an institution of higher education that— 
(A)receives funding from the Department of Energy; (B)provides an in-depth assessment of small- and medium-sized manufacturer plant sites to evaluate the facilities, services, and manufacturing operations of the plant site; and 
(C)identifies opportunities for potential savings for small- and medium-sized manufacturer plant sites from energy efficiency improvements, waste minimization, pollution prevention, and productivity improvement. (3)Information and communication technologyThe term information and communication technology means any electronic system or equipment (including the content contained in the system or equipment) used to create, convert, communicate, or duplicate data or information, including computer hardware, firmware, software, communication protocols, networks, and data interfaces. 
(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (5)National LaboratoryThe term National Laboratory has the meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801). 
(6)North American Industry Classification SystemThe term North American Industry Classification System means the standard used by Federal statistical agencies in classifying business establishments for the purpose of collecting, analyzing, and publishing statistical data relating to the business economy of the United States. (7)SecretaryThe term Secretary means the Secretary of Energy. 
(8)Small and medium manufacturersThe term small and medium manufacturers means manufacturing firms— (A)classified in the North American Industry Classification System as any of sectors 31 through 33; 
(B)with gross annual sales of less than $100,000,000; (C)with fewer than 500 employees at the plant site; and 
(D)with annual energy bills totaling more than $100,000 and less than $2,500,000. (9)Smart manufacturingThe term smart manufacturing means advanced technologies in information, automation, monitoring, computation, sensing, modeling, and networking that— 
(A)digitally— (i)simulate manufacturing production lines; 
(ii)operate computer-controlled manufacturing equipment; (iii)monitor and communicate production line status; and 
(iv)manage and optimize energy productivity and cost throughout production; (B)model, simulate, and optimize the energy efficiency of a factory building; 
(C)monitor and optimize building energy performance; (D)model, simulate, and optimize the design of energy efficient and sustainable products, including the use of digital prototyping and additive manufacturing to enhance product design; 
(E)connect manufactured products in networks to monitor and optimize the performance of the networks, including automated network operations; and (F)digitally connect the supply chain network. 
(b)Leveraging existing agency programs To assist small and medium manufacturers 
(1)FindingsCongress finds that— (A)the Department of Energy has existing technical assistance programs that facilitate greater economic growth through outreach to and engagement with small and medium manufacturers; 
(B)those technical assistance programs represent an important conduit for increasing the awareness of and providing education to small and medium manufacturers regarding the opportunities for implementing smart manufacturing; and (C)those technical assistance programs help facilitate the implementation of best practices. 
(2)Expansion of technical assistance programsThe Secretary shall expand the scope of technologies covered by the Industrial Assessment Centers of the Department of Energy— (A)to include smart manufacturing technologies and practices; and 
(B)to equip the directors of the Industrial Assessment Centers with the training and tools necessary to provide technical assistance in smart manufacturing technologies and practices, including energy management systems, to manufacturers. (c)Leveraging smart manufacturing infrastructure at National Laboratories (1)Study (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall conduct a study on how the Department of Energy can increase access to existing high-performance computing resources in the National Laboratories, particularly for small and medium manufacturers. 
(B)InclusionsIn identifying ways to increase access to National Laboratories under subparagraph (A), the Secretary shall— (i)focus on increasing access to the computing facilities of the National Laboratories; and 
(ii)ensure that— (I)the information from the manufacturer is protected; and 
(II)the security of the National Laboratory facility is maintained. (C)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study. 
(2)Actions for increased accessThe Secretary shall facilitate access to the National Laboratories studied under paragraph (1) for small and medium manufacturers so that small and medium manufacturers can fully use the high-performance computing resources of the National Laboratories to enhance the manufacturing competitiveness of the United States. (d)State leadership grants (1)FindingCongress finds that the States— 
(A)are committed to promoting domestic manufacturing and supporting robust economic development activities; and (B)are uniquely positioned to assist manufacturers, particularly small and medium manufacturers, with deployment of smart manufacturing through the provision of infrastructure, including— 
(i)access to shared supercomputing facilities; (ii)assistance in developing process simulations; and 
(iii)conducting demonstrations of the benefits of smart manufacturing. (2)Grants authorizedThe Secretary may make grants on a competitive basis to States for establishing State programs to be used as models for supporting the implementation of smart manufacturing technologies. 
(3)Application 
(A)In generalTo be eligible to receive a grant under this subsection, a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require. (B)CriteriaThe Secretary shall evaluate an application for a grant under this subsection on the basis of merit using criteria identified by the Secretary, including— 
(i)the breadth of academic and private sector partners; (ii)alternate sources of funding; 
(iii)plans for dissemination of results; and (iv)the permanence of the infrastructure to be put in place by the project. 
(4)Requirements 
(A)TermThe term of a grant under this subsection shall not exceed 3 years. (B)Maximum amountThe amount of a grant under this subsection shall be not more than $3,000,000. 
(C)Matching requirementEach State that receives a grant under this subsection shall contribute matching funds in an amount equal to not less than 30 percent of the amount of the grant. (5)Use of fundsA State shall use a grant provided under this subsection— 
(A)to provide access to shared supercomputing facilities to small and medium manufacturers; (B)to fund research and development of transformational manufacturing processes and materials technology that advance smart manufacturing; and 
(C)to provide tools and training to small and medium manufacturers on how to adopt energy management systems and implement smart manufacturing technologies in the facilities of the small and medium manufacturers. (6)EvaluationThe Secretary shall conduct biannual evaluations of each grant made under this subsection— 
(A)to determine the impact and effectiveness of programs funded with the grant; and (B)to provide guidance to States on ways to better execute the program of the State. 
(7)FundingThere is authorized to be appropriated to the Secretary to carry out this subsection $10,000,000 for each of fiscal years 2022 through 2031. (e)ReportThe Secretary annually shall submit to Congress and make publicly available a report on the progress made in advancing smart manufacturing in the United States. 
CFederal Buy Clean Program 
521.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Eligible materialThe term eligible material means any material (or groups of materials) on the list in effect under section 522(b). (3)Embodied emissionsThe term embodied emissions means the quantity of greenhouse gas emissions, measured in kilograms of carbon dioxide-equivalent, accounting for all stages of production including upstream processing and extraction of fuels and feedstocks, emitted to the atmosphere due to the production of a product per unit of such product. 
(4)Environmental product declarationThe term environmental product declaration means a document that includes— (A)product-specific measurement of the embodied emissions of a product on a mass basis and per functional unit that— 
(i)is in accordance with international standards, such as a Type III environmental product declaration, as defined by the International Organization for Standardization standard 14025; (ii)is calculated for a specific facility; 
(iii)communicates transparent and comparable information; (iv)includes all stages of manufacturing required by the product; 
(v)is verified by an independent third party; and (vi)is developed in accordance with the criteria specified in the appropriate product category rule designated by the Administration under section 522(c); and 
(B)is valid for no more than 5 years. (5)Federal contracting agencyThe term Federal contracting agency means— 
(A)the Department of Defense, including the Army Corps of Engineers; (B)the Department of Energy; 
(C)the Department of Transportation; (D)the Department of Commerce; 
(E)the Environmental Protection Agency; (F)the General Services Administration; and 
(G)the Department of Veterans Affairs. (6)Functional unitThe term functional unit means the measurement of the function of a product that— 
(A)is in accordance with international standards, such as a Type III environmental product declaration, as defined by the International Organization for Standardization standard 14025; and (B)is a quantified description of the function a product performs, including for how long it is performed. 
(7)Product category ruleThe term product category rule means a document that defines necessary rules, requirements, and guidelines for developing an environmental product declaration, or similar mechanism as determined appropriate by the Administrator, of a product covered by such product category rule. (8)Small businessThe term small business means an entity that generated less than $10,000,000 in annual revenue in at least 1 of the previous 3 calendar years. 
522.Embodied emissions transparency 
(a)In generalNot later than 180 days after the enactment of this subtitle, the Administrator, in consultation with the Secretary of Energy, the Director of the National Institute of Standards and Technology, and relevant National Laboratories, shall establish a program to enhance the transparency, quality, and availability of life-cycle assessment data, and harmonize life-cycle assessment approaches to calculating greenhouse gas emissions and other environmental factors, in the production of products made primarily of eligible materials through environmental product declarations or a similar mechanism as determined appropriate by the Administrator. (b)List of eligible materials (1)In generalThe Administrator shall maintain a list of materials to be treated as eligible materials for purposes of this subtitle. 
(2)Initial listThe initial list of eligible materials shall include— (A)aluminum; 
(B)iron; (C)steel; 
(D)concrete; (E)cement; and 
(F)any eligible material described in paragraph (3) the Administrator determines is appropriate. (3)Secondary listThe secondary list of eligible materials shall include— 
(A)flat glass; (B)insulation; 
(C)unit masonry; and (D)wood products. 
(4)Modification of list 
(A)PetitionBeginning 2 years after the date of enactment of this subtitle, any person may submit to the Administrator a petition to modify the list of eligible materials maintained under this subsection. (B)DeadlineNot later than 1 year after receipt of a petition under subparagraph (A), the Administrator shall— 
(i)approve the petition and modify the list maintained under this subsection in accordance with such petition; or (ii)deny the petition and publish a written explanation of the Administrator’s decision to approve or deny the petition. 
(c)Product category rule designations 
(1)In generalThe Administrator shall, in consultation with the Secretary of Energy, the Director of the National Institute of Standards and Technology, and relevant National Laboratories, designate product category rules for products made primarily of eligible materials to be used in the creation of environmental product declarations, or a similar mechanism as determined appropriate by the Administrator, for each product type covered by such product category rules. In designating such product category rules, the Administrator may designate separate product category rules as appropriate based on class, type, and size of products. (2)Timing (A)Initial designationsNot later than 6 months after the date of enactment of this subtitle, the Administrator shall designate product category rules for products made primarily of eligible materials listed in subsection (b)(2) and used in construction. 
(B)Secondary designationsNot later than 1 year after the date of enactment of this subtitle, the Administrator shall designate product category rules for products made primarily of eligible materials listed in subsection (b)(3) and used in construction. (3)RequirementsIn designating a product category rule for products made primarily of an eligible material, the Administrator shall consider— 
(A)the uses, durability, lifetime, performance, and appropriate functional unit of a product covered by such product category rule; (B)the stages of manufacturing required by a product covered by such product category rule; 
(C)the inclusion of imported products covered by such product category rule; and (D)the quality and harmonization of life-cycle assessments of embodied emissions and other environmental factors, in the production of products covered by such product category rule. 
(4)Product category rules developed by third partiesIn designating a product category rule under this subsection, the Administrator— (A)may designate a product category rule developed by a third party; or 
(B)may develop and designate a product category rule if the Administrator determines that for the products made primarily of an eligible material— (i)no such third party rule exists; or 
(ii)no such rule third party rule exists that is adequate. (5)Updates (A)In generalAt least once every 5 years after a product category rule is designated under this subsection, the Administrator shall review such product category rule, and after opportunity for notice and comment, update such product category rule as necessary. 
(B)PetitionsBeginning 1 year after the designation of a product category rule under this subsection, any person may submit to the Administrator a petition to reconsider such designation based on— (i)advances in technology that create substantial changes to the production of products within a product category; or 
(ii)a misrepresentation or change of a product’s characteristics, methods of production, or use. (d)National environmental product declaration database (1)EstablishmentBeginning not later than 9 months after the date of enactment of this subtitle, the Administrator shall establish and maintain a publicly accessible database of environmental product declarations to be known as the National Environmental Product Declaration Database. 
(2)Inclusion by appropriate product category ruleThe Administrator shall include an environmental product declaration, including an environmental product declaration for an imported product, in the National Environmental Product Declaration Database only if the declaration is created using the appropriate product category rule designated under subsection (c). (3)RemovalThe Administrator shall immediately remove an environmental product declaration, including an environmental product declaration for an imported product, from the National Environmental Product Declaration Database if the declaration does not use the appropriate product category rule designated under subsection (c), is unverified by a third party, or is otherwise found to be inadequate, as determined by the Administrator. 
(e)Environmental product declaration assistance 
(1)Technical assistance programThe Administrator shall establish a program to provide technical assistance to manufacturers of eligible materials to develop and verify environmental product declarations. (2)Grants to small businesses (A)In generalNot later than 9 months after the date of enactment of this subtitle, the Administrator shall establish a grant program to provide financial assistance for the development and verification of environmental product declarations subject to the appropriate product category rules designated in subsection (c) for small businesses that manufacture eligible materials or products primarily made of eligible materials in the United States. 
(B)LimitationsNo small business shall receive more than $100,000 under such program during any 5-year period. (C)Commitment to submit environmental product declarationsAny small business receiving financial assistance under this paragraph shall submit any environmental product declaration developed and verified with such financial assistance to the National Environmental Product Declaration Database established under subsection (d). 
(3)Outreach to manufacturersThe Administrator shall conduct public outreach and education to manufacturers about the National Environmental Product Declaration Database established under subsection (d) and encourage submission of environmental product declarations created using the appropriate product category rule designated in subsection (c), to such database. (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000 for each of fiscal years 2022 through 2031. 
(f)Environmental product declarations auditsThe Administrator shall conduct random audits of environmental product declarations submitted to the National Environmental Product Declaration Database established under subsection (d), and the practices of independent third-party verifiers of such environmental product declarations. At a minimum, the Administrator shall conduct audits each year for a representative sample of product categories and geographical areas, including environmental product declarations of imported products. (g)Interagency consultationIn carrying out the program established in this section, the Administrator shall consult and coordinate with relevant programs within the Department of Energy, Department of Commerce, and other relevant agencies as determined by the Administrator. 
(h)Program review and assessment of environmental product declarationsNot later than 5 years after the date of enactment of this subtitle, the Administrator, in consultation with other relevant agencies as determined by the Administrator, shall conduct a review of the program established under this section. Such review— (1)shall— 
(A)include an assessment of the quality and efficacy of environmental product declarations to account for the embodied emissions of a product, and consider alternative mechanisms or accounting methods that would enhance the transparency, quality, and availability of life-cycle assessment data, and improve harmonization of life-cycle assessment approaches to calculating greenhouse gas and other environmental factors, in the production of products containing eligible materials; and (B)provide an opportunity for public comment on the review’s findings; and 
(2)may— (A)include recommendations to enhance or harmonize accounting and reporting methods related to international life-cycle assessment standards of products containing eligible materials, including data verification and identification of products’ country of origin for products produced outside of the United States; and 
(B)include recommendations to improve the evaluation of environmental factors, including air, water, and land pollution, and other factors related to raw material extraction, transportation, manufacturing, use, and end of life, associated with products containing eligible materials. 523.Reports to Congress (a)Report on Federal procurementNot later than 1 year after the date of enactment of this subtitle, the Administrator, in consultation with other Federal contracting agencies, shall submit to Congress a report that quantifies and evaluates, by agency, sector of expenditure, and product sector, the volume of eligible materials procured by the Federal Government, and the level of spending on such eligible materials. 
(b)Report on material efficiencyNot later than 2 years after the date of enactment of this subtitle, the Administrator, in consultation with the Department of Energy and other relevant agencies determined by the Administrator, shall submit to Congress and make publicly available a report that includes a review of existing research on, and policy recommendations for, improving material efficiency of eligible materials. 524.Establishing buy clean standards for federally funded infrastructure projects (a)In generalNot later than 1 year after the date of enactment of this subtitle, the Administrator and the Secretary of Energy, in coordination with relevant Federal agencies, shall develop a Federal Buy Clean program to steadily reduce the quantity of embodied emissions of construction materials and products, and promote the use of low-emissions construction materials and products, in projects involving Federal funds. 
(b)Relevant Federal agenciesFor purposes of subsection (a), relevant Federal agencies are— (1)the Department of Commerce; 
(2)the General Services Administration; (3)the Department of Defense, including the U.S. Army Corps of Engineers; 
(4)the Department of Transportation; (5)the Department of Agriculture; 
(6)the Department of Veterans Affairs; and (7)any other Federal agency determined appropriate by the Administrator and the Secretary of Energy. 
(c)ConsiderationsIn developing a Federal Buy Clean program under this section, the Administrator and the Secretary of Energy, in coordination with relevant Federal agencies, shall consider— (1)inclusion of specific materials and product categories under such program; 
(2)the appropriate Federal agencies and project types to be covered by such program; (3)effective methods of developing, setting, and adjusting Buy Clean performance standards, including consideration of— 
(A)differentiation between products, classes, types, sizes, functional uses, and other factors that may warrant distinction between product categories; (B)which stages of production and use of materials and products should be covered by performance standards; 
(C)whether performance standards should be applied on a facility-specific basis, and for which product categories; (D)appropriate and effective safeguards to ensure such performance standards do not reduce the international competitiveness of domestic manufacturers; 
(E)issuance of waivers from performance standards, including factors for consideration to warrant a waiver; and (F)additional factors involving materials and products covered by such performance standards, including durability, safety, other performance characteristics, domestic content requirements, and cost; 
(4)methods to cover projects and contracts issued by State and local governments that involve Federal funding; (5)effective enforcement of Buy Clean performance standards, including verification and enforcement of standards for imported products, and appropriate penalties for noncompliance; 
(6)timing and other factors to promote ease of implementation of such program; (7)the technical and financial assistance to manufacturers and State and local governments needed to support implementation of such program and to meet Buy Clean performance standards; 
(8)promotion of novel technologies with the potential to reduce embodied emissions of materials and products covered by such program; (9)the data collection and reporting requirements needed to implement and enforce such program; and 
(10)harmonization with the program established under section 522 and the program established under section 324C of the Energy Policy and Conservation Act (as added by this Act). (d)Stakeholder outreachIn carrying out subsection (a), the Administrator and the Secretary of Energy shall solicit input from relevant stakeholders and organizations, including— 
(1)manufacturers of relevant construction materials and products; (2)labor organizations; 
(3)experts in greenhouse gas emissions lifecycle assessments; (4)experts in procurement; 
(5)experts in international trade; (6)State and local governments; and 
(7)developers of relevant codes and standards. 525.Climate Star program (a)In generalThe Energy Policy and Conservation Act is amended by inserting after section 324B (42 U.S.C. 6294b) the following: 
 
324C.Climate Star program 
(a)In generalThere is established within the Environmental Protection Agency and the Department of Energy a voluntary program to identify and promote certain products produced with significantly lower embodied emissions than comparable products, while meeting strict performance criteria, in order to reduce greenhouse gas emissions and encourage use of products with lower embodied emissions, through voluntary labeling of, or other forms of communication about, products that meet strict performance criteria. (b)Division of responsibilitiesResponsibilities under the program shall be divided between the Environmental Protection Agency and the Department of Energy in accordance with the terms of applicable agreements between those agencies. 
(c)InclusionsCategories of products that may be included under the program shall include products which typically have high embodied emissions, as determined by the Administrator of the Environmental Protection Agency and the Secretary of Energy, and may include categories of products composed primarily of eligible materials. (d)DutiesThe Administrator and the Secretary shall— 
(1)establish— (A)a Climate Star label to be used for products meeting the certification criteria established pursuant to this section; and 
(B)the procedure, including the methods and means, and criteria by which products may be certified to display the Climate Star label; (2)enhance public awareness regarding the Climate Star label through outreach and public education; 
(3)preserve the integrity of the Climate Star label by— (A)establishing and maintaining performance criteria so that products certified to display the Climate Star label are produced with significantly lower embodied emissions than comparable products; 
(B)overseeing Climate Star certifications made by third parties, which shall be independent third-party product certification bodies accredited by an accreditation entity domiciled in the United States; and (C)auditing the use of the Climate Star label in the marketplace and preventing cases of misuse; 
(4)not more frequently than every 6 years after adoption or major revision of any Climate Star performance criteria, review and, if appropriate, revise the performance criteria to achieve an additional reduction in embodied emissions compared to the existing Climate Star performance criteria; (5)regularly consider the inclusion of additional categories of products to achieve a significant reduction in the embodied emissions of such products; and 
(6)in revising any Climate Star performance criteria or inclusion of an additional category of products— (A)provide reasonable notice to interested parties and the public of any changes, including effective dates, and an explanation of the changes; 
(B)solicit comments from interested parties and the public prior to any changes; (C)as appropriate, respond to comments submitted by interested parties and the public; and 
(D)provide an appropriate transition time prior to the applicable effective date of any changes, taking into account the timing necessary for the manufacture, marketing, training, and distribution of the specific product being addressed. (e)Distinction of authoritiesIn setting or maintaining specifications and criteria for Energy Star pursuant to section 324A, WaterSense pursuant to section 324B, and Climate Star under this section, the Administrator and the Secretary shall coordinate to prevent duplicative or conflicting requirements among the respective programs. 
(f)No warrantyA Climate Star label shall not create any express or implied warranty. (g)Methods for establishing performance criteriaIn establishing performance criteria for products pursuant to this section, the Administrator and the Secretary shall use technical specifications established in product category rules designated under section 522 of the CLEAN Future Act for specific products, as appropriate. 
(h)DefinitionsIn this section, the terms eligible material and embodied emissions have the meanings given those terms in section 522 of the CLEAN Future Act.. (b)RequirementsPart 3 of title V of the National Energy Conservation Policy Act (42 U.S.C. 8251 et seq.) is amended by adding at the end the following: 
 
554.Federal procurement of Climate Star products 
(a)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given that term in section 7902(a) of title 5, United States Code. 
(2)Climate star productThe term Climate Star product means a product that is rated for greenhouse gas emissions intensity under the Carbon Star program. (3)Climate star programThe term Climate Star program means the program established by section 324C of the Energy Policy and Conservation Act. 
(4)ProductThe term product does not include any product or system designed or procured for combat or combat-related missions. (b)Procurement of climate star products (1)RequirementNot later than January 1, 2025, to meet the requirements of an agency for a product for which Climate Star program criteria exists, the head of the agency shall, except as provided in paragraph (2), procure a Climate Star product. 
(2)ExceptionsThe head of an agency is not required to procure a Climate Star product under paragraph (1) if the head of the agency finds in writing that no Climate Star product is reasonably available that meets the functional requirements of the agency. (3)Procurement planningThe head of an agency shall incorporate into the specifications for all procurements involving products for which Climate Star program criteria exist, including guide specifications, project specifications, and construction, renovation, and services contracts that include provision of products for which Climate Star program criteria exist, and into the factors for the evaluation of offers received for the procurement, criteria for greenhouse gas emissions that are consistent with the criteria used for rating Climate Star products. 
(c)Listing of climate star products in Federal catalogsClimate Star products shall be clearly identified and prominently displayed in any inventory or listing of products by the General Services Administration or the Defense Logistics Agency. The General Services Administration or the Defense Logistics Agency shall supply only Climate Star products for all categories of products covered by the Climate Star program, except in cases where the agency ordering a product specifies in writing that no Climate Star product is available to meet the buyer’s functional requirements. (d)RegulationsNot later than 180 days after the date of the enactment of this section, the Secretary shall issue guidelines to carry out this section.. 
(c)Conforming amendmentThe table of contents of the National Energy Conservation Policy Act is amended by inserting after the item relating to section 553 the following new item:   Sec. 554. Federal procurement of Carbon Star products.. DIndustrial efficiency incentives 531.PurposesThe purposes of this subtitle are the following: 
(1)Reduce greenhouse gas emissions from the industrial sector. (2)Maximize the energy efficiency and water use efficiency of United States industrial plants. 
(3)Make industrial facilities more financially viable through energy efficiency improvements that lower energy costs. (4)Create opportunities for energy efficiency manufacturing and installation jobs across the country. 
(5)Make the United States industrial sector the cleanest in the world. 532.Sustainable industry rebate program (a)In generalThe Secretary of Energy shall establish the Sustainable Industry Rebate Program with the purpose of— 
(1)maximizing the energy efficiency of industrial processes and cross-cutting systems; (2)reducing greenhouse gas emissions from industrial processes; 
(3)improving efficient use of water in manufacturing processes; and (4)preventing pollution and minimizing waste. 
(b)Process 
(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary of Energy, in consultation with the Secretary of the Treasury, shall— (A)develop and make available rebate forms required to receive a rebate under this section; and 
(B)establish a Federal Rebate Processing System which shall serve as a database and information technology system that will allow qualified entities to submit required rebate forms for reimbursement. (2)RequirementsTo be eligible to receive a rebate under this section, a qualified entity shall submit to the Secretary of Energy the required rebate forms, at such time, and containing such information as the Secretary of Energy may require, and include demonstrated evidence— 
(A)that the entity purchased the qualified technology; (B)that the qualified technology is eligible for the rebate program; 
(C)that the qualified technology is eligible for any of the additional rebates laid out in paragraph (4); (D)of the energy efficiency gains or water use efficiency gains to be achieved by implementation of the technology; 
(E)the greenhouse gas emissions reductions resulting from replacing an existing technology with the qualified technology; and (F)that the technology replaced by the qualified technology has been permanently decommissioned. 
(c)Sustainable industry database 
(1)EstablishmentNot later than 90 days after the date of enactment of this section, the Secretary of Energy shall maintain, on the website of the Department of Energy, a national database to provide information on the Sustainable Industry Rebate Program. (2)InclusionsThe Sustainable Industry Database shall include— 
(A)a list of the qualified technologies; (B)a list of the qualified technologies that are eligible for the Made in America additional rebate established in paragraph (4)(B)(i); 
(C)instructions for how to participate in the Sustainable Industry Rebate Program; (D)instructions for how to petition the Industrial Efficiency Working group, established in section 3, regarding additions to the list of qualified technologies; and 
(E)any additional information determined by the Secretary of Energy to be appropriate. (d)Authorized amount of rebate (1)In generalThe base amount of rebate provided under this section shall be— 
(A)25 percent of the overall cost of the qualified technology for companies with over 500 employees; and (B)40 percent of the overall cost of the qualified technology for companies under 500 employees. 
(2)Additional rebates 
(A)15 percent of the overall cost of the qualified technology if the majority of components of the purchased qualified technology were manufactured in the United States. (B)10 percent of the overall cost of the qualified technology if the qualified technology facilitates a switch from fossil fuel-fired energy source to a low- or zero-carbon fuel source, including electrification. 
(C)10 percent of the overall cost of the qualified technology if the qualified entity produces Climate Star Products certified pursuant to section 324C of the Energy Policy and Conservation Act (as added by this Act). (3)InclusionFor purposes of this section, the overall cost of a qualified technology shall include all costs associated with the purchase and installation of the qualified technology, and replacement and removal costs of the existing technology. 
(4)LimitationThe amount of a rebate provided under this section shall not exceed 50 percent of the overall cost of a qualified technology for companies with over 500 employees, or 65 percent of the overall cost of a qualified technology for companies with under 500 employees. (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2031, to remain available until expended. 
(f)DefinitionsIn this section: (1)Qualified entityThe term qualified entity means the owner or operator of a nonpower industrial or manufacturing facility. 
(2)Qualified technologyThe term qualified technology means— (A)any technology listed in the Sustainable Industry Database that can be demonstrated to result in energy efficiency improvements of at least 20 percent over the facility’s existing technology; 
(B)any technology listed in the Sustainable Industry Database that can be demonstrated to result in water use reductions, water intensity reductions, or energy reductions from water management of at least 20 percent over a facility’s existing technology; or (C)any technology listed in the Sustainable Industry Database and used in an industrial application that replaces a facility’s fossil fuel-fired technology. 
533.Industrial efficiency working group 
(a)EstablishmentNot later than 30 days after the date of enactment of this section, the Secretary of Energy shall establish the Industrial Efficiency Working Group or Working Group for purposes of this section, and appoint members pursuant to subsection (b). (b)Membership (1)ChairThe Secretary of Energy shall designate a member of the Working Group to serve as Chair. 
(2)AppointmentThe Working Group shall be comprised of members who shall be appointed by the Secretary of Energy, in coordination with directors of the Advanced Manufacturing Office, the Office of Energy Efficiency and Renewable Energy, and the Building Technology Office. (3)RepresentationMembers of the Working Group shall include— 
(A)representatives of each relevant Federal agency as determined by the Secretary of Energy; (B)representatives of each relevant Department of Energy office; 
(C)representatives of labor groups; (D)representatives of the research community, which shall include academia and national laboratories; 
(E)representatives of nongovernmental organizations; (F)representatives of energy efficiency program administrators; 
(G)representatives of industry and trade associations, the collective expertise of which shall cover every focus area; and (H)any other individual whom the Secretary of Energy determines to be necessary to ensure that the Working Group is comprised of a diverse group of representatives of industry, academia, independent researchers, and public and private entities. 
(c)DutiesThe Working Group shall— (1)develop a list of qualified technologies to be eligible for the Sustainable Industry Rebate Program established under section 532; 
(2)develop a list of the qualified technologies that meet the Made in America requirements for the additional rebate established under section 2(d)(2)(A); (3)determine if technologies petitioned to be added to the list are eligible; 
(4)determine if any technologies on the list need to be removed from the list; and (5)identify technology gaps in industrial efficiency, and make recommendations to address those gaps. 
(d)Meetings 
(1)FrequencyThe Working Group shall meet not less frequently than 2 times per year, at the call of the Chair. (2)Initial meetingNot later than 60 days after the date on which the members are appointed under subsection (b), the Working Group shall hold its first meeting. 
(e)Report 
(1)In generalNot later than 180 days after the date of enactment of this section, and not less frequently than once every year thereafter, the Working Group shall submit to the Secretary of Energy a report that includes— (A)a list of qualified technologies eligible for the Sustainable Industry Rebate Program; 
(B)a list of qualified technologies eligible for the Made in America additional rebate established under section 2(d)(2)(A); and (C)a list of technologies that should be added or removed from the database. 
(f)CoordinationIn carrying out this section, the Secretary of Energy shall— (1)coordinate and seek to avoid duplication with other programs of the Department of Energy; 
(2)coordinate and collaborate with the Industrial Technology Innovation Advisory Committee; and (3)to the maximum extent practicable, leverage existing resources and programs of the Department of Energy. 
VIEnvironmental Justice 
AEmpowering Community Voices 
601.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Climate justiceThe term climate justice means the fair treatment and meaningful involvement of all individuals, regardless of race, color, culture, national origin, educational level, or income, with respect to the development, implementation, and enforcement of policies and projects that address climate change, a recognition of the historical responsibilities for climate change, and a commitment that the people and communities least responsible for climate change, and most vulnerable to the impacts of climate change, do not suffer disproportionately as a result of historical injustice and disinvestment. (3)Community of colorThe term community of color means any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located. 
(4)Community-based scienceThe term community-based science means voluntary public participation in the scientific process and the incorporation of data and information generated outside of traditional institutional boundaries to address real-world problems in ways that may include formulating research questions, conducting scientific experiments, collecting and analyzing data, interpreting results, making new discoveries, developing technologies and applications, and solving complex problems, with an emphasis on the democratization of science and the engagement of diverse people and communities. (5)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all individuals, regardless of race, color, national origin, educational level, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies to ensure that— 
(A)populations of color, communities of color, indigenous communities, and low-income communities have access to public information and opportunities for meaningful public participation relating to human health and environmental planning, regulations, and enforcement; (B)no population of color or community of color, indigenous community, or low-income community shall be exposed to a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards; and 
(C)the 17 Principles of Environmental Justice written and adopted at the First National People of Color Environmental Leadership Summit held on October 24 through 27, 1991, in Washington, DC, are upheld. (6)Environmental justice communityThe term environmental justice community means any population of color, community of color, indigenous community, or low-income community that experiences a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards. 
(7)Federal agencyThe term Federal agency means— (A)each Federal agency represented on the Working Group; and 
(B)any other Federal agency that carries out a Federal program or activity that substantially affects human health or the environment, as determined by the President. (8)Indigenous communityThe term indigenous community means— 
(A)a federally recognized Indian Tribe; (B)a State-recognized Indian Tribe; 
(C)an Alaska Native or Native Hawaiian community or organization; and (D)any other community of indigenous people, including communities in other countries. 
(9)InfrastructureThe term infrastructure means any system for safe drinking water, sewer collection, solid waste disposal, electricity generation, communication, or transportation access (including highways, airports, marine terminals, rail systems, and residential roads) that is used to effectively and safely support— (A)housing; 
(B)an educational facility; (C)a medical provider; 
(D)a park or recreational facility; or (E)a local business. 
(10)Low incomeThe term low income means an annual household income equal to, or less than, the greater of— (A)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and 
(B)200 percent of the Federal poverty line. (11)Low-income communityThe term low-income community means any census block group in which 30 percent or more of the population are individuals with low income. 
(12)MeaningfulThe term meaningful, with respect to involvement by the public in a determination by a Federal agency, means that— (A)potentially affected residents of a community have an appropriate opportunity to participate in decisions regarding a proposed activity that will affect the environment or public health of the community; 
(B)the public contribution can influence the determination by the Federal agency; (C)the concerns of all participants involved are taken into consideration in the decision-making process; and 
(D)the Federal agency— (i)provides to potentially affected members of the public accurate information; and 
(ii)facilitates the involvement of potentially affected members of the public. (13)Population of colorThe term population of color means a population of individuals who identify as— 
(A)Black; (B)African American; 
(C)Asian; (D)Pacific Islander; 
(E)another non-White race; (F)Hispanic; 
(G)Latino; or (H)linguistically isolated. 
(14)PublishThe term publish means to make publicly available in a form that is— (A)generally accessible, including on the internet and in public libraries; and 
(B)accessible for— (i)individuals who are limited in English proficiency, in accordance with Executive Order 13166 (65 Fed. Reg. 50121 (August 16, 2000)); and 
(ii)individuals with disabilities. (15)Working GroupThe term Working Group means the interagency Federal Working Group on Environmental Justice convened under section 1–102 of Executive Order 12898 (42 U.S.C. 4321 note), as amended by Executive Order 12948 (60 Fed. Reg. 6381 (January 30, 1995)) and modified by this subtitle. 
602.Environmental justice community technical assistance grantsTitle III of the Clean Air Act (42 U.S.C. 7601 et seq.) is amended by adding at the end the following new section:  330.Environmental justice community technical assistance grants (a)In generalThe Administrator may award grants to eligible entities to enable such entities to participate in decisions impacting the health and safety of their communities in connection with an actual or potential release of a covered hazardous air pollutant. 
(b)Timing 
(1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the process for eligible entities to apply for a grant under this section, including the required content and form of applications, the manner in which applications must be submitted, and any applicable deadlines. (2)First grantNot later than 180 days after the issuance of guidance under paragraph (1), the Administrator shall award the first grant under this section. 
(c)Eligible entityTo be eligible for a grant under this section, an applicant shall be a group of individuals who reside in a community that— (1)is a population of color, a community of color, an indigenous community, or a low-income community; and 
(2)is in close proximity to the site of an actual or potential release of a covered hazardous air pollutant. (d)Use of fundsAn eligible entity receiving a grant under this section shall use the grant to participate in decisions impacting the health and safety of the community involved in connection with an actual or potential release of a covered hazardous air pollutant, including— 
(1)interpreting information with regard to the nature of the hazard, cumulative impacts studies, health impacts studies, remedial investigation and feasibility studies, agency decisions, remedial design, and operation and maintenance of necessary monitors; and (2)performing additional air pollution monitoring.  
(e)Limitations on amount; renewal 
(1)Amount 
(A)In generalThe amount of a grant under this section (excluding any renewals of the grant) may not exceed $50,000 for any grant recipient. (B)ExceptionThe Administrator may waive the limitation in subparagraph (A) with respect to an applicant in any case where the Administrator determines that such waiver is necessary for the community involved to obtain the necessary technical assistance. 
(2)RenewalGrants may be renewed for each step in the regulatory, removal, or remediation process in connection with a facility with the potential to release a covered hazardous air pollutant. (f)DefinitionsIn this section: 
(1)The term community of color has the meaning given that term in section 601 of the CLEAN Future Act. (2)The term covered hazardous air pollutant means a hazardous air pollutant (as defined in section 112 of the Clean Air Act) that— 
(A)is listed on the toxics release inventory under section 313(c) of the Emergency Planning and Community Right-To-Know Act of 1986; or (B)is identified as carcinogenic by an assessment under the Integrated Risk Information System (IRIS) of the Environmental Protection Agency. 
(3)The term indigenous community has the meaning given that term in section 601 of the CLEAN Future Act. (4)The term low income has the meaning given that term in section 601 of the CLEAN Future Act. 
(5)The term population of color has the meaning given that term in section 601 of the CLEAN Future Act.. 603.Interagency Federal Working Group on Environmental Justice (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall convene, as appropriate to carry out this section, the Working Group. 
(b)Requirements 
(1)CompositionThe Working Group shall be comprised of the following (or a designee): (A)The Secretary of Agriculture. 
(B)The Secretary of Commerce. (C)The Secretary of Defense. 
(D)The Secretary of Energy. (E)The Secretary of Health and Human Services. 
(F)The Secretary of Homeland Security. (G)The Secretary of Housing and Urban Development. 
(H)The Secretary of the Interior. (I)The Secretary of Labor. 
(J)The Secretary of Transportation. (K)The Attorney General. 
(L)The Administrator. (M)The Director of the Office of Environmental Justice. 
(N)The Chairman of the Consumer Product Safety Commission. (O)The Chairperson of the Chemical Safety Board. 
(P)The Director of the Office of Management and Budget. (Q)The Director of the Office of Science and Technology Policy. 
(R)The Chair of the Council on Environmental Quality. (S)The Assistant to the President for Domestic Policy. 
(T)The Director of the National Economic Council. (U)The Chairman of the Council of Economic Advisers. 
(V)Such other Federal officials as the President may designate. (2)FunctionsThe Working Group shall— 
(A)report to the President through the Chair of the Council on Environmental Quality and the Assistant to the President for Domestic Policy; (B)provide guidance to Federal agencies regarding criteria for identifying disproportionately high and adverse human health or environmental effects— 
(i)on populations of color, communities of color, indigenous communities, and low-income communities; and (ii)on the basis of race, color, national origin, or income; 
(C)coordinate with, provide guidance to, and serve as a clearinghouse for, each Federal agency with respect to the implementation and updating of an environmental justice strategy required under this Act, in order to ensure that the administration, interpretation, and enforcement of programs, activities, and policies are carried out in a consistent manner; (D)assist in coordinating research by, and stimulating cooperation among, the Environmental Protection Agency, the Department of Health and Human Services, the Department of Housing and Urban Development, and other Federal agencies conducting research or other activities in accordance with this Act; 
(E)identify, based in part on public recommendations contained in Federal agency progress reports, important areas for Federal agencies to take into consideration and address, as appropriate, in environmental justice strategies and other efforts; (F)assist in coordinating data collection and maintaining and updating appropriate databases, as required by this Act; 
(G)examine existing data and studies relating to environmental justice; (H)hold public meetings and otherwise solicit public participation under paragraph (3); and 
(I)develop interagency model projects relating to environmental justice that demonstrate cooperation among Federal agencies. (3)Public participationThe Working Group shall— 
(A)hold public meetings or otherwise solicit public participation and community-based science for the purpose of fact-finding with respect to the implementation of this Act; and (B)prepare for public review and publish a summary of any comments and recommendations provided. 
(c)Judicial review and rights of actionAny person may commence a civil action— (1)to seek relief from, or to compel, an agency action under this section (including regulations promulgated pursuant to this section); or 
(2)otherwise to ensure compliance with this section (including regulations promulgated pursuant to this section). 604.Federal agency actions to address environmental justice (a)Federal agency responsibilities (1)Environmental justice missionTo the maximum extent practicable and permitted by applicable law, each Federal agency shall make achieving environmental justice part of the mission of the Federal agency by identifying, addressing, and mitigating disproportionately high and adverse human health or environmental effects of the programs, policies, and activities of the Federal agency on populations of color, communities of color, indigenous communities, and low-income communities in the United States (including the territories and possessions of the United States and the District of Columbia). 
(2)NondiscriminationEach Federal agency shall conduct any program, policy, or activity that substantially affects human health or the environment in a manner that ensures that the program, policy, or activity does not have the effect of excluding any individual or group from participation in, denying any individual or group the benefits of, or subjecting any individual or group to discrimination under, the program, policy, or activity because of race, color, or national origin. (3)Strategies (A)Agencywide strategiesEach Federal agency shall implement and update, not less frequently than annually, an agencywide environmental justice strategy that identifies disproportionally high and adverse human health or environmental effects of the programs, policies, spending, and other activities of the Federal agency with respect to populations of color, communities of color, indigenous communities, and low-income communities, including, as appropriate for the mission of the Federal agency, with respect to the following areas: 
(i)Implementation of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (ii)Implementation of title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.) (including regulations promulgated pursuant to that title). 
(iii)Implementation of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). (iv)Impacts from the lack of infrastructure, or from deteriorated infrastructure. 
(v)Impacts from land use. (vi)Impacts from climate change. 
(vii)Impacts from commercial transportation. (B)Revisions (i)In generalEach strategy developed and updated pursuant to subparagraph (A) shall identify programs, policies, planning and public participation processes, rulemaking, agency spending, and enforcement activities relating to human health or the environment that may be revised, at a minimum— 
(I)to promote enforcement of all health, environmental, and civil rights laws and regulations in areas containing populations of color, communities of color, indigenous communities, and low-income communities; (II)to ensure greater public participation; 
(III)to provide increased access to infrastructure; (IV)to improve research and data collection relating to the health and environment of populations of color, communities of color, indigenous communities, and low-income communities, including through the increased use of community-based science; and 
(V)to identify differential patterns of use of natural resources among populations of color, communities of color, indigenous communities, and low-income communities. (ii)TimetablesEach strategy implemented and updated pursuant to subparagraph (A) shall include a timetable for undertaking revisions identified pursuant to clause (i). 
(C)Progress reportsNot later than 1 year after the date of enactment of this Act, and not less frequently than once every 5 years thereafter, each Federal agency shall submit to Congress and the Working Group, and shall publish, a progress report that includes, with respect to the period covered by the report— (i)a description of the current environmental justice strategy of the Federal agency; 
(ii)an evaluation of the progress made by the Federal agency at national and regional levels regarding implementation of the environmental justice strategy, including— (I)metrics used by the Federal agency to measure performance; and 
(II)the progress made by the Federal agency toward— (aa)the achievement of the metrics described in subclause (I); and 
(bb)mitigating identified instances of environmental injustice; (iii)a description of the participation by the Federal agency in interagency collaboration; 
(iv)responses to recommendations submitted by members of the public to the Federal agency relating to the environmental justice strategy of the Federal agency and the implementation by the Federal agency of this Act; and (v)any updates or revisions to the environmental justice strategy of the Federal agency, including those resulting from public comments. 
(4)Public participationEach Federal agency shall— (A)ensure that meaningful opportunities exist for the public to submit comments and recommendations relating to the environmental justice strategy, progress reports, and ongoing efforts of the Federal agency to incorporate environmental justice principles into the programs, policies, and activities of the Federal agency; 
(B)hold public meetings or otherwise solicit public participation and community-based science from populations of color, communities of color, indigenous communities, and low-income communities for fact-finding, receiving public comments, and conducting inquiries concerning environmental justice; and (C)prepare for public review and publish a summary of the comments and recommendations provided. 
(5)Access to informationEach Federal agency shall— (A)publish public documents, notices, and hearings relating to the programs, policies, and activities of the Federal agency that affect human health or the environment; and 
(B)translate and publish any public documents, notices, and hearings relating to an action of the Federal agency as appropriate for the affected population, specifically in any case in which a limited English-speaking population may be disproportionately affected by that action. (6)Codification of guidance (A)Council on Environmental QualityNotwithstanding any other provision of law, sections II and III of the guidance issued by the Council on Environmental Quality entitled Environmental Justice Guidance Under the National Environmental Policy Act and dated December 10, 1997, are enacted into law. 
(B)Environmental Protection AgencyNotwithstanding any other provision of law, the guidance issued by the Environmental Protection Agency entitled EPA Policy on Consultation and Coordination with Indian Tribes: Guidance for Discussing Tribal Treaty Rights and dated February 2016 is enacted into law. (b)Human health and environmental research, data collection, and analysis (1)ResearchEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall— 
(A)in conducting environmental or human health research, include diverse segments of the population in epidemiological and clinical studies, including segments at high risk from environmental hazards, such as— (i)populations of color, communities of color, indigenous communities, populations with low income, and low-income communities; 
(ii)fenceline communities; and (iii)workers who may be exposed to substantial environmental hazards; 
(B)in conducting environmental or human health analyses, identify multiple and cumulative exposures; and (C)actively encourage and solicit community-based science, and provide to populations of color, communities of color, indigenous communities, populations with low income, and low-income communities the opportunity to comment regarding the development and design of research strategies carried out pursuant to this Act. 
(2)Disproportionate impactTo the maximum extent practicable and permitted by applicable law (including section 552a of title 5, United States Code (commonly known as the Privacy Act)), each Federal agency shall— (A)collect, maintain, and analyze information assessing and comparing environmental and human health risks borne by populations identified by race, national origin, or income; and 
(B)use that information to determine whether the programs, policies, and activities of the Federal agency have disproportionally high and adverse human health or environmental effects on populations of color, communities of color, indigenous communities, and low-income communities. (3)Information relating to non-Federal facilitiesIn connection with the implementation of Federal agency strategies under subsection (a)(3), each Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for fenceline communities in proximity to any facility or site expected to have a substantial environmental, human health, or economic effect on the surrounding populations, if the facility or site becomes the subject of a substantial Federal environmental administrative or judicial action. 
(4)Impact from Federal facilitiesEach Federal agency, to the maximum extent practicable and permitted by applicable law, shall collect, maintain, and analyze information relating to the race, national origin, and income level, and other readily accessible and appropriate information, for fenceline communities in proximity to any facility of the Federal agency that is— (A)subject to the reporting requirements under the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.), as required by Executive Order 12898 (42 U.S.C. 4321 note); and 
(B)expected to have a substantial environmental, human health, or economic effect on surrounding populations. (c)Consumption of fish and wildlife (1)In generalEach Federal agency shall develop, publish (unless prohibited by law), and revise, as practicable and appropriate, guidance on actions of the Federal agency that will impact fish and wildlife consumed by populations that principally rely on fish or wildlife for subsistence. 
(2)RequirementThe guidance described in paragraph (1) shall— (A)reflect the latest scientific information available concerning methods for evaluating the human health risks associated with the consumption of pollutant-bearing fish or wildlife; and 
(B)publish the risks of such consumption patterns. (d)Mapping and screening toolThe Administrator shall continue to make available to the public an environmental justice mapping and screening tool (such as EJScreen or an equivalent tool) that includes, at a minimum, the following features: 
(1)Nationally consistent data. (2)Environmental data. 
(3)Demographic data, including data relating to race, ethnicity, and income. (4)Capacity to produce maps and reports by geographical area. 
(e)Judicial review and rights of actionAny person may commence a civil action— (1)to seek relief from, or to compel, an agency action under this section (including regulations promulgated pursuant to this section); or 
(2)otherwise to ensure compliance with this section (including regulations promulgated pursuant to this section). (f)Information sharingIn carrying out this section, each Federal agency, to the maximum extent practicable and permitted by applicable law, shall share information and eliminate unnecessary duplication of efforts through the use of existing data systems and cooperative agreements among Federal agencies and with State, local, and Tribal governments. 
605.National Environmental Justice Advisory Council 
(a)EstablishmentThe establishment by the Administrator on September 30, 1993, by charter pursuant to the Federal Advisory Committee Act (5 U.S.C. App.) of the National Environmental Justice Advisory Council (referred to in this section as the Advisory Council) is enacted into law. (b)DutiesThe Advisory Council may carry out such duties as were carried out by the Advisory Council on the day before the date of enactment of this Act, subject to modification by the Administrator, by regulation.  
(c)Membership; subcommittees; workgroups; duties 
(1)MembershipThe Advisory Council shall be comprised of 26 members who have knowledge of, or experience relating to, the effect of environmental conditions on communities of color, low-income communities, and Tribal and indigenous communities, including— (A)representatives of— 
(i)community-based organizations that carry out initiatives relating to environmental justice, including grassroots organizations led by people of color; (ii)State governments, Tribal Governments, and local governments; 
(iii)Indian Tribes and other indigenous groups; (iv)nongovernmental and environmental organizations; and 
(v)private sector organizations (including representatives of industries and businesses); and (B)experts in the fields of— 
(i)socioeconomic analysis; (ii)health and environmental effects; 
(iii)exposure evaluation; (iv)environmental law and civil rights law; and 
(v)environmental health science research. (2)Subcommittees; workgroups (A)EstablishmentThe Advisory Council may establish any subcommittee or workgroup to assist the Advisory Council in carrying out any duty of the Advisory Council described in paragraph (3). 
(B)ReportUpon the request of the Advisory Council, each subcommittee or workgroup established by the Advisory Council under subparagraph (A) shall submit to the Advisory Council a report that contains— (i)a description of each recommendation of the subcommittee or workgroup; and 
(ii)any advice requested by the Advisory Council with respect to any duty of the Advisory Council. (3)DutiesThe Advisory Council shall provide independent advice and recommendations to the Environmental Protection Agency with respect to issues relating to environmental justice, including advice— 
(A)to help develop, facilitate, and conduct reviews of the direction, criteria, scope, and adequacy of the scientific research and demonstration projects of the Environmental Protection Agency relating to environmental justice; (B)to improve participation, cooperation, and communication with respect to such issues— 
(i)within the Environmental Protection Agency; and (ii)between, and among, the Environmental Protection Agency and Federal agencies, State and local governments, Indian Tribes, environmental justice leaders, interest groups, and the public; 
(C)requested by the Administrator to help improve the response of the Environmental Protection Agency in securing environmental justice for communities of color, low-income communities, and Tribal and indigenous communities; and (D)on issues relating to— 
(i)the developmental framework of the Environmental Protection Agency with respect to the integration by the Environmental Protection Agency of socioeconomic programs into the strategic planning, annual planning, and management accountability of the Environmental Protection Agency to achieve environmental justice results throughout the Environmental Protection Agency; (ii)the measurement and evaluation of the progress, quality, and adequacy of the Environmental Protection Agency in planning, developing, and implementing environmental justice strategies, project, and programs; 
(iii)any existing and future information management systems, technologies, and data collection activities of the Environmental Protection Agency (including recommendations to conduct analyses that support and strengthen environmental justice programs in administrative and scientific areas); (iv)the administration of grant programs relating to environmental justice assistance; and 
(v)education, training, and other outreach activities conducted by the Environmental Protection Agency relating to environmental justice. (d)Designated Federal officerThe Director of the Office of Environmental Justice of the Environmental Protection Agency is designated as the Federal officer required under section 10(e) of the Federal Advisory Committee Act (5 U.S.C. App.) for the Advisory Council. 
(e)Meetings 
(1)In generalThe Advisory Council shall meet not less frequently than 3 times each calendar year. (2)Open to publicEach meeting of the Advisory Council shall be held open to the public. 
(3)Designated Federal officerThe designated Federal officer described in subsection (d) (or a designee) shall— (A)be present at each meeting of the Advisory Council; 
(B)ensure that each meeting is conducted in accordance with an agenda approved in advance by the designated Federal officer; (C)provide an opportunity for interested persons— 
(i)to file comments before or after each meeting of the Advisory Council; or (ii)to make statements at such a meeting, to the extent that time permits; 
(D)ensure that a representative of the Working Group and a high-level representative from each regional office of the Environmental Protection Agency are invited to, and encouraged to attend, each meeting of the Advisory Council; and (E)provide technical assistance to States seeking to establish State-level environmental justice advisory councils or implement other environmental justice policies or programs. 
(f)Responses from Administrator 
(1)Public comment inquiriesThe Administrator shall provide a written response to each inquiry submitted to the Administrator by a member of the public before or after each meeting of the Advisory Council by not later than 120 days after the date of submission. (2)Recommendations from Advisory CouncilThe Administrator shall provide a written response to each recommendation submitted to the Administrator by the Advisory Council by not later than 120 days after the date of submission. 
(g)Travel expensesA member of the Advisory Council may be allowed travel expenses, including per diem in lieu of subsistence, at such rate as the Administrator determines to be appropriate while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council. (h)DurationThe Advisory Council shall remain in existence unless otherwise provided by law. 
606.Reducing disproportionate impacts of pollution on environmental justice communities 
(a)DefinitionsSection 501 of the Clean Air Act (42 U.S.C. 7661) is amended— (1)in the matter preceding paragraph (1), by striking As used in this title— and inserting In this title:; 
(2)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and (3)by inserting after paragraph (2) the following: 
 
(3)Overburdened census tractThe term overburdened census tract means a census tract that— (A)has been identified within the National Air Toxics Assessment published by the Administrator as having a greater than 100 in 1,000,000 total cancer risk; or 
(B)has been determined to have an annual mean concentration of PM2.5 of greater than 8 micrograms per cubic meter, as determined over the most recent 3-year period for which data are available.. (b)Permit programsSection 502 of the Clean Air Act (42 U.S.C. 7661a) is amended— 
(1)in subsection (a), in the first sentence, by striking parts (C) or (D) and inserting part (C) or (D); and (2)in subsection (b)— 
(A)in the matter preceding paragraph (1)— (i)in the first sentence, by striking The Administrator and inserting Except for the requirements described in paragraphs (11) and (12), the Administrator; and 
(ii)in the second sentence, by striking These and inserting For the requirements described in paragraphs (11) and (12), the Administrator shall promulgate the regulations required by those paragraphs as soon as practicable after the date of enactment of the CLEAN Future Act. Those; (B)in paragraph (3)(B)(i), by striking subparagraphs (ii) through (v) of this subparagraph and inserting clauses (ii) through (v); 
(C)in paragraph (10), in the matter before the proviso, by striking total emissions: and inserting total emissions):; and (D)by adding at the end the following: 
 
(11)After the date of enactment of the CLEAN Future Act, no permit shall be granted by a permitting authority for a proposed major source that would be located in an overburdened census tract. (12)After January 1, 2025, no permit for a major source in an overburdened census tract shall be renewed.. 
(c)List of overburdened census tracts 
(1)In generalTitle V of the Clean Air Act (42 U.S.C. 7661 et seq.) is amended by adding at the end the following:  508.List of overburdened census tracts (a)In generalNot later than 30 days after the date of enactment of this section, the Administrator shall publish in the Federal Register a list of overburdened census tracts. 
(b)UpdateOn an annual basis, the Administrator shall update the list under subsection (a) based on the most recently available modeling and monitoring data.. (2)Clerical amendmentThe table of contents for title V of the Clean Air Act is amended by adding after the item relating to section 507 the following: 
 
 
Sec. 508. List of overburdened census tracts.. 
607.Ensuring environmental justice in the disposal of hazardous wasteSection 3006 of the Solid Waste Disposal Act (42 U.S.C. 6926) is amended by adding at the end the following new subsection:  (i)Environmental justice (1)AuthorizationThe Administrator may not authorize a State to administer and enforce a hazardous waste program under this section unless the Administrator determines that the State hazardous waste program does not create or exacerbate disproportionately high or adverse health or environmental effects on populations of color, communities of color, indigenous communities, or low-income communities. 
(2)Revised guidelinesNot later than 1 year after the date of enactment of this subsection, the Administrator shall revise the guidelines issued pursuant to subsection (a) for purposes of carrying out paragraph (1) of this subsection. (3)Revised State applicationAny State which has, prior to the date of enactment of this subsection, received authorization pursuant to subsection (b) to administer and enforce a hazardous waste program may submit a revised application in accordance with such subsection to demonstrate that the applicable State hazardous waste program does not create or exacerbate disproportionately high or adverse health or environmental effects on populations of color, communities of color, indigenous communities, or low-income communities. 
(4)DefinitionsIn this subsection: (A)The term community of color has the meaning given that term in section 601 of the CLEAN Future Act. 
(B)The term indigenous community has the meaning given that term in section 601 of the CLEAN Future Act. (C)The term low income has the meaning given that term in section 601 of the CLEAN Future Act. 
(D)The term low-income community has the meaning given that term in section 601 of the CLEAN Future Act. (E)The term population of color has the meaning given that term in section 601 of the CLEAN Future Act.. 
608.Hazardous release community notification 
(a)Emergency notification meetingSection 304(b) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11004(b)) is amended by adding at the end the following new paragraph:   (3)Public meetingNot later than 72 hours after a release which requires notice under subsection (a), the owner or operator of the applicable facility shall— 
(A)publish a notice in a local newspaper, with at least 24 hours notice, of a public meeting, including— (i)the date of such meeting; 
(ii)the time of such meeting; and (iii)the location of such meeting; and 
(B)hold such meeting, providing, consistent with section 322, the information required under paragraph (2), to the extent such information is known at the time of the meeting and so long as no delay in responding to the emergency results.. (b)Annual public meetingSubtitle A of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.) is amended by adding at the end the following new section:  
 
306.Annual Public MeetingNot later than 1 year after the date of enactment of this section, and annually thereafter, the owner or operator of a facility subject to the requirements of this subtitle shall— (1)publish a notice in a local newspaper, at least 7 days in advance, of a public meeting, including— 
(A)the date of such meeting; (B)the time of such meeting; and 
(C)the location of such meeting; and  (2)hold such meeting, providing, consistent with section 322— 
(A)the chemical name of each substance on the list published under section 302(a) that was present at such facility, in an amount in excess of the threshold planning quantity established for such substance under such section, at any time in the preceding calendar year; (B)an estimate of the maximum amount of each such substance present at such facility during the preceding calendar year; and  
(C)the details of the methods and procedures to be followed to respond to a release of such a substance pursuant to the applicable emergency plan prepared under section 303(c).. (c)EnforcementSection 325(c)(1) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11045(c)(1)) is amended by striking section 312 and inserting section 306, 312,. 
(d)Clerical amendmentThe table of contents in section 300(b) of the Emergency Planning and Community Right-To-Know Act of 1986 is amended by adding after the item relating to section 305 the following:    Sec. 306. Annual public meeting.. 609.Environmental justice grant programs (a)In generalThe Administrator shall continue to carry out the Environmental Justice Small Grants Program and the Environmental Justice Collaborative Problem-Solving Cooperative Agreement Program, as those programs are in existence on the date of enactment of this Act. 
(b)Care grantsThe Administrator shall continue to carry out the Community Action for a Renewed Environment grant programs I and II, as in existence on January 1, 2012. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out the programs described in subsections (a) and (b) $50,000,000 for each of fiscal years 2022 through 2031. 
610.Environmental justice community solid waste disposal technical assistance grants 
(a)GrantsSubtitle D of the Solid Waste Disposal Act (42 U.S.C. 6941 et seq.) is amended by adding at the end the following new section:  4011.Environmental justice community technical assistance grants (a)In generalThe Administrator may award grants to eligible entities to enable such entities to participate in decisions impacting the health and safety of their communities relating to the permitting or permit renewal of a solid waste disposal facility or hazardous waste facility.  
(b)Timing 
(1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the process for eligible entities to apply for a grant under this section, including the required content and form of applications, the manner in which applications must be submitted, and any applicable deadlines. (2)First grantNot later than 180 days after the issuance of guidance under paragraph (1), the Administrator shall award the first grant under this section. 
(c)Eligible entityTo be eligible for a grant under this section, an applicant shall be a group of individuals who reside in a community that— (1)is a population of color, a community of color, an indigenous community, or a low-income community; and 
(2)is in close proximity to a facility described in subsection (a) for which a decision relating to a permit or permit renewal for such facility is required. (d)Use of fundsAn eligible entity receiving a grant under this section shall use the grant to participate in decisions impacting the health and safety of the community involved that are related to the permitting or permit renewal of a solid waste disposal facility or hazardous waste facility, including— 
(1)interpreting information with regard to— (A)cumulative impacts studies; 
(B)health impacts studies; (C)relevant agency decisions; and 
(D)operation and maintenance of necessary monitors; and (2)performing environmental monitoring. 
(e)Limitations on amount; renewal 
(1)Amount 
(A)In generalThe amount of a grant under this section (excluding any renewals of the grant) may not exceed $50,000 for any grant recipient. (B)ExceptionThe Administrator may waive the limitation in subparagraph (A) with respect to an applicant in any case where the Administrator determines that such waiver is necessary for the community involved to obtain the necessary technical assistance. 
(2)RenewalGrants may be renewed for each step in the process for the permitting or permit renewal of a solid waste disposal facility or hazardous waste facility. (f)DefinitionsIn this section: 
(1)The term community of color has the meaning given that term in section 601 of the CLEAN Future Act. (2)The term indigenous community has the meaning given that term in section 601 of the CLEAN Future Act. 
(3)The term low income has the meaning given that term in section 601 of the CLEAN Future Act. (4)The term population of color has the meaning given that term in section 601 of the CLEAN Future Act.. 
(b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act is amended by adding after the item relating to section 4010 the following:    Sec. 4011. Environmental justice community technical assistance grants.. 611.Training of employees of Federal agencies (a)Initial trainingNot later than 1 year after the date of enactment of this Act, each employee of the Department of Energy, the Environmental Protection Agency, the Department of the Interior, and the National Oceanic and Atmospheric Administration shall complete an environmental justice training program to ensure that each such employee— 
(1)has received training in environmental justice; and (2)is capable of— 
(A)appropriately incorporating environmental justice concepts into the daily activities of the employee; and (B)increasing the meaningful participation of individuals from environmental justice communities in the activities of the applicable agency. 
(b)Mandatory participationEffective on the date that is 1 year after the date of enactment of this Act, each individual hired by the Department of Energy, the Environmental Protection Agency, the Department of the Interior, and the National Oceanic and Atmospheric Administration after that date shall be required to participate in environmental justice training. (c)Requirement relating to certain employees (1)In generalWith respect to each Federal agency that participates in the Working Group, not later than 30 days after the date on which an individual is appointed to the position of environmental justice coordinator, or any other position the responsibility of which involves the conduct of environmental justice activities, the individual shall be required to possess documentation of the completion by the individual of environmental justice training. 
(2)EvaluationNot later than 3 years after the date of enactment of this Act, the Inspector General of each Federal agency that participates in the Working Group shall evaluate the training programs of such Federal agency to determine if such Federal agency has improved the rate of training of the employees of such Federal agency to ensure that each employee has received environmental justice training. 612.Environmental justice basic training program (a)EstablishmentThe Administrator shall establish a basic training program, in coordination and consultation with nongovernmental environmental justice organizations, to increase the capacity of residents of environmental justice communities to identify and address disproportionately adverse human health or environmental effects by providing culturally and linguistically appropriate— 
(1)training and education relating to— (A)basic and advanced techniques for the detection, assessment, and evaluation of the effects of hazardous substances on human health; 
(B)methods to assess the risks to human health presented by hazardous substances; (C)methods and technologies to detect hazardous substances in the environment; 
(D)basic biological, chemical, and physical methods to reduce the quantity and toxicity of hazardous substances; (E)the rights and safeguards currently afforded to individuals through policies and laws intended to help environmental justice communities address disparate impacts and discrimination, including— 
(i)laws adopted to protect human health and the environment; and (ii)section 602 of the Civil Rights Act of 1964 (42 U.S.C. 2000d–1); 
(F)public engagement opportunities through the policies and laws described in subparagraph (E); (G)materials available on the Clearinghouse described in section 613; 
(H)methods to expand access to parks and other natural and recreational amenities; and (I)finding and applying for Federal grants related to environmental justice; and 
(2)short courses and continuation education programs for residents of communities who are located in close proximity to hazardous substances to provide— (A)education relating to— 
(i)the proper manner to handle hazardous substances; (ii)the management of facilities at which hazardous substances are located (including facility compliance protocols); and 
(iii)the evaluation of the hazards that facilities described in clause (ii) pose to human health; and (B)training on environmental and occupational health and safety with respect to the public health and engineering aspects of hazardous waste control. 
(b)Grant Program 
(1)EstablishmentIn carrying out the basic training program established under subsection (a), the Administrator may provide grants to, or enter into any contract or cooperative agreement with, an eligible entity to carry out any training or educational activity described in subsection (a). (2)Eligible entityTo be eligible to receive assistance under paragraph (1), an eligible entity shall be an accredited institution of education in partnership with— 
(A)a community-based organization that carries out activities relating to environmental justice; (B)a generator of hazardous waste; 
(C)any individual who is involved in the detection, assessment, evaluation, or treatment of hazardous waste; (D)any owner or operator of a facility at which hazardous substances are located; or 
(E)any State government, Tribal Government, or local government. (c)Plan (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator, in consultation with the Director, shall develop and publish in the Federal Register a plan to carry out the basic training program established under subsection (a). 
(2)ContentsThe plan described in paragraph (1) shall contain— (A)a list that describes the relative priority of each activity described in subsection (a); and 
(B)a description of research and training relevant to environmental justice issues of communities adversely affected by pollution. (3)Coordination with Federal agenciesThe Administrator shall, to the maximum extent practicable, take appropriate steps to coordinate the activities of the basic training program described in the plan with the activities of other Federal agencies to avoid any duplication of effort. 
(d)Report 
(1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing— (A)the implementation of the basic training program established under subsection (a); and 
(B)the impact of the basic training program on improving training opportunities for residents of environmental justice communities. (2)Public availabilityThe Administrator shall make the report required under paragraph (1) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2031. 613.Environmental justice clearinghouse (a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a public internet-based clearinghouse, to be known as the Environmental Justice Clearinghouse. 
(b)ContentsThe Clearinghouse shall be comprised of culturally and linguistically appropriate materials related to environmental justice, including— (1)information describing the activities conducted by the Environmental Protection Agency to address issues relating to environmental justice; 
(2)copies of training materials provided by the Administrator to help individuals and employees understand and carry out environmental justice activities; (3)links to web pages that describe environmental justice activities of other Federal agencies; 
(4)a directory of individuals who possess technical expertise in issues relating to environmental justice; (5)a directory of nonprofit and community-based organizations, including grassroots organizations led by people of color, that address issues relating to environmental justice at the local, State, and Federal levels (with particular emphasis given to nonprofit and community-based organizations that possess the capability to provide advice or technical assistance to environmental justice communities); and 
(6)any other appropriate information as determined by the Administrator, including information on any resources available to help address the disproportionate burden of adverse human health or environmental effects on environmental justice communities. (c)ConsultationIn developing the Clearinghouse, the Administrator shall consult with individuals representing academic and community-based organizations who have expertise in issues relating to environmental justice. 
(d)Annual reviewThe Advisory Council shall— (1)conduct a review of the Clearinghouse on an annual basis; and 
(2)recommend to the Administrator any updates for the Clearinghouse that the Advisory Council determines to be necessary for the effective operation of the Clearinghouse. 614.Public meetings (a)In generalNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Administrator shall hold public meetings on environmental justice issues in each region of the Environmental Protection Agency to gather public input with respect to the implementation and updating of environmental justice strategies and efforts of the Environmental Protection Agency. 
(b)Outreach to environmental justice communitiesThe Administrator, in advance of the meetings described in subsection (a), shall to the extent practicable hold multiple meetings in environmental justice communities in each region to provide meaningful community involvement opportunities. (c)NoticeNotice for the meetings described in subsections (a) and (b) shall be provided— 
(1)to applicable representative entities or organizations present in the environmental justice community including— (A)local religious organizations; 
(B)civic associations and organizations; (C)business associations of people of color; 
(D)environmental and environmental justice organizations; (E)homeowners’, tenants’, and neighborhood watch groups; 
(F)local and Tribal Governments; (G)rural cooperatives; 
(H)business and trade organizations; (I)community and social service organizations; 
(J)universities, colleges, and vocational schools; (K)labor organizations; 
(L)civil rights organizations; (M)senior citizens’ groups; and 
(N)public health agencies and clinics; (2)through communication methods that are accessible in the applicable environmental justice community, which may include electronic media, newspapers, radio, and other media particularly targeted at communities of color, low-income communities, and Tribal and indigenous communities; and 
(3)at least 30 days before any such meeting. (d)Communication methods and requirementsThe Administrator shall— 
(1)provide translations of any documents made available to the public pursuant to this section in any language spoken by more than 5 percent of the population residing within the applicable environmental justice community, and make available translation services for meetings upon request; and (2)not require members of the public to produce a form of identification or register their names, provide other information, complete a questionnaire, or otherwise fulfill any condition precedent to attending a meeting, but if an attendance list, register, questionnaire, or other similar document is utilized during meetings, it shall state clearly that the signing, registering, or completion of the document is voluntary. 
(e)Required attendance of certain employeesIn holding a public meeting under subsection (a), the Administrator shall ensure that at least 1 employee of the Environmental Protection Agency at the level of Assistant Administrator is present at the meeting to serve as a representative of the Environmental Protection Agency. 615.Environmental justice community, State, and Tribal grant programs (a)Environmental justice community grant program (1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to eligible entities to assist the eligible entities in— 
(A)building capacity to address issues relating to environmental justice; and (B)carrying out any activity described in paragraph (4). 
(2)EligibilityTo be eligible to receive a grant under paragraph (1), an eligible entity shall be a nonprofit, community-based organization that conducts activities, including providing medical and preventive health services, to reduce the disproportionate health impacts of environmental pollution in the environmental justice community at which the eligible entity proposes to conduct an activity that is the subject of the application described in paragraph (3). (3)ApplicationTo be eligible to receive a grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(A)an outline describing the means by which the project proposed by the eligible entity will— (i)with respect to environmental and public health issues at the local level, increase the understanding of the environmental justice community at which the eligible entity will conduct the project; 
(ii)improve the ability of the environmental justice community to address each issue described in clause (i); (iii)facilitate collaboration and cooperation among various stakeholders (including members of the environmental justice community); and 
(iv)support the ability of the environmental justice community to proactively plan and implement just sustainable community development and revitalization initiatives, including countering displacement and gentrification; (B)a proposed budget for each activity of the project that is the subject of the application; 
(C)a list of proposed outcomes with respect to the proposed project; (D)a description of the ways by which the eligible entity may leverage the funds of the eligible entity, or the funds made available through a grant under this subsection, to develop a project that is capable of being sustained beyond the period of the grant; and 
(E)a description of the ways by which the eligible entity is linked to, and representative of, the environmental justice community at which the eligible entity will conduct the project. (4)Use of fundsAn eligible entity may only use a grant under this subsection to carry out culturally and linguistically appropriate projects and activities that are driven by the needs, opportunities, and priorities of the environmental justice community at which the eligible entity proposes to conduct the project or activity to address environmental justice concerns and improve the health or environment of the environmental justice community, including activities— 
(A)to create or develop collaborative partnerships; (B)to educate and provide outreach services to the environmental justice community; 
(C)to identify and implement projects to address environmental or public health concerns; or (D)to develop a comprehensive understanding of environmental or public health issues. 
(5)Report 
(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing the ways by which the grant program under this subsection has helped community-based nonprofit organizations address issues relating to environmental justice. (B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000 for each of fiscal years 2022 through 2031. (b)State grant program (1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to States to enable the States— 
(A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and (B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in the State, including reducing economic vulnerabilities that result in the environmental justice communities being disproportionately affected. 
(2)Eligibility 
(A)ApplicationTo be eligible to receive a grant under paragraph (1), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— (i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice at the State level; and 
(ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the State allocates for initiatives relating to environmental justice. (B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a State shall demonstrate to the Administrator that the State has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after receipt of the funds. 
(3)Report 
(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing— (i)the implementation of the grant program established under paragraph (1); 
(ii)the impact of the grant program on improving the ability of each participating State to address environmental justice issues; and (iii)the activities carried out by each State to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in the State. 
(B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). (4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2022 through 2031. 
(c)Tribal grant program 
(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to Tribal Governments to enable the Indian Tribes— (A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and 
(B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately adverse human health or environmental effects on environmental justice communities in Tribal and indigenous communities, including reducing economic vulnerabilities that result in the Tribal and indigenous communities being disproportionately affected. (2)Eligibility (A)ApplicationTo be eligible to receive a grant under paragraph (1), a Tribal Government shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice in Tribal and indigenous communities; and (ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the Tribal Government allocates for initiatives relating to environmental justice. 
(B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a Tribal Government shall demonstrate to the Administrator that the Tribal Government has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after receipt of the funds. (3)Report (A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing— 
(i)the implementation of the grant program established under paragraph (1); (ii)the impact of the grant program on improving the ability of each participating Indian Tribe to address environmental justice issues; and 
(iii)the activities carried out by each Tribal Government to reduce or eliminate disproportionately adverse human health or environmental effects on applicable environmental justice communities in Tribal and indigenous communities. (B)Public availabilityThe Administrator shall make each report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000 for each of fiscal years 2022 through 2031. (d)Community-Based participatory research grant program (1)EstablishmentThe Administrator, in consultation with the Director, shall establish a program under which the Administrator shall provide not more than 25 multiyear grants to eligible entities to carry out community-based participatory research— 
(A)to address issues relating to environmental justice; (B)to improve the environment of residents and workers in environmental justice communities; and 
(C)to improve the health outcomes of residents and workers in environmental justice communities. (2)EligibilityTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall be a partnership comprised of— 
(A)an accredited institution of higher education; and (B)a community-based organization. 
(3)ApplicationTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— (A)a detailed description of the partnership of the eligible entity that, as determined by the Administrator, demonstrates the participation of members of the community at which the eligible entity proposes to conduct the research; and 
(B)a description of— (i)the project proposed by the eligible entity; and 
(ii)the ways by which the project will— (I)address issues relating to environmental justice; 
(II)assist in the improvement of health outcomes of residents and workers in environmental justice communities; and (III)assist in the improvement of the environment of residents and workers in environmental justice communities. 
(4)Public availabilityThe Administrator shall make the results of the grants available provided under this subsection to the public, including by posting on the website of the Environmental Protection Agency a copy of the grant awards and an annual report at the beginning of each fiscal year describing the research findings associated with each grant provided under this subsection. (5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2022 through 2031. 
616.Public health risks associated with cumulative environmental stressors 
(a)Proposed protocolNot later than 180 days after the date of enactment of this section, the Administrator, in consultation with the Advisory Council, shall publish a proposal for a protocol for assessing and addressing the cumulative public health risks associated with multiple environmental stressors. The Administrator shall allow 90 days for public comment on such proposal. The environmental stressors addressed under such proposal shall include— (1)impacts associated with global climate change, including extreme heat, extremes in temperature change, drought, wildfires, sea level rise, flooding, storms, water shortage, food shortage, ecosystem disruption, and the spread of infectious disease; 
(2)exposure to pollutants, emissions, discharges, waste, chemicals, or other materials subject to regulation under the Clean Air Act, the Federal Water Pollution Control Act, the Safe Drinking Water Act, the Toxic Substances Control Act, the Solid Waste Disposal Act, the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, the Emergency Planning and Community Right-to-Know Act of 1986, and other laws administered by the Administrator; and (3)other environmental stressors determined by the Administrator to impact public health. 
(b)Final protocolNot later than 1 year after the enactment of this section, the Administrator shall publish the final protocol for assessing and addressing the cumulative public health risks associated with multiple environmental stressors. (c)ImplementationNot later than 3 years after the enactment of this section, the Administrator shall implement the protocol described under subsection (b). 
617.Climate Justice Grant Program 
(a)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to eligible entities to assist the eligible entities in— (1)building capacity to address issues relating to climate justice; and 
(2)carrying out any activity described in subsection (d). (b)EligibilityTo be eligible to receive a grant under subsection (a), an eligible entity shall be a Tribal government, local government, or nonprofit, community-based organization. 
(c)ApplicationTo be eligible to receive a grant under subsection (a), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— (1)an outline describing the means by which the project proposed by the eligible entity will— 
(A)with respect to climate justice issues at the local level, increase the understanding of the environmental justice community at which the eligible entity will conduct the project; (B)improve the ability of the environmental justice community to address each issue described in subparagraph (A); 
(C)facilitate collaboration and cooperation among various stakeholders (including members of the environmental justice community); and (D)support the ability of the environmental justice community to proactively plan and implement climate justice initiatives; 
(2)a proposed budget for each activity of the project that is the subject of the application; (3)a list of proposed outcomes with respect to the proposed project; 
(4)a description of the ways by which the eligible entity may leverage the funds of the eligible entity, or the funds made available through a grant under this subsection, to develop a project that is capable of being sustained beyond the period of the grant; and (5)a description of the ways by which the eligible entity is linked to, and representative of, the environmental justice community at which the eligible entity will conduct the project. 
(d)Use of fundsAn eligible entity may only use a grant under this subsection to carry out culturally and linguistically appropriate projects and activities that are driven by the needs, opportunities, and priorities of the environmental justice community at which the eligible entity proposes to conduct the project or activity to address climate justice concerns of the environmental justice community, including activities— (1)to create or develop collaborative partnerships; 
(2)to educate and provide outreach services to the environmental justice community on climate justice; (3)to identify and implement projects to address climate justice concerns, including community solar and wind energy projects, energy efficiency, home and building electrification, home and building weatherization, energy storage, solar and wind energy supported microgrids, battery electric vehicles, electric vehicle charging infrastructure, natural infrastructure, and climate resilient infrastructure. 
(e)Limitations on amountThe amount of a grant under this section may not exceed $2,000,000 for any grant recipient. (f)Report (1)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the Committees on Energy and Commerce and Natural Resources of the House of Representatives and the Committees on Environment and Public Works and Energy and Natural Resources of the Senate a report describing the ways by which the grant program under this subsection has helped eligible entities address issues relating to energy and climate justice. 
(2)Public availabilityThe Administrator shall make each report required under paragraph (1) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $1,000,000,000 for each of fiscal years 2022 through 2031. The Administrator may not use more than 2 percent of the amount appropriated for each fiscal year for administrative expenses, including outreach and technical assistance to eligible entities. 
618.Office of Energy Equity 
(a)In generalTitle II of the Department of Energy Organization Act (42 U.S.C. 7131 et seq.) is amended by adding at the end the following:  218.Office of Energy Equity (a)EstablishmentThere is established within the Department an Office of Energy Equity (referred to in this section as the Office). The Office shall be headed by a Director, who shall be appointed by the Secretary and compensated at a rate equal to that of level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(b)Duties of the DirectorThe Director, in accordance with Executive Order 12898 (42 U.S.C. 4321 note) and the purposes of this Act, shall provide, direct, foster, coordinate, and implement energy planning, education, management, conservation, and delivery programs of the Department that— (1)promote an agency-wide environmental justice strategy and interagency collaboration; 
(2)reduce or stabilize energy costs within underserved or disadvantaged communities; and  (3)increase the availability of energy conservation measures within underserved or disadvantaged communities. 
(c)DefinitionsIn this section: (1)Energy conservation measuresThe term energy conservation measures means measures that improve energy efficiency, energy conservation, or access to renewable energy sources, including retrofit activities. 
(2)Community of color; population of color; low-income communityThe terms community of color, population of color, and low-income community have the meanings given those terms in section 601 of the CLEAN Future Act. (3)Underserved or disadvantaged communityThe term underserved or disadvantaged community means— 
(A)a community located in a ZIP Code that includes a census tract that is identified as— (i)a low-income community;  
(ii)a community of color; or (iii)a population of color; or 
(B)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2022 through 2031.. 
(b)Conforming amendmentThe table of contents of the Department of Energy Organization Act is amended by inserting after the item relating to section 217 the following:   Sec. 218. Office of Energy Equity.. BRestoring Regulatory Protections 621.Enhancing underground injection controls for enhanced oil recoverySection 1426 of the Safe Drinking Water Act (42 U.S.C. 300h–5) is amended— 
(1)by striking (a) Not later than and inserting the following:  (a)Monitoring for class I wellsNot later than; and 
(2)by adding at the end the following new subsection:  (b)Regulations for class VII wells (1)In generalNot later than 1 year after the date of enactment of the CLEAN Future Act, the Administrator shall propose regulations for a new class of wells under this part for enhanced oil recovery that includes sequestration of carbon dioxide. The Administrator shall finalize such regulations not later than 2 years after the date of enactment of the CLEAN Future Act. 
(2)Requirements for the protection of underground sources of drinking waterThe regulations promulgated pursuant to paragraph (1) shall ensure the protection of underground sources of drinking water from enhanced oil recovery and include the following minimum requirements: (A)Site characterization, including demonstration that the injection zone and confining zone have sufficient properties to receive the volume of injectate and contain the volumes of sequestered gas and fluid. 
(B)Identification of all penetrations in the area of review and corrective action as needed to ensure all penetrations in the area of review have been closed in a manner that prevents the movement of carbon dioxide. (C)Design and construction that prevents the movement of fluids into unauthorized zones and permits continuous monitoring of the annulus between the tubing and casing. 
(D)Testing and monitoring sufficient to ensure that sequestration of carbon dioxide is operating as permitted and is not endangering underground sources of drinking water, including periodic monitoring of ground water quality above the injection zone. (E)Postinjection site care and closure sufficient to ensure no endangerment of underground sources of drinking water. 
(3)Requirements for the mitigation of greenhouse gas emissions 
(A)PercentagesThe regulations promulgated pursuant to paragraph (1) shall require increasing net sequestration of carbon dioxide, on a per-well basis, in permitted wells, according to the following schedule: (i)Net sequestration of 30 percent by 2025. 
(ii)Net sequestration of 50 percent by 2030. (iii)Net sequestration of 80 percent by 2035. 
(iv)Net sequestration of 100 percent by 2045. (v)Net sequestration of 110 percent by 2050. 
(B)EstimatesThe regulations promulgated pursuant to paragraph (1) may allow estimates of net sequestration of carbon dioxide to be based on modeling or monitoring. (4)Transition of existing class II wellsThe regulations promulgated pursuant to paragraph (1) shall allow for the transition of existing Class II wells to the class of wells established pursuant to this subsection upon a showing that such a well can meet the requirements of such regulations relating to site characterization, penetrations, testing and monitoring, and postinjection site care and closure.. 
622.Ensuring safe disposal of coal ashSection 4005(d) of the Solid Waste Disposal Act (42 U.S.C. 6945(d)) is amended— (1)in paragraph (1)— 
(A)in subparagraph (B)— (i)in the matter preceding clause (i), by striking after public notice and an opportunity for public comment and inserting after public notice, an opportunity for public comment, and an opportunity for a public hearing; 
(ii)in clause (i), by striking ; or and inserting ; and; and (iii)by amending clause (ii) to read as follows: 
 
(ii)the minimum requirements described in paragraph (3).; (B)by amending subparagraph (C) to read as follows: 
 
(C)Retention of State authorityNo State or political subdivision may impose any requirement less stringent than the requirements for coal combustion residuals under part 257 of title 40, Code of Federal Regulations (or successor regulations promulgated pursuant to sections 1008(a)(3) and 4004(a)). Nothing in this subsection shall be construed to prohibit any State or political subdivision thereof from imposing any requirements for coal combustion residuals that are more stringent than those imposed by such regulations.; (C)in subparagraph (D)— 
(i)in clause (i)(I), by striking 12 and inserting 5; (ii)in clause (ii)(II), by inserting clauses (i) and (ii) of before subparagraph (B); and 
(iii)by adding at the end the following:  (iii)Period for correction of deficienciesThe Administrator shall include in a notice under clause (ii) a reasonable period for the State to correct the deficiencies identified under such clause, which shall not exceed 120 days.; and 
(D)in subparagraph (E), by inserting by the end of the period included in the notice under subparagraph (D)(iii) after identified by the Administrator under subparagraph (D)(ii);  (2)in paragraph (2)(B), by adding before the period at the end and the minimum requirements described in paragraph (3); 
(3)by amending paragraph (3) to read as follows:  (3)Minimum requirementsIn addition to requiring compliance with the applicable criteria for coal combustion residuals units under part 257 of title 40, Code of Federal Regulations (or successor regulations promulgated pursuant to sections 1008(a)(3) and 4004(a)), a permit program or other system of prior approval and conditions approved or implemented by the Administrator under this subsection shall, at a minimum— 
(A)require meaningful (as defined in section 601 of the CLEAN Future Act) public participation in the issuance and renewal of all permits or other prior approvals, including notice, opportunity to comment, and public hearings; (B)require financial assurance for all coal combustion residuals units sufficient to cover closure and corrective actions, with no allowance for self-bonding; 
(C)prohibit the continued operation of unlined impoundments, which shall include all coal combustion residuals units that fail to meet the design criteria for new impoundments pursuant to part 257 of title 40, Code of Federal Regulations; (D)limit fugitive dust at coal combustion residuals units and during closure and corrective action to no more than 35 micrograms per square meter, or another standard established by the Administrator that will protect human health, including the health of vulnerable or disproportionately exposed subpopulations, and require air monitoring and public reporting to ensure such standard is met; 
(E)require permit or other prior approval terms that do not exceed 5 years; (F)require permits for closure and corrective action, and deny any permit for closure that would allow coal combustion residuals to remain— 
(i)in contact with ground water; (ii)in a location that does not meet the requirements for new units under part 257 of title 40, Code of Federal Regulations; or 
(iii)in a unit that fails to meet the design criteria for new impoundments pursuant to part 257 of title 40, Code of Federal Regulations; (G)prohibit, as open dumping, the use of coal combustion residuals in unencapsulated uses; 
(H)require a permit or other prior approval for any coal combustion residuals unit that is located on the premises of a coal-burning electric generating facility and has not been closed pursuant to the criteria in part 257 of title 40, Code of Federal Regulations, without regard to when the unit ceased accepting coal combustion residuals; (I)require ground water monitoring methods that are sufficient to detect contaminants at levels defined in applicable ground water protection standards; 
(J)require ground water monitoring for all constituents listed in Appendix IV to part 257 of title 40, Code of Federal Regulations, and boron and hexavalent chromium; (K)require corrective actions for all continuing releases at a coal combustion residuals unit with a permit or other prior approval under this subsection; and 
(L)require corrective action beyond facility boundaries, as needed to protect human health and the environment, including the health of vulnerable or disproportionately exposed subpopulations.; (4)in paragraph (5), by adding before the period at the end and the minimum requirements described in paragraph (3); and 
(5)by adding at the end the following new paragraph:  (8)Revision of regulationsNot later than 2 years after the date of enactment of this paragraph, the Administrator shall finalize revisions to the criteria for coal combustion residuals units under part 257 of title 40, Code of Federal Regulations, to include any other criteria necessary to protect human health and the environment, including the health of vulnerable or disproportionately exposed subpopulations.. 
623.Safe hydration is an American right in energy development 
(a)In generalSection 1421(b)(1) of the Safe Drinking Water Act (42 U.S.C. 300h(b)(1)) is amended— (1)in subparagraph (C), by striking and at the end; 
(2)in subparagraph (D), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(E)shall prohibit the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities unless the person proposing to conduct the hydraulic fracturing operations agrees to conduct testing and report data in accordance with section 1421A.. (b)Testing and reporting requirementsPart C of the Safe Drinking Water Act is amended by inserting after section 1421 of such Act (42 U.S.C. 300h) the following: 
 
1421A.Testing of underground drinking water sources in connection with hydraulic fracturing operations 
(a)RequirementsRegulations under section 1421(a) for State underground injection control programs shall, in connection with the underground injection of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities, require any person conducting such operations— (1)to conduct testing of underground sources of drinking water in accordance with subsections (c) and (d)— 
(A)with respect to a site where, as of the date of enactment of this section, underground injection has not commenced for the first time— (i)prior to commencement of underground injection at the site for the first time; 
(ii)at least once every 6 months during the period beginning at the commencement of underground injection described in clause (i) and ending at the cessation of such hydraulic fracturing operations; and (iii)at least once every 12 months during the 5-year period following the end of the period described in clause (ii); 
(B)with respect to a site where, as of the date of enactment of this section, there is no active underground injection, but underground injection has previously occurred at the site— (i)prior to renewing underground injection at the site; 
(ii)at least once every 6 months during the period beginning at such renewal of underground injection and ending at the cessation of such hydraulic fracturing operations; and (iii)at least once every 12 months during the 5-year period following the end of the period described in clause (ii); and 
(C)with respect to a site where, as of the date of enactment of this section, such hydraulic fracturing operations are occurring— (i)at least once every 6 months during the period beginning on the date of enactment of this section ending at the cessation of such hydraulic fracturing operations; and 
(ii)at least once every 12 months during the 5-year period following the end of the period described in clause (i); and (2)to submit reports to the Administrator on the results of testing under subparagraph (A), (B), or (C) of paragraph (1) within 2 weeks of such testing. 
(b)ExceptionThe testing and reporting requirements of subsection (a) do not apply with respect to hydraulic fracturing operations if there is no accessible underground source of drinking water within a radius of one mile of the site where the operations occur. (c)Sampling locationsTesting required pursuant to subsection (a) shall occur— 
(1)at all accessible underground sources of drinking water within a radius of one-half mile of the site where the hydraulic fracturing operations occur; and (2)if there is no accessible underground source of drinking water within such radius, at the nearest accessible underground source of drinking water within a radius of one mile of such site. 
(d)TestingTesting required pursuant to subsection (a) shall— (1)be conducted by one or more laboratories certified pursuant to the Environmental Protection Agency’s program for certifying laboratories for analysis of drinking water contaminants; and 
(2)include testing for any hazardous substance, pollutant, contaminant, or other factor that the Administrator determines would indicate damage associated with hydraulic fracturing operations. (e)Database; public accessibility (1)DatabaseThe Administrator shall establish and maintain a database of the results reported pursuant to subsection (a)(2). 
(2)Public accessibilityThe Administrator shall make such database publicly accessible on the website of the Environmental Protection Agency. (3)Public searchabilityThe Administrator shall make such database searchable by ZIP Code, allowing members of the public to easily identify all sites for which reports are submitted pursuant to subsection (a)(2). 
(f)DefinitionIn this section, the term accessible underground source of drinking water means an underground source of drinking water to which the person conducting the hydraulic fracturing operations can reasonably gain access.. (c)Conforming amendmentSection 1421(d)(1)(B)(ii) of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)(B)(ii)) is amended by inserting except as provided in subsection (b)(1)(E) of this section and section 1421A, before the underground injection of fluids or propping agents (other than diesel fuels) pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities. 
624.Addressing hazardous air pollution from oil and gas sources 
(a)Repeal of exemption for aggregation of emissions from oil and gas sourcesSection 112(n) of the Clean Air Act (42 U.S.C. 7412(n)) is amended by striking paragraph (4). (b)Hydrogen sulfide as a hazardous air pollutantThe Administrator of the Environmental Protection Agency shall— 
(1)not later than 180 days after the date of enactment of this Act, issue a final rule adding hydrogen sulfide to the list of hazardous air pollutants under section 112(b) of the Clean Air Act (42 U.S.C. 7412(b)); and (2)not later than 365 days after a final rule under paragraph (1) is issued, revise the list under section 112(c) of such Act (42 U.S.C. 7412(c)) to include categories and subcategories of major sources and area sources of hydrogen sulfide, including oil and gas wells. 
625.Closing loopholes and ending arbitrary and needless evasion of regulations 
(a)Identification or listing, and regulation under subtitle CParagraph (2) of section 3001(b) of the Solid Waste Disposal Act (42 U.S.C. 6921(b)) is amended to read as follows:  (2)Not later than 1 year after the date of enactment of the CLEAN Future Act, the Administrator shall— 
(A)determine whether drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy meet the criteria promulgated under this section for the identification or listing of hazardous waste; (B)identify or list as hazardous waste any drilling fluids, produced waters, or other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy that the Administrator determines, pursuant to subparagraph (A), meet the criteria promulgated under this section for the identification or listing of hazardous waste; and 
(C)promulgate regulations under sections 3002, 3003, and 3004 for wastes identified or listed as hazardous waste pursuant to subparagraph (B), except that the Administrator is authorized to modify the requirements of such sections to take into account the special characteristics of such wastes so long as such modified requirements protect human health and the environment.. (b)Regulation under subtitle DSection 4010(c) of the Solid Waste Disposal Act (42 U.S.C. 6949a(c)) is amended by adding at the end the following new paragraph: 
 
(7)Drilling fluids, produced waters, and other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energyNot later than 1 year after the date of enactment of the CLEAN Future Act, the Administrator shall promulgate revisions of the criteria promulgated under section 4004(a) and under section 1008(a)(3) for facilities that may receive drilling fluids, produced waters, or other wastes associated with the exploration, development, or production of crude oil, natural gas, or geothermal energy, that are not identified or listed as hazardous waste pursuant to section 3001(b)(2). The criteria shall be those necessary to protect human health and the environment and may take into account the practicable capability of such facilities. At a minimum such revisions for facilities potentially receiving such wastes should require ground water monitoring as necessary to detect contamination, establish criteria for the acceptable location of new or existing facilities, and provide for corrective action and financial assurance as appropriate.. CInfrastructure To Protect Communities 631.Climate impacts financial assurance and user fees (a)LiabilitySection 101(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(1)) is amended by inserting and which has no plausible causal connection to climate change and its effects after foresight. 
(b)Financial responsibilitySection 108 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9608) is amended— (1)in subsection (c)(2), by striking subsection (b) and inserting subsection (b) or (e); and 
(2)by adding at the end the following new subsection:  (e) (1)Not later than 4 years after the date of enactment of the CLEAN Future Act, the Administrator shall promulgate requirements that classes of facilities establish and maintain evidence of financial responsibility consistent with the degree and duration of risk associated with impacts of climate change and extreme weather on those facilities, including releases of hazardous substances caused by climate change and extreme weather. 
(2)Not later than 2 years after the date of enactment of the CLEAN Future Act, the Administrator shall identify those classes of facilities for which requirements will first be developed and publish notice of such identification in the Federal Register. Priority in the development of such requirements shall be accorded to those classes of facilities, owners, and operators which the Administrator determines present the highest level of risk of injury because of climate change and extreme weather. (3)The level of financial responsibility shall be initially established, and, when necessary, adjusted to protect against the level of risk which the Administrator in his discretion believes is appropriate based on the payment experience of the Fund, commercial insurers, courts settlements and judgments, and voluntary claims satisfaction. To the maximum extent practicable, the Administrator shall cooperate with and seek the advice of the commercial insurance industry in developing financial responsibility requirements. Financial responsibility may be established by any one, or any combination, of the following: insurance, guarantee, surety bond, letter of credit, or qualification as a self-insurer. In promulgating requirements under this section, the Administrator is authorized to specify policy or other contractual terms, conditions, or defenses which are necessary, or which are unacceptable, in establishing such evidence of financial responsibility in order to effectuate the purposes of this Act. 
(4)Regulations promulgated under this subsection shall incrementally impose financial responsibility requirements as quickly as can reasonably be achieved but in no event more than 4 years after the date of promulgation. Where possible, the level of financial responsibility which the Administrator believes appropriate as a final requirement shall be achieved through incremental, annual increases in the requirements. (5)Where a facility is owned or operated by more than one person, evidence of financial responsibility covering the facility may be established and maintained by one of the owners or operators, or, in consolidated form, by or on behalf of two or more owners or operators. When evidence of financial responsibility is established in a consolidated form, the proportional share of each participant shall be shown. The evidence shall be accompanied by a statement authorizing the applicant to act for and in behalf of each participant in submitting and maintaining the evidence of financial responsibility. 
(6)The requirements promulgated pursuant to paragraph (1) shall provide to facilities the ability to reduce the level of financial responsibility required by implementing measures that the Administrator determines will reduce the degree and duration of risk associated with the impacts of climate change and extreme weather on those facilities, by reducing the likelihood and magnitude of potential releases of hazardous substances caused by climate change and extreme weather. (7)The requirements promulgated pursuant to paragraph (1) shall provide to facilities the ability to pay a user fee into the Hazardous Substances Trust Fund in lieu of maintaining financial responsibility under this section. Such user fee shall be set by the Administrator at a level sufficient to address the level of risk identified by the Administrator under paragraph (3).. 
632.Brownfields funding 
(a)Authorization of appropriationsSection 104(k)(13) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(13)) is amended to read as follows:  (13)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— 
(A)$350,000,000 for fiscal year 2022; (B)$400,000,000 for fiscal year 2023; 
(C)$450,000,000 for fiscal year 2024; (D)$500,000,000 for fiscal year 2025; and 
(E)$550,000,000 for each of fiscal years 2026 through 2031.. (b)State response programsSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows: 
 
(3)FundingThere are authorized to be appropriated to carry out this subsection— (A)$70,000,000 for fiscal year 2022; 
(B)$80,000,000 for fiscal year 2023; (C)$90,000,000 for fiscal year 2024; 
(D)$100,000,000 for fiscal year 2025; and (E)$110,000,000 for each of fiscal years 2026 through 2031.. 
633.Drinking Water SRF funding 
(a)Funding 
(1)State revolving loan fundsSection 1452(m)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)) is amended— (A)in subparagraph (B), by striking and; 
(B)in subparagraph (C), by striking 2021. and inserting 2021;; and (C)by adding at the end the following: 
 
(D)$4,140,000,000 for fiscal year 2022; (E)$4,800,000,000 for fiscal year 2023; and 
(F)$5,500,000,000 for each of fiscal years 2024 through 2031.. (2)Indian reservation drinking water programSection 2001(d) of America’s Water Infrastructure Act of 2018 (Public Law 115–270) is amended by striking 2022 and inserting 2031. 
(3)Voluntary school and child care program lead testing grant programSection 1464(d)(8) of the Safe Drinking Water Act (42 U.S.C. 300j–24(d)(8)) is amended by striking and 2021 and inserting through 2031. (4)Drinking water fountain replacement for schoolsSection 1465(d) of the Safe Drinking Water Act (42 U.S.C. 300j–25(d)) is amended by striking 2021 and inserting 2031. 
(5)Grants for state programsSection 1443(a)(7) of the Safe Drinking Water Act (42 U.S.C. 300j–2(a)(7)) is amended by striking and 2021 and inserting through 2031. (b)American iron and steel productsSection 1452(a)(4)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)(4)(A)) is amended by striking During fiscal years 2019 through 2023, funds and inserting Funds. 
634.Drinking water system resilience fundingSection 1433(g)(6) of the Safe Drinking Water Act (42 U.S.C. 300i–2(g)(6)) is amended— (1)by striking 25,000,000 and inserting 50,000,000; and 
(2)by striking 2020 and 2021 and inserting 2022 through 2031. 635.PFAS treatment grants (a)Establishment of PFAS infrastructure grant programPart E of the Safe Drinking Water Act (42 U.S.C. 300j et seq.) is amended by adding at the end the following new section: 
 
1459E.Assistance for community water systems affected by pfas 
(a)EstablishmentNot later than 180 days after the date of enactment of this section, the Administrator shall establish a program to award grants to affected community water systems to pay for capital costs associated with the implementation of eligible treatment technologies. (b)Applications (1)GuidanceNot later than 12 months after the date of enactment of this section, the Administrator shall publish guidance describing the form and timing for community water systems to apply for grants under this section. 
(2)Required informationThe Administrator shall require a community water system applying for a grant under this section to submit— (A)information showing the presence of PFAS in water of the community water system; and 
(B)a certification that the treatment technology in use by the community water system at the time of application is not sufficient to remove all detectable amounts of PFAS. (c)List of eligible treatment technologiesNot later than 150 days after the date of enactment of this section, and every 2 years thereafter, the Administrator shall publish a list of treatment technologies that the Administrator determines are effective at removing all detectable amounts of PFAS from drinking water. 
(d)Priority for fundingIn awarding grants under this section, the Administrator shall prioritize affected community water systems that— (1)serve a disadvantaged community; 
(2)will provide at least a 10-percent cost share for the cost of implementing an eligible treatment technology; or (3)demonstrate the capacity to maintain the eligible treatment technology to be implemented using the grant. 
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section not more than $500,000,000 for each of the fiscal years 2022 through 2031. (2)Special ruleOf the amounts authorized to be appropriated by paragraph (1), $25,000,000 are authorized to be appropriated for each of fiscal years 2022 and 2023 for grants under subsection (a) to pay for capital costs associated with the implementation of eligible treatment technologies during the period beginning on October 1, 2014, and ending on the date of enactment of this section. 
(f)DefinitionsIn this section: (1)Affected community water systemThe term affected community water system means a community water system that is affected by the presence of PFAS in the water in the community water system. 
(2)Disadvantaged communityThe term disadvantaged community has the meaning given that term in section 1452. (3)Eligible treatment technologyThe term eligible treatment technology means a treatment technology included on the list published under subsection (c).. 
(b)DefinitionSection 1401 of the Safe Drinking Water Act (42 U.S.C. 300f) is amended by adding at the end the following:  (17)PFASThe term PFAS means a perfluoroalkyl or polyfluoroalkyl substance with at least one fully fluorinated carbon atom.. 
636.National Priorities List cleanup 
(a)List 
(1)In generalNot later than 6 months after the date of enactment of this section, the Administrator of the Environmental Protection Agency shall create and publish in the Federal Register a list of each Federal site and facility that is included in the National Priorities List (published pursuant to section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9605)) that is vulnerable to climate change. (2)ConsiderationsIn creating and publishing the list under paragraph (1), the Administrator of the Environmental Protection Agency shall consider the information provided in the document published by the Office of Solid Waste and Emergency Response titled Climate Change Adaptation Implementation Plan (June, 2014). 
(b)Cleanup 
(1)In generalThe President shall direct such Federal agencies that the President determines appropriate to take response actions under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) at each site and facility included in the list created and published under subsection (a)(1). (2)DeadlineAny response action taken at a site or facility under paragraph (1) shall be completed by the date that is 10 years after the date of enactment of this section. 
637.Lead service line replacement 
(a)In generalSection 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) is amended by adding at the end the following:  (u)Lead service line replacement (1)In generalIn addition to the capitalization grants to eligible States under subsection (a)(1), the Administrator shall offer to enter into agreements with eligible States, Indian Tribes, and the territories described in subsection (j) to make capitalization grants, including letters of credit, to such States, Indian Tribes, and territories under this subsection to fund the replacement of lead service lines.  
(2)Allotments 
(A)StatesFunds made available under this subsection shall be allotted and reallotted to the extent practicable, to States as if allotted or reallotted under subsection (a)(1) as a capitalization grant under such subsection. (B)Indian TribesThe Administrator shall set aside 11/2 percent of the amounts made available each fiscal year to carry out this subsection to make grants to Indian Tribes. 
(C)Other areasThe funds made available under this subsection shall be allotted to territories described in subsection (j) in accordance with such subsection. (3)PriorityEach State that has entered into a capitalization agreement pursuant to this section shall annually prepare a plan that identifies the intended uses of the amounts made available pursuant to this subsection, which shall— 
(A)comply with the requirements of subsection (b)(2); and (B)provide, to the maximum extent practicable, that priority for the use of funds be given to projects that replace lead service lines serving disadvantaged communities and environmental justice communities. 
(4)American made iron and steel and prevailing wagesThe requirements of paragraphs (4) and (5) of subsection (a) shall apply to any project carried out in whole or in part with funds made available under this subsection. (5)Limitation (A)Prohibition on partial line replacementNone of the funds made available under this subsection may be used for partial lead service line replacement if, at the conclusion of the service line replacement, drinking water is delivered to a household, or to a property under the jurisdiction of a local educational agency, through a publicly or privately owned portion of a lead service line. 
(B)No homeowner contributionAny recipient of funds made available under this subsection shall offer to replace any privately owned portion of the lead service line at no cost to the private owner. (6)State contributionNotwithstanding subsection (e), agreements under paragraph (1) shall not require that the State deposit in the State loan fund from State moneys any contribution before receiving funds pursuant to this subsection.  
(7)Authorization of appropriations 
(A)In generalThere are authorized to be appropriated to carry out this subsection $4,500,000,000 for each of fiscal years 2022 through 2031. Such sums shall remain available until expended. (B)Additional amountsTo the extent amounts authorized to be appropriated under this subsection in any fiscal year are not appropriated in that fiscal year, such amounts are authorized to be appropriated in a subsequent fiscal year. Such sums shall remain available until expended. 
(8)DefinitionsFor purposes of this subsection: (A)Disadvantaged communityThe term disadvantaged community has the meaning given such term in subsection (d)(3). 
(B)Environmental justice communityThe term environmental justice community has the meaning given that term in section 601 of the CLEAN Future Act. (C)Lead service lineThe term lead service line means a pipe and its fittings, which are not lead free (as defined in section 1417(d)), that connect the drinking water main to the building inlet.. 
(b)Conforming amendmentSection 1452(m)(1) of the Safe Drinking Water Act (42 U.S.C. 300j–12(m)(1)) is amended by striking (a)(2)(G) and (t) and inserting (a)(2)(G), (t), and (u). DClimate Public Health Protection 641.Sense of Congress on public health and climate changeIt is the sense of Congress that— 
(1)climate change is real; (2)human activity significantly contributes to climate change; 
(3)climate change negatively impacts health; (4)climate change disproportionately impacts communities of color and low-income communities; and 
(5)the Federal Government, in cooperation with international, State, Tribal, and local governments, concerned public, private, and Native American organizations, and citizens, should use all practicable means and measures— (A)to assist the efforts of public health and health care professionals, first responders, health care systems, States, the District of Columbia, territories, municipalities, and Native American and local communities to incorporate measures to prepare public health and health care systems to respond to the impacts of climate change; 
(B)to ensure— (i)that the Nation’s public health and health care professionals have sufficient information to prepare for and respond to the adverse health impacts of climate change; 
(ii)the application of scientific research in advancing understanding of— (I)the health impacts of climate change; and 
(II)strategies to prepare for and respond to the health impacts of climate change; (iii)the identification of communities and populations vulnerable to the health impacts of climate change, including infants, children, pregnant women, the elderly, individuals with disabilities or preexisting illnesses, low-income populations, and unhoused individuals, and the development of strategic response plans to be carried out by public health and health care professionals for those communities; 
(iv)the improvement of health status and health equity through efforts to prepare for and respond to climate change; and (v)the inclusion of health impacts in the development of climate change responses; 
(C)to encourage further research, interdisciplinary partnership, and collaboration among stakeholders in order to— (i)understand and monitor the health impacts of climate change; 
(ii)improve public health knowledge and response strategies to climate change; (iii)identify actions and policies that are beneficial to health and that mitigate climate health impacts; and 
(iv)develop strategies to address water-, food-, and vector-borne infectious diseases and other public health emergencies; (D)to enhance preparedness activities, and health care and public health infrastructure, relating to climate change and health; 
(E)to encourage each and every community to learn about the impacts of climate change on health; and (F)to assist the efforts of developing nations to incorporate measures to prepare public health and health care systems to respond to the impacts of climate change. 
642.Relationship to other lawsNothing in this subtitle limits the authority provided to or responsibility conferred on any Federal department or agency by any provision of any law (including regulations) or authorizes any violation of any provision of any law (including regulations), including any health, energy, environmental, transportation, or any other law or regulation. 643.National strategic action plan and program (a)Requirement (1)In generalThe Secretary of Health and Human Services (referred to in this subtitle as the Secretary), on the basis of the best available science, and in consultation pursuant to paragraph (2), shall publish a strategic action plan and establish a program to ensure the public health and health care systems are prepared for and can respond to the impacts of climate change on health in the United States and other nations. 
(2)ConsultationIn developing or making any revision to the national strategic action plan and program, the Secretary shall— (A)consult with the Director of the Centers for Disease Control and Prevention, the Administrator of the Environmental Protection Agency, the Director of the National Institutes of Health, the Under Secretary of Commerce for Oceans and Atmosphere, the Administrator of the National Aeronautics and Space Administration, the Director of the Indian Health Service, the Secretary of Defense, the Secretary of State, the Secretary of Veterans Affairs, the Secretary of Agriculture, the Secretary of Energy, and the Director of the National Science Foundation, other appropriate Federal agencies, Indian Tribes, State and local governments, territories, public health organizations, scientists, representatives of at-risk populations, and other interested stakeholders; and 
(B)provide opportunity for public input and consultation with Indian Tribes and Native American organizations. (b)Activities (1)National strategic action planNot later than 2 years after the date of enactment of this Act, the Secretary, acting through the Director of the Centers for Disease Control and Prevention, and in collaboration with other Federal agencies as appropriate, shall, on the basis of the best available science, and in consultation with the entities described in subsection (a)(2), publish a national strategic action plan under paragraph (2) to guide the climate and health program and assist public health and health care professionals in preparing for and responding to the impacts of climate change on public health in the United States and other nations, particularly developing nations. 
(2)Assessment of health system capacityThe national strategic action plan shall include an assessment of the health system capacity of the United States to address climate change including— (A)identifying and prioritizing communities and populations vulnerable to the health impacts of climate change; 
(B)providing outreach and communication aimed at public health and health care professionals and the public to promote preparedness and response strategies; (C)providing for programs across Federal agencies to advance research related to the impacts of climate change on health; 
(D)identifying and assessing existing preparedness and response strategies for the health impacts of climate change; (E)prioritizing critical public health and health care infrastructure projects; 
(F)providing modeling and forecasting tools of climate change health impacts, including local impacts where possible; (G)establishing academic and regional centers of excellence; 
(H)providing technical assistance and support for preparedness and response plans for the health threats of climate change in States, municipalities, territories, Indian Tribes, and developing nations; and (I)developing, improving, integrating, and maintaining domestic and international disease surveillance systems and monitoring capacity to respond to health-related impacts of climate change, including on topics addressing— 
(i)water-, food-, and vector-borne infectious diseases and climate change; (ii)pulmonary effects, including responses to aeroallergens and toxic exposures; 
(iii)cardiovascular effects, including impacts of temperature extremes; (iv)air pollution health effects, including heightened sensitivity to air pollution; 
(v)harmful algal blooms; (vi)mental and behavioral health impacts of climate change; 
(vii)the health of migrants, refugees, displaced persons, and vulnerable communities; (viii)the implications for communities and populations vulnerable to the health effects of climate change, as well as strategies for responding to climate change within these communities; 
(ix)Tribal, local, and community-based health interventions for climate-related health impacts;  (x)extreme heat and weather events, including drought; 
(xi)decreased nutritional value of crops; and (xii)disruptions in access to routine and acute medical care. 
(3)Climate and health programThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, and in collaboration with other Federal agencies, as appropriate, shall ensure that the climate and health program established under this section addresses priority health actions including the following: (A)Serve as a credible source of information on the physical, mental, and behavioral health consequences of climate change for the United States population and globally. 
(B)Track data on environmental conditions, disease risks, and disease occurrence related to climate change. (C)Expand capacity for modeling and forecasting health effects that may be climate-related. 
(D)Enhance the science base to better understand the relationship between climate change and health outcomes. (E)Identify locations and population groups at greatest risk for specific health threats and effects, such as increased heat stress, degraded air and water quality, food- or water-related infections, vector-borne illnesses, pulmonary and cardiovascular effects, mental and behavioral health effects, and food, water, and nutrient insecurity. 
(F)Communicate the health-related aspects of climate change, including risks and associated costs and ways to reduce them, to the public, decision makers, public health professionals, and health care providers. (G)Develop partnerships with other government agencies, the private sector, nongovernmental organizations, universities, and international organizations to more effectively address domestic and global health aspects of climate change. 
(H)Provide leadership to State and local governments, community leaders, health care professionals, nongovernmental organizations, environmental justice networks, faith-based communities, the private sector, and the public, domestically and internationally, regarding health protection from climate change effects. (I)Develop and implement preparedness and response plans for health threats such as heat waves, severe weather events, and infectious diseases. 
(J)Provide technical advice and support to State and local health departments, the private sector, and others in developing and implementing national and global preparedness measures related to the health effects of climate change. (K)Promote workforce development by helping to ensure the training of a new generation of competent, experienced public health and health care professionals to respond to the health threats posed by climate change. 
(c)Periodic assessment and revisionNot later than 4 years after the date of enactment of this Act, and every 4 years thereafter, the Secretary shall periodically assess, and revise as necessary, the national strategic action plan under subsection (b)(1) and the climate and health program under subsection (b)(1), to reflect new information collected pursuant to the implementation of the national strategic action plan and program and otherwise, including information on— (1)the status of critical environmental health indicators and related human health impacts; 
(2)the impacts of climate change on public health; and (3)advances in the development of strategies for preparing for and responding to the impacts of climate change on public health. 
(d)Implementation 
(1)Implementation through HHSThe Secretary shall exercise the Secretary’s authority under this Act and other Federal statutes to achieve the goals and measures of the national strategic action plan and climate and health program. (2)Other public health programs and initiativesThe Secretary and Federal officials of other relevant Federal agencies shall administer public health programs and initiatives authorized by laws other than this Act, subject to the requirements of such laws, in a manner designed to achieve the goals of the national strategic action plan and climate and health program. 
644.Advisory board 
(a)EstablishmentThe Secretary shall, pursuant to the Federal Advisory Committee Act (5 U.S.C. App.), establish a permanent science advisory board to be comprised of not less than 10 and not more than 20 members. (b)Appointment of membersThe Secretary shall appoint the members of the science advisory board from among individuals who— 
(1)are recommended by the President of the National Academy of Sciences and the President of the National Academy of Medicine; and (2)have expertise in essential public health and health care services, including those related to vulnerable populations, climate change, and other relevant disciplines. 
(c)ExperienceIn appointing the members of the science advisory board, the Secretary shall ensure that the science advisory board includes members with practical or lived experience with relevant issues. (d)FunctionsThe science advisory board shall— 
(1)provide scientific and technical advice and recommendations to the Secretary on the domestic and international impacts of climate change on public health, populations and regions particularly vulnerable to the effects of climate change, and strategies and mechanisms to prepare for and respond to the impacts of climate change on public health; and (2)advise the Secretary regarding the best science available for purposes of issuing the national strategic action plan and conducting the climate and health program. 
645.Climate change health protection and promotion reports 
(a)In generalThe Secretary shall offer to enter into an agreement with the National Academies, under which the National Academies will prepare periodic reports to aid public health and health care professionals in preparing for and responding to the adverse health effects of climate change that— (1)review scientific developments on health impacts of climate change; and 
(2)recommend changes to the national strategic action plan and climate and health program. (b)SubmissionThe agreement under subsection (a) shall require a report to be submitted to Congress and the Secretary and made publicly available not later than 2 years after the date of enactment of this Act, and every 4 years thereafter. 
EPublic Health Air Quality Infrastructure 
651.Health emergency air toxics monitoring 
(a)MonitoringNot later than 365 days after the date of enactment of this Act, the Administrator shall carry out a program to administer or conduct, pursuant to authority provided under the Clean Air Act (42 U.S.C. 7401 et seq.), including section 114 of such Act (42 U.S.C. 7414), the best available form of fenceline monitoring of stationary sources of hazardous air pollutants that are on the list developed under subsection (c). (b)Publication of resultsThe Administrator shall publish and maintain the results of all fenceline monitoring conducted under the program under subsection (a) on the website of the Environmental Protection Agency for a period of at least 5 years.  
(c)List of sources 
(1)DevelopmentThe Administrator shall develop a list of stationary sources of hazardous air pollutants that includes— (A)the 25 high-priority facilities listed in Appendix A of the Environmental Protection Agency’s Office of Inspector General Report #20–N–0128 (March 31, 2020); and 
(B)at least another 25 major sources or synthetic area sources. (2)RequirementsThe Administrator may include a stationary source on the list developed under paragraph (1) only if the source— 
(A)emits at least one of the pollutants described in paragraph (3);  (B)is— 
(i)located in, or within 3 miles of, a census tract with— (I)a cancer risk of at least 100-in-1 million; or 
(II)a chronic non-cancer hazard index that is above 1 based on the most recent National Air Toxics Assessment; or (ii)in a source category with— 
(I)a cancer risk that is at least 50-in-1 million; (II)a total organ-specific hazard index for chronic non-cancer risk that is greater than 1; or 
(III)an acute risk hazard quotient that is greater than 1; and (C)is— 
(i)classified in one or more of North American Industry Classification System codes 322, 324, 325; or (ii)required to prepare and implement a risk management plan pursuant to section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)) and had an accidental release required to be reported during the previous 3 years pursuant to section 68.42 or 68.195 of title 40 Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(3)PollutantsThe pollutants described in this paragraph are ethylene oxide, chloroprene, benzene, 1,3-butadiene, and formaldehyde. (d)Methods and technologies (1)In generalExcept as provided in paragraph (2), in carrying out the program under subsection (a), the Administrator shall— 
(A)for each stationary source on the list developed under subsection (c)(1), employ, as necessary to monitor the pollutants described in subsection (c)(3) emitted by such stationary source, at least— (i)Method 325A and Method 325B; and 
(ii)Method TO–15; and (B)for each of the 10 stationary sources on such list that either emit the greatest volume of pollutants described in subsection (c)(3), or cause the greatest health risk as determined by the Administrator based on a residual risk assessment performed pursuant to section 112(f)(2) of the Clean Air Act (42 U.S.C. 7412(f)(2)) or based on the most recent National Air Toxics Assessment due to such emissions individually, as a group, or cumulatively with all hazardous air pollutants emitted by such sources, and for any other stationary source on such list for which application of the methods described in subparagraph (A) alone will not be sufficient to monitor and report any such pollutants that are emitted by such stationary source, employ— 
(i)optical remote sensing technology to provide real-time measurements of air pollutant concentrations along an open-path; or (ii)other monitoring technology with the ability to provide real-time spatial and temporal data to understand the type and amount of emissions. 
(2)Updates 
(A)Method 325A and Method 325BIf the Administrator determines it necessary to update Method 325A and Method 325B to implement this section, the Administrator shall update such Method 325A and Method 325B not later than 180 days after the date of enactment of this Act. (B)New test methodIf the Administrator determines it necessary to approve a new test method to implement this section, the Administrator shall finalize such a method not later than 1 year after the date of enactment of this Act.  
(e)ReportNot later than 3 years after the date of enactment of this Act, the Administrator shall report on the results of the program carried out under subsection (a), including— (1)the results of fenceline monitoring implemented under the program under subsection (a); 
(2)any enforcement, regulatory, or permitting actions taken based on such fenceline monitoring; and (3)whether the Administrator proposes to continue fenceline monitoring at any or all of the stationary sources on the list developed under subsection (c)(1), or to implement fenceline monitoring of any additional stationary sources as determined under subsection (f). 
(f)Determination regarding additional sourcesNot later than 6 years after the date of enactment of this Act, the Administrator shall make a determination, and publish such determination in the Federal Register, on whether to add fenceline monitoring for any stationary sources to— (1)ensure compliance of such stationary sources with existing emission standards under section 112 of the Clean Air Act (42 U.S.C. 7412); 
(2)prevent accidental releases; or (3)protect the health of the communities most exposed to the emissions of hazardous air pollutants from such stationary sources to the greatest extent possible. 
(g)Determination regarding emission factorsNot later than 6 years after the date of enactment of this Act, the Administrator shall complete an evaluation and promulgate a determination whether any existing emission factors must be updated to better reflect or account for the results of fenceline monitoring data collected pursuant to Method 325A or 325B or the program under subsection (a). (h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $73,000,000 for fiscal year 2022, to remain available until expended.  
652.Community air toxics monitoring 
(a)RegulationsNot later than one year after the date of enactment of this Act, the Administrator shall promulgate regulations pursuant to section 112(d) of the Clean Air Act (42 U.S.C. 7412(d)) for each source category described in subsection (b), that— (1)require all sources in such source category to implement the best available form of continuous emissions monitoring and fenceline monitoring to assure compliance with the emission standards for hazardous air pollutants; 
(2)for facilities in such source category that are required to submit risk management plans under section 112(r) of the Clean Air Act, to prevent accidental releases and provide for effective emergency response;  (3)establish a corrective action level at the fenceline for at least the top 3 hazardous air pollutants that drive the cancer, chronic non-cancer, or acute risk for the source category; and  
(4)require a root cause analysis and consequences if such corrective action level is exceeded.  (b)Source categoriesThe source categories described in this subsection shall include each category or subcategory of major sources or area sources containing— 
(1)at least one of the stationary sources of hazardous air pollutants that are on the list developed under section 651(c); (2)major sources or area sources identified in the most recent National Emissions Inventory of the Environmental Protection Agency as emitting ethylene oxide, chloroprene, 1,3-butadiene, benzene, or formaldehyde; 
(3)chemical, petrochemical, or plastics manufacturing sources or marine vessel loading operations; and (4)any other major sources of fugitive hazardous air pollutant emissions for which the Environmental Protection Agency is subject to a court-ordered or statutory deadline, engaged in a reconsideration proceeding, or subject to a court remand to, not later than 2 years after the date of enactment of this Act, review and determine whether to revise the emissions standards that apply to such sources. 
(c)Determination of best available form of monitoringThe Administrator, in consultation with the Office of Air Quality Planning and Standards, the Office of Enforcement and Compliance Assurance, and the Office of Environmental Justice, shall, for purposes of the regulations promulgated pursuant to subsection (a), determine the best available form of continuous emissions monitoring and fenceline monitoring and shall ensure the methods required are at least as stringent as Method 325A and Method 325B. (d)Methods and technologiesFor all stationary sources in the source categories under subsection (b), the Administrator shall, in the regulations promulgated pursuant to subsection (a)— 
(1)require application, implementation, or employment of— (A)Method TO–15 or optical remote sensing technology to provide real-time measurements of air pollutant concentrations along an open-path; or 
(B)other monitoring technology with the ability to provide real-time spatial and temporal data to understand the type and amount of emissions; or (2)provide an explanation of why application of Method TO–15 or the technologies described in paragraph (1) is not necessary— 
(A)to assure compliance with the emission standards established under the regulations promulgated pursuant to subsections (d) and (f) of section 112 of the Clean Air Act (42 U.S.C. 7412), as applicable; or (B)to protect the public health. 
(e)Precautionary approachIn promulgating the corrective action level for each of the hazardous air pollutants described in subsection (a)(3), the Administrator shall take a precautionary approach to ensure that, if the monitored concentration at the fenceline hits a level that has potential to cause any person to experience impaired quality of life, become ill, or die from cancer or any other chronic or acute health impairment related to short- or long-term air pollution exposure (including any fetal exposure that begins in utero), that the facility must reduce its emissions to prevent such harm.  (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $17,500,000 for fiscal year 2022, to remain available until expended.  
653.Criteria pollutant/NAAQS monitoring network 
(a)Deployment of NCore multipollutant monitoring stationsThe Administrator shall require the deployment of an additional 80 NCore multipollutant monitoring stations. (b)DeadlineNot later than 12 months after the date of enactment of this Act, the Administrator shall ensure all NCore multipollutant monitoring stations required to be deployed under subsection (a) are installed and integrated into the air quality monitoring system established pursuant to section 319 of the Clean Air Act (42 U.S.C. 7619). 
(c)Monitoring resultsMonitoring results from NCore multipollutant stations deployed pursuant to subsection (a) shall be used for purposes of comparison to national ambient air quality standards, and for such other purposes as the Administrator determines will promote the protection of public health from air pollution. (d)Locations (1)Vulnerable populations (A)Census tractsThe Administrator shall ensure that at least 40 of the NCore multipollutant monitoring stations required under subsection (a) are sited in census tracts that each meet one or more of the following criteria: 
(i)The rates of childhood asthma, adult asthma, chronic obstructive pulmonary disease, heart disease, or cancer are higher than the national average for such condition in the census tract. (ii)The percentage of people living below the poverty level, that are above age 18 without a high school diploma, or that are unemployed, is higher than the national average in the census tract. 
(iii)Two or more major sources (as defined in section 501(2) of the Clean Air Act (42 U.S.C. 7661(2))) are located within the census tract and adjacent census tracts combined.  (iv)COVID–19 death rates are at least 10 percent higher than the national average in the census tract.  
(v)There is a higher than average population in the census tract of vulnerable or sensitive individuals who may be at greater risk than the general population of adverse health effects from exposure to one or more air pollutants for which national ambient air quality standards have been established pursuant to the Clean Air Act (42 U.S.C. 7401 et seq.), including infants, children, pregnant women, workers, the elderly, or individuals living in an environmental justice community. (B)LimitationNot more than 1 of the NCore multipollutant monitoring stations described in subparagraph (A) may be sited within the same metropolitan statistical area, municipality, or county. 
(2)Siting determinationsIn determining and approving sites for NCore multipollutant monitoring stations required under subsection (a), the Administrator shall— (A)invite proposals from or on behalf of residents of a community for the siting of such stations in such community; 
(B)prioritize siting of such stations in census tracts or counties with per capita death rates from COVID–19 that are at least 10 percent higher than the national average, as of the date of enactment of this Act or the date of the proposal; and (C)prior to making siting determinations, provide public notice of proposed siting locations and provide an opportunity for public comment for at least 30 days thereafter— 
(i)in the Federal Register, by email to persons who have requested notice of proposed siting determinations; by news release; and (ii)by posting on the public website of the Environmental Protection Agency. 
(e)ReportNot later than 12 months after the date of enactment of this Act, the Administrator shall— (1)in coordination with the States, complete an assessment, which includes public input, on the status of all ambient air quality monitors that are part of Federal, State, or local networks and used for determining compliance with national ambient air quality standards to determine whether each such monitor is operational; and 
(2)report to Congress, and publish on the public website of the Environmental Protection Agency, a list of all non-operational monitors and an accompanying schedule and plan to restore all such monitors into full operation within one year. (f)Funding (1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $61,000,000 for fiscal year 2022, to remain available until expended. 
(2)UsesThe Administrator— (A) may use amounts made available to carry this section to— 
(i)directly to deploy NCore multipollutant monitoring stations required under subsection (a); or (ii)make grants under section 105 of the Clean Air Act to State and local governments for deployment and operation of such NCore multipollutant monitoring stations; and 
(B)shall use at least 5 percent, but not more than 10 percent, of amounts made available to carry out this section to perform maintenance and repairs necessary to restore to operation to currently non-operational monitors located in nonattainment areas for ozone or PM2.5.  654.Sensor monitoring (a)Deployment of air quality sensorsNot later than 6 months after the date of enactment of this Act, the Administrator shall deploy at least 1,000 air quality sensors, that each cost $2,000 or less, in census tracts or counties with per capita death rates from COVID–19 that are at least 10 percent higher than the national average as of the date of enactment of this Act. 
(b)PollutantsEach sensor deployed pursuant to subsection (a) shall measure ozone, PM2.5, or sulfur dioxide. The Administrator shall determine which pollutant or pollutants to monitor based on the pollution sources affecting the area in which the sensor is to be deployed. (c)PriorityThe Administrator shall give priority for deployment of sensors pursuant to subsection (a) to census tracts or counties that— 
(1)lack SLAMS for the pollutant or pollutants that sensors would be deployed to measure; (2)have, or are substantially impacted by, significant emissions of ozone, PM2.5, or sulfur dioxide; and 
(3)are not part of an area designated as nonattainment under the Clean Air Act for the air pollutant or pollutants to be monitored. (d)ContractsThe Administrator shall contract with qualified nonprofit organizations and State and local air pollution control agencies to execute deployment of the monitors in a manner that will ensure representative measurement of ambient air quality, and provide the public with real-time online access to the data collected. 
(e)Determination and installationNot later than 6 months after one year of monitoring with sensors deployed pursuant to subsection (a) has been completed, the Administrator shall determine whether data from the sensor or sensors deployed in a census track or county show air pollution levels during such year reached 98 percent of the national ambient air quality standard for any of the air pollutants described in subsection (b), and not later than 6 months after such determination, the Administrator shall ensure that Federal Reference Method monitors or Federal Equivalent Method monitors are installed and in operation within the census tract or county for each pollutant that reached or exceeded the 98 percent level. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,500,000 for fiscal year 2022, to remain available until expended.  
655.Environmental health disparities research grant programs 
(a)Centers of excellence on environmental health disparities research grantsThe Director of the National Institutes of Health, in coordination with the National Center for Environmental Research at the Environmental Protection Agency, shall carry out a Centers of Excellence on Environmental Health Disparities Research grant program. Such program shall establish and support no fewer than 10 research centers with 5 year awards to— (1)conduct basic and applied research on environmentally driven health disparities; 
(2)establish, develop, or expand collaborations with other researchers and organizations involved in environmental health disparities and affected communities; (3)disseminate scientific knowledge to other researchers and members of affected communities; 
(4)recruit and mentor investigators to conduct environmental health disparities research, including investigators from health disparities populations; and (5)other activities, as determined by the Director. 
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this program $15,000,000 for each of fiscal years 2022 through 2027.  656.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Accidental releaseThe term accidental release has the meaning given such term in section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)). 
(3)Area source; existing source; hazardous air pollutant; major source; new source; stationary sourceExcept as otherwise provided, the terms area source, existing source, hazardous air pollutant, major source, new source, and stationary source have the meaning given such terms in section 112(a) of the Clean Air Act (42 U.S.C. 7412(a)). (4)COVID–19The term COVID–19 means the novel coronavirus disease 2019 that is the subject of the declaration of a public health emergency by the Secretary of Health and Human Services pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 27, 2020.  
(5)Method 325AThe term Method 325A means the Air Emission Measurement Center promulgated test method titled Volatile Organic Compounds from Fugitive and Area Sources: Sampler Deployment and VOC Sample Collection.  (6)Method 325BThe term Method 325B means the Air Emission Measurement Center promulgated test method titled Volatile Organic Compounds from Fugitive and Area Sources: Sampler Preparation and Analysis. 
(7)Method TO–15The term Method TO–15 means the test method titled Determination of Volatile Organic Compounds (VOCs) In Air Collected In Specially-Prepared Canisters And Analyzed By Gas Chromatography/Mass Spectrometry (GC/MS) published in Compendium of Methods for the Determination of Toxic Organic Compounds in Ambient Air, Second Edition.  (8)NCore and SLAMSThe terms NCore and SLAMS have the meaning given such terms in section 58.1 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act).  
(9)Synthetic area sourceThe term synthetic area source has the meaning given synthetic minor HAP source in section 49.152 of title 40, Code of Federal Regulations (or successor regulations). VIISuper Pollutants AMethane 701.Controlling methane emissions from the oil and natural gas sector (a)National goalsThe goals of this section are to steadily reduce the quantity of United States methane emissions from the oil and natural gas sector such that— 
(1)in calendar year 2025, the quantity of United States methane emissions from the oil and natural gas sector is at least 65 percent below calendar year 2012 emissions; and (2)in calendar year 2030, the quantity of United States methane emissions from the oil and natural gas sector is at least 90 percent below calendar year 2012 emissions. 
(b)Regulations To meet the national goals 
(1)In generalUsing existing authority of the Environmental Protection Agency, the Administrator shall issue regulations pursuant to section 111 of the Clean Air Act (42 U.S.C. 7411) to control methane emissions from the oil and natural gas sector to achieve the national goals established in subsection (a). (2)Covered sourcesThe regulations promulgated pursuant to this subsection shall apply to sources of methane from every segment of oil and natural gas systems, including oil and natural gas production, processing, transmission, distribution, and storage. 
(3)Meeting the goal for 2025 
(A)Deadline for issuanceNot later than 18 months after the date of enactment of this Act, and no later than December 31, 2022, the Administrator shall finalize regulations pursuant to section 111 of the Clean Air Act (42 U.S.C. 7411) to achieve the national goal established in subsection (a)(1). (B)ContentsThe regulations required by subparagraph (A) shall include the following: 
(i)The regulations shall provide for the establishment, implementation, and enforcement of standards of performance for existing sources and guidelines for States. (ii)The regulations shall require States to submit plans in accordance with section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)) no later than 30 months after the date of enactment of this Act. 
(iii)The regulations shall provide for the Administrator to prescribe, not later than 42 months after the date of enactment of this Act, a plan in accordance with such section 111(d)— (I)for a State that fails to submit a plan by the deadline specified in clause (ii); or 
(II)for a State for which the Administrator disapproves the State plan. (4)Meeting the goal for 2030 (A)In generalNot later than December 31, 2023, the Administrator shall finalize regulations pursuant to section 111 of the Clean Air Act (42 U.S.C. 7411) to achieve the national goal established in subsection (a)(2). 
(B)ContentsThe regulations required by subparagraph (A) shall provide for the establishment, implementation, and enforcement of standards of performance for new sources and existing sources, and guidelines for States, that include requirements for— (i)new and existing natural gas transmission and distribution pipelines to reduce methane emissions by application of the best system of venting and leakage reduction;  
(ii)new sources, and existing sources, with equipment that handles liquefied natural gas to reduce methane emissions from that equipment by application of the best system of emission reduction; and (iii)new and existing offshore petroleum and natural gas production facilities to reduce methane emissions by application of the best system of emission reduction.  
(c)DefinitionsIn this section: (1)The term Administrator means the Administrator of the Environmental Protection Agency. 
(2)The term existing source means an existing source (as defined in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a))). (3)The term new source means a new source (as defined in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a))). 
(4)The term standard of performance has the meaning given to such term in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)). 702.Controlling flaring (a)Regulation of routine flaringUsing existing authority of the Environmental Protection Agency, the Administrator shall propose no later than December 31, 2021, and finalize no later than December 31, 2022— 
(1)regulations pursuant to section 111(b) of the Clean Air Act (42 U.S.C. 7411(b)) for the establishment, implementation, and enforcement of standards of performance for new sources that prohibit routine flaring of natural gas from such sources; and (2)regulations pursuant to section 111(d) of the Clean Air Act (42 U.S.C. 7411(d)) for the establishment, implementation, and enforcement of standards of performance for sources, and guidelines for States, that require existing sources to— 
(A)reduce greenhouse gas emissions from routine flaring such that nationwide flaring is reduced by at least 80 percent below 2017 levels no later than 2025; and (B)reduce greenhouse gas emissions from routine flaring such that nationwide flaring is reduced by 100 percent below 2017 levels no later than 2028. 
(b)DefinitionsIn this section: (1)The term Administrator means the Administrator of the Environmental Protection Agency. 
(2)The term existing source means an existing source as defined in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)). (3)The term new source means a new source as defined in section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)). 
(4)The term routine flaring— (A)means flaring of natural gas during normal oil and natural gas production operations in the absence of sufficient facilities to reinject the produced gas, utilize it onsite, or dispatch it to a market; and 
(B)does not include safety flaring. (5)The term safety flaring means flaring of natural gas that is required to ensure safe operation of the facility due to some unforeseen condition. 
703.Emerging oil and natural gas greenhouse gas emission reduction technologies program 
(a)EstablishmentAs soon as possible after the date of enactment of this Act, the Secretary of Energy (in this section referred to as the Secretary) shall establish a technology commercialization program to reduce greenhouse gas emissions from the oil and natural gas sector, and to improve existing technologies and practices to reduce such emissions. (b)PriorityIn carrying out the program under subsection (a), the Secretary shall give priority to projects that develop and bring to market approaches to reduce carbon dioxide emissions from natural gas system compression, including the use of electrification. 
(c)Conduct of programIn carrying out the program under subsection (a), the Secretary shall carry out science-based activities to pursue— (1)improved efficiency of natural gas pipeline systems, including gas gathering systems and gas transmission systems, in order to reduce compressor fuel consumption in these systems, through improved technology and operational practice; and 
(2)lowered barriers to electrification of compression in pipeline systems. (d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000, to remain available until expended. 
704.Improving the natural gas distribution system 
(a)ProgramThe Secretary of Energy shall establish a grant program to provide financial assistance to States to offset the incremental rate increases paid by low-income households resulting from the implementation of infrastructure replacement, repair, and maintenance programs that are approved by the rate-setting entity and designed to accelerate the necessary replacement, repair, or maintenance of natural gas distribution systems. (b)Date of eligibilityAwards may be provided under this section to offset rate increases described in subsection (a) occurring on or after the date of enactment of this Act. 
(c)PrioritizationThe Secretary shall collaborate with States to prioritize the distribution of grants made under this section. At a minimum, the Secretary shall consider prioritizing the distribution of grants to States which have— (1)authorized or adopted enhanced infrastructure replacement programs or innovative rate recovery mechanisms, such as infrastructure cost trackers and riders, infrastructure base rate surcharges, deferred regulatory asset programs, and earnings stability mechanisms; and 
(2)a viable means for delivering financial assistance to low-income households. (d)Auditing and reporting requirementsThe Secretary shall establish auditing and reporting requirements for States with respect to the performance of eligible projects funded pursuant to grants awarded under this section. 
(e)Prevailing wagesAll laborers and mechanics employed by contractors or subcontractors in the performance of construction, alteration, or repair work assisted, in whole or in part, by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40. With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40. (f)DefinitionsIn this section: 
(1)Innovative rate recovery mechanismsThe term innovative rate recovery mechanisms means rate structures that allow State public utility commissions to modify tariffs and recover costs of investments in utility replacement incurred between rate cases. (2)Low-income householdThe term low-income household means a household that is eligible to receive payments under section 2605(b)(2) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)). 
(g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $250,000,000 in each of fiscal years 2022 through 2031. 705.Grants for composting and anaerobic digestion food waste-to-energy projects (a)In generalSubtitle G of the Solid Waste Disposal Act (42 U.S.C. 6971 et seq.) is amended by adding at the end the following: 
 
7011.Grants for composting and anaerobic digestion food waste-to-energy projects 
(a)GrantsThe Administrator shall establish a grant program to award grants to States eligible to receive the grants under subsection (b)(1) to construct large-scale composting or anaerobic digestion food waste-to-energy projects. (b)Eligible States (1)EligibilityIn order to be eligible to receive a grant under this section, a State shall— 
(A)have in effect a plan to limit the quantity of food waste that may be disposed of in landfills in the State; and (B)provide to the Administrator— 
(i)a written commitment that the State has read and agrees to comply with the Food Recovery Hierarchy of the Environmental Protection Agency, particularly as applied to apparently wholesome food (as defined in section 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b))) that may be provided to or received by the State; and (ii)a written end-product recycling plan that provides for the beneficial use of the material resulting from any anaerobic digestion food waste-to-energy operation with respect to which the loan or grant is made, in a manner that meets all applicable Federal, State, and local laws that protect human health and the environment. 
(2)LimitationA grant under subsection (a) may not be used for an anaerobic digester that uses solely manure as undigested biomass. (3)PreferenceThe Administrator shall give preference to grants under subsection (a) for anaerobic digesters that use primarily nonedible food, crop waste, or nonedible food and crop waste as undigested biomass. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2031. (d)State definedIn this section, the term State means each State of the United States, the District of Columbia, each territory or possession of the United States, and each federally recognized Indian Tribe.. 
(b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by inserting after the item relating to section 7010 the following:   Sec. 7011. Grants for composting and anaerobic digestion food waste-to-energy projects.. BBlack Carbon 711.DefinitionsIn this subtitle: 
(1)The term Administrator means the Administrator of the Environmental Protection Agency. (2)The term black carbon means the primary light absorbing aerosols, as defined by the Administrator, based on the best available science. 
712.Reduction of black carbon emissions 
(a)Black carbon abatement report 
(1)In generalNot later than 6 months after the date of enactment of this Act, the Administrator shall, in consultation with other appropriate Federal agencies, submit to Congress a report regarding black carbon emissions. (2)ContentsThe report under paragraph (1) shall include the following: 
(A)An update of the information that was included in the report submitted to Congress by the Environmental Protection Agency titled Report to Congress on Black Carbon (March 2012), and a summary of current information and research that identifies— (i)an inventory of the major sources of black carbon emissions in the United States, including— 
(I)an estimate of the quantity of current and projected future black carbon emissions; and (II)the net climate forcing of such emissions from such sources, including consideration of co-emissions of other pollutants; 
(ii)effective and cost-effective control technologies, operations, and strategies for additional domestic black carbon emissions reductions, such as diesel retrofit technologies on existing onroad, nonroad, and stationary engines, programs to address residential cookstoves and heating stoves, programs to address forest and agriculture-based burning, and programs to address ports, international shipping, and aviation; (iii)potential metrics and approaches for quantifying the climatic effects of black carbon emissions, including the radiative forcing and warming effects of such emissions, that may be used to compare the climate benefits of different mitigation strategies, including an assessment of the uncertainty in such metrics and approaches; and 
(iv)the public health and environmental benefits associated with additional controls for black carbon emissions. (B)Recommendations regarding— 
(i)development of additional emissions monitoring techniques and capabilities, modeling, and other black carbon-related areas of study; (ii)areas of focus for additional study of technologies, operations, and strategies with the greatest potential to reduce emissions of black carbon and associated public health, economic, and environmental impacts associated with these emissions; and 
(iii)actions, in addition to those identified by the Administrator pursuant to subsections (b) and (c), that the Federal Government may take to encourage or require reductions in black carbon emissions. (b)Domestic black carbon mitigation (1)Proposed regulations or findingNot later than 1 year after the date of enactment of this Act, the Administrator, taking into consideration the public health and environmental impacts of black carbon emissions, including the effects on global and regional warming, the Arctic, and other snow and ice-covered surfaces, shall propose— 
(A)a finding that regulations that have been promulgated as of the date of enactment of this Act pursuant to such authorities adequately reduce emissions of black carbon by 70 percent relative to 2013 levels by 2025; or (B)regulations under the authorities of the Clean Air Act (42 U.S.C. 7401 et seq.) (as such authorities exist as of the date of the enactment of this Act) to reduce emissions of black carbon by 70 percent relative to 2013 levels by 2025. 
(2)Final regulations or findingNot later than 2 years after the date of enactment of this Act, the Administrator shall promulgate— (A)a final finding described in paragraph (1)(A); or 
(B)final regulations described in paragraph (1)(B). (3)Participation by indigenous populationsThe Administrator shall allow indigenous populations in the Arctic and other communities disproportionally affected by black carbon emissions to participate in the regulatory action under this subsection through negotiated rulemaking or an equivalent mechanism. 
(c)International black carbon mitigation assistance report 
(1)In generalNot later than 1 year after the date of enactment of this section, the Administrator, in coordination with the Secretary of State and other appropriate Federal officials, shall transmit a report to the Congress— (A)on the amount, type, and direction of all present United States financial, technical, and related assistance to foreign countries to reduce, mitigate, and otherwise abate black carbon emissions; and 
(B)identifying opportunities and recommendations pursuant to paragraph (2). (2)Other opportunitiesThe report required under this subsection shall identify opportunities and recommendations, including action under existing statutory and regulatory authorities, to achieve significant black carbon emission reductions in foreign countries through technical assistance or other approaches to— 
(A)promote sustainable solutions to bring clean, efficient, safe, and affordable stoves, fuels, or both stoves and fuels to residents of developing countries that are reliant on solid fuels such as wood, dung, charcoal, coal, or crop residues for home cooking and heating, so as to help reduce the public health, environmental, and economic impacts of black carbon emissions from these sources by— (i)identifying key regions for large-scale demonstration efforts, and key partners in each such region; and 
(ii)developing for each such region a large-scale implementation strategy with a goal of collectively reaching 100,000,000 homes over 5 years with interventions that will— (I)increase stove efficiency by over 50 percent (or such other goal as determined by the Administrator); 
(II)reduce emissions of black carbon by over 60 percent (or such other goal as determined by the Administrator); and (III)reduce the incidence of severe pneumonia in children under 5 years old by over 30 percent (or such other goal as determined by the Administrator); 
(B)make technological improvements to diesel engines and provide greater access to fuels that emit less or no black carbon; (C)reduce unnecessary agricultural or other biomass burning where feasible alternatives exist; 
(D)reduce the amount of heavy fuel oil used by ships by switching to alternative fuels or installing technological improvements; (E)reduce unnecessary fossil fuel burning that produces black carbon where feasible alternatives exist; 
(F)reduce other sources of black carbon emissions; and (G)improve capacity to achieve greater compliance with existing laws to address black carbon emissions. 
(3)Consultation with Arctic communities and Arctic CouncilThe Administrator shall— (A)require that communities most vulnerable to the impacts of black carbon, including Arctic indigenous communities, are consulted throughout the process of developing and transmitting the report required by this subsection; and 
(B)encourage observers of the Arctic Council (including India and China) to adopt mitigation plans consistent with the findings and recommendations of the Arctic Council’s Framework for Action on Black Carbon and Methane. VIIIEconomywide Policies AState Climate Plans 801.State Climate PlansThe Clean Air Act (42 U.S.C. 7401 et seq.) is amended by adding after title VI the following new title: 
 
VIIState Climate Plans 
701.DefinitionsIn this title: (1)2030 carbon dioxide standardThe term 2030 carbon dioxide standard means a standard which requires each State to achieve covered emissions of carbon dioxide within such State by January 1, 2031, at a level to be established by the Administrator in consideration of the emission reductions needed to achieve the national interim goal declared by section 101(1) of the CLEAN Future Act. 
(2)2040 carbon dioxide standardThe term 2040 carbon dioxide standard means a standard which requires each State to achieve covered emissions of carbon dioxide within such State by January 1, 2041, at a level to be established by the Administrator pursuant to section 705. (3)2040 methane standardThe term 2040 methane standard means a standard which requires each State to achieve covered emissions of methane within such State by January 1, 2041, at a level that is at least 95 percent below such State’s calendar year 2012 emissions of methane. 
(4)Carbon dioxide equivalentThe term carbon dioxide equivalent means, with respect to a greenhouse gas, the quantity of such gas that has a global warming potential equivalent to 1 metric ton of carbon dioxide, as determined pursuant to table A–1 of subpart A of part 98 of title 40, Code of Federal Regulations. (5)Covered emissions (A)Subject to subparagraph (B), the term covered emissions means carbon dioxide and methane emitted by or attributed to sources in a State. 
(B)The term covered emissions includes carbon dioxide and methane emissions that are biogenic emissions from agriculture and land-use practices only if such emissions consist of emissions from burning woody biomass to generate electricity either for sale to the grid or for onsite industrial use. (6)Electric generating unitThe term electric generating unit means a steam generating unit, integrated gasification combined cycle, or stationary combustion turbine that meets the following conditions, as applicable: 
(A)Serves a generator or generators connected to a utility power distribution system with a nameplate capacity greater than 25 MW-net. (B)Has a base load rating greater than 260 Gigajoules per hour (250 million British Thermal Units per hour) heat input of fossil fuel (either alone or in combination with any other fuel). 
(C)Has stationary combustion turbines that are either a combined cycle or combined heat and power combustion turbine. (7)Greenhouse gasThe term greenhouse gas means each of the following: 
(A)Carbon dioxide. (B)Methane. 
(C)Nitrous oxide. (D)Sulfur hexafluoride. 
(E)Hydrofluorocarbons. (F)Perfluorocarbons. 
(G)Any other anthropogenic gas designated as a greenhouse gas by the Administrator or required to be reported under part 98 of title 40, Code of Federal Regulations. (8)National climate standardThe term national climate standard means a standard which requires each State to achieve net-zero covered emissions measured in carbon dioxide equivalents within such State, after annual accounting for sources, negative emissions, and sinks of covered emissions consistent with the reporting of emissions required by this title by January 1, 2051. 
(9)Negative emissionsThe term negative emissions means greenhouse gases permanently removed from the atmosphere, other than biogenic removals through land-use and forestry practices. (10)SinkThe term sink means a reservoir of greenhouse gases removed from the atmosphere through land-use and forestry practices. 
702.Inventories 
(a)In generalNot later than 2 years after the date of enactment of this title, each State shall submit to the Administrator, with respect to the preceding calendar year, a comprehensive, accurate inventory of— (1)covered emissions, measured in metric tons of carbon dioxide equivalent, attributed to the combustion of fuels sold within such State during the respective calendar year;  
(2)actual covered emissions not reported pursuant to paragraph (1) from all sources emitting at least 25,000 metric tons of carbon dioxide equivalent during the respective calendar year located in such State;  (3)actual covered emissions not reported pursuant to paragraph (1) or (2) from electric generating units during the respective calendar year located in such State; 
(4)sinks located in such State during the respective calendar year, measured in metric tons of carbon dioxide equivalent; (5)negative emissions located in such State during the respective calendar year, measured in metric tons of carbon dioxide equivalent; and 
(6)such other data on sources, negative emissions, and sinks of covered emissions that the Administrator determines necessary to facilitate the implementation of this title and the achievement and maintenance of the standards established under this title. (b)Existing dataThe States may rely on data reported pursuant to part 98 of title 40, Code of Federal Regulations (or successor regulations), in developing an inventory under this section, as appropriate. 
(c)Technical assistanceThe Administrator shall provide technical assistance to the States to aid in compliance with the requirements of this section. (d)UpdatesNot later than June 30 of the third calendar year after the date of enactment of this title, and by June 30 of each year thereafter, each State shall submit an updated inventory under this section to the Administrator for the preceding calendar year. 
(e)Sinks 
(1)MethodologyThe Administrator shall develop, in accordance with national inventory accounting guidelines under the United Nations Framework Convention on Climate Change, a methodology to quantify, in metric tons of carbon dioxide equivalent, the greenhouse gases removed from the atmosphere and sequestered in sinks in the States. (2)ProcessFor purposes of paragraph (1), the Administrator— 
(A)shall, not later than 5 years after the date of enactment of this title, issue such methodology by proposed regulation;  (B)shall, not later than 2 years after issuing such proposed regulation, promulgate such methodology by final regulation; and  
(C)may from time to time revise such methodology. (3)Delay in reporting requirementNotwithstanding the deadlines in subsections (a) and (d), the reporting requirement of subsection (a)(4) and subsection (d) with respect to sinks shall not take effect until June 30 of the second calendar year following the promulgation of the final methodology required by paragraph (2)(B). 
703.Grants for plan development 
(a)GrantsThe Administrator shall make grants to air pollution control agencies to assist with the reasonable costs of developing a State climate plan or plan revision pursuant to this title. (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $200,000,000. 
704.Climate plan planning periods 
(a)Adoption and submissionEach State shall adopt and submit to the Administrator a climate plan which— (1)provides for achieving, by January 1, 2051, the national climate standard; 
(2)provides for achieving the 2030 carbon dioxide standard; (3)provides for achieving the 2040 carbon dioxide standard; and 
(4)provides for achieving the 2040 methane standard. (b)Planning periodFor purposes of this title— 
(1)planning period 1 shall be through calendar year 2030;  (2)planning period 2 shall be for calendar years 2031 through 2040; and 
(3)planning period 3 shall be for calendar years 2041 through 2050. (c)Submission deadlinesEach State shall submit the plan required by subsection (a)— 
(1)for planning period 1, not later than 3 years after the date of enactment of this title; (2)for planning period 2, not later than December 31, 2028; and  
(3)for planning period 3, not later than December 31, 2038. 705.Regulations (a)In generalThe Administrator shall— 
(1)not later than 12 months after the date of enactment of this title, promulgate regulations to implement section 702 which may include revisions, as the Administrator determines appropriate, to part 98 of title 40, Code of Federal Regulations, to facilitate the reporting of all emissions relevant or necessary to implement this title; and (2)not later than— 
(A)18 months after the date of enactment of this title, promulgate final regulations to carry out this title for planning period 1; (B)January 1, 2027, revise such final regulations for planning period 2; and 
(C)January 1, 2037, revise such final regulations for planning period 3. (b)Model control strategiesThe regulations required by subsection (a)(2) shall include model control strategies established by the Administrator, after notice and opportunity for comment, that States may choose to adopt in climate plans under section 704, including— 
(1)the climate pollution phaseout control program under subsection (c);  (2)a performance-based fuels standard under subsection (d);  
(3)a carbon removal control strategy under subsection (e); (4)energy efficiency control strategies under subsection (f);  
(5)provisions to adopt and enforce, pursuant to section 177, California’s standards relating to control of emissions from new motor vehicles or new motor vehicle engines, including California’s zero-emissions vehicle regulations; and (6)any other program which, in the judgment of the Administrator, will facilitate the expeditious progress of the States toward achieving the standards established under this title. 
(c)Climate pollution phaseout control programThe Administrator shall establish a model climate pollution phaseout control program that— (1)is administered by the Administrator, with decisions on matters such as the limit on the aggregated quantity of covered emissions to be determined after the deadline to submit the plan for planning period 1; 
(2)addresses covered emissions and covers, at a minimum, all sources that are— (A)located in a State participating in the model program; and 
(B)emitting 25,000 tons or more of carbon dioxide equivalent per year; (3)determines the number of allowances available each calendar year, with each allowance authorizing the emission of 1 ton of carbon dioxide equivalent; 
(4)sets a limit on the aggregated quantity of covered emissions from sources described in paragraph (2) and reduces such limit annually in a manner consistent with facilitating achievement of the standards established under this title by the States participating in the model program; (5)provides optional formulas that States participating in the model program may choose to use in allocating allowances within the respective State; and 
(6)allows States and sources subject to the program which hold an allowance or offset credit to, without restriction, sell, exchange, transfer, hold for compliance, or request that the Administrator retire the allowance or credit. (d)Performance-Based fuels standardThe Administrator shall establish a model performance-based fuels standard— 
(1)that is based on the average lifecycle greenhouse gas emissions per unit of energy, of fuels sold or introduced into commerce, as determined by the Administrator after considering the aggregate quantity of greenhouse gas emissions (including direct emissions and significant indirect emissions, such as significant emissions from land-use changes) related to the full fuel life cycle, including all stages of fuel and feedstock production and distribution, from feedstock generation or extraction through the distribution and delivery to, and use of, the finished fuel by the ultimate consumer; (2)that covers fuels including, at a minimum, transportation fuels; 
(3)whose objective is to reduce the greenhouse gas emissions intensity of covered fuels to facilitate achieving the standards established under this title; (4)that requires each fuel provider to demonstrate compliance with the standard; 
(5)that provides for the generation of credits for fuels produced or imported that achieve lower greenhouse gas emissions intensity than is required by the performance-based fuel standard and allows for banking and trading such credits; and (6)that determines the appropriate amount of credits and appropriate conditions, if any, on the timing of disbursement, duration, trading, and use of credits. 
(e)Carbon removal control strategy 
(1)In generalThe Administrator, in consultation with the Secretary of Agriculture and the Secretary of Energy, as appropriate, shall establish a model carbon removal control strategy to facilitate practices and activities that result in net-negative greenhouse gas emissions through natural and technological solutions. (2)Practices and activitiesThe model strategy under paragraph (1)— 
(A)shall limit creditable projects to those that reduce, avoid, or sequester greenhouse gas emissions through practices proven to be effective; and (B)may include— 
(i)agricultural, grassland, and rangeland management; (ii)forestry and land use activities; 
(iii)manure management and disposal; (iv)wastewater and landfill management;  
(v)direct air capture of greenhouse gas emissions and sequestration; and (vi)carbon dioxide capture and sequestration.  
(3)Methodologies and protocolsTo ensure the environmental integrity of the model program under paragraph (1), the Administrator shall include methodologies and protocols for, with respect to greenhouse gas reductions— (A)quantification, including for aggregated projects; 
(B)verification; (C)reporting; 
(D)record-keeping; (E)audits; and 
(F)mitigation of leakage. (4)PreferenceThe model program under paragraph (1) shall require that greenhouse gas reductions are additional and permanent. 
(f)Energy efficiency control strategiesThe Administrator, in consultation with the Secretary of Energy, shall establish model strategies for carbon dioxide mitigation using energy efficiency for participating States to facilitate demand-side energy management to reduce energy use from electricity and fuels used for space and water heating for industrial, commercial, and residential consumers, which may include— (1)an energy efficiency resource standard; 
(2)a demand response program, including time-based rates or other forms of financial incentives and direct load control programs; (3)adoption and enforcement of energy- and water-savings model building codes; 
(4)programs to promote energy efficient retrofits of existing buildings; (5)incentives, rebates, and other financing options for adoption of cost-effective energy savings technologies, including ENERGY STAR products, with provisions to ensure that low-income communities can access these incentives, rebates, and other financing options; 
(6)programs to promote cost-effective fuel-switching of residential and commercial building space heating and water heating loads; (7)programs to support adoption and certification to ISO 50001 (or any successor standard) or a comparable energy management system; and 
(8)practices to measure, verify, and report energy savings achieved. (g)Subsequent planning periods (1)In generalThe requirements of the regulations under subsection (a)(2) that apply to planning period 1 shall continue to apply to subsequent planning periods, as applicable. 
(2)Planning period 2 
(A)TargetsThe regulations under subsection (a)(2) for planning period 2 shall include— (i)requirements for maintenance of the 2030 carbon dioxide standard; 
(ii)establishment of, and requirements and guidance relevant to, the 2040 carbon dioxide standard; and  (iii)requirements and guidance relevant to the 2040 methane standard. 
(B)Considerations for 2040 carbon dioxide standardIn determining the 2040 carbon dioxide standard, the Administrator shall take into consideration— (i)the best available science on the needed pace of reducing greenhouse gas emissions to limit global warming to 1.5° Celsius; 
(ii)the international commitments by the United States to address climate change, so as to ensure that such standard is, at a minimum, consistent with such commitments; (iii)the degree of progress considered necessary by calendar year 2040 to maximize the likelihood that there is an economically and technically feasible path forward from such date to achieve the national climate standard; and 
(iv)the projected emissions reductions from every State’s plan under this title and projected emissions reductions from all other enforceable domestic greenhouse gas reduction measures. (3)Planning period 3The regulations under subsection (a)(2) for planning period 3 shall include— 
(A)requirements for maintenance of the 2040 carbon dioxide standard and the 2040 methane standard; and (B)such other provisions as the Administrator determines necessary for the achievement of the national climate standard. 
(h)RulemakingsIn exercising any requirement or authority in this title to act by regulation, the Administrator shall comply with the requirements of section 307(d). (i)Guidelines, interpretations, and informationIn order to facilitate submission by the States of adequate and approvable plans consistent with the applicable requirements of this title, the Administrator shall, as appropriate and from time to time, issue written guidelines, interpretations, and information to the States which shall be available to the public. 
706.State climate plan contents 
(a)Required contentsEach climate plan or revision thereto submitted by a State under this title shall be adopted by the State after reasonable notice and public hearing. Each such climate plan shall— (1)include enforceable emission limitations and other control measures, means, or techniques (including economic incentives such as fees, marketable permits, and auctions of emissions rights), as well as schedules and timetables for compliance, as may be necessary or appropriate to meet the applicable requirements of this title; 
(2)provide for establishment and operation of appropriate devices, methods, systems, and procedures necessary to— (A)monitor, compile, and analyze data on covered emissions, negative emissions, and sinks; and 
(B)upon request, make such data available to the Administrator; (3)include a program to provide for the enforcement of the emission limitations and other control measures, means, or techniques described in paragraph (1); 
(4)provide necessary assurances that— (A)the State (or, except where the Administrator determines inappropriate, the general purpose local government or governments, or a regional agency designated by the State or general purpose local government or governments)— 
(i)will have adequate personnel, funding, and authority under State law to carry out such climate plan; and (ii)is not prohibited by any Federal or State law from carrying out such climate plan or any portion thereof; 
(B)the State will apply the requirements of section 128 to any board or body that approves permits or enforcement orders under this title; and  (C)where the State relies on a local or regional government, agency, or instrumentality for the implementation of any plan provision, the State will be responsible for ensuring adequate implementation of such plan provision; 
(5)require, as may be prescribed by the Administrator— (A)the installation, maintenance, and replacement of equipment, and the implementation of other necessary steps, by owners or operators of stationary sources to monitor emissions from sources of covered emissions; 
(B)periodic reports on the nature and amounts of emissions and emissions-related data from such sources; and (C)correlation of such reports by the State with the standards established pursuant to this title, which reports shall be available on the internet for public inspection; 
(6)provide for revision of such climate plan— (A)from time to time as may be necessary to take account of revisions of the standards established under this title or the availability of improved or more expeditious methods of achieving such standards; and 
(B)whenever the Administrator finds on the basis of information available to the Administrator that the climate plan is substantially inadequate to achieve any of the standards established under this title or to otherwise comply with any additional requirements established under this title; and (7)provide for consultation and participation by local political subdivisions affected by the climate plan. 
(b)Just and equitable transition 
(1)In generalA State climate plan under this title shall contain a just and equitable transition element that addresses how the State will— (A)improve public health, resilience, and environmental outcomes, especially for rural communities, low-income communities, communities of color, indigenous communities, deindustrialized communities, and climate-impacted communities that are or are likely to be disproportionately affected by climate change or other pollution; and 
(B)ensure fairness and equity for workers and communities affected by the implementation of this title. (2)DefinitionsIn this subsection— 
(A)the terms community of color, indigenous community, and low-income community have the meaning given such terms in section 601 of the CLEAN Future Act; and (B)the term climate-impacted communities has the meaning given such term in section 1621 of the Energy Policy Act of 2005. 
(c)Contingency measuresA State climate plan under this title shall provide for the implementation of specific measures that— (1)will apply if the State fails to timely achieve an applicable standard under this title; and 
(2)will apply by operation of the plan without further action by the State or the Administrator. 707.EPA action on plan submissions (a)Completeness of plan submissions (1)Completeness criteriaNot later than 18 months after the date of the enactment of this title, the Administrator shall promulgate minimum criteria that any State climate plan or plan revision submitted under this title must meet before the Administrator is required to act on such submission. The criteria shall be limited to the information necessary to enable the Administrator to determine whether the submission complies with this title. 
(2)Completeness findingNot later than 60 days after the Administrator’s receipt of a State climate plan or plan revision under this title, the Administrator shall determine whether the minimum criteria promulgated pursuant to paragraph (1) have been met. If the Administrator fails to determine whether a State climate plan or plan revision submitted under this title meets such minimum criteria by the date that is 6 months after receipt of the submission, such plan or plan revision is deemed to meet such minimum criteria. (3)Effect of finding of incompletenessWhere the Administrator determines under paragraph (2) that a plan or plan revision (or part thereof) submitted under this title does not meet the minimum criteria promulgated pursuant to paragraph (1), the Administrator shall treat such plan or plan revision (or, in the Administrator’s discretion, part thereof) as having not been submitted. 
(b)Deadline for actionNot later than 12 months after a determination by the Administrator (or a determination deemed by operation of law) under subsection (a) that a State has submitted a plan or plan revision (or, in the Administrator’s discretion, part thereof) that meets the minimum criteria promulgated pursuant to subsection (a), the Administrator shall act on the submission in accordance with subsection (c). (c)Full and partial approval and disapprovalIn the case of any submission of a plan or plan revision on which the Administrator is required to act under subsection (b), the Administrator— 
(1)shall approve such plan or plan revision as a whole if it meets all of the applicable requirements of this title; (2)if a portion of the plan or plan revision meets all the applicable requirements of this title, may approve the plan or plan revision in part and disapprove the plan or plan revision in part; and 
(3)shall not treat the plan revision as meeting the requirements of this title until the Administrator approves the entire plan revision as complying with the applicable requirements of this title. (d)Calls for plan revisions (1)In generalWhenever the Administrator finds that the applicable climate plan for any State is substantially inadequate to achieve any applicable standard established under this title or to maintain the national climate standard, or to otherwise comply with any requirement of this title, the Administrator shall require the State to revise the plan as necessary to correct all such inadequacies. 
(2)NotificationThe Administrator shall notify the State of such inadequacies, and may establish reasonable deadlines (not to exceed 12 months after the date of such notice) for the submission of such plan revisions. (3)Public availabilitySuch findings and notice shall be public. 
(e)Plan revisionsThe Administrator shall not approve a revision of a climate plan if the revision would interfere with— (1)any applicable requirement concerning achievement of a standard established under this title; or 
(2)any other applicable requirement of this title. (f)CorrectionsWhenever the Administrator determines that the approval or disapproval of any plan or plan revision (or part thereof) under this section was in error, the Administrator may in the same manner as the approval or disapproval, revise such action as appropriate without requiring any further submission from the State. Such determination and the basis thereof shall be provided to the State and public. 
(g)Plan revisions required in response to finding of plan inadequacyAny plan revision that is required to be submitted in response to a finding by the Administrator pursuant to subsection (d) shall correct the plan inadequacy (or inadequacies) specified by the Administrator and meet all other applicable plan requirements of this title. (h)ReportsThe Administrator may require a State to submit reports relating to emissions reductions, vehicle miles traveled, congestion levels, and any other information the Administrator determines necessary to assess the development, effectiveness, need for revision, or implementation of any plan or plan revision required under this title. 
(i)Comprehensive documentNot later than 5 years after the date of enactment of this title, and every 3 years thereafter, the Administrator shall assemble and publish a comprehensive document for each State setting forth all requirements of the applicable climate plan for such State and shall publish notice in the Federal Register of the availability of each such document. (j)Indian tribesIf an Indian tribe submits a climate plan under this title to the Administrator pursuant to section 301(d), the Administrator shall review the plan in accordance with the provisions of this section for review of a State plan, except as otherwise provided by a regulation consistent with the requirements of this title promulgated pursuant to section 301(d)(2). When such plan becomes effective in accordance with the regulations promulgated under section 301(d), the plan shall become applicable to all areas (except as expressly provided otherwise in the plan) located within the exterior boundaries of the reservation, notwithstanding the issuance of any patent and including rights-of-way running through the reservation. 
708.Metropolitan planning and transportation consequences 
(a)In generalSubsections (c) and (d) of section 176 shall apply with respect to a climate plan under section 704 to the same extent and in the same manner as such subsections apply with respect to an implementation plan under section 110. (b)ReferencesIn applying subsection (a) of this section, references in subsection (c) or (d) of section 176 to national ambient air quality standards shall be treated as references to the standards established under this title. 
709.Joint planning 
(a)In generalTwo or more States may jointly submit climate plans or components thereof to achieve the standards established under this title— (1)for all of the submitting States; or 
(2)for specific economic sectors in the submitting States. (b)Evaluation of joint submissionsThe Administrator shall treat States that submit climate plans or components jointly pursuant to subsection (a) as a single jurisdiction when— 
(1)evaluating the adequacy of the joint plan or component under this title; and (2)determining under section 711 whether the States have achieved the applicable standards established under this title. 
710.Maintenance plans 
(a)Plan revisionEach State that submits to the Administrator a request for designation as having achieved the national climate standard shall submit a revision to the State climate plan for maintaining the national climate standard for at least 10 years after such designation. (b)Subsequent plan revisionNot later than 8 years after the Administrator designates a State as achieving the national climate standard, the State shall submit to the Administrator an additional revision to the State climate plan for maintaining the national climate standard for 10 years after the expiration of the 10-year period referred to in subsection (a). 
(c)Additional measuresEach plan revision submitted under this section shall include in the revision such additional measures, if any, as may be necessary to ensure maintenance of the national climate standard. (d)Contingency provisionsEach plan revision submitted under this section shall— 
(1)contain such contingency provisions as the Administrator determines necessary to ensure that the State will promptly correct any violation of the national climate standard which occurs after the designation under section 711 of the State as achieving such standard; and (2)include in such contingency provisions a requirement that the State will implement all measures with respect to the control of covered emissions which were contained in the State climate plan before such designation. 
711.Achievement of standards 
(a)Determination 
(1)In generalAs expeditiously as practicable after any date by which a State is required to achieve a standard established under this title, but not later than 12 months after such date, the Administrator shall determine whether each State achieved the applicable standard by that date. (2)RevisionThe Administrator may revise or supplement a determination under paragraph (1) at any time based on more complete information or analysis concerning the State’s inventory under section 702. 
(b)DesignationThe Administrator may, upon request by a State, designate the State as having achieved a standard established under this title, if—  (1)the Administrator determines under subsection (a) that the State has achieved the applicable standard; 
(2)the Administrator has fully approved the climate plan required by this title for the State; (3)the Administrator determines that reduction in covered emissions is due to permanent and enforceable reductions in emissions resulting from implementation of the climate plan and applicable Federal laws or regulations and other permanent and enforceable reductions; 
(4)if applicable, the Administrator has fully approved under section 710 a revision by the State to a climate plan for maintaining the national climate standard; and  (5)the State has met all requirements applicable under this title. 
(c)AccountingThe Administrator shall promulgate regulations setting forth the manner by which the Administrator will determine under subsection (a) whether a State has achieved a standard established under this title. Such regulations shall provide that the Administrator shall account for offsets possessed and submitted by a State for purposes of demonstrating achievement of the national climate standard. In determining whether a State has achieved the national climate standard, the Administrator shall account for negative emissions and sinks. 712.Notice of failure to achieve a standardNot later than 30 days after making a determination under section 711 that a State has failed to timely achieve a standard established under this title, the Administrator shall publish a notice in the Federal Register containing such determination. 
713.Consequences for failure to achieve standards 
(a)In generalA State shall submit a revision to its climate plan in accordance with this section not later than 1 year after— (1)the Administrator publishes a notice under section 712 of a determination that such State has failed to timely achieve a standard established under this title; or 
(2)such State submits an inventory under section 702 demonstrating that it has failed to timely achieve a standard established under this title, irrespective of whether the Administrator has published a notice of such failure under section 712. (b)Failure To achieve 2030 carbon dioxide standard (1)Required revisionIf a State fails to timely achieve the 2030 carbon dioxide standard as described in subsection (a), the State shall submit a plan revision to its State climate plan that— 
(A)provides for achieving the 2030 carbon dioxide standard; (B)provides for, from the date of such submission until achieving the 2030 carbon dioxide standard, an annual reduction in covered emissions within the State of not less than 5 percent of the amount of such emissions as reported in the calendar year 2030 inventory submitted by the State; and 
(C)ensures that the revised plan requires that— (i)a permit must be obtained for the construction and operation of any new or modified source of covered emissions in the State that emits 25,000 tons or more per year of carbon dioxide equivalent; 
(ii)the owner or operator of— (I)such a modified source must offset its increased covered emissions attributable to such each such modification by obtaining emissions reductions from the same source or other sources in the same State on a 2-to-1 ratio of emissions reductions to increased covered emissions by tonnage; and 
(II)such a new source must offset its covered emissions by obtaining emissions reductions from the same source or other sources in the same State on a 2-to-1 ratio of emissions reductions to covered emissions by tonnage;  (iii)such covered emissions reductions must be, by the time a new or modified source described in clause (i) commences operation, in effect and enforceable; 
(iv)emissions reductions required under any Federal or State law other than this title are not creditable as emissions reductions for purposes of the offset requirement under this paragraph; and (v)any emissions reductions required pursuant to this paragraph as a precondition of the issuance of a permit are federally enforceable before such permit may be issued. 
(2)CessationThe requirements of this subsection cease to apply with respect to a State described in paragraph (1) once such State has— (A)achieved the 2030 carbon dioxide standard and received a designation of such achievement under section 711; and 
(B)obtained the Administrator’s approval of a climate plan for the State for planning period 2, including a satisfactory demonstration that the plan will result in achieving the 2040 carbon dioxide standard. (c)Failure To achieve 2040 carbon dioxide standard (1)Required revisionIf a State fails to timely achieve the 2040 carbon dioxide standard as described in subsection (a), the State shall submit a plan revision for the applicable State climate plan that— 
(A)provides for achievement of the 2040 carbon dioxide standard; (B)provides for, from the date of such submission until achievement of the 2040 carbon dioxide standard, an annual reduction in covered emissions within the State of not less than 10 percent of the amount of such emissions as reported in the calendar year 2040 inventory submitted by the State; and 
(C)ensures that the revised plan includes each requirement listed in subsection (b)(1)(C), except that the reference to any 2-to-1 ratio in such subsection shall be treated as a reference to a 3-to-1 ratio for purposes of this subsection. (2)CessationThe requirements of this subsection cease to apply with respect to a State described in paragraph (1) once such State has— 
(A)achieved the 2040 carbon dioxide standard and received a designation of such achievement under section 711; and (B)obtained the Administrator’s approval of the climate plan for the State for planning period 3, including a satisfactory demonstration that the plan will result in achieving the national climate standard. 
(d)Failure To achieve 2040 methane standard 
(1)Required revisionIf a State fails to timely achieve the 2040 methane standard as described in subsection (a), the State shall submit a plan revision for the applicable State climate plan that— (A)provides for achievement of the 2040 methane standard; and 
(B)provides for, from the date of such submission until achievement of the 2040 methane standard, an annual reduction in covered emissions of methane within the State of not less than 5 percent of the amount of such emissions as reported in the calendar year 2040 inventory submitted by the State. (2)CessationThe requirements of this subsection cease to apply with respect to a State described in paragraph (1) once such State has— 
(A)achieved the 2040 methane standard and received a designation of such achievement under section 711; and (B)obtained the Administrator’s approval of the climate plan for the State for planning period 3, including a satisfactory demonstration that the plan will result in achieving the national climate standard. 
(e)Failure To achieve national climate standardIf a State fails to timely achieve the national climate standard as described in subsection (a), the State shall submit a plan revision for the applicable State climate plan that— (1)provides for achievement of the national climate standard; and 
(2)provides for, from the date of such submission until achievement of the national climate standard, an annual reduction in covered emissions within the State of not less than 10 percent of the amount of such emissions as reported in the calendar year 2050 inventory submitted by the State. (f)Measures To includeA plan revision required by this section shall include such additional measures as the Administrator may reasonably by regulation prescribe, including measures that can be feasibly implemented in the State in light of technological achievability, costs, and any non-air quality and other air quality-related health and environmental impacts. 
714.Race to Net-Zero Grant Program 
(a)EstablishmentNot later than 12 months after the date of enactment of this title, the Administrator shall establish a grant program to be known as the Race to Net-Zero Grant Program. (b)DistributionSources that paid a carbon fee under section 715 for the current or preceding fiscal year may apply for and receive funds under the grant program established under subsection (a) in order to facilitate the achievement of the standards under this title through the reduction of covered emissions, through the following activities: 
(1)Any project that the Administrator determines will directly reduce covered emissions at the source receiving the grant, including any such project for improving energy efficiency.  (2)Implementation of the practices and activities included in the carbon removal model control strategy under section 705(e). 
(3)Implementation of zero-emissions transportation technology development and deployment strategies, including deployment of— (A)zero-emission vehicles, including light-, medium-, and heavy-duty vehicles; and 
(B)distribution and delivery infrastructure to support zero-emissions vehicle charging and refueling, including improvements to electrical grid infrastructure. (4)Electrification of residential and commercial energy uses that results in the reduced demand for natural gas, heating oil, gasoline, diesel fuel, or propane. 
(5)Emissions reductions from industrial sources. (6)Reduction, capture, and use of landfill gas. 
(c)Action by granteesA source that receives funds under this section shall maintain such records on the use of such funds, including evidence of compliance with the provisions of this section, as the Administrator may require. (d)Guidelines and criteriaThe Administrator may issue such guidelines and criteria for the grant program under this section as the Administrator determines to be appropriate. 
(e)Davis-BaconNotwithstanding any other provision of law and in a manner consistent with other provisions in this section, to receive funding under this section, a source shall provide reasonable assurances that all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this section, will be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 715.Federal backstop carbon fee (a)Application (1)States in which fee appliesA carbon fee under this section shall only be assessed and collected with respect to covered emissions in— 
(A)a State that does not submit a climate plan or plan revision required under this title by the applicable deadline; and (B)a State for which the Administrator disapproves, in whole or in part, the climate plan or any plan revision required under this title. 
(2)TimingA carbon fee under this section shall be assessed and collected— (A)with respect to a State described in paragraph (1)(A), beginning 180 days after the applicable deadline described in such paragraph; and 
(B)with respect to a State described in paragraph (1)(B), beginning 180 days after publication of the notice of disapproval. (b)Carbon feeSubject to subsection (a), the Administrator shall annually assess and collect a carbon fee from— 
(1)each terminal used for bulk storage of, and each distributor of, fuels that are described in section 702(a)(1), as determined by the Administrator, based on the amount of covered emissions attributable to the combustion of such fuels sold or transferred by the terminal or distributor for delivery in each State in which the fee is being assessed; and (2)each source of covered emissions that is described in paragraph (2) or (3) of section 702(a) based on the amount of covered emissions attributable to such source in the inventory submitted pursuant to section 702 by a State in which the fee is being assessed. 
(c)Amount of the carbon feeNot later than 90 days after a triggering event described in subsection (a)(1) occurs with respect to a State, the Administrator shall set the amount of a carbon fee to be collected under subsection (b). Such amount shall be equal to—  (1)the number of metric tons of covered emissions, measured in carbon dioxide equivalent that are attributable, as described in subsection (b), to the terminal used for bulk storage of fuels, distributor of fuels, or source of covered emissions; multiplied by 
(2)a dollar amount which modeling predicts with a high degree of confidence will reduce covered emissions in the State so as to put the State on a trajectory to timely achieve the standards established under this title.  (d)Exemption and refundThe Administrator shall— 
(1)ensure a carbon fee under this section is not assessed and collected with respect to any nonemitting use within the State in which the fee is being assessed; and  (2)provide for the refund of any carbon fee paid under this section with respect to a nonemitting use within the State in which the fee is being assessed. 
(e)AvailabilityAll carbon fees collected under this section shall be available for, and used solely to fund, the program under section 714, without further appropriation and without fiscal year limitation. 716.Rule of constructionNothing in this title affects the authorities and obligations of the Administrator and the States under other titles of this Act to reduce greenhouse gas emissions that contribute to air pollution which may reasonably be anticipated to endanger public health or welfare in the United States or other nations.. 
BClean Energy and Sustainability Accelerator 
811.Clean Energy and Sustainability AcceleratorTitle XVI of the Energy Policy Act of 2005 (Public Law 109–58, as amended) is amended by adding at the end the following new subtitle:  CClean Energy and Sustainability Accelerator 1621.DefinitionsIn this subtitle: 
(1)AcceleratorThe term Accelerator means the Clean Energy and Sustainability Accelerator established under section 1622. (2)BoardThe term Board means the Board of Directors of the Accelerator. 
(3)Chief executive officerThe term chief executive officer means the chief executive officer of the Accelerator. (4)Climate-impacted communitiesThe term climate-impacted communities includes— 
(A)communities of color, which include any geographically distinct area the population of color of which is higher than the average population of color of the State in which the community is located; (B)communities that are already or are likely to be the first communities to feel the direct negative effects of climate change; 
(C)distressed neighborhoods, demonstrated by indicators of need, including poverty, childhood obesity rates, academic failure, and rates of juvenile delinquency, adjudication, or incarceration; (D)low-income communities, defined as any census block group in which 30 percent or more of the population are individuals with low income; 
(E)low-income households, defined as a household with annual income equal to, or less than, the greater of— (i)an amount equal to 80 percent of the median income of the area in which the household is located, as reported by the Department of Housing and Urban Development; and 
(ii)200 percent of the Federal poverty line; (F)Tribal communities; 
(G)persistent poverty counties, defined as any county that has had a poverty rate of 20 percent or more for the past 30 years as measured by the 2000, 2010, and 2020 decennial censuses; (H)communities disproportionately affected by environmental pollution and other hazards that can lead to negative public health effects; and 
(I)communities that are economically reliant on fossil fuel-based industries. (5)Climate resilient infrastructureThe term climate resilient infrastructure means any project that builds or enhances infrastructure so that such infrastructure— 
(A)is planned, designed, and operated in a way that anticipates, prepares for, and adapts to changing climate conditions; and (B)can withstand, respond to, and recover rapidly from disruptions caused by these climate conditions. 
(6)ElectrificationThe term electrification means the installation, construction, or use of end-use electric technology that replaces existing fossil-fuel-based technology. (7)Energy efficiencyThe term energy efficiency means any project, technology, function, or measure that results in the reduction of energy use required to achieve the same level of service or output prior to the application of such project, technology, function, or measure, or substantially reduces greenhouse gas emissions relative to emissions that would have occurred prior to the application of such project, technology, function, or measure. 
(8)Fuel switchingThe term fuel switching means any project that replaces a fossil-fuel-based heating system with an electric-powered system or one powered by biomass-generated heat. (9)Green bankThe term green bank means a dedicated public or nonprofit specialized finance entity that— 
(A)is designed to drive private capital into market gaps for low- and zero-emission goods and services; (B)uses finance tools to mitigate climate change; 
(C)does not take deposits; (D)is funded by government, public, private, or charitable contributions; and 
(E)invests or finances projects— (i)alone; or 
(ii)in conjunction with other investors. (10)Qualified projectsThe term qualified projects means the following kinds of technologies and activities that are eligible for financing and investment from the Clean Energy and Sustainability Accelerator, either directly or through State, Territorial, and local green banks funded by the Clean Energy and Sustainability Accelerator: 
(A)Renewable energy generation, including the following: (i)Solar. 
(ii)Wind. (iii)Geothermal. 
(iv)Hydropower. (v)Ocean and hydrokinetic. 
(vi)Fuel cell. (B)Building energy efficiency, fuel switching, and electrification. 
(C)Industrial decarbonization. (D)Grid technology such as transmission, distribution, and storage to support clean energy distribution, including smart-grid applications. 
(E)Agriculture and forestry projects that reduce net greenhouse gas emissions. (F)Clean transportation, including the following: 
(i)Battery electric vehicles. (ii)Plug-in hybrid electric vehicles. 
(iii)Hydrogen vehicles. (iv)Other zero-emissions fueled vehicles. 
(v)Related vehicle charging and fueling infrastructure. (G)Climate resilient infrastructure. 
(H)Any other key areas identified by the Board as consistent with the mandate of the Accelerator as described in section 1623. (11)Renewable energy generationThe term renewable energy generation means electricity created by sources that are continually replenished by nature, such as the sun, wind, and water. 
1622.Establishment 
(a)In generalNot later than 1 year after the date of enactment of this subtitle, there shall be established a nonprofit corporation to be known as the Clean Energy and Sustainability Accelerator. (b)LimitationThe Accelerator shall not be an agency or instrumentality of the Federal Government. 
(c)Full faith and creditThe full faith and credit of the United States shall not extend to the Accelerator. (d)Nonprofit statusThe Accelerator shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.). 
1623.MandateThe Accelerator shall make the United States a world leader in combating the causes and effects of climate change through the rapid deployment of mature technologies and scaling of new technologies by maximizing the reduction of emissions in the United States for every dollar deployed by the Accelerator, including by— (1)providing financing support for investments in the United States in low- and zero-emissions technologies and processes in order to rapidly accelerate market penetration; 
(2)catalyzing and mobilizing private capital through Federal investment and supporting a more robust marketplace for clean technologies, while avoiding competition with private investment; (3)enabling climate-impacted communities to benefit from and afford projects and investments that reduce emissions; 
(4)providing support for workers and communities impacted by the transition to a low-carbon economy; (5)supporting the creation of green banks within the United States where green banks do not exist; and 
(6)causing the rapid transition to a clean energy economy without raising energy costs to end users and seeking to lower costs where possible. 1624.Finance and investment division (a)In generalThere shall be within the Accelerator a finance and investment division, which shall be responsible for— 
(1)the Accelerator’s greenhouse gas emissions mitigation efforts by directly financing qualifying projects or doing so indirectly by providing capital to State, Territorial, and local green banks; (2)originating, evaluating, underwriting, and closing the Accelerator’s financing and investment transactions in qualified projects; 
(3)partnering with private capital providers and capital markets to attract coinvestment from private banks, investors, and others in order to drive new investment into underpenetrated markets, to increase the efficiency of private capital markets with respect to investing in greenhouse gas reduction projects, and to increase total investment caused by the Accelerator; (4)managing the Accelerator’s portfolio of assets to ensure performance and monitor risk; 
(5)ensuring appropriate debt and risk mitigation products are offered; and (6)overseeing prudent, noncontrolling equity investments. 
(b)Products and investment typesThe finance and investment division of the Accelerator may provide capital to qualified projects in the form of— (1)senior, mezzanine, and subordinated debt; 
(2)credit enhancements including loan loss reserves and loan guarantees; (3)aggregation and warehousing; 
(4)equity capital; and (5)any other financial product approved by the Board. 
(c)State, Territorial, and local green bank capitalizationThe finance and investment division of the Accelerator shall make capital available to State, Territorial, and local green banks to enable such banks to finance qualifying projects in their markets that are better served by a locally based entity, rather than through direct investment by the Accelerator. (d)Investment committeeThe debt, risk mitigation, and equity investments made by the Accelerator shall be— 
(1)approved by the investment committee of the Board; and (2)consistent with an investment policy that has been established by the investment committee of the Board in consultation with the risk management committee of the Board. 
1625.Start-up DivisionThere shall be within the Accelerator a Start-up Division, which shall be responsible for providing technical assistance and start-up funding to States and other political subdivisions that do not have green banks to establish green banks in those States and political subdivisions, including by working with relevant stakeholders in those States and political subdivisions. 1626.Zero-emissions fleet and related infrastructure financing programNot later than 1 year after the date of establishment of the Accelerator, the Accelerator shall explore the establishment of a program to provide low- and zero-interest loans, up to 30 years in length, to any school, metropolitan planning organization, or nonprofit organization seeking financing for the acquisition of zero-emissions vehicle fleets or associated infrastructure to support zero-emissions vehicle fleets. 
1627.Project prioritization and requirements 
(a)Emissions reduction mandateIn investing in projects that mitigate greenhouse gas emissions, the Accelerator shall maximize the reduction of emissions in the United States for every dollar deployed by the Accelerator. (b)Environmental justice prioritization (1)In generalIn order to address environmental justice needs, the Accelerator shall, as applicable, prioritize the provision of program benefits and investment activity that are expected to directly or indirectly result in the deployment of projects to serve, as a matter of official policy, climate-impacted communities. 
(2)Minimum percentageThe Accelerator shall ensure that over the 30-year period of its charter 40 percent of its investment activity is directed to serve climate-impacted communities. (c)Consumer protection (1)PrioritizationConsistent with the mandate under section 1623 to maximize the reduction of emissions in the United States for every dollar deployed by the Accelerator, the Accelerator shall prioritize qualified projects according to benefits conferred on consumers and affected communities. 
(2)Consumer credit protectionThe Accelerator shall ensure that any residential energy efficiency or distributed clean energy project in which the Accelerator invests directly or indirectly complies with the requirements of the Consumer Credit Protection Act (15 U.S.C. 1601 et seq.), including, in the case of a financial product that is a residential mortgage loan, any requirements of title I of that Act relating to residential mortgage loans (including any regulations promulgated by the Bureau of Consumer Financial Protection under section 129C(b)(3)(C) of that Act (15 U.S.C. 1639c(b)(3)(C))). (d)Labor (1)In generalThe Accelerator shall ensure that laborers and mechanics employed by contractors and subcontractors in construction work financed directly by the Accelerator will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under sections 3141 through 3144, 3146, and 3147 of title 40, United States Code. 
(2)Project labor agreementThe Accelerator shall ensure that projects financed directly by the Accelerator with total capital costs of $100,000,000 or greater utilize a project labor agreement. 1628.Exploration of accelerated clean energy transition programNot later than 1 year after the date on which the Accelerator is established, the Board shall explore the establishment of an accelerated clean energy transition program— 
(1)to expedite the transition within the power sector to zero-emissions power generation facilities or assets; and (2)to simultaneously invest in local economic development in communities affected by this transition away from carbon-intensive facilities or assets. 
1629.Board of Directors 
(a)In generalThe Accelerator shall operate under the direction of a Board of Directors, which shall be composed of 7 members. (b)Initial composition and terms (1)SelectionThe initial members of the Board shall be selected as follows: 
(A)Appointed membersThree members shall be appointed by the President, with the advice and consent of the Senate, of whom no more than two shall belong to the same political party. (B)Elected membersFour members shall be elected unanimously by the 3 members appointed and confirmed pursuant to subparagraph (A). 
(2)TermsThe terms of the initial members of the Board shall be as follows: (A)The 3 members appointed and confirmed under paragraph (1)(A) shall have initial 5-year terms. 
(B)Of the 4 members elected under paragraph (1)(B), 2 shall have initial 3-year terms, and 2 shall have initial 4-year terms. (c)Subsequent composition and terms (1)SelectionExcept for the selection of the initial members of the Board for their initial terms under subsection (b), the members of the Board shall be elected by the members of the Board. 
(2)DisqualificationA member of the Board shall be disqualified from voting for any position on the Board for which such member is a candidate. (3)TermsAll members elected pursuant to paragraph (1) shall have a term of 5 years. 
(d)QualificationsThe members of the Board shall collectively have expertise in— (1)the fields of clean energy, electric utilities, industrial decarbonization, clean transportation, resiliency, and agriculture and forestry practices; 
(2)climate change science; (3)finance and investments; and 
(4)environmental justice and matters related to the energy and environmental needs of climate-impacted communities. (e)Restriction on membershipNo officer or employee of the Federal or any other level of government may be appointed or elected as a member of the Board. 
(f)QuorumFive members of the Board shall constitute a quorum. (g)Bylaws (1)In generalThe Board shall adopt, and may amend, such bylaws as are necessary for the proper management and functioning of the Accelerator. 
(2)OfficersIn the bylaws described in paragraph (1), the Board shall— (A)designate the officers of the Accelerator; and 
(B)prescribe the duties of those officers. (h)VacanciesAny vacancy on the Board shall be filled through election by the Board. 
(i)Interim appointmentsA member elected to fill a vacancy occurring before the expiration of the term for which the predecessor of that member was appointed or elected shall serve for the remainder of the term for which the predecessor of that member was appointed or elected. (j)ReappointmentA member of the Board may be elected for not more than 1 additional term of service as a member of the Board. 
(k)Continuation of serviceA member of the Board whose term has expired may continue to serve on the Board until the date on which a successor member is elected. (l)Chief executive officerThe Board shall appoint a chief executive officer who shall be responsible for— 
(1)hiring employees of the Accelerator; (2)establishing the 2 divisions of the Accelerator described in sections 1624 and 1625; and 
(3)performing any other tasks necessary for the day-to-day operations of the Accelerator. (m)Advisory committee (1)EstablishmentThe Accelerator shall establish an advisory committee (in this subsection referred to as the advisory committee), which shall be composed of not more than 13 members appointed by the Board on the recommendation of the president of the Accelerator. 
(2)MembersMembers of the advisory committee shall be broadly representative of interests concerned with the environment, production, commerce, finance, agriculture, forestry, labor, services, and State Government. Of such members— (A)not fewer than 3 shall be representatives of the small business community; 
(B)not fewer than 2 shall be representatives of the labor community, except that no 2 members may be from the same labor union; (C)not fewer than 2 shall be representatives of the environmental nongovernmental organization community, except that no 2 members may be from the same environmental organization; 
(D)not fewer than 2 shall be representatives of the environmental justice nongovernmental organization community, except that no 2 members may be from the same environmental organization;  (E)not fewer than 2 shall be representatives of the consumer protection and fair lending community, except that no 2 members may be from the same consumer protection or fair lending organization; and 
(F)not fewer than 2 shall be representatives of the financial services industry with knowledge of and experience in financing transactions for clean energy and other sustainable infrastructure assets. (3)MeetingsThe advisory committee shall meet not less frequently than once each quarter. 
(4)DutiesThe advisory committee shall— (A)advise the Accelerator on the programs undertaken by the Accelerator; and 
(B)submit to the Congress an annual report with comments from the advisory committee on the extent to which the Accelerator is meeting the mandate described in section 1623, including any suggestions for improvement. (n)Chief risk officer (1)AppointmentSubject to the approval of the Board, the chief executive officer shall appoint a chief risk officer from among individuals with experience at a senior level in financial risk management, who— 
(A)shall report directly to the Board; and (B)shall be removable only by a majority vote of the Board. 
(2)DutiesThe chief risk officer, in coordination with the risk management and audit committees established under section 1632, shall develop, implement, and manage a comprehensive process for identifying, assessing, monitoring, and limiting risks to the Accelerator, including the overall portfolio diversification of the Accelerator. 1630.Administration (a)Capitalization (1)In generalTo the extent and in the amounts provided in advance in appropriations Acts, the Secretary of Energy shall transfer to the Accelerator— 
(A)$50,000,000,000 on the date on which the Accelerator is established under section 1622; and (B)$10,000,000,000 on October 1 of each of the 5 fiscal years following that date. 
(2)Authorization of appropriationsFor purposes of the transfers under paragraph (1), there are authorized to be appropriated— (A)$50,000,000,000 for the fiscal year in which the Accelerator is established under section 1622; and 
(B)$10,000,000,000 for each of the 5 succeeding fiscal years. (b)CharterThe Accelerator shall establish a charter, the term of which shall be 30 years. 
(c)Use of funds and recyclingTo the extent and in the amounts provided in advance in appropriations Acts, the Accelerator— (1)may use funds transferred pursuant to subsection (a)(1) to carry out this subtitle, including for operating expenses; and 
(2)shall retain and manage all repayments and other revenue received under this subtitle from financing fees, interest, repaid loans, and other types of funding to carry out this subtitle, including for— (A)operating expenses; and 
(B)recycling such payments and other revenue for future lending and capital deployment in accordance with this subtitle. (d)ReportThe Accelerator shall submit on a quarterly basis to the relevant committees of Congress a report that describes the financial activities, emissions reductions, and private capital mobilization metrics of the Accelerator for the previous quarter. 
(e)RestrictionThe Accelerator shall not accept deposits. (f)CommitteesThe Board shall establish committees and subcommittees, including— 
(1)an investment committee; and (2)in accordance with section 1631— 
(A)a risk management committee; and (B)an audit committee. 
1631.Establishment of risk management committee and audit committee 
(a)In generalTo assist the Board in fulfilling the duties and responsibilities of the Board under this subtitle, the Board shall establish a risk management committee and an audit committee. (b)Duties and responsibilities of risk management committeeSubject to the direction of the Board, the risk management committee established under subsection (a) shall establish policies for and have oversight responsibility for— 
(1)formulating the risk management policies of the operations of the Accelerator; (2)reviewing and providing guidance on operation of the global risk management framework of the Accelerator; 
(3)developing policies for— (A)investment; 
(B)enterprise risk management; (C)monitoring; and 
(D)management of strategic, reputational, regulatory, operational, developmental, environmental, social, and financial risks; and (4)developing the risk profile of the Accelerator, including— 
(A)a risk management and compliance framework; and (B)a governance structure to support that framework. 
(c)Duties and responsibilities of audit committeeSubject to the direction of the Board, the audit committee established under subsection (a) shall have oversight responsibility for— (1)the integrity of— 
(A)the financial reporting of the Accelerator; and (B)the systems of internal controls regarding finance and accounting; 
(2)the integrity of the financial statements of the Accelerator; (3)the performance of the internal audit function of the Accelerator; and 
(4)compliance with the legal and regulatory requirements related to the finances of the Accelerator. 1632.Oversight (a)External oversightThe inspector general of the Department of Energy shall have oversight responsibilities over the Accelerator. 
(b)Reports and audit 
(1)Annual reportThe Accelerator shall publish an annual report which shall be transmitted by the Accelerator to the President and the Congress. (2)Annual audit of accountsThe accounts of the Accelerator shall be audited annually. Such audits shall be conducted in accordance with generally accepted auditing standards by independent certified public accountants who are certified by a regulatory authority of the jurisdiction in which the audit is undertaken. 
(3)Additional auditsIn addition to the annual audits under paragraph (2), the financial transactions of the Accelerator for any fiscal year during which Federal funds are available to finance any portion of its operations may be audited by the Government Accountability Office in accordance with such rules and regulations as may be prescribed by the Comptroller General of the United States.. CClean Energy Workforce 1Office of Economic Impact, Diversity, and Employment 821.Name of office (a)In generalSection 211 of the Department of Energy Organization Act (42 U.S.C. 7141) is amended— 
(1)in the section heading, by striking Minority Economic Impact and inserting Economic Impact, Diversity, and Employment; and (2)in subsection (a), by striking Office of Minority Economic Impact and inserting Office of Economic Impact, Diversity, and Employment. 
(b)Conforming amendmentThe table of contents for the Department of Energy Organization Act is amended by amending the item relating to section 211 to read as follows:   Sec. 211. Office of Economic Impact, Diversity, and Employment.. 822.Energy workforce development programsSection 211 of the Department of Energy Organization Act (42 U.S.C. 7141) is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and (2)by inserting after subsection (e) the following: 
 
(f)The Secretary, acting through the Director, shall establish and carry out the programs described in sections 824 and 825 of the CLEAN Future Act.. 823.AuthorizationSubsection (h) of section 211 of the Department of Energy Organization Act (42 U.S.C. 7141), as redesignated by section 822 of this subtitle, is amended by striking not to exceed $3,000,000 for fiscal year 1979, not to exceed $5,000,000 for fiscal year 1980, and not to exceed $6,000,000 for fiscal year 1981. Of the amounts so appropriated each fiscal year, not less than 50 percent shall be available for purposes of financial assistance under subsection (e). and inserting $100,000,000 for each of fiscal years 2022 through 2031.. 
2Energy Workforce Development 
824.Energy workforce development 
(a)In generalSubject to the availability of appropriations for such purpose, the Secretary, acting through the Director of the Office of Economic Impact, Diversity, and Employment, shall establish and carry out a comprehensive, nationwide program to improve education and training for jobs in energy-related industries in order to increase the number of skilled workers trained for such jobs. (b)Direct assistance (1)In generalIn carrying out the program established under subsection (a), the Secretary may provide— 
(A)financial assistance awards, technical assistance, and other assistance the Secretary determines appropriate, to educational institutions and covered organizations and programs, including those serving unemployed energy workers; and (B)internships, fellowships, traineeships, and apprenticeships at the Department of Energy, including at the Department of Energy national laboratories. 
(2)DistributionSubject to subsection (c), the Secretary shall distribute assistance described in paragraph (1) in a manner proportional to the needs of energy-related industries and demand for jobs in energy-related industries, consistent with information developed under subsection (e). (c)PriorityIn carrying out the program established under subsection (a), the Secretary shall— 
(1)prioritize the education and training of individuals from underrepresented communities for jobs in energy-related industries, including in providing internships, fellowships, traineeships, apprenticeships, and employment at the Department of Energy, including at the Department of Energy national laboratories; and (2)in providing research grants and technical assistance to educational institutions, give priority to minority-serving institutions. 
(d)Collaboration and outreachIn carrying out the program established under subsection (a), the Secretary shall— (1)collaborate with— 
(A)to the maximum extent possible, State workforce development boards, to maximize program efficiency; (B)educational institutions and covered organizations and programs; 
(C)energy-related industries and covered organizations and programs to increase the opportunities for, and enrollment of, students and other candidates, including students of minority-serving institutions and unemployed energy workers, to participate in industry internships, fellowships, traineeships, and apprenticeships; and (D)Federal-State Regional Commissions, including the Appalachia Regional Commission, the Delta Regional Authority, the Denali Commission, the Northern Border Regional Commission, the Northern Great Plains Regional Commission, and the Southeast Crescent Regional Commission; and 
(2)conduct outreach activities to— (A)encourage individuals from underrepresented communities and unemployed energy workers to enter into the STEM fields; and 
(B)encourage and foster collaboration, mentorships, and partnerships among energy-related industries, and covered organizations and programs, that provide effective training programs for jobs in energy-related industries and educational institutions that seek to establish these types of programs in order to share best practices and approaches that best suit local, State, and national needs. (e)Clearinghouse (1)EstablishmentIn carrying out the program established under subsection (a), the Secretary, in collaboration with the Commissioner of the Bureau of Labor Statistics, the Secretary of Commerce, the Director of the Bureau of the Census, and energy-related industries, shall establish a clearinghouse to— 
(A)develop, maintain, and update information and other resources, by State and by region, on— (i)training programs for jobs in energy-related industries; and 
(ii)the current and future workforce needs of energy-related industries, and job opportunities in such energy-related industries, including identification of jobs in energy-related industries for which there is the greatest demand; and (B)act as a resource for educational institutions and covered organizations and programs that would like to develop and implement training programs for such jobs. 
(2)ReportThe Secretary shall annually publish a report on the information and other resources developed, maintained, and updated on the clearinghouse established under paragraph (1). (f)Guidelines To develop skills for an energy industry workforce (1)In generalIn carrying out the program established under subsection (a), the Secretary, in collaboration with the Secretary of Education, the Secretary of Commerce, the Secretary of Labor, and the National Science Foundation, shall develop voluntary guidelines or best practices for educational institutions to help provide students with the skills necessary for jobs in energy-related industries, including jobs in— 
(A)the energy efficiency industry, including jobs in energy efficiency (including architecture, design, and construction of new energy efficient buildings), conservation, weatherization, retrofitting, inspecting, auditing, and software development; (B)the renewable energy industry, including jobs in the development, engineering, manufacturing, and production of energy from renewable energy sources (such as solar, hydropower, wind, and geothermal energy); 
(C)the community energy resiliency industry, including jobs in the installation of rooftop solar, in battery storage, and in microgrid technologies; (D)the fuel cell and hydrogen energy industry; 
(E)the advanced automotive technology industry, including jobs relating to electric vehicle batteries, connectivity and automation, and advanced combustion engines; (F)the manufacturing industry, including jobs as operations technicians, in operations and design in additive manufacturing, 3-D printing, and advanced composites and advanced aluminum and other metal alloys, and in industrial energy efficiency management systems, including power electronics, and other innovative technologies; 
(G)the chemical manufacturing industry, including jobs in construction (such as welders, pipefitters, and tool and die makers), as instrument and electrical technicians, machinists, chemical process operators, engineers, quality and safety professionals, and reliability engineers; (H)the utility industry, including jobs in smart grid technology, cybersecurity management, and the generation, transmission, and distribution of electricity and natural gas, such as electricians and utility dispatchers, technicians, operators, lineworkers, engineers, scientists, and information technology specialists; 
(I)the alternative fuels industry, including jobs in biofuel and bioproducts development and production; (J)the pipeline industry, including jobs in pipeline construction and maintenance and jobs as engineers and technical advisors; 
(K)the nuclear energy industry, including jobs as scientists, engineers, technicians, mathematicians, and security personnel; (L)the oil and gas industry, including jobs as scientists, engineers, technicians, mathematicians, petrochemical engineers, and geologists; and 
(M)the coal industry, including jobs as coal miners, engineers, developers and manufacturers of state-of-the-art coal facilities, technology vendors, coal transportation workers and operators, and mining equipment vendors. (2)InputThe Secretary shall solicit input from energy-related industries in developing guidelines or best practices under paragraph (1). 
(3)Energy efficiency and conservation initiativesThe guidelines or best practices developed under paragraph (1) shall include grade-specific guidelines for elementary schools and secondary schools for teaching energy efficiency technology, architecture, design, and construction of new energy-efficient buildings and building energy retrofits, manufacturing efficiency technology, community energy resiliency, and conservation initiatives. (4)STEM educationThe guidelines or best practices developed under paragraph (1) shall promote STEM education in educational institutions as it relates to job opportunities in energy-related industries listed under such paragraph. 
(5)ProhibitionNothing in this subsection shall be construed to authorize the Secretary or any other officer or employee of the Federal Government to require or coerce a State, local educational agency, or educational institution to adopt or carry out the guidelines or best practices developed under paragraph (1). (g)ConsolidationTo the extent practicable, the Secretary shall, to avoid duplication of efforts, carry out the Equity in Energy Initiative of the Department of Energy, the Minority Educational Institution Student Partnership Program of the Department of Energy, and any other program of the Department of Energy that the Secretary determines appropriate, through the program established under subsection (a). 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2022 through 2031. 825.Energy workforce grant program (a)Program (1)EstablishmentSubject to the availability of appropriations for such purpose, the Secretary, acting through the Director of the Office of Economic Impact, Diversity, and Employment, shall establish and carry out a program to provide grants to eligible entities to pay the eligible wages of, or eligible stipends for, individuals during the time period that such individuals are receiving training to work for an eligible business. 
(2)GuidelinesNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with eligible businesses, shall establish guidelines that identify— (A)criteria for wages and stipends to meet to be eligible for purposes of the program established pursuant to paragraph (1); and 
(B)training that is eligible for purposes of the program established pursuant to paragraph (1). (b)EligibilityFor purposes of this section: 
(1)Eligible businessThe term eligible business means a business that provides services related to— (A)renewable electric energy generation, including solar, wind, geothermal, hydropower, and other renewable electric energy generation technologies; 
(B)energy efficiency, including energy-efficient lighting, heating, ventilation, and air conditioning, air source heat pumps, advanced building materials, insulation and air sealing, and other high-efficiency products and services, including auditing and inspection, architecture, design, and construction of new energy efficient buildings and building energy retrofits; (C)grid modernization or energy storage, including smart grid, microgrid and other distributed energy solutions, demand response management, and home energy management technology; 
(D)advanced fossil energy technology, including— (i)advanced resource development; 
(ii)carbon capture, storage, and use; (iii)low-carbon power systems; 
(iv)efficiency improvements that substantially reduce emissions; and (v)direct air capture; 
(E)nuclear energy, including research, development, demonstration, and commercial application relating to nuclear energy; (F)cybersecurity for the energy sector, including infrastructure, emergency planning, coordination, response, and restoration; 
(G)alternative fuels, including biofuel and bioproduct development and production; (H)advanced automotive technology, including electric vehicle batteries, connectivity and automation, and advanced combustion engines; or 
(I)fuel cell and hybrid fuel cell generation. (2)Eligible entityThe term eligible entity means— 
(A)an eligible business; or (B)a labor organization, nonprofit organization, or qualified youth or conservation corps, that provides training to individuals to work for an eligible business, or works on behalf of any such eligible business. 
(3)Eligible stipendThe term eligible stipend means a stipend that meets the criteria identified pursuant to the guidelines established under subsection (a)(2). (4)Eligible wagesThe term eligible wages means wages that meet the criteria identified pursuant to the guidelines established under subsection (a)(2). 
(c)Use of grants 
(1)Eligible wagesAn eligible business with— (A)20 or fewer employees may use a grant provided under the program established under subsection (a) to pay up to— 
(i)45 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by the eligible business; and (ii)90 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by an entity other than the eligible business; 
(B)21 to 99 employees may use a grant provided under the program established under subsection (a) to pay up to— (i)37.5 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by the eligible business; and 
(ii)75 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by an entity other than the eligible business; and (C)100 employees or more may use a grant provided under the program established under subsection (a) to pay up to— 
(i)25 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by the eligible business; and (ii)50 percent of an employee’s eligible wages for the duration of the applicable training for such employee, if the training is provided by an entity other than the eligible business. 
(2)StipendAn eligible entity may use a grant provided under the program established under subsection (a) to pay up to 100 percent of an eligible stipend for an individual for the duration of the applicable training for such individual. (d)Priority for targeted communitiesIn providing grants under the program established under subsection (a), the Secretary shall give priority to an eligible entity that— 
(1)recruits or trains individuals who are— (A)from the community that the eligible entity serves; and 
(B) 
(i)from underrepresented communities; or (ii)unemployed energy workers; and 
(2)will provide individuals receiving training with the opportunity to obtain or retain employment at an eligible business. (e)LimitAn eligible entity may not receive more than $100,000 under the program established under subsection (a) per fiscal year. 
(f)ReportThe Secretary shall submit to Congress, annually for each year the program established under subsection (a) is carried out, a report on such program, including— (1)an assessment of such program for the previous year, including the number of jobs filled by individuals trained pursuant to such program; and 
(2)recommendations on how to improve such program. (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $70,000,000 for each of fiscal years 2022 through 2031. 
826.DefinitionsIn this subtitle: (1)ApprenticeshipThe term apprenticeship means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 
(2)Covered organizations and programsThe term covered organizations and programs means local workforce development boards, State workforce development boards, nonprofit organizations, qualified youth or conservation corps, labor organizations, pre-apprenticeship programs, and apprenticeship programs. (3)Educational institutionThe term educational institution means an elementary school, secondary school, or institution of higher education. 
(4)Elementary school and secondary schoolThe terms elementary school and secondary school have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (5)Energy-related industryThe term energy-related industry includes the energy efficiency industry, renewable energy industry, community energy resiliency industry, fuel cell and hydrogen energy industry, advanced automotive technology industry, chemical manufacturing industry, electric utility industry, gas utility industry, alternative fuels industry, pipeline industry, nuclear energy industry, oil and gas industry, and coal industry. 
(6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002), except that such term does not include institutions described in subparagraph (A) or (C) of subsection (a)(1) of such section 102. (7)Jobs in energy-related industriesThe term jobs in energy-related industries includes manufacturing, engineering, construction, and retrofitting jobs in energy-related industries. 
(8)Labor organizationThe term labor organization has the meaning given such term in section 2 of the National Labor Relations Act (29 U.S.C. 152). (9)Local workforce development boardThe term local workforce development board means a local board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 
(10)Minority-serving institutionThe term minority-serving institution means an institution of higher education that is of one of the following: (A)A Hispanic-serving institution (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))). 
(B)A Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))). (C)An Alaska Native-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))). 
(D)A Native Hawaiian-serving institution (as defined in section 317(b) of the Higher Education Act of 1965 (20 U.S.C. 1059d(b))). (E)A Predominantly Black Institution (as defined in section 318(b) of the Higher Education Act of 1965 (20 U.S.C. 1059e(b))). 
(F)A Native American-serving nontribal institution (as defined in section 319(b) of the Higher Education Act of 1965 (20 U.S.C. 1059f(b))). (G)An Asian American and Native American Pacific Islander-serving institution (as defined in section 320(b) of the Higher Education Act of 1965 (20 U.S.C. 1059g(b))). 
(H)A part B institution (as defined in section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061)). (11)Pre-apprenticeship programThe term pre-apprenticeship program— 
(A)means a program or set of strategies that is designed to prepare individuals to enter and succeed in an apprenticeship program; and (B)includes training and training curriculum aligned with apprenticeship and industry standards to teach participants necessary industry-related skills and competencies. 
(12)Qualified youth or conservation corpsThe term qualified youth or conservation corps has the meaning given such term in section 203(11) of the Public Lands Corps Act of 1993 (16 U.S.C. 1722(11)). (13)SecretaryThe term Secretary means the Secretary of Energy. 
(14)State workforce development boardThe term State workforce development board means a State board, as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (15)STEMThe term STEM means science, technology, engineering, and mathematics. 
(16)Underrepresented communitiesThe term underrepresented communities includes religious and ethnic minorities, women, veterans, individuals with disabilities, individuals who are socioeconomically disadvantaged, individuals who are or were foster children, and formerly incarcerated individuals. DNational Security 831.Climate change national security strategyIt is the policy of the Federal Government to ensure that the current impacts of climate change, and those anticipated in the coming decades, be identified and considered in the development and implementation of relevant national security doctrine, policies, and plans. 
832.Coordination on climate change and national security 
(a)EstablishmentThe National Security Advisor and the Director of the Office of Science and Technology Policy, acting jointly, shall establish an interagency working group, to be known as the Climate and National Security Working Group, to coordinate the development of a strategic approach to identify, assess, and share information on current and projected climate-related impacts on national security interests and to inform the development of national security doctrine, policies, and plans. (b)FunctionsThe Working Group, in close collaboration with the United States Global Change Research Program, shall— 
(1)identify the U.S. national security priorities that are within the scope of the mission of the Working Group; (2)develop recommendations for requirements for climate and social science data and intelligence analyses, as appropriate, that support national security interests; 
(3)catalog climate science data, intelligence analyses, and other products and programs that support or should be considered in the development of national security doctrine, policy, and plans, including— (A)climate and social science data repositories and analytical platforms; 
(B)climate modeling, simulation, and projection capabilities; and (C)information-sharing tools and resources supporting climate risk analyses and assessments, such as the Climate Data Initiative, the Climate Resilience Toolkit, the Global Change Information System, and the National Climate Assessment; 
(4)identify information and program gaps that limit consideration of climate change-related impacts in developing national security doctrine, policies, and plans and provide descriptions of these gaps to Federal science agencies and the United States intelligence community to inform future research requirements and priorities, including collection priorities on climate data, models, simulations, and projections; (5)facilitate the production and exchange of climate data and information with relevant stakeholders, including the United States intelligence community, and private sector partners, as appropriate; 
(6)produce, as appropriate, and make available science-informed intelligence assessments to agencies having responsibilities in the development of national security doctrine, policies, and plans in order to identify climate change-related impacts and prioritize actions related thereto; (7)establish, by consensus, guidance for Working Group members on coordinating, sharing, and exchanging climate science data among the members, and with the National Science and Technology Council; 
(8)provide a venue for enhancing the understanding of the links between climate change-related impacts and national security interests and discussing the opportunities for climate mitigation and adaptation activities to address national security issues; (9)work to improve the Federal Government's capability and capacity to characterize greenhouse gas sources and sinks accurately at subcontinental scales; 
(10)recommend research guidelines, in coordination with the National Science and Technology Council, concerning the Federal Government's ability to detect climate intervention activities; (11)develop, by consensus, guidance for Working Group members on building climate resilience in countries vulnerable to climate change-related impacts; 
(12)take into account defined requirements and current capabilities described in paragraphs (2) and (3) of this subsection to facilitate the consideration of climate change-related impacts into national security doctrine, policies, and plans; (13)have classified and unclassified capabilities, as required and appropriate, to consolidate and make available climate change-related impact information, intelligence analyses, and assessments for access and use by Working Group member agencies; 
(14)identify the most current information on regional, country, and geographic areas most vulnerable to current and projected impacts of climate variability in the near term, midterm, and long term (as defined in section 834), in order to support assessments of national security implications of climate change, and identify areas most vulnerable to these impacts during these timeframes; (15)develop recommendations for the Secretary of State to help ensure that the work of United States embassies, including their planning processes, is informed by relevant climate change-related analyses; and 
(16)coordinate on the development of quantitative models, predictive mapping products, and forecasts to anticipate the various pathways through which climate change may affect public health as an issue of national security. (c)Membership (1)In generalThe members of the Working Group shall include the following officials and representatives (or their designees): 
(A)The National Security Advisor. (B)The Director of the Office of Science and Technology Policy. 
(C)The representatives, appointed by the National Security Advisor and the Director of the Office of Science and Technology Policy (acting jointly), at the Assistant Secretary or equivalent level, of— (i)the Department of State; 
(ii)the Department of the Treasury; (iii)the Department of Defense; 
(iv)the Department of Justice; (v)the Department of the Interior; 
(vi)the Department of Agriculture; (vii)the Department of Commerce; 
(viii)the Department of Health and Human Services; (ix)the Department of Transportation; 
(x)the Department of Energy; (xi)the Department of Homeland Security; 
(xii)the United States Agency for International Development; (xiii)the Environmental Protection Agency; 
(xiv)the National Aeronautics and Space Administration; (xv)the Office of the Director of National Intelligence; 
(xvi)the U.S. Mission to the United Nations; (xvii)the Office of Management and Budget; 
(xviii)the Council on Environmental Quality; (xix)the Millennium Challenge Corporation; and 
(xx)any other agency or office as designated by the co-chairs. (2)Co-chairsThe National Security Advisor and the Director of the Office of Science and Technology Policy, or their designees, shall co-chair the Working Group. 
(d)Action PlanNot later than 90 days after the date of enactment of this Act, the Working Group shall, by consensus, develop an action plan, that— (1)identifies specific steps that are required to perform its functions; 
(2)includes specific objectives, milestones, timelines, and identification of agencies responsible for completion of all actions described therein; (3)includes recommendations to inform the development of agency implementation plans, as described in section 833; and 
(4)shall be submitted to the co-chairs and the appropriate congressional committees, including— (A)the House Committee on Oversight and Reform; 
(B)the Senate Committee on Homeland Security and Governmental Affairs; (C)the Senate Committee on Armed Services; 
(D)the House Committee on Armed Services; (E)the House Committee on Natural Resources; 
(F)the Senate Committee on Environment and Public Works; and (G)the House Committee on Energy and Commerce. 
833.Federal agency implementation plan 
(a)In GeneralNot later than 150 days after the date of enactment of this Act, the departments and agencies listed in section 832(c) shall each develop an appropriate implementation plan supporting the policy described in section 831. Such implementation plans may be classified, as required, to meet specific agency requirements. (b)Contents of implementation plansImplementation plans shall consider for inclusion a description of how the respective departments and agencies will accomplish the following: 
(1)Identifying, sustaining, and strengthening climate-related data repositories, tools, and modeling products that inform climate change-related impacts on national security. (2)Identifying climate change-related risks to departments and agency missions, and risks that may be caused by departments and agency policies, programs, and actions concerning international development objectives, fragility, and regional stability. 
(3)Pursuing departments and agency adaptation strategies and methods that address climate change-related impacts on national security and homeland defense. (4)Identifying and implementing climate change-related information-sharing opportunities and arrangements through international development activities, military-to-military engagements, and government-to-government climate-related data exchanges. 
(5)Identifying economic considerations arising from the impacts of climate change globally and the resulting specific impacts on national security, including macroeconomic analyses and data-sharing mechanisms. (6)Identifying the potential impact of climate change on human mobility, including migration and displacement, and the resulting impacts on national security. 
(7)Identifying climate change-related impacts on global water, food security, and nutrition and the resulting impacts on national security, and recommending actions to mitigate these impacts. (8)Identifying climate change-related global health security concerns affecting humans, animals, and plants, and developing options to address them. 
(9)Developing a department or agency-specific approach to address climate-related hazards and threats to national security. (10)Determining and acting on climate change-related threats to infrastructure at the asset, system, and regional level and acting to strengthen the safety, security, and resilience of infrastructure critical to national security. 
(11)Incorporating climate change-related impact information and considerations into department and agency technical and executive education and training programs. (c)ReportsFederal agencies shall update their implementation plans required by this section not less than annually. 
834.DefinitionsIn this subtitle: (1)AdaptationThe term adaptation refers to the adjustment in natural or human systems in anticipation of or in response to a changing environment in a way that effectively uses beneficial opportunities or reduces negative effects. 
(2)ClimateThe term climate refers to the prevailing meteorological conditions over a period of several decades, including the typical frequency and duration of extreme storms, heat waves, precipitation, droughts, cloudiness, winds, ocean temperatures, and other events that a region is likely to encounter. (3)Climate changeThe term climate change refers to detectable changes in one or more climate system components over multiple decades, including— 
(A)changes in the average temperature of the atmosphere or ocean; (B)changes in regional precipitation, winds, and cloudiness; and 
(C)changes in the severity or duration of extreme weather, including droughts, floods, and storms. (4)Climate modelingThe term climate modeling refers to the mathematical representation of the set of interdependent components of the climate system, including the atmosphere and ocean, cryosphere, ecology, land use, natural greenhouse gas emissions, and anthropogenic greenhouse emissions. 
(5)FragilityThe term fragility refers to a condition that results from a dysfunctional relationship between state and society and the extent to which that relationship fails to produce policy outcomes that are considered effective or legitimate. (6)Global health securityThe term global health security— 
(A)refers to activities required, both proactive and reactive, to minimize vulnerability to acute public health events that endanger the collective health of populations living across geographical regions and international boundaries; and (B)includes the efforts of the Global Health Security Agenda to establish capacity to prevent, detect, and respond to disease threats, whether naturally occurring, deliberate, or accidental. 
(7)Intelligence communityThe term intelligence community has the meaning given to that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). (8)National SecurityThe term National security refers to the protection of the Nation and its people and interests. 
(9)Near term, midterm, and long termThe terms near term, midterm, and long term mean current to 10 years, 10 to 30 years, and more than 30 years, respectively. (10)ResilienceThe term resilience refers to the ability— 
(A)to anticipate, prepare for, and adapt to changing conditions; and (B)to withstand, respond to, and recover rapidly from disruptions. 
(11)Working GroupThe term Working Group means the Climate and National Security Working Group established pursuant to section 832(a). EEnsuring Just and Equitable Climate Action 841.Worker protections (a)Use of American iron, steel, and manufactured goods (1)None of the funds appropriated or otherwise made available by this Act may be used for a project for the construction, alteration, maintenance, or repair of a public building or public work unless all of the iron, steel, and manufactured goods used in the project are produced in the United States. 
(2)Paragraph (1) shall not apply in any case or category of cases in which the head of the Federal department or agency involved finds that— (A)applying paragraph (1) would be inconsistent with the public interest; 
(B)iron, steel, and the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or (C)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent. 
(3)If the head of a Federal department or agency determines that it is necessary to waive the application of paragraph (1) based on a finding under paragraph (2), the head of the department or agency shall publish in the Federal Register a detailed written justification as to why the provision is being waived. (4)This section shall be applied in a manner consistent with United States obligations under international agreements. 
(b)Davis-BaconNotwithstanding any other provision of law and in a manner consistent with other provisions in this Act, all laborers and mechanics employed by contractors and subcontractors on projects funded directly by or assisted in whole or in part by and through the Federal Government pursuant to this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards specified in this section, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. (c)Project labor agreements (1)In awarding any contract in implementing this Act, a Federal department or agency may, on a project-by-project basis, require the use of a project labor agreement by a contractor where use of such an agreement will— 
(A)advance the Federal Government’s interest in achieving economy and efficiency in Federal procurement, producing labor-management stability, and ensuring compliance with laws and regulations governing safety and health, equal employment opportunity, labor and employment standards, and other matters; and (B)be consistent with law. 
(2)If a Federal department or agency determines under paragraph (1) that the use of a project labor agreement will satisfy the criteria in subparagraphs (A) and (B) of that paragraph, the department or agency may, if appropriate, require that every contractor or subcontractor on the project agree, for that project, to negotiate or become a party to a project labor agreement with one or more appropriate labor organizations. (3)In this section, the term project labor agreement means a prehire collective bargaining agreement with one or more labor organizations that establishes the terms and conditions of employment for a specific construction project and is an agreement described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)). 
842.Funding for environmental justice communitiesThe President shall ensure that not less than 40 percent of funds made available pursuant to this Act are used to support activities that directly benefit environmental justice communities. FClimate Risk Disclosures 851.Sense of CongressIt is the sense of Congress that— 
(1)climate change poses a significant and increasing threat to the growth and stability of the economy of the United States; (2)many sectors of the economy of the United States and many American businesses are exposed to climate-related risk, which may include exposure to— 
(A)the physical impacts of climate change, including the rise of the average global temperature, accelerating sea-level rise, desertification, ocean acidification, intensification of storms, increase in heavy precipitation, more frequent and intense temperature extremes, more severe droughts, and longer wildfire seasons; (B)the economic disruptions and security threats that result from the physical impacts described in subparagraph (A), including conflicts over scarce resources, conditions conducive to violent extremism, the spread of infectious diseases, and forced migration; 
(C)the transition impacts that result as the global economy transitions to a clean and renewable energy, low-emissions economy, including financial impacts as climate change fossil fuel assets becoming stranded and it becomes uneconomic for companies to develop fossil fuel assets as policymakers act to limit the worst impacts of climate change by keeping the rise in average global temperature to 1.5 degrees Celsius above pre-industrial levels; and (D)actions by Federal, State, Tribal, and local governments to limit the worst effects of climate change by enacting policies that keep the global average surface temperature rise to 1.5 degrees Celsius above pre-industrial levels;  
(3)assessing the potential impact of climate-related risks on national and international financial systems is an urgent concern; (4)companies have a duty to disclose financial risks that climate change presents to their investors, lenders, and insurers; 
(5)the Securities and Exchange Commission has a duty to promote a risk-informed securities market that is worthy of the trust of the public as families invest for their futures; (6)investors, lenders, and insurers are increasingly demanding climate risk information that is consistent, comparable, reliable, and clear; 
(7)including standardized, material climate change risk and opportunity disclosure that is useful for decision makers in annual reports to the Securities and Exchange Commission will increase transparency with respect to risk accumulation and exposure in financial markets; (8)requiring companies to disclose climate-related risk exposure and risk management strategies will encourage a smoother transition to a clean and renewable energy, low-emissions economy and guide capital allocation to mitigate, and adapt to, the effects of climate change and limit damages associated with climate-related events and disasters; and 
(9)a critical component in fighting climate change is a transparent accounting of the risks that climate change presents and the implications of continued inaction with respect to climate change. 852.Disclosures relating to climate changeSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following: 
 
(s)Disclosures relating to climate change 
(1)DefinitionsIn this subsection: (A)1.5 degree scenarioThe term 1.5 degree scenario means a scenario that aligns with greenhouse gas emissions pathways that aim for limiting global warming to 1.5 degrees Celsius above pre-industrial levels. 
(B)Appropriate climate principalsThe term appropriate climate principals means— (i)the Administrator of the Environmental Protection Agency; 
(ii)the Administrator of the National Oceanic and Atmospheric Administration; (iii)the Director of the Office of Management and Budget; 
(iv)the Secretary of the Interior; (v)the Secretary of Energy; and 
(vi)the head of any other Federal agency, as determined appropriate by the Commission. (C)Baseline scenarioThe term baseline scenario means a widely recognized analysis scenario in which levels of greenhouse gas emissions, as of the date on which the analysis is performed, continue to grow, resulting in an increase in the global average temperature of 1.5 degrees Celsius or more above pre-industrial levels. 
(D)Carbon dioxide equivalentThe term carbon dioxide equivalent means the number of metric tons of carbon dioxide emissions with the same global warming potential as one metric ton of another greenhouse gas, as determined under table A–1 of subpart A of part 98 of title 40, Code of Federal Regulations, as in effect on the date of enactment of this subsection. (E)Climate changeThe term climate change means a change of climate that is— 
(i)attributed directly or indirectly to human activity that alters the composition of the global atmosphere; and (ii)in addition to natural climate variability observed over comparable time periods. 
(F)Commercial development of fossil fuelsThe term commercial development of fossil fuels includes— (i)exploration, extraction, processing, exporting, transporting, refining, and any other significant action with respect to oil, natural gas, coal, or any byproduct thereof or any other solid or liquid hydrocarbons that are commercially produced; or 
(ii)acquiring a license for any activity described in clause (i). (G)Covered issuerThe term covered issuer means an issuer that is required to file an annual report under subsection (a) or section 15(d). 
(H)Direct and indirect greenhouse gas emissionsThe term direct and indirect greenhouse gas emissions includes, with respect to a covered issuer— (i)all direct greenhouse gas emissions released by the covered issuer; 
(ii)all indirect greenhouse gas emissions with respect to electricity, heat, or steam purchased by the covered issuer; (iii)significant indirect emissions, other than the emissions described in clause (ii), emitted in the value chain of the covered issuer; and 
(iv)all indirect greenhouse gas emissions that are attributable to assets owned or managed, including assets that are partially owned or managed, by the covered issuer. (I)Fossil fuel reservesThe term fossil fuel reserves has the meaning given the term reserves under the final rule of the Commission titled Modernization of Oil and Gas Reporting (74 Fed. Reg. 2158; published January 14, 2009). 
(J)Greenhouse gasThe term greenhouse gas— (i)means carbon dioxide, hydrofluorocarbons, methane, nitrous oxide, perfluorocarbons, sulfur hexafluoride, nitrogen triflouride, and chlorofluorocarbons; 
(ii)includes any other anthropogenically emitted gas that the Administrator of the Environmental Protection Agency determines, after notice and comment, to contribute to climate change; and (iii)includes any other anthropogenically emitted gas that the Intergovernmental Panel on Climate Change determines to contribute to climate change. 
(K)Greenhouse gas emissionsThe term greenhouse gas emissions means the emissions of greenhouse gas, expressed in terms of metric tons of carbon dioxide equivalent. (L)Physical risksThe term physical risks means financial risks to long-lived fixed assets, locations, operations, or value chains that result from exposure to physical climate-related effects, including— 
(i)increased average global temperatures and increased frequency of temperature extremes; (ii)increased severity and frequency of extreme weather events; 
(iii)increased flooding; (iv)sea level rise; 
(v)ocean acidification; (vi)increased frequency of wildfires; 
(vii)decreased arability of farmland;  (viii)decreased availability of fresh water; and 
(ix)any other financial risks to long-lived fixed assets, locations, operations, or value chains determined appropriate by the Commission, in consultation with appropriate climate principals. (M)Social cost of carbonThe term social cost of carbon means the social cost of carbon, as described in the technical support document entitled Technical Support Document: Technical Update of the Social Cost of Carbon for Regulatory Impact Analysis Under Executive Order 12866, published by the Interagency Working Group on Social Cost of Greenhouse Gases, United States Government, in August 2016 or any successor or substantially related estimate of the monetized damages associated with an incremental increase in carbon dioxide emissions in a given year. 
(N)Transition risksThe term transition risks means financial risks that are attributable to climate change mitigation and adaptation, including efforts to reduce greenhouse gas emissions and strengthen resilience to the impacts of climate change, including— (i)costs relating to— 
(I)international treaties and agreements; (II)Federal, State, and local policy; 
(III)new technologies; (IV)changing markets; 
(V)reputational impacts relevant to changing consumer behavior; and (VI)litigation; and 
(ii)assets that may lose value or become stranded due to any of the costs described in subclauses (I) through (VI) of clause (i). (O)Value chainThe term value chain— 
(i)means the total lifecycle of a product or service, both before and after production of the product or service, as applicable; and (ii)may include the sourcing of materials, production, transportation, and disposal with respect to the product or service described in clause (i). 
(2)FindingsCongress finds that— (A)short-, medium-, and long-term financial and economic risks and opportunities relating to climate change, and the national and global reduction of greenhouse gas emissions, constitute information that issuers— 
(i)may reasonably expect to affect shareholder decision making; and (ii)should regularly identify, evaluate, and disclose; and 
(B)the disclosure of information described in paragraph (1) should— (i)identify, and evaluate— 
(I)material physical and transition risks posed by climate change; and (II)the potential financial impact of such risks; 
(ii)detail any implications such risks have on corporate strategy; (iii)detail any board-level oversight of material climate related risks and opportunities; 
(iv)allow for intra- and cross-industry comparison, to the extent practicable, of climate-related risk exposure through the inclusion of standardized industry-specific and sector-specific disclosure metrics, as identified by the Commission, in consultation with the appropriate climate principals; (v)allow for tracking of performance over time with respect to mitigating climate risk exposure; and 
(vi)incorporate a price on greenhouse gas emissions in financial analyses that reflects, at minimum, the social cost of carbon that is attributable to issuers. (3)DisclosureEach covered issuer, in any annual report filed by the covered issuer under subsection (a) or section 15(d), shall, in accordance with any rules issued by the Commission pursuant to this subsection, include in each such report information regarding— 
(A)the identification of, the evaluation of potential financial impacts of, and any risk-management strategies relating to— (i)physical risks posed to the covered issuer by climate change; and 
(ii)transition risks posed to the covered issuer by climate change;  (B)a description of any established corporate governance processes and structures to identify, assess, and manage climate-related risks;  
(C)a description of specific actions that the covered issuer is taking to mitigate identified risks; (D)a description of the resilience of any strategy the covered issuer has for addressing climate risks when differing climate scenarios are taken into consideration; and 
(E)a description of how climate risk is incorporated into the overall risk management strategy of the covered issuer. (4)Rule of constructionNothing in paragraph (3) may be construed as precluding a covered issuer from including, in an annual report submitted under subsection (a) or section 15(d), any information not explicitly referenced in such paragraph. 
(5)RulemakingThe Commission, in consultation with the appropriate climate principals, shall, not later than 2 years after the date of the enactment of this subsection, issue rules with respect to the information that a covered issuer is required to disclose pursuant to this subsection and such rules shall— (A)establish climate-related risk disclosure rules, which shall— 
(i)be, to the extent practicable, specialized for industries within specific sectors of the economy, which shall include— (I)the sectors of finance, insurance, transportation, electric power, mining, and non-renewable energy; and 
(II)any other sector determined appropriate by the Commission, in consultation with the appropriate climate principals; (ii)include reporting standards for estimating and disclosing direct and indirect greenhouse gas emissions by a covered issuer, and any affiliates of the covered issuer, which shall— 
(I)disaggregate, to the extent practicable, total emissions of each specified greenhouse gas by the covered issuer; and (II)include greenhouse gas emissions by the covered issuer during the period covered by the disclosure; 
(iii)include reporting standards for disclosing, with respect to a covered issuer— (I)the total amount of fossil fuel-related assets owned or managed by the covered issuer; and 
(II)the percentage of fossil fuel-related assets as a percentage of total assets owned or managed by the covered issuer; (iv)specify requirements for, and the disclosure of, input parameters, assumptions, and analytical choices to be used in climate scenario analyses required under subparagraph (B)(i), including— 
(I)present value discount rates; and (II)time frames to consider, including 5-, 10-, and 20-year time frames; and 
(v)include reporting standards and guidance with respect to the information required under subparagraph (B)(iii); (B)require that a covered issuer, with respect to a disclosure required under this subsection— 
(i)incorporate into such disclosure— (I)quantitative analysis to support any qualitative statement made by the covered issuer; 
(II)the rules established under subparagraph (A); (III)industry-specific metrics that comply with the requirements under subparagraph (A)(i); 
(IV)specific risk management actions that the covered issuer is taking to address identified risks; (V)a discussion of the short-, medium-, and long-term resilience of any risk management strategy, and the evolution of applicable risk metrics, of the covered issuer under each scenario described in clause (ii); and 
(VI)the total cost attributable to the direct and indirect greenhouse gas emissions of the covered issuer, using, at minimum, the social cost of carbon; (ii)consider, when preparing any qualitative or quantitative risk analysis statement contained in the disclosure— 
(I)a baseline scenario that includes physical impacts of climate change; (II)a 1.5 degrees scenario; and 
(III)any additional climate analysis scenario considered appropriate by the Commission, in consultation with the appropriate climate principals; (iii)if the covered issuer engages in the commercial development of fossil fuels, include in the disclosure— 
(I)an estimate of the total and a disaggregated amount of direct and indirect greenhouse gas emissions of the covered issuer that are attributable to— (aa)combustion; 
(bb)flared hydrocarbons; (cc)process emissions; 
(dd)directly vented emissions; (ee)fugitive emissions or leaks; and 
(ff)land use changes; (II)a description of— 
(aa)the sensitivity of fossil fuel reserve levels to future price projection scenarios that incorporate the social cost of carbon; (bb)the percentage of the reserves of the covered issuer that will be developed under the scenarios established in clause (ii), as well as a forecast for the development prospects of each reserve under the scenarios established in clause (ii); 
(cc)the potential amount of direct and indirect greenhouse gas emissions that are embedded in proved and probable reserves, with each such calculation presented as a total and in subdivided categories by the type of reserve; (dd)the methodology of the covered issuer for detecting and mitigating fugitive methane emissions, which shall include the frequency with which applicable assets of the covered issuer are observed for methane leaks, the processes and technology that the covered issuer uses to detect methane leaks, the percentage of assets of the covered issuer that the covered issuer inspects under that methodology, and quantitative and time-bound reduction goals of the issuer with respect to methane leaks; 
(ee)the amount of water that the covered issuer withdraws from freshwater sources for use and consumption in operations of the covered issuer; and (ff)the percentage of the water described in item (ee) that comes from regions of water stress or that face wastewater management challenges; and 
(III)any other information that the Commission determines is— (aa)necessary; 
(bb)appropriate to safeguard the public interest; or (cc)directed at ensuring that investors are informed in accordance with the findings described in paragraph (2);  
(C)with respect to a disclosure required under section 13(s) of the Securities Exchange Act of 1934, require that a covered issuer include in such disclosure any other information, or use any climate-related or greenhouse gas emissions metric, that the Commission, in consultation with the appropriate climate principals, determines is— (i)necessary; 
(ii)appropriate to safeguard the public interest; or (iii)directed at ensuring that investors are informed in accordance with the findings described in paragraph (2); and 
(D)with respect to a disclosure required under section 13(s) of the Securities Exchange Act of 1934, establish how and where the required disclosures shall be addressed in the covered issuer’s annual financial filing. (6)FormattingThe Commission shall require issuers to disclose information in an interactive data format and shall develop standards for such format, which shall include electronic tags for information that the Commission determines is— 
(A)necessary; (B)appropriate to safeguard the public interest; or 
(C)directed at ensuring that investors are informed in accordance with the findings described in paragraph (2). (7)Periodic update of rulesThe Commission shall periodically update the rules issued under this subsection. 
(8)Compilation of information disclosedThe Commission shall, to the maximum extent practicable make a compilation of the information disclosed by issuers under this subsection publicly available on the website of the Commission and update such compilation at least once each year. (9)Reports (A)Report to CongressThe Commission shall— 
(i)conduct an annual assessment regarding the compliance of covered issuers with the requirements of this subsection; (ii)submit to the appropriate congressional committees a report that contains the results of each assessment conducted under clause (i); and 
(iii)make each report submitted under clause (ii) accessible to the public. (B)GAO reportThe Comptroller General of the United States shall periodically evaluate, and report to the appropriate congressional committees on, the effectiveness of the Commission in carrying out and enforcing this subsection.. 
853.BackstopIf, 2 years after the date of the enactment of this Act, the Securities and Exchange Commission has not issued the rules required under section 13(s) of the Securities Exchange Act of 1934, and until such rules are issued, a covered issuer (as defined in such section 13(s)) shall be deemed in compliance with such section 13(s) if disclosures set forth in the annual report of such issuer satisfy the recommendations of the Task Force on Climate-related Financial Disclosures of the Financial Stability Board as reported in June, 2017, or any successor report, and as supplemented or adjusted by such rules, guidance, or other comments from the Securities and Exchange Commission. IXWaste Reduction AClean Air 901.DefinitionsIn this subtitle: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Covered facilityThe term covered facility means— 
(A)an industrial facility that transforms natural gas liquids into ethylene and propylene for later conversion into plastic polymers; (B)a plastic polymerization or polymer production facility; and 
(C)an industrial facility that repolymerizes plastic polymers into chemical feedstocks for use in new products or as fuel. (3)Covered productThe term covered product means— 
(A)ethylene; (B)propylene; 
(C)polyethylene in any form (including pellets, resin, nurdle, powder, and flakes); (D)polypropylene in any form (including pellets, resin, nurdle, powder, and flakes); 
(E)polyvinyl chloride in any form (including pellets, resin, nurdle, powder, and flakes); and (F)other plastic polymer raw materials in any form (including pellets, resin, nurdle, powder, and flakes). 
(4)Environmental justiceThe term environmental justice has the meaning given that term in section 601. (5)Fenceline monitoringThe term fenceline monitoring means continuous, real-time monitoring of ambient air quality around the entire perimeter of a facility. 
(6)Frontline communityThe term frontline community means an environmental justice community (as defined in section 601) located near a covered facility. (7)Temporary pause periodThe term temporary pause period means the period— 
(A)beginning on the date of enactment of this Act; and (B)ending on the date that is the first date on which all regulations required under section 902(c) are in effect. 
(8)Zero-emissions energyThe term zero-emissions energy means energy that is produced without emitting any greenhouse gas. 902.Clean air (a)Temporary pauseDuring the temporary pause period, notwithstanding any other provision of law— 
(1)the Administrator shall not issue a new permit for a covered facility under the Clean Air Act (42 U.S.C. 7401 et seq.); and (2)the Administrator shall object in writing under subsections (b) and (c) of section 505 of the Clean Air Act (42 U.S.C. 7661d), as applicable, to any new permit for a covered facility issued under the Clean Air Act (42 U.S.C. 7401 et seq.) by a State or local government pursuant to delegated authority. 
(b)Study 
(1)In general 
(A)AgreementThe Administrator shall offer to enter into an agreement with the National Academy of Sciences and the National Institutes of Health to conduct a study of— (i)the existing and planned expansion of the industry of the producers of covered products, including the entire supply chain, end uses, disposal fate, and lifecycle impacts of covered products; 
(ii)the environmental justice and pollution impacts of covered facilities and the products of covered facilities; (iii)the existing standard technologies and practices of covered facilities with respect to the discharge and emission of pollutants into the environment; and 
(iv)the best available technologies and practices that reduce or eliminate the environmental justice and pollution impacts of covered facilities and the products of covered facilities. (B)Failure to enter agreementIf the Administrator fails to enter into an agreement described in subparagraph (A), the Administrator shall conduct the study described in such subparagraph. 
(2)RequirementsThe study under paragraph (1) shall— (A)consider— 
(i)the direct, indirect, and cumulative environmental impacts of the industries of covered facilities to date; and (ii)the impacts of the planned expansion of those industries, including local, regional, national, and international air, water, waste, climate change, public health, and environmental justice impacts of those industries; and 
(B)recommend technologies, standards, and practices to remediate or eliminate the local, regional, national, and international air, water, waste, climate change, public health, and environmental justice impacts of covered facilities and the industries of covered facilities. (3)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report describing the results of the study under paragraph (1). 
(c)Controlling air pollution 
(1)New source performance standards 
(A)RegulationNot later than 3 years after the date of enactment of this Act, the Administrator shall finalize regulations pursuant to section 111 of the Clean Air Act (42 U.S.C. 7411) to limit emissions of greenhouse gases and other air pollutants from covered facilities. (B)New sourcesThe regulation required by subparagraph (A) shall provide for the establishment, implementation, and enforcement of standards of performance limiting emissions of greenhouse gases and other air pollutants under section 111(b) of the Clean Air Act (42 U.S.C. 7411(b)) for emissions from new, reconstructed, and modified covered facilities that are new sources (as defined in section 111(a) of such Act (42 U.S.C. 7411(a))). 
(C)Standards of performanceThe standards of performance required by subparagraph (B) shall— (i)require the application of the best system of emission reduction to include the use of zero-emissions energy sources, except to the extent that waste gases are recycled; and 
(ii)include necessary conditions and procedures for the Administrator to determine that certain activities at covered facilities require the use of non-zero-emissions energy sources. (D)Designation as category of stationary sourcesThe regulation required by subparagraph (A) shall designate ethylene, propylene, polyethylene, and polypropylene production facilities as a category of stationary sources under section 111(b)(1)(A) of the Clean Air Act (42 U.S.C. 7411(b)(1)(A)). 
(E)Protection of frontline communitiesThe regulation required by subparagraph (A) shall include such updates to existing standards of performance under section 111 of the Clean Air Act (42 U.S.C. 7411) as the Administrator determines to be necessary, accounting for technological advances, to ensure the protection of the health and welfare of frontline communities. Such updates shall include— (i)with respect to, at covered facilities, storage vessels containing liquid with a vapor pressure of equal to or more than 5 millimeters of mercury under actual storage conditions, ensuring that owners or operators of such storage vessels use an internal floating or fixed roof tank connected to a volatile organic compound control device; 
(ii)with respect to elevated or ground-level flaring at covered facilities, updating standards to ensure that— (I)such flaring is permitted only when necessary for safety reasons; and 
(II)such standards are, without exception, continuously applied; (iii)with respect to synthetic organic chemical manufacturing industry (commonly referred to as SOCMI) equipment used at covered facilities— 
(I)ensuring that owners and operators of such equipment, wherever possible, use process units and components with a leak-less or seal-less design; (II)ensuring that owners and operators of such equipment use optical gas imaging to identify leaks on a quarterly basis; 
(III)prohibiting the use of open-ended valves or lines except for safety reasons; (IV)lowering the threshold for no detectable emissions to mean an instrument reading of less than 50 parts per million above background concentrations; and 
(V)defining a leak as any instrument reading above the standard described in subclause (IV); (iv)with respect to natural gas-fired steam boilers at covered facilities, ensuring that such boilers may burn only gaseous fuels, not solid or liquid fuels; and 
(v)with respect to air emissions monitoring at covered facilities, requiring— (I)accurate and continuous emissions monitoring of criteria air pollutants subject to a standard issued under section 109 of the Clean Air Act (42 U.S.C. 7409) for all combustion devices except non-enclosed flares; 
(II)fenceline monitoring for the pollutants listed in subclause (I) and other relevant air pollutants; and (III)accurate and continuous recordkeeping when monitoring described in subclauses (I) and (II) is required and making such records publicly available. 
(2)National emission standards for hazardous air pollutants 
(A)RegulationNot later than 3 years after the date of enactment of this Act, the Administrator shall finalize regulations pursuant to section 112 of the Clean Air Act (42 U.S.C. 7412) to further limit emissions of hazardous air pollutants (as defined in section 112(a) of the Clean Air Act (42 U.S.C. 7412(a)) from covered facilities and benzene waste operations. (B)Maximum achievable control technology standardsThe regulations required by subparagraph (A) shall provide for the establishment, implementation, and enforcement of updated maximum achievable control technology standards for covered facilities and benzene waste operations. Such standards shall— 
(i)at a minimum, prohibit, for any hazardous air pollutant, an instrument reading of 50 or more parts per million above background concentrations; (ii)define a leak of a hazardous air pollutant as any instrument reading above the standard described in clause (i); and  
(iii)include necessary conditions and procedures for the Administrator to determine whether covered facilities and benzene waste operations exhibit any such leaks. (C)Protection of frontline communitiesThe regulation required by subparagraph (A) shall include such updates to existing requirements under section 112 of the Clean Air Act (42 U.S.C. 7412) as the Administrator determines to be necessary, accounting for technological advances, to ensure the protection of the health and welfare of frontline communities. Such updates shall include— 
(i)disallowing the use of alternative means of emission limitation for the purpose of reducing benzene emissions; and (ii)updating standards for covered facilities and benzene waste operations in accordance with subparagraph (B)(ii). 
903.Environmental justice 
(a)In generalThe Administrator shall by rule ensure that— (1)any proposed permit to be issued under the Clean Air Act (42 U.S.C. 7401 et seq.) with respect to a covered facility by the Administrator, or by a State or local agency to which the Administrator has delegated authority to issue such permit, is accompanied by an environmental justice assessment that— 
(A)assesses the direct and disparate economic, environmental, and public health impacts of the proposed permit on frontline communities; and (B)proposes changes or alterations to the proposed permit that would, to the maximum extent practicable, eliminate or mitigate the impacts described in subparagraph (A); 
(2)one or more public meetings is held in frontline communities prior to the beginning of the public comment period for the proposed permit; (3)technical assistance is provided to residents of frontline communities seeking to participate in the public comment period for the proposed permit, either from— 
(A)the Environmental Protection Agency; or (B)expert sources chosen by residents of frontline communities; 
(4)each proposed permit and environmental justice assessment described in paragraph (1) is delivered to applicable frontline communities at the beginning of the public comment period for the proposed permit, which shall include notification through— (A)direct means; and 
(B)publications likely to be obtained by residents of the frontline community; (5)the Administrator or the State or local agency described in paragraph (1), as applicable, shall not approve the proposed permit unless— 
(A)changes or alterations have been incorporated into the proposed permit that, to the maximum extent practicable, eliminate or mitigate the environmental justice impacts described in paragraph (1)(A); and (B)the changes or alterations described in subparagraph (A) have been developed with input from residents or representatives of the frontline community in which the covered facility to which the proposed permit would apply is located or seeks to locate; and 
(6)the approval of the proposed permit is conditioned on the covered facility providing comprehensive fenceline monitoring and response strategies that fully protect public health and safety and the environment in frontline communities. (b)InputIn promulgating a rule to carry out subsection (a), including any revision to such rule, the Administrator shall solicit input from— 
(1)residents of frontline communities; and (2)representatives of frontline communities. 
(c)Final ruleNot later than 3 years after the date of enactment of this Act, the Administrator shall promulgate a final rule to carry out subsection (a). BProduct Standards and Producer Responsibility 911.Product standards and producer responsibility (a)In generalThe Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by adding at the end the following: 
 
KProduct Standards and Producer Responsibility 
12001.DefinitionsIn this subtitle: (1)Beverage (A)In generalThe term beverage means any drinkable liquid intended for human oral consumption that is— 
(i)water; (ii)flavored, soda, mineral, or coconut water; 
(iii)beer, wine, liquor, hard cider, hard seltzer, a wine cooler, or a malt beverage; (iv)a carbonated soft drink; 
(v)tea; (vi)coffee; 
(vii)fruit juice; (viii)dairy or plant-based milk; 
(ix)kombucha; (x)an energy or sports drink; 
(xi)a yogurt drink; (xii)a probiotic drink; or 
(xiii)any other drinkable liquid determined to be appropriate by the Administrator. (B)ExclusionsThe term beverage does not include— 
(i)a product marketed as a liquid meal replacement with caloric and nutritional value intended to replace a regular meal; (ii)infant formula; 
(iii)a drug regulated under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.); (iv)any other beverage that is exempted by a rule of the Administrator. 
(2)Beverage container 
(A)In generalThe term beverage container means an individual and sealed glass, metal, or plastic bottle, can, or jar that— (i)contains a beverage; and 
(ii)the volume of which is not more than 3 liters. (B)ExclusionThe term beverage container does not include a carton, foil pouch, drink box, or metal container that requires a tool to be opened in order to be recycled. 
(3)Compostable 
(A)In generalThe term compostable means, with respect to a covered product, that the covered product— (i) (I)meets the ASTM International standard specification for compostable products numbered D6400 or D6868— 
(aa)as in effect on the date of enactment of this subtitle; or (bb)as revised after the date of enactment of this subtitle, if the revision is approved by the Administrator; and 
(II)is labeled to reflect that the covered product meets a standard described in subclause (I); (ii)is certified as a compostable product by an independent party that is approved by the Administrator; or 
(iii)comprises only— (I)wood without any coatings, additives, or toxic substances; or 
(II)natural or biodegradable fiber without any coatings, additives, or toxic substances. (B)ExclusionThe term compostable shall not apply to paper. 
(4)Covered product 
(A)In generalThe term covered product means, regardless of recyclability, compostability, or material type—  (i)packaging; 
(ii)a food service product; (iii)paper; and 
(iv)any other consumer product that is designed to be disposed of, recycled, or otherwise discarded after a single use. (B)ExclusionThe term covered product does not include a beverage container. 
(5)DistributorThe term distributor means an entity that engages in the sale of a covered product or beverage in a beverage container to a retailer, including any manufacturer who engages in such sale. (6)Food service productThe term food service product means an item intended to deliver a food product, regardless of the recyclability or compostability of the item, including— 
(A)a utensil; (B)a straw; 
(C)a drink cup; (D)a drink lid; 
(E)a food package; (F)a food container; 
(G)a plate; (H)a bowl; 
(I)a meat tray; and (J)a food wrap. 
(7)ImporterThe term importer means any retailer or manufacturer who directly imports a covered product or beverage in a beverage container into the United States. (8)ManufacturerThe term manufacturer means an entity bottling, canning, or otherwise filling a covered product or beverage container for sale to a distributor, importer, or retailer. 
(9)Packaging 
(A)In generalThe term packaging means— (i)any package or container, regardless of recyclability or compostability; and 
(ii)any part of a package or container, regardless of recyclability or compostability, that includes material that is used for the containment, protection, handling, delivery, and presentation of goods that are sold, offered for sale, or distributed to consumers in the United States, including through an internet transaction. (B)InclusionsThe term packaging includes— 
(i)a package or container intended for the consumer market; (ii)a package or container designed and intended to be used or filled at the point of sale, such as carry-out bags, bulk good bags, and home delivery food service packaging; 
(iii)a secondary package or container used to group products for multiunit sale; (iv)a tertiary package or container used for transportation or distribution directly to a consumer; and 
(v)ancillary elements hung or attached to a product and performing a packaging function. (C)ExclusionThe term packaging does not include a package or container designed to store or protect a product, without being opened or tampered with, for more than 5 years. 
(10)Paper 
(A)In generalThe term paper means paper that is sold, offered for sale, delivered, or distributed to a consumer or business in the United States. (B)InclusionsThe term paper includes— 
(i)newsprint and inserts; (ii)magazines and catalogs; 
(iii)promotional or advertising paper mail; (iv)paper meant for packaging; 
(v)office paper; and (vi)telephone or other similar directories. 
(C)ExclusionsThe term paper does not include— (i)a paper product that, due to the intended use of the paper product, could become unsafe or unsanitary to recycle; or 
(ii)a bound soft-cover or hard-cover book. (11)RecyclableThe term recyclable means, with respect to a covered product or beverage container, that— 
(A)the covered product or beverage container is economically and technically possible to recycle; (B)United States processing capacity is in operation to recycle, with the geographical distribution of the capacity aligned with the population of geographical regions of the United States, of the total quantity of the covered product or beverage container produced in the United States— 
(i)for each of calendar years 2022 through 2026, not less than 25 percent; (ii)for each of calendar years 2027 through 2031, not less than 35 percent; 
(iii)for each of calendar years 2032 through 2036, not less than 50 percent; and (iv)for calendar year 2037 and each calendar year thereafter, not less than 60 percent; and 
(C)the consumer that uses the covered product or beverage container is not required to remove an attached component of the covered product or beverage container, such as a shrink sleeve, label, or filter, before the covered product or beverage container can be recycled. (12)Recycle; recycling (A)In generalThe terms recycle or recycling mean the series of activities by which a covered product or beverage container is—  
(i)collected, sorted, and processed; and (ii) (I)converted into a raw material with minimal loss of material quality; or 
(II)used in the production of a new product, including one that is identical to the original product. (B)ExclusionThe terms recycle or recycling do not include— 
(i)the method of sorting, processing, and aggregating materials from solid waste that does not preserve the original material quality, and, as a result, produces aggregated material that is no longer usable for its initial purpose or product and can only be repurposed for use in a product of lower quality and lower market value (commonly referred to as downcycling); (ii)the use of waste— 
(I)as a fuel or fuel substitute; (II)for energy production; 
(III)for alternate operating cover at a landfill; or (IV)within the footprint of a landfill; or 
(iii)the conversion of waste into alternative products, such as chemicals, feedstocks, fuels, and energy, through— (I)pyrolysis; 
(II)hydropyrolysis; (III)methanolysis; 
(IV)gasification; (V)enzymatic breakdown; or 
(VI)a similar technology, as determined by the Administrator. (13)Restaurant (A)In generalThe term restaurant means an establishment the primary business of which is the preparation of food or beverage— 
(i)for consumption by the public; (ii)in a form or quantity that is consumable immediately at the establishment, whether or not the food or beverage is consumed within the confines of the place where the food or beverage is prepared; or 
(iii)for take-out. (B)InclusionThe term restaurant includes a fast food establishment. 
(14)RetailerThe term retailer means an entity that— (A)engages in the sale of a covered product or beverage in a beverage container to a consumer; 
(B)provides a covered product or beverage in a beverage container to another entity in commerce, including provision free of charge, such as at a workplace or event; or (C)is an owner or operator of a vending machine or similar means who engages in the sale or provision described in (A) or (B) through such vending machine or similar means. 
(15)ReusableThe term reusable means, with respect to a covered product or beverage container, that the covered product or beverage container is physically capable of being reused repeatedly without degrading the quality or functionality of the good. (16)Toxic substance (A)In generalThe term toxic substance means any substance, mixture, or compound that— 
(i)may cause personal injury or disease to humans through ingestion, inhalation, or absorption through any body surface; and (ii)satisfies one or more of the following conditions: 
(I)The substance, mixture, or compound is subject to reporting requirements under— (aa)the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.); 
(bb)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or (cc)section 112(r) of the Clean Air Act (42 U.S.C. 7412(r)). 
(II)Testing has produced evidence recognized by the National Institute for Occupational Safety and Health or the Environmental Protection Agency that the substance, mixture, or compound poses acute or chronic health hazards. (III)The Administrator or the Secretary of Health and Human Services has issued a public health advisory for the substance, mixture, or compound. 
(IV)Exposure to the substance, mixture, or compound is shown by expert testimony recognized by the Environmental Protection Agency to increase the risk of developing a latent disease. (V)The substance, mixture, or compound is a perfluoroalkyl or polyfluoroalkyl substance. 
(B)ExclusionsThe term toxic substance does not include— (i)a pesticide applied— 
(I)in accordance with Federal, State, and local laws (including regulations); and (II)in accordance with the instructions of the manufacturer of the pesticide; or 
(ii)ammunition, a component of ammunition, a firearm, an air rifle, discharge of a firearm or an air rifle, hunting or fishing equipment, or a component of hunting or fishing equipment. (17)Utensil (A)In generalThe term utensil means a product designed to be used by a consumer to facilitate the consumption of a food or beverage. 
(B)InclusionsThe term utensil includes a knife, a fork, a spoon, a spork, a cocktail pick, a chopstick, a splash stick, and a stirrer. 12002.Recycled content standards (a)Plastic beverage containers (1)In generalSubject to paragraph (2), the Administrator shall require each manufacturer of plastic beverage containers to make the plastic beverage containers— 
(A)by 2025, of 25 percent post-consumer recycled content from United States sources; (B)by 2030, of 30 percent post-consumer recycled content from United States sources; 
(C)by 2035, of 50 percent post-consumer recycled content from United States sources; (D)by 2040, of 80 percent post-consumer recycled content from United States sources; and 
(E)by such dates thereafter as the Administrator shall establish, such percentages of post-consumer recycled content from United States sources as the Administrator determines by a rule to be appropriate. (2)AdjustmentAfter consideration of the results of the study under subsection (b)(1), the Administrator may issue regulations to modify one or more of the percentages described in subparagraphs (A) through (D) of paragraph (1). 
(b)Other covered products and beverage containers 
(1)StudyThe Administrator, in coordination with the Director of the National Institute of Standards and Technology, the Commissioner of Food and Drugs, and the head of any other relevant Federal agency, shall carry out a study to determine the technical and safe minimum post-consumer recycled content requirements for covered products and beverage containers, including beverage containers composed of glass, aluminum, and other materials. (2)Report (A)In generalNot later than 1 year after the date of enactment of this subtitle, the Administrator shall submit to Congress a report describing the results of the study under paragraph (1), including— 
(i)an estimate of the current and projected consumption of covered products and use of beverage containers in the United States; (ii)an estimate of current and projected future recycling rates of covered products and beverage containers in the United States; 
(iii)an assessment of techniques and recommendations to minimize the creation of new materials for covered products and beverage containers; and (iv)an assessment of— 
(I)post-consumer recycled content standards for covered products and beverage containers that are technologically feasible; and (II)the impact of the standards described in subclause (I) on recycling rates of covered products and beverage containers. 
(B)PublicationOn submission of the report under subparagraph (A) to Congress, the Administrator shall publish in the Federal Register for public comment— (i)the report; and 
(ii)a description of the actions the Administrator intends to take during the 1-year period after the date of publication in the Federal Register to establish minimum post-consumer recycled content standards for covered products and beverage containers. (3)Minimum standards (A)In generalNot later than 1 year after the Administrator publishes the report under paragraph (2)(B), the Administrator shall establish minimum post-consumer recycled content standards for covered products and beverage containers. 
(B)RequirementThe standards established under subparagraph (A) shall increase the percentage by which covered products and beverage containers shall be composed of post-consumer recycled content over a time period established by the Administrator. 12003.Designing for the environment (a)In generalThe Administrator shall require each manufacturer of a covered product or beverage container to design the covered products and beverage containers to minimize the environmental and health impacts of the covered products and beverage containers. 
(b)RequirementsIn designing a covered product or beverage container in accordance with subsection (a), to minimize the impacts of extraction, manufacture, use, and end-of-life management, a manufacturer shall consider— (1)eliminating or reducing the quantity of material used; 
(2)eliminating toxic substances; (3)designing for reuse, refill, and lifespan extension; 
(4)incorporating recycled materials; (5)designing to reduce environmental impacts across the lifecycle of a product; 
(6)incorporating sustainably and renewably sourced material; (7)optimizing material to use the minimum quantity of packaging necessary to effectively deliver a product without damage or spoilage; 
(8)degradability of materials in cold-water environments; and (9)improving recyclability and compostability. 
12004.Product labeling 
(a)In generalA manufacturer shall include labels on covered products and beverage containers that— (1)are easy to read; 
(2)indicate that the covered product or beverage container is— (A)recyclable; 
(B)not recyclable; (C)compostable; or 
(D)reusable; (3)in the case of a covered product or beverage container that is not recyclable, does not include the universal chasing arrows recycling symbol or any other similar symbol that would lead a consumer to believe that the item should be sorted for recycling; 
(4)in the case of a plastic bag that is not compostable, is not tinted green or brown; (5)in the case of a compostable bag, is tinted green or brown and includes information identifying the entity designated by the Administrator that has certified that the product is compostable; and 
(6)in the case of a covered product or beverage container that is compostable, includes a green or brown stripe or similar marking to identify that the item is compostable. (b)Standardized labelsThe Administrator shall establish or approve a standardized label for each category of covered product and beverage container to be used by manufacturers under subsection (a). 
(c)RequirementA label described in subsection (a), including a shrink sleeve— (1)shall be compatible with the intended method of discard for the covered product or beverage container; and 
(2)shall not require removal by consumers in order to be discarded in the intended method. (d)CompatibilityThe Administrator shall encourage label manufacturers, in coordination with the supply chains of those manufacturers, including substrate suppliers, converters, and ink suppliers, to work with the recycling industry to address label recycling compatibility challenges. 
(e)Wet wipesWith respect to the label described in subsection (a) for a wet wipe product— (1)in the case of a wet wipe product sold in the United States that is intended to be disposed of in the solid waste stream, the label shall include— 
(A)on the front of the package near the dispensing point, the statement Do Not Flush; and (B)in high contrast font and color, a Do Not Flush moniker and symbol that is otherwise in accordance with the voluntary guidelines for labeling practices of the nonwoven fabrics industry contained in the Code of Practice of the Association of the Nonwoven Fabrics Industry and the European Disposables and Nonwovens Association, entitled Communicating Appropriate Disposal Pathways for Nonwoven Wipes to Protect Wastewater Systems, second edition, as published in April 2017; 
(2)in the case of a wet wipe product sold in the United States that is capable of being, or intended to be, disposed of in a sewer or septic system the label may include the statement flushable, sewer and septic safe, or other statement that the product is intended to be disposed of in a sewer or septic system if the product— (A)meets the performance standards for dispersibility in a sewer system or septic system established by the International Water Services Flushability Group (as in effect on the date of enactment of this subtitle); and 
(B)does not contain chemicals or additives harmful to the public wastewater infrastructure; and (3)in the case of a wet wipe product that is composed of plastic or other synthetic material, including regenerated cellulosic fibers— 
(A)the label, marketing claims, or other advertisements for the product may not identify the product as flushable, sewer and septic safe, or otherwise intended to be disposed of in a sewer or septic system; and (B)the label shall clearly and conspicuously state that the product contains plastic or other synthetic material. 
12005.Recycling and composting receptacle labeling 
(a)DefinitionsIn this section: (1)Public spaceThe term public space means a business, an airport, a school, a stadium, a government office, a park, and any other public space, as determined by the Administrator. 
(2)Recycling or composting receptacleThe term recycling or composting receptacle means a recycling or composting bin, cart, or dumpster. (3)Residential recycling and composting programThe term residential recycling and composting program means a recycling and composting program that services single family dwellings, multifamily dwellings or facilities, or both. 
(b)In generalThe Administrator shall develop and publish guidelines for a national standardized labeling system for recycling and composting receptacles that use a methodology that is consistent throughout the United States to assist members of the public in properly recycling and composting. Labels shall— (1)use a national standardized methodology of colors, images, format, and terminology, including to address diverse ethnic populations; 
(2)be placed on recycling and composting receptacles in public spaces; and (3)communicate to users of those recycling and composting receptacles— 
(A)the specific recyclables and compostables accepted locally; and (B)the specific rules of sorting for local recycling and composting systems. 
(c)Development of labels 
(1)In generalManufacturers in the United States shall, in accordance with the guidelines published under subsection (b), work with State and local governments, as applicable, to use the national standardized labeling system to develop labels for use on recycling and composting receptacles in public spaces. (2)Simple and detailed versionsIn developing labels under paragraph (1), manufacturers shall develop— 
(A)a simple version of the label for use on recycling and composting receptacles used in public spaces, which shall communicate general guidance on local recycling and composting requirements; and (B)a detailed version of the label for use on recycling and composting receptacles used as part of a residential recycling and composting program, taking into consideration the complexity of the packaging and products disposed of by single family dwellings and multifamily dwellings and facilities. 
(d)Distribution of labels 
(1)Simple version 
(A)In generalManufacturers and, as applicable, distributors shall work with State and local governments, as applicable, to distribute the simple version of the label developed under subsection (c)(2)(A) to each customer that owns or operates a public space within the jurisdiction of the relevant State or local government. (B)QuantityThe quantity of labels distributed to an owner or operator of a public space under subparagraph (A) shall be reasonably sufficient to ensure that a label may be placed on each recycling and composting receptacle in that public space. 
(C)Additional labelsIf the quantity of labels distributed under subparagraph (B) is insufficient, manufacturers and, as applicable, distributors shall make available to owners and operators described in subparagraph (A) additional labels to purchase or download. (D)Requirement of owners and operatorsAn owner or operator of a public space that receives labels under subparagraph (A) shall display the labels on the recycling and composting receptacles in that public space. 
(2)Detailed versionAn owner or operator, including any municipal or private entity, that services a residential recycling and composting program shall display a detailed standardized label developed under subsection (c)(2)(B) on each recycling and composting receptacle used by the residential recycling and composting program. (e)GroupsManufacturers and, as applicable, distributors may form organizations to act on their behalf to comply with subsections (c) and (d). 
12006.Recycling and composting collectionThe Administrator, in consultation with manufacturers, distributors, State and local governments, and affected stakeholders, shall issue guidance to standardize— (1)recycling and composting collection across communities and States; and 
(2)reporting to the Administrator of rates of recycling, composting, and other forms of waste management across communities and States. 12007.Protection of local governmentsNothing in this subtitle preempts any State or local law in effect on or after the date of enactment of this subtitle that— 
(1)requires beverage containers or other covered products to be made of a greater percentage of post-consumer recycled content than required under section 12002; or (2)in any other way exceeds the requirements of this subtitle. 
12008.Annual assessment of plastic waste 
(a)In generalThe Administrator shall conduct an annual study on the origins, quantity, and composition of plastic waste in the municipal solid waste system. (b)ContentsIn carrying out subsection (a), the Administrator shall assess— 
(1)the primary origins of plastic waste that enters the municipal solid waste system, including from residential, commercial, or other sources; (2)the quantity of plastic waste that enters the municipal solid waste system, including by product category; 
(3)the quantity of plastic waste recycled, composted, combusted with or without energy recovery, or landfilled, including by product category; and (4)any other relevant metrics that the Administrator determines to be appropriate. 
(c)ConsultationThe Administrator may consult with relevant stakeholders in conducting the study under this section, including representatives of— (1)public and private sector recycling, composting, and solid waste management industries, including collection providers; 
(2)recyclers, composters, collection providers, and other solid waste management industries; (3)industry groups or associations; 
(4)any other relevant stakeholder group involved in the management, transport, or disposal of plastic waste that the Administrator determines to be appropriate. (d)ReportNot later than 1 year after the date of enactment of this subtitle, and annually thereafter, the Administrator shall submit to Congress, and make publicly available on the website of the Environmental Protection Agency, a report containing the results of the annual study conducted under this section. 
LBeverage Container Collection 
13001.DefinitionsIn this subtitle: (1)AreaWhen used in the context of space occupied by a retailer, the term area means— 
(A)the number of square feet of the building or portion of the building leased or owned by the retailer; and (B)only includes retail space if— 
(i)the retail space is less than 5,000 square feet; (ii)the retail space occupies less than 50 percent of the leased or owned space where retail operations are located; and 
(iii)the nonretail space is used in whole or in part for the manufacturing of beverages. (2)BeverageThe term beverage has the meaning given that term in section 12001.  
(3)Beverage containerThe term beverage container has the meaning given that term in section 12001. (4)Beverage distributorThe term beverage distributor means an entity that engages in the sale of a beverage in a beverage container to a retailer, including any manufacturer who engages in such sale. 
(5)Beverage importerThe term beverage importer means any retailer or manufacturer who directly imports a beverage in a beverage container into the United States. (6)Beverage manufacturerThe term beverage manufacturer means an entity bottling, canning, or otherwise filling a beverage container for sale to a distributor, importer, or retailer. 
(7)Beverage retailerThe term beverage retailer means an entity that— (A)engages in the sale of a beverage in a beverage container to a consumer; 
(B)provides a beverage in a beverage container to another entity in commerce, including provision free of charge, such as at a workplace or event; or (C)is an owner or operator of a vending machine or similar means who engages in the sale or provision described in (A) or (B) through such vending machine or similar means. 
(8)Category of beverageThe term category of beverage means one of the following categories of beverage in a beverage container: (A)Water. 
(B)Carbonated soft drinks. (C)All other non-alcoholic beverages (excluding infant formula, liquid meal replacements, and any other product excluded from the definition of a beverage). 
(D)Alcoholic beverages. (E)Beverages containing marijuana or hemp. 
(9)Convenience zoneThe term convenience zone means a convenience zone specified by the Administrator under section 13002(e)(1)(A). (10)Recovery rateThe term recovery rate means the quantity of beverage containers collected divided by the quantity of beverage containers produced, expressed as a percentage. 
(11)Redemption centerThe term redemption center means a redemption center described in section 13002(d). (12)Return rateThe term return rate means the number of beverage containers returned for the refund value in accordance with section 13003(e) during a calendar year and the number of beverage containers that carry a refund value sold during that calendar year, calculated separately. 
13002.Beverage container recovery programs 
(a)In generalSubject to subsection (b), not later than 5 years after the date of enactment of this subtitle— (1)every beverage container sold or offered for sale by a retailer shall clearly indicate by embossing, a stamp, a label, or other method securely affixed to the beverage container, the refund value of the container; 
(2)each retailer shall pay distributors the refund value for each beverage container delivered; (3)on the sale of each beverage container by a retailer, the retailer may collect a refund value in accordance with section 13003(e); 
(4)on return of the beverage container to a retailer or a redemption center by a person, the retailer or redemption center, as applicable, shall repay a refund value to the person; (5)retailers that are participating in a redemption center in accordance with subsection (d) shall collectively pay not less than 50 percent of the cost of operating the redemption center, which amount shall be apportioned among the retailers based on the total volume of beverage containers sold by each retailer; 
(6)a distributor that is a member of a distributor cooperative under subsection (c) shall retrieve containers from retailers or redemption centers and pay refunds through the distributor cooperative in accordance with that subsection; (7)a distributor that is not a member of a distributor cooperative under subsection (c) shall— 
(A)in a timely manner and consistent with commercial best practices, collect beverage containers that— (i)the distributor distributes to a retailer; and 
(ii)the retailer or an applicable redemption center has collected from consumers; and (B)on receipt of each beverage container under subparagraph (A), pay the retailer or the redemption center, as applicable, the refund value; and 
(8)by June 1 of each calendar year, a distributor or importer shall provide to the Administrator a report that lists the beverage container return data for the previous calendar year of the distributor or importer, calculated separately for glass, metal, and plastic beverage containers. (b)Exception for states with existing programs (1)In generalA State that has in effect a beverage container recovery program the requirements of which are substantially similar to, or more stringent than, the requirements of this section may submit to the Administrator a request to waive the applicability of this section in that State. 
(2)RequirementThe Administrator may approve a waiver under paragraph (1) if the State demonstrates that the beverage container recovery rate for the program in that State is more than 75 percent. (c)Distributor cooperatives (1)In generalThe Administrator may approve the formation of a distributor cooperative by 2 or more distributors or importers for the purposes of— 
(A)collecting the refund value of beverage containers specified from distributors or importers and refunding to retailers the amount the retailers paid for the refund value of empty beverage containers; (B)paying the refund value for beverage containers redeemed; and 
(C)processing beverage containers. (2)Applications (A)In generalApplications to become a distributor cooperative described in paragraph (1) shall be submitted to the Administrator. 
(B)ContentsAn application under subparagraph (A) shall include— (i)evidence of consultation with stakeholders prior to submitting the application for approval; 
(ii)assurances that— (I)the distributor cooperative will provide an opportunity for stakeholder input in the implementation and operation of the activities described in paragraph (1); 
(II)distributors will pay the costs of collecting and managing beverage containers; (III)reasonable and free consumer access to collection facilities or collection services will be provided; 
(IV)the distributor cooperative will make consumers aware of— (aa)the activities described in paragraph (1); 
(bb)the location of collection facilities or the availability of collection services; and (cc)how to manage beverage containers in a safe manner; 
(V)the distributor cooperative will have the ability to track the return rate, the management of costs incurred by the program, and the management of environmental impacts of the program; and (VI)the distributor cooperative will have a dispute resolution procedure for disputes that arise during implementation of the activities under paragraph (1); and 
(iii)such other information as the Administrator may require. (3)ConsiderationsIn deciding whether to approve an application under paragraph (2), the Administrator may consider any of the following: 
(A)The population and geographical area of the markets in which the distributor cooperative operates. (B)The quantity of beverage containers that distributors expect will be used in a commercial enterprise, sold, offered for sale, or distributed each year. 
(C)The quantity of beverage containers that the distributor cooperative expects to collect each year. (D)The size of the population intended to be served by collection facilities or collection services of the distributor cooperative. 
(E)The provision of convenient options for the collection of beverage containers in urban centers and small, isolated communities, and for persons with disabilities or who have no access to transportation. (F)The manner, kind, and quantity of advertising and consumer education planned by the distributor to inform consumers of— 
(i)the location and operation of collection facilities; (ii)the availability of collection services; and 
(iii)the environmental and economic benefits of participating in the activities under paragraph (1). (G)The methods of beverage container collection, storage, transportation, and management. 
(H)Distributor cooperatives in the same geographical area. (I)The structure of financial and operational cooperation with 2 or more distributors or importers. 
(4)RequirementsA distributor cooperative under paragraph (1) shall— (A)outline a plan to achieve, or to be capable of achieving by a reasonable date, which shall be not later than 2 years after the date of enactment of this subtitle— 
(i)a 75 percent recovery rate or any performance measures, performance requirements, or targets established by the Administrator; and (ii)any performance measures, performance requirements, or targets in the plan; and 
(B)submit the plan described in subparagraph (A) and such additional documentation as the Administrator determines to be necessary with each report provided to the Administrator under paragraph (9). (5)Compliance (A)In generalNot later than 2 years after the date of enactment of this subtitle, each distributor and distributor cooperative shall achieve the applicable target recovery rates established under paragraph (4)(A)(i). 
(B)NoncomplianceIf a distributor or distributor cooperative does not achieve an applicable target recovery rate in accordance with subparagraph (A), the distributor or distributor cooperative shall— (i)submit to the Administrator a plan to achieve the applicable target recovery rate; and 
(ii)forfeit to the Administrator the amount of any unredeemed beverage container deposits received by the distributor or distributor cooperative. (C)Use of forfeited amountsThe Administrator shall use amounts forfeited under subparagraph (B)(ii) for marketing and outreach relating to the program under this subtitle. 
(6)Multiple organizationsA distributor may participate in more than 1 distributor cooperative only if each distributor cooperative is established for a different category of beverage containers or geographic area. (7)Participation fees (A)In generalA distributor cooperative may charge each distributor fees for membership that include, with respect to a distributor, the costs of collecting or cleaning up the beverage containers of the distributor. 
(B)ConsiderationsIn determining the costs of collection and cleanup described in subparagraph (A), the distributor cooperative shall take into account— (i)the cost to properly manage the applicable category of beverage container waste; and 
(ii)the environmental benefits of beverage containers that— (I)are specifically designed to be reusable or refillable; and 
(II)have a high reuse or refill rate. (8)RevocationThe Administrator may revoke the approval of a distributor cooperative for continued or persistent noncompliance with the requirements of this subtitle. 
(9)ReportsNot later than July 1 of each calendar year, a distributor cooperative shall provide to the Administrator a report that lists, in aggregate form for all distributors and importers that participate in the distributor cooperative, the fee structure, and the beverage container return data for the previous calendar year, calculated separately for glass, metal, and plastic beverage containers. (d)Redemption centers (1)In generalThe Administrator shall approve a redemption center if the Administrator determines that the redemption center will provide a convenient service to consumers for the return of empty beverage containers. 
(2)RequirementsA redemption center shall— (A)be staffed and open— 
(i)each day; and (ii)not less than 10 hours each day; 
(B)accept— (i)any beverage container; and 
(ii)not less than 350 beverage containers per person per day; (C)provide— 
(i)hand counts by staff of the facility; (ii)a drop door for consumers who are bottle drop account holders to drop off bags of beverage containers for staff of the facility to count for a fee; or 
(iii)any other convenient means of receiving beverage containers, as determined by the Administrator; and (D)be sited in a conveniently accessible commercial zone, unless the Administrator determines that another location provides substantially equivalent service for consumers. 
(3)FactorsIn determining whether to approve a redemption center under paragraph (1), the Administrator shall consider— (A) (i)the location of the redemption center; and 
(ii)if the redemption center is not located in a commercial zone, whether the location will have similar return convenience for consumers as a commercial zone location; (B)the category of beverage containers accepted at the redemption center; 
(C)retailers occupying 5,000 or more square feet within a redemption center zone that will be served by the redemption center and the distance of the retailers from the redemption center; (D)retailers occupying 5,000 or more square feet within a redemption center zone that will not be served by the redemption center and the distance of the retailers from the redemption center; 
(E)days and hours of operation of the redemption center; (F)parking facilities serving the redemption center; 
(G)evidence showing that the redemption center meets all applicable local ordinances and zoning requirements; (H)the limitation, if any, on the number of beverage containers per person per day that the redemption center will accept; 
(I)1 or more payment methods offered by the redemption center for redeemed beverage containers; (J)the projected volume of beverage container returns at the redemption center as compared to the actual returns at the retailers to be served by the redemption center; 
(K)a description of how consumers will be notified of the location, services, and service hours of the redemption center; and (L)any other relevant factor that the Administrator determines to be fundamental to the operation of a redemption center. 
(4)Applications 
(A)In generalAny person desiring approval of a redemption center shall submit an application to the Administrator. (B)ContentsAn application under subparagraph (A) shall include— 
(i)the name and address of each person to be responsible for the establishment and operation of the redemption center; (ii)the exact location and mailing address of the redemption center; 
(iii)the category of beverage containers that will be accepted at the redemption center; (iv)the names and addresses of the retailers occupying 5,000 or more square feet within a redemption center zone that will be served by the redemption center; 
(v)the names and addresses of the retailers occupying 5,000 or more square feet within a redemption center zone that will not be served by the redemption center; (vi)the distances from the redemption center to the retailers occupying 5,000 or more square feet within a redemption center zone that will be served; 
(vii)the distances from the redemption center to retailers occupying 5,000 or more square feet within a redemption center zone that will not be served; (viii)the days and hours of operation of the redemption center; 
(ix)a description of parking facilities to serve the redemption center; (x)evidence showing that a redemption center meets the zoning requirements and other applicable State and local ordinances of the regulating jurisdiction; 
(xi)the limitation, if any, on the number of beverage containers per person per day that will be accepted at the redemption center; (xii)the 1 or more payment methods for redeemed beverage containers; 
(xiii)the projected volume of beverage container returns at the redemption center as compared to the actual returns at the retailers to be served by the redemption center; (xiv)a description of how consumers will be notified of the location, services, and service hours of the redemption center; and 
(xv)such additional information as the Administrator may require. (5)Annual registration (A)In generalThe 1 or more persons responsible for the operation of a redemption center approved by the Administrator under paragraph (1) shall register the redemption center with the Administrator and pay the fee determined by the Administrator not later than July 1 of each calendar year, which registration shall be in effect for the next calendar year. 
(B)ContentsA registration under subparagraph (A)— (i)shall be on a form provided by the Administrator; and 
(ii)shall contain, at a minimum— (I)a list and exact address of each redemption center that the person is responsible for operating during the next calendar year; 
(II)the fee for each redemption center that the person is responsible for operating during the next calendar year; and (III)such additional information as may be required by the Administrator. 
(C)Withdrawal of approval 
(i)In generalThe Administrator shall withdraw approval of a redemption center if a person responsible for operating the redemption center fails to submit the required information or pay the required fee by July 1 of each calendar year in accordance with subparagraph (A). (ii)Cessation of operationsOn withdraw of approval of a redemption center under clause (i), the redemption center shall cease all operations until the person responsible for operating the redemption center submits the required information or required fee to the Administrator. 
(6)Standards of cleanliness for redemption centersAll persons responsible for the establishment and operation of the redemption center shall at all times use commercially reasonable practices to keep the redemption center premises, including the parking facilities serving the redemption center, in accordance with applicable law, in good repair, painted, clean, well-lighted, free of litter and trash, and free of rodents, vermin, infestations of insects, and their harborages or breeding places. (e)Retailers within convenience zones (1)In general (A)In generalFor each redemption center, the Administrator shall specify not less than 1 and not more than 2 convenience zones. 
(B)DeterminationThe area of each convenience zone shall be an area surrounding the redemption center that is based, to the maximum extent practicable, on the proposal submitted as part of an application for approval of a redemption center under subsection (d)(1). (C)GuidelinesThe Administrator shall establish guidelines for determining the surface area sizes of convenience zones. 
(D)LocationIf the Administrator specifies a second convenience zone for a redemption center under subparagraph (A), any point along the interior border of the second convenience zone shall be not closer to the redemption center than the exterior border of the first convenience zone. (2)EligibilityAny retailer doing business within a convenience zone that occupies a space of not less than 5,000 square feet in a single area may participate in, be served by, and be charged the cost of participation in the redemption center in accordance with subsection (a)(5). 
(3)Participating retailers 
(A)First convenience zoneA retailer described in paragraph (2) within the first convenience zone that participates in, is served by, and pays the cost of participation in the redemption center may refuse to accept and to pay the refund value of empty beverage containers. (B)Second convenience zoneA retailer described in paragraph (2) within the second convenience zone, if any, that participates in, is served by, and pays the cost of participation in the redemption center may refuse to accept and to pay the refund value of more than 24 individual empty beverage containers returned by any 1 person during any 1 day. 
(4)Small retailersAny retailer doing business within a convenience zone that occupies a space of less than 5,000 square feet in a single area may refuse to accept and to pay the refund value of more than 24 individual empty beverage containers returned by any 1 person during any 1 day. (5)Nonparticipating retailers (A)In generalExcept as provided in subparagraph (B), any retailer doing business within a convenience zone that occupies a space of not less than 5,000 square feet in a single area and does not participate in and is not served by a redemption center— 
(i)may refuse to accept and to pay the refund value of more than 350 individual empty beverage containers returned by any 1 person during any 1 day; and (ii)shall, beginning on the date on which the redemption center begins accepting beverage containers— 
(I)provide services equivalent to the services provided by the redemption center, including hand counting and drop off service; (II)post in each area where beverage containers are received a clearly visible and legible sign that contains the list of services that shall be provided by the retailer under this subparagraph; and 
(III)provide not less than the greater of— (aa)2 automated reverse vending machines capable of processing metal, plastic, and glass beverage containers; and 
(bb)1 automated reverse vending machine described in item (aa) for each 500,000 beverage containers sold by the retailer in the previous calendar year. (B)Exception (i)In generalSubject to clause (ii), subparagraph (A) shall not apply to a retailer described in that subparagraph that sold fewer than 100,000 beverage containers during the previous calendar year. 
(ii)SubmissionTo be eligible for an exemption under clause (i), a retailer shall submit to the Administrator an application describing the number of beverage containers sold by the retailer during the previous calendar year. 13003.Acceptance and retrieval requirements (a)In generalExcept as provided in subsection (c)— 
(1)a retailer or redemption center may not— (A)refuse to accept from any person any beverage container described in subsection (b); or 
(B)refuse to pay in cash the refund value of a returned beverage container; and (2)a distributor may not refuse to retrieve from a retailer or redemption center any beverage container that— 
(A)has been returned to the retailer or redemption center in accordance with this subtitle; and (B)is of the category of beverage container, brand of beverage container, and size of beverage container distributed by the distributor. 
(b)Beverage container requirementsTo be eligible for a refund under this subtitle, a beverage container— (1)in the case of a refund provided by a retailer, shall be the category of beverage sold by the retailer; and 
(2)shall not— (A)visibly contain or be contaminated by a substance other than water, residue of the original contents, or ordinary dust; or 
(B)be damaged to the extent that the brand appearing on the container cannot be identified. (c)Refusal (1)In generalA retailer or redemption center may refuse to accept from a person a beverage container if— 
(A)the retailer or redemption center has reasonable grounds to believe that— (i)the beverage container was obtained from or through a distributor without paying the refund value; or 
(ii)the beverage container has already been redeemed, such as through a reverse vending process; or (B)in the case of a retailer that is not within a convenience zone— 
(i)the beverage container exceeds an applicable limitation described in paragraph (2); and (ii)the retailer posts a clearly visible and legible sign describing the applicable limitation described in paragraph (2). 
(2)LimitationsA retailer described in paragraph (1)(B) may refuse to accept under that paragraph— (A)more than 144 individual beverage containers returned by any 1 person during any 1 day, if the retailer occupies a space of 5,000 or more square feet in a single area; 
(B)more than 50 individual beverage containers returned by any 1 person during any 1 day, if the retailer occupies a space of less than 5,000 square feet in a single area; or (C)a beverage container if the retailer has not offered that category of beverage container for sale within the 180-day period preceding the attempted return. 
(d)NoticeAny requirements established under subsections (b) and (c) shall be posted in each area where beverage containers are received on a clearly visible and legible sign. (e)Refund valueThe refund value for a beverage container shall be not less than 10 cents for each beverage container. 
13004.Administration 
(a)In generalThe Administrator shall ensure that— (1)consumers are able to return redeemable beverage containers to retailers or redemption centers; and 
(2)redemption centers and retailers are able to return beverage containers to distributors and distributor cooperatives. (b)Regulations (1)In generalNot later than 2 years after the date of enactment of this subtitle, the Administrator shall promulgate regulations to carry out this subtitle. 
(2)Review requiredIn promulgating or revising regulations pursuant to paragraph (1), the Administrator shall— (A)review the minimum refund value established under section 13003(e) not less frequently than once every 5 years; and 
(B)revise that value as the Administrator determines to be appropriate. (c)Accounting (1)In generalNot later than August 1 of each calendar year, using the beverage container return data provided in section 13002(a)(8), the Administrator shall— 
(A)calculate for the previous calendar year the percentage of beverage containers returned for the refund value specified by material type; and (B)post the percentages on the website of the Environmental Protection Agency. 
(2)RequirementsThe Administrator shall calculate return data under paragraph (1)— (A)for each distributor cooperative; 
(B)for each distributor or importer that does not participate in a distributor cooperative; and (C)for all distributors and importers. 
(d)Nondisclosure 
(1)In generalExcept for the percentages described in subsection (c), in a proceeding for a violation of subsection (f), or as provided in paragraph (2), the Administrator may not disclose any information provided by a distributor, an importer, or a distributor cooperative under section 13002(a)(8). (2)ExceptionThe Administrator may release aggregate data of information described in paragraph (1) in such a manner that does not reveal the sales of any individual distributor. 
(e)Audit 
(1)In generalNot later than 180 days after the date on which the Administrator receives a report required under section 13002(a)(8), the Administrator may review or audit the records of, as applicable, each reporting distributor cooperative or each reporting distributor or importer that does not participate in a distributor cooperative. (2)Independent auditIf in the course of a review described in paragraph (1) the Administrator determines that an audit of a distributor cooperative, distributor, or importer is necessary, the Administrator shall require the distributor cooperative, distributor, or importer to retain an independent financial audit firm to determine the accuracy of information contained in the report required under section 13002(a)(8). 
(3)CostsThe distributor cooperative, distributor, or importer that is the subject of review under this subsection shall pay the costs of an audit under paragraph (2). (4)LimitationAn audit under paragraph (2) shall be limited to the records described in section 13002(a)(8). 
(f)Enforcement 
(1)ProhibitionIt shall be unlawful for any person that is a distributor, distributor cooperative, manufacturer, importer, retailer, or redemption center— (A)to sell, use, import into the United States, or distribute any beverage container in commerce except in compliance with this subtitle; or 
(B)to fail to comply with this subtitle. (2)Civil penaltyAny person that violates paragraph (1) shall be subject to a fine in the amount of $500 for each violation. 
(3)Separate violationsEach day on which a person violates paragraph (1) shall be considered a separate violation.. (b)Clerical amendmentThe table of contents for the Solid Waste Disposal Act (Public Law 89–272; 79 Stat. 997) is amended by inserting after the item relating to section 11011 the following: 
 
 
Subtitle K—Product Standards and Producer Responsibility  
Sec. 12001. Definitions.  
Sec. 12002. Recycled content standards.  
Sec. 12003. Designing for the environment.  
Sec. 12004. Product labeling.  
Sec. 12005. Recycling and composting receptacle labeling.  
Sec. 12006. Recycling and composting collection.  
Sec. 12007. Protection of local governments.  
Sec. 12008. Annual assessment of plastic waste.  
Subtitle L—Beverage Container Collection  
Sec. 13001. Definitions.  
Sec. 13002. Beverage container recovery programs.  
Sec. 13003. Acceptance and retrieval requirements.  
Sec. 13004. Administration.. 
912.Federal procurementSection 6002 of the Solid Waste Disposal Act (42 U.S.C. 6962) is amended— (1)in subsection (e), in the matter preceding paragraph (1), by striking and from time to time, revise and inserting review not less frequently than once every 5 years, and, if appropriate, revise, in consultation with recyclers and manufacturers of products containing recovered material, not later than 2 years after the completion of the initial review after the date of enactment of the CLEAN Future Act and thereafter, as appropriate; and 
(2)by adding at the end the following:  (j)Consultation and provision of information by administratorThe Administrator shall— 
(1)consult with each procuring agency, including contractors of the procuring agency, to clarify the responsibilities of the procuring agency under this section; and (2)provide to each procuring agency information on the requirements under this section and the responsibilities of the procuring agency under this section. 
(k)ReportsThe Administrator, in consultation with the Administrator of General Services, shall submit to Congress an annual report describing— (1)the quantity of federally procured products containing recovered material listed in the guidelines under subsection (e); and 
(2)with respect to the products described in paragraph (1), the percentage of recovered material in each product.. 913.Task force on extended producer responsibility (a)EstablishmentNot later than 60 days after the date of enactment of this subtitle, the Administrator of the Environmental Protection Agency shall establish a task force to develop recommendations on the design of a national extended producer responsibility system for covered products and beverage containers in the marketplace. 
(b)MembershipThe task force shall be comprised of representatives from— (1)States, cities, and counties, including— 
(A)small, medium, and large areas; and (B)urban and rural areas; 
(2)Indian Tribes; (3)product and packaging manufacturers, distributors, and retailers; 
(4)public and private sector recycling, composting, and solid waste management industries;  (5)collection and cleanup service providers; 
(6)retail or service establishments, such as retail stores, grocery stores, restaurants, hotels, and motels; (7)environmental, scientific, and advocacy organizations; 
(8)public place, freshwater, and marine litter prevention and cleanup programs; (9)disability advocacy organizations; 
(10)any other Federal agency or office within the Executive Branch that the Administrator determines to be appropriate; and (11)any other relevant stakeholder group that the Administrator determines to be appropriate. 
(c)FunctionsThe task force shall— (1)identify, evaluate, and propose design criteria for a national extended producer responsibility system that covers the lifecycle management of covered products and beverage containers, in addition to any other product categories that the Administrator determines appropriate; 
(2)develop detailed recommendations on the structure of a national extended producer responsibility system, including— (A)the scope of regulation; 
(B)identification of regulated entities; (C)how regulated entities may coordinate, including through Organizations, to fulfill their obligations under a national extended producer responsibility system; 
(D)the financial and logistical obligations of regulated entities; (E)the relationship between regulated entities and units of Federal, State, and local government; and 
(F)any other design criteria that the Administrator determines to be appropriate; and (3)in developing recommendations under paragraph (2), incorporate any findings reported to the task force pursuant to subsection (d)(3). 
(d)Research grants 
(1)Program establishmentNot later than 60 days after the establishment of the task force under subsection (a), the Administrator shall establish a program to award grants to eligible entities to study and provide recommendations on the design of a national extended producer responsibility system for covered products and beverage containers, in accordance with subsection (c)(2). (2)Eligible entitiesFor purposes of this subsection, eligible entities are— 
(A)academic institutions; (B)nonprofit and research organizations; and 
(C)any other organization that the Administrator determines to be appropriate. (3)RequirementEach eligible entity that receives a grant under this subsection shall, not later than 180 days after receiving such grant, report its findings to the task force established under subsection (a). 
(e)ReportNot later than 1 year after the establishment of the task force under subsection (a), the task force shall provide recommendations on the design of a national extended producer responsibility system developed under subsection (a)(2) to— (1)the Administrator; 
(2)the Committee on Energy and Commerce of the House of Representatives; and (3)the Committee on Environment and Public Works of the Senate. 
(f)Definitions 
(1)In generalIn this section, the terms used have the meanings given those terms in section 12001 of the Solid Waste Disposal Act (as added by this subtitle). (2)Extended producer responsibilityThe term extended producer responsibility means a system, strategy, or regulatory framework in which the producers of certain products or materials assume responsibility, including both financial and physical responsibility, for the collection, treatment, and disposal of such products or materials at the end of their useful lifetime.  
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2022, to remain available until expended. 914.National Academy of Sciences review (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall seek to enter into an agreement with the National Academy of Sciences under which the National Academy of Sciences shall agree to conduct a study on single-use products (as defined in section 921) and bans on such products, in accordance with the requirements of subsections (b) and (c). 
(b)RequirementsThe study required under subsection (a) shall assess— (1)best practices for mitigating the negative environmental effects associated with the disposal of single-use products; 
(2)potential measures to improve the recovery and safe disposal of single-use products; (3)the environmental, economic, and any other applicable effects of existing single-use product bans in the United States and in other countries; 
(4)the efficacy of existing single-use product bans in the United States and in other countries on achieving their intended outcomes, including reducing waste; (5)the effects of producing and distributing reusable products, which may be used as replacements for single-use products, on energy demand, air quality, and any other relevant environmental matters; 
(6)recommendations for designing and implementing policies that limit or ban single-use products; and (7)any other relevant matters determined to be appropriate by the Administrator. 
(c)RecommendationsNot later than 2 years after the date on which the Administrator enters into an agreement with the National Academy of Sciences under subsection (a), the National Academy of Sciences shall submit to Congress and the Administrator a report on the results of such study. CZero-Waste grants 921.DefinitionsExcept as otherwise provided, in this subtitle: 
(1)Adaptive management practiceThe term adaptive management practice means, with respect to use of a grant under this subtitle, the integration of project design, management, and monitoring to identify the impacts and outcomes of such use of a grant as they arise for purposes of adjusting behaviors to improve outcomes. (2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(3)Domestically owned and operatedThe term domestically owned and operated means, with respect to a business— (A)the headquarters of such a business is located within the United States; and 
(B)the primary operations of such a business are carried out in the United States. (4)Eligible entityThe term eligible entity means— 
(A)a single unit of State, local, or Tribal government; (B)a partnership of multiple units of State, local, or Tribal government; 
(C)one or more units of State, local, or Tribal government in coordination with for-profit or nonprofit organizations; or (D)one or more nonprofit organizations. 
(5)Embodied energyThe term embodied energy means energy that was used to create a product or material. (6)Environmental justice communityThe term environmental justice community has the meaning given that term in section 601. 
(7)Living wageThe term living wage means the minimum income necessary to allow a person working 40 hours per week to afford the cost of housing, food, and other material necessities. (8)Organics recyclingThe term organics recycling means the biological process by which organic material— 
(A)is biologically converted to compost that is not harmful to humans, plants, or animals; and (B)is treated in a specialized facility designed to recycle organic material. 
(9)Recycle; recyclingThe terms recycle and recycling have the meanings given those terms in section 12001 of the Solid Waste Disposal Act (as added by this title). (10)ReuseThe term reuse— 
(A)means— (i)using a product, packaging, or material more than once for the same or a new function without requiring additional processing; 
(ii)repairing a product, packaging, or material in such a way that extends its useful lifetime; (iii)sharing or renting a product, packaging, or material in such a way that extends its useful lifetime; or 
(iv)selling or donating a product, packaging, or material in such a way that extends its useful lifetime; and (B)does not include incineration. 
(11)Single-use productThe term single-use product— (A)means a consumer product that is designed to be disposed of, recycled, or otherwise discarded after a single use; and 
(B)does not include— (i)medical equipment, devices, or other products determined by the Secretary of Health and Human Services to necessarily be made of plastic for the protection of public health; 
(ii)a personal hygiene product that, due to the intended use of the product, could become unsafe or unsanitary to recycle, such as a diaper; and (iii)packaging that is— 
(I)for any product described in subparagraph (A); or (II)used for the shipment of hazardous materials that is prohibited from being composed of used materials under section 178.509 or 178.522 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this subtitle). 
(12)Source reduction 
(A)In generalThe term source reduction means an activity or process that reduces the generation of waste at its source, before it can enter into commerce or the environment. (B)InclusionsThe term source reduction includes— 
(i)the redesign of products or materials such that they can be reused, rather than disposed of; (ii)the design and manufacture of products or materials with minimal packaging intended for disposal; 
(iii)an activity or process that reduces the amount of waste generated during a manufacturing process; (iv)an activity or process that reduces or eliminates the use of materials that are not able to be recycled without degrading the quality of the material; and 
(v)any other activity or process that reduces the weight, volume, or toxicity of products or materials. (C)ExclusionThe term source reduction does not include an activity or process used after a product or material has become waste, such as incineration. 
(13)Source separationThe term source separation— (A)means the separation of solid waste by material or commodity type prior to collection, such as separation into recyclable and non-recyclable materials or by recyclable commodity; and 
(B)does not require the use of technologies that sort mixed municipal solid waste into recyclable and non-recyclable materials. (14)Waste preventionThe term waste prevention means any method to reduce the amount of materials disposed of in landfills or incinerated, including reuse and recycling. 
(15)Zero-emissions vehicleThe term zero-emissions vehicle means a vehicle that produces zero emissions of— (A)greenhouse gases; 
(B)criteria pollutants; and (C)hazardous air pollutants. 
(16)Zero-wasteThe term zero-waste means the conservation of all resources by means of responsible production, consumption, reuse, and recovery of products, packaging, and materials without— (A)burning or otherwise destroying embodied energy; and 
(B)a discharge to land, water, or air that results in adverse human health or environmental effects. (17)Zero-waste practiceThe term zero-waste practice means a practice used to help achieve zero-waste, including the use of source reduction. 
922.Grants for zero-waste projects 
(a)In generalThe Administrator shall establish and carry out a program to award grants, on a competitive basis, to eligible entities to carry out projects described in subsection (b). (b)Grant use (1)Organics recycling infrastructure (A)In generalAn eligible entity receiving a grant under this section may use such grant to carry out a project to construct, expand, or modernize infrastructure required for organics recycling, including any facility, machinery, or equipment required for the collection and processing of organic material on a city-wide or county-wide scale. 
(B)RequirementsEach project carried out under this paragraph shall result in increased capacity— (i)to collect and process residential and commercial organic material, including through source separation of organic material; and 
(ii)to generate environmentally beneficial byproducts, such as compost with added nutritional content. (C)Mixed-waste compostingA grant received under this paragraph may not be used to support the collection or processing of mixed-waste composting. 
(2)Electronic waste recycling 
(A)In generalAn eligible entity receiving a grant under this section may use such grant to carry out a project that enables the recycling or reuse of electronic devices at the end of their useful lifetime, including— (i)constructing, expanding, or modernizing infrastructure and technology; 
(ii)research and development; and (iii)product refurbishment. 
(B)RequirementsA project carried out under this paragraph— (i)may not include an electronic waste buy-back program— 
(I)that provides compensation for used electronics; and (II)under which such compensation may be applied as a credit toward the purchase of new electronics; and 
(ii)shall be carried out by an eligible entity that is certified to recycle electronics by an organization that is accredited by— (I)the National Accreditation Board of the American National Standards Institute;  
(II)the American Society of Quality; or (III)another accrediting body determined appropriate by the Administrator. 
(3)Source reduction 
(A)In generalAn eligible entity receiving a grant under this section may use such grant to carry out a project relating to source reduction, which such project may include, in accordance with subparagraph (B), carrying out product or manufacturing redesign or redevelopment to reduce byproducts, packaging, and other outputs. (B)Redesign and redevelopmentAn eligible entity may only carry out a project described in subparagraph (A)(ii) if— 
(i)the applicable manufacturer— (I)is domestically owned and operated; and 
(II)pays a living wage; and (ii)the redesign or redevelopment does not result in— 
(I)higher toxicity of the product or byproducts; (II)more complicated recyclability of the product or byproducts; or 
(III)increased volume of byproducts compared with the original practice. (4)Market development (A)In generalAn eligible entity receiving a grant under this section may use such grant to carry out a project that— 
(i)creates market demand for source reduction, sorted recyclable commodities, goods made of sorted recyclable commodities, or refurbished goods; and (ii)as applicable, encourages or enables investment in domestically owned and operated manufacturing capacity with respect to the list in clause (i). 
(B)RequirementsEach project carried out under this section— (i)shall target easily or commonly recycled materials which are disproportionately disposed of in landfills or incinerated; 
(ii)shall reduce the volume, weight, or toxicity of waste and waste byproducts; and (iii)may not conflict with— 
(I)minimum-content laws, such as post-consumer recycled content requirements; (II)beverage container deposits; 
(III)programs funded through retail fees for specific products or classes of products that use such fees to collect, treat, or recycle such products; or (IV)any applicable recycled product procurement laws and expanded sustainable government purchasing requirements, as identified by the Administrator. 
(5)Zero-emissions collection vehiclesAn eligible entity receiving a grant under this section may use such grant to carry out a project to purchase, operate, and maintain zero-emissions vehicles used to collect material for recycling or organics recycling. 923.Grants for landfill diversion (a)In generalThe Administrator shall establish and carry out a program to award grants, on a competitive basis, to eligible entities to develop and implement new requirements, as described in subsection (b), that reduce the amount of waste disposed of in landfills. 
(b)Grant use 
(1)Tipping feesAn eligible entity receiving a grant under this section may use such grant to develop and implement zero-waste practices that are accompanied by permanent increases in tipping, gate, or disposal fees imposed on the disposal of waste at landfills. (2)Curbside composting collectionAn eligible entity receiving a grant under this section may use such grant to support the implementation of State programs that mandate the availability of curbside collection of material for organics recycling for all single-family and multifamily residential households. 
(3)Landfill diversionAn eligible entity receiving a grant under this section may use such grant to support the implementation of statewide requirements that prohibit organic waste from being sent to landfills. (c)Definition of eligible entityIn this section, the term eligible entity means a single unit of State government or a relevant State agency. 
924.Grant applications 
(a)Application 
(1)Criteria for all applicantsTo be eligible to receive a grant under this subtitle, an eligible entity shall submit to the Administrator an application at such time and in such form as the Administrator requires, which shall include demonstrating that the eligible entity— (A)has set specific source reduction or waste prevention targets; and 
(B)will carry out a project that meets the applicable project requirements under section 922(b) or 923(b). (2)Additional application criteria for nonprofit organizationIn the case of an application from an eligible entity that is a nonprofit organization, the application shall include— 
(A)a letter of support for the proposed project from— (i)a local unit of government; or 
(ii)another nonprofit organization that— (I)has a demonstrated history of undertaking work in the geographic region where the proposed project is to take place; and 
(II)is not involved in the project being proposed; and (B)any other information the Administrator may require. 
(b)Priority factorsIn awarding grants under this subtitle, the Administrator shall give priority to any eligible entity that— (1)with respect to an eligible entity that is a State or unit of local government, has statutorily committed to implementing one or more zero-waste practices; 
(2)demonstrates how use of such grant could lead to the creation of new jobs that pay a living wage and are, to the greatest extent practicable, offered to individuals who experience barriers to employment, as determined by the Administrator; (3)will use such grant to carry out source reduction or waste prevention in schools; 
(4)will use such grant to employ an adaptive management practice to identify, prevent, or address any negative environmental consequences of a project proposed to be carried out with a grant under this subtitle; (5)has a demonstrated need for additional investment in infrastructure or other resources to achieve source reduction and waste prevention targets set by the local unit of government that is responsible for waste management and recycling in the geographic area; 
(6)will use such grant to develop an innovative or new technology or strategy for source reduction and waste prevention; (7)demonstrates how receiving the grant will encourage further investment in source reduction and waste prevention activities; or 
(8)will incorporate multi-stakeholder involvement, including nonprofit, commercial, and public sector partners, in carrying out a project using such grant. (c)RequirementOf the amount made available pursuant to section 927(a), not less than 75 percent shall be allocated to projects that serve, or are located in, environmental justice communities. 
925.ReportingEach eligible entity that receives a grant under this subtitle shall submit to the Administrator a report, at such time and in such form as the Administrator may require, on the results of the project carried out with such grant, and such report shall include any relevant data requested by the Administrator for purposes of tracking the effectiveness of the programs established under section 922(a) and 923(b). 926.Annual conferenceIn each of calendar years 2022 through 2030, the Administrator shall convene an annual conference to provide an opportunity for eligible entities and other relevant stakeholders to share their experience and expertise in implementing zero-waste practices. 
927.Authorization of appropriations 
(a)Grants for zero-Waste projectsThere is authorized to be appropriated to carry out section 922 $150,000,000 for each of fiscal years 2022 through 2031, to remain available until expended. (b)Grants for landfill diversionThere is authorized to be appropriated to carry out section 923 $250,000,000 for the period of fiscal years 2022 through 2031, to remain available until expended. 
DEducation and Outreach 
931.Definition of AdministratorIn this subtitle, the term Administrator means the Administrator of the Environmental Protection Agency. 932.Consumer recycling education and outreach grant program (a)In generalThe Administrator shall establish a program (referred to in this section as the grant program) to award competitive grants to eligible entities to improve the effectiveness of residential and community recycling programs through public education and outreach. 
(b)CriteriaThe Administrator shall award grants under the grant program for projects that, by using one or more eligible activities described in subsection (e)— (1)inform the public about residential or community recycling programs; 
(2)provide information about the recycled materials that are accepted as part of a residential or community recycling program that provides for the separate collection of residential solid waste from recycled material; and (3)increase collection rates and decrease contamination in residential and community recycling programs. 
(c)Eligible entities 
(1)In generalAn entity that is eligible to receive a grant under the grant program is— (A)a State; 
(B)a unit of local government; (C)a Tribal government; 
(D)a nonprofit organization; or (E)a public-private partnership. 
(2)Coordination of activitiesTwo or more entities described in paragraph (1) may receive a grant under the grant program to coordinate the provision of information to residents that may access two or more residential recycling programs, including programs that accept different recycled materials, to provide to the residents information regarding differences among those residential recycling programs. (d)Requirement (1)In generalTo receive a grant under the grant program, an eligible entity shall demonstrate to the Administrator that the grant funds will be used to encourage the collection of recycled materials that are sold to an existing or developing market. 
(2)Business plans and financial data 
(A)In generalAn eligible entity may make a demonstration under paragraph (1) through the submission to the Administrator of appropriate business plans and financial data. (B)ConfidentialityThe Administrator shall treat any business plans or financial data received under subparagraph (A) as confidential information. 
(e)Eligible activitiesAn eligible entity that receives a grant under the grant program may use the grant funds for activities including— (1)public service announcements; 
(2)a door-to-door education and outreach campaign; (3)social media and digital outreach; 
(4)an advertising campaign on recycling awareness; (5)the development and dissemination of— 
(A)a toolkit for a municipal and commercial recycling program; (B)information on the importance of quality in the recycling stream; 
(C)information on the economic and environmental benefits of recycling; and (D)information on what happens to materials after the materials are placed into a residential or community recycling program; 
(6)businesses recycling outreach; (7)bin, cart, and other receptacle labeling and signs; and 
(8)such other activities that the Administrator determines are appropriate to carry out the purposes of this section. (f)Prohibition on use of fundsNo funds may be awarded under the grant program for a residential recycling program that— 
(1)does not provide for the separate collection of residential solid waste (as defined in section 246.101 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act)) from recycled material (as defined in that section), unless the funds are used to promote a transition to a system that separately collects recycled materials; or (2)promotes the establishment of, or conversion to, a residential collection system that does not provide for the separate collection of residential solid waste from recycled material (as those terms are defined under paragraph (1)). 
(g)Model recycling program toolkit 
(1)In generalIn carrying out the grant program, the Administrator, in consultation with other relevant Federal agencies, States, Indian Tribes, units of local government, nonprofit organizations, and the private sector, shall develop a model recycling program toolkit for States, Indian Tribes, and units of local government that includes, at a minimum— (A)a standardized set of terms and examples that may be used to describe materials that are accepted by a residential recycling program; 
(B)information that the Administrator determines can be widely applied across residential recycling programs, taking into consideration the differences in recycled materials accepted by residential recycling programs; (C)educational principles on best practices for the collection and processing of recycled materials; 
(D)a community self-assessment guide to identify gaps in existing recycling programs; (E)training modules that enable States and nonprofit organizations to provide technical assistance to units of local government; 
(F)access to consumer educational materials that States, Indian Tribes, and units of local government can adapt and use in recycling programs; and (G)a guide to measure the effectiveness of a grant received under the grant program, including standardized measurements for recycling rates and decreases in contamination. 
(2)RequirementIn developing the standardized set of terms and examples under paragraph (1)(A), the Administrator may not establish any requirements for— (A)what materials shall be accepted by a residential recycling program; or 
(B)the labeling of products. (h)School curriculumThe Administrator shall provide assistance to the educational community, including nonprofit organizations, such as an organization the science, technology, engineering, and mathematics program of which incorporates recycling, to promote the introduction of recycling principles and best practices into public school curricula. 
(i)Reports 
(1)To the AdministratorNot earlier than 180 days, and not later than 2 years, after the date on which a grant under the grant program is awarded to an eligible entity, the eligible entity shall submit to the Administrator a report describing, by using the guide developed under subsection (g)(1)(G)— (A)the change in volume of recycled material collected through the activities funded with the grant; 
(B)the change in participation rate of the recycling program funded with the grant; (C)the reduction of contamination in the recycling stream as a result of the activities funded with the grant; and 
(D)such other information as the Administrator determines to be appropriate. (2)To CongressThe Administrator shall submit to Congress an annual report describing— 
(A)the effectiveness of residential recycling programs awarded funds under the grant program, including statistics comparing the quantity and quality of recycled materials collected by those programs, as described in the reports submitted to the Administrator under paragraph (1); and (B)recommendations on additional actions to improve residential recycling. 
933.Electronic waste education and awareness 
(a)In generalThe Administrator, in consultation with the Secretary of Energy, shall establish a program to improve consumer education and awareness related to the safe disposal and recycling of batteries and other forms of electronic waste. (b)ContentThe program established under subsection (a) shall seek to educate consumers on— 
(1)the energy and environmental impacts associated with the disposal of batteries and other forms of electronic waste; (2)the benefits of safe disposal of batteries and other forms of electronic waste; and 
(3)how to safely dispose of various types of batteries and other forms of electronic waste at the end of their useful lifetime. (c)DatabaseThe Administrator shall establish a public database, available on the Environmental Protection Agency’s website, that allows consumers to locate nearby disposal facilities for batteries and other forms of electronic waste at the end of their useful lifetime. 
934.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Administrator to carry out this subtitle $15,000,000 for each of fiscal years 2022 through 2031. (b)RequirementOf the amount made available under subsection (a) for a fiscal year, not less than 10 percent shall be allocated to low-income communities (as defined in section 601). 
ECritical Minerals 
941.DefinitionsIn this subtitle: (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)BatteryThe term battery means a battery that is— (A)rechargeable; and 
(B)comprised of electrochemical cells, including lithium-ion cells and other chemistries. (3)Battery collection pointThe term battery collection point means a retail or other service provider equipped to collect used batteries for safe disposal. 
(4)Electronic wasteThe term electronic waste means consumer or commercial electronic equipment that is disposed of at the end of its useful lifetime. (5)Extended producer responsibilityThe term extended producer responsibility means a system, strategy, or regulatory framework in which the producers of certain products or materials assume responsibility, including both financial and physical responsibility, for the collection, treatment, and disposal of such products or materials at the end of their useful lifetime. 
(6)Municipal solid waste landfillThe term municipal solid waste landfill means a discrete area of land or excavation that receives household and other nonhazardous waste. (7)SecretaryThe term Secretary means the Secretary of Energy. 
(8)StateThe term State means a State, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, and any other territory or possession of the United States. 942.Grants for battery collection, recycling, and reprocessing (a)State and local programs (1)In generalThe Secretary shall establish a program under which the Secretary shall award grants, on a competitive basis, to States and units of local government to assist in the establishment or enhancement of programs that address the collection (commonly referred to as take-back), recycling, reprocessing, and proper disposal of batteries at the end of their useful lifetime. 
(2)Non-Federal cost shareThe Secretary may not provide to a State or unit of local government a grant under this subsection in an amount that is greater than 50 percent of the cost of a project described in paragraph (1). (3)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that describes the number of programs established or enhanced, an estimate of jobs created, and the quantity of material collected as a result of the grants awarded under paragraph (1). 
(b)Retailers as collection points 
(1)In generalThe Secretary shall award grants, on a competitive basis, to retailers that sell batteries to establish, implement, or improve systems for the collection, recycling, and proper disposal of batteries at the end of their useful lifetimes, in order to serve as battery collection points. (2)Free collectionThe system described in paragraph (1) shall include collection of used batteries at no cost to members of the public who use the system. 
(3)ReportNot later than 2 years after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that describes the number of battery collection points established, implemented, or improved and the quantity of material collected as a result of the grants awarded under paragraph (1). 943.Best practices for collection of batteries (a)In generalThe Administrator shall develop best practices for the collection of batteries that may be cost-effectively implemented by States and units of local government. 
(b)CoordinationThe Administrator shall develop best practices under subsection (a) in coordination with State and local leaders and relevant stakeholders, including— (1)battery manufacturers, suppliers, and distributors; 
(2)retailers that serve as battery collection points; (3)solid waste management industries; and 
(4)any other relevant stakeholders that the Administrator determines to be appropriate. (c)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress, and make publicly available on the website of the Environmental Protection Agency, a report describing the best practices developed under this section. 
944.Voluntary labeling program 
(a)In generalThe Secretary, in consultation with the Administrator, shall establish a program to improve the labeling of batteries through voluntary measures. (b)MeasuresThe program established in subsection (a) shall seek to improve battery labeling to— 
(1)enable consumers to properly and more easily recycle or dispose batteries at the end of their useful lifetime; (2)educate consumers on safety considerations associated with the recycling and proper disposal of batteries; and 
(3)provide consumers with information needed to more easily locate where to recycle or dispose batteries at the end of their useful lifetime. (c)CoordinationThe Secretary shall operate the program established in subsection (a) in coordination with relevant stakeholders, including— 
(1)battery manufacturers, suppliers, and distributors; (2)retailers that serve as battery collection points; 
(3)solid waste management industries; and (4)any other relevant stakeholder that the Secretary or Administrator determines to be appropriate. 
945.Task force on battery producer responsibility 
(a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with the Administrator, shall establish a task force to develop recommendations on the design of an extended producer responsibility system for batteries. (b)FunctionsThe task force shall established in subsection (a) shall— 
(1)identify, evaluate, and propose design criteria for an extended producer responsibility system that covers the lifecycle management of batteries; (2)consider product design, collection models, and the transportation of collected materials; 
(3)develop detailed recommendations on the structure of an extended producer responsibility program for batteries, including— (A)the scope of regulation; 
(B)identification of regulated entities; (C)strategies for implementation and enforcement; 
(D)the relationship between regulated entities and units of State and local government; and (E)any other relevant matter that the Secretary determines to be appropriate. 
(c)MembershipThe task force established in subsection (a) shall be comprised of representatives from— (1)States and units of local government; 
(2)battery producers, retailers, recyclers, and refiners; (3)public and private sector recycling, composting, and solid waste management industries; 
(4)any other Federal agency or office within the Executive Branch that the Secretary or Administrator determines to be appropriate; and (5)any other relevant stakeholder group that the Secretary or Administrator determines to be appropriate. 
(d)ReportNot later than 1 year after the establishment of the task force in subsection (a), the task force shall submit to Congress and make publicly available on the websites of the Department of Energy and the Environmental Protection Agency a report on the design of an extended producer responsibility system for batteries based on its findings. 946.Task force on wind and solar recycling (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary, in consultation with the Administrator, shall convene a task force to improve the recovery, recycling, and reuse of key components of wind and solar energy technologies. 
(b)StudyThe task force shall established in subsection (a) shall— (1)identify, assess, and propose design criteria for strategies that— 
(A)reduce the amount of waste created when wind and solar energy technologies reach the end of their useful lifetimes; (B)prevent such waste from being disposed of in landfills; and 
(C)reduce demand for extraction of raw materials used in wind and solar technologies; (2)consider both voluntary and mandatory measures as potential strategies; 
(3)assess the environmental implications, cost-effectiveness, and any other metrics relevant to such strategies, as determined to be appropriate by the Secretary, Administrator, or members of the task force; and (4)propose detailed recommendations on policies needed to support such strategies. 
(c)MembershipThe task force convened under subsection (a) shall include— (1)wind and solar energy technology manufacturers, suppliers, and developers; 
(2)representatives from the recycling and solid waste management industries; (3)experts in solid waste management, including from academia, nonprofit organizations, and industry associations; 
(4)States and local governments; and (5)other relevant stakeholders, as determined appropriate by the Secretary and the Administrator. 
(d)ReportNot later than 1 year after the date on which the Secretary convenes the task force under subsection (a), the Secretary shall submit to Congress, and make publicly available on the website of the Department of Energy, a report that describes the findings of the study conducted under subsection (b). 947.Studies on disposal and recycling (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall conduct a separate study on each of the following: 
(1)Reducing disposal of electronic waste in landfillsStrategies for reducing and preventing the disposal of electronic waste in municipal solid waste landfills, including through both voluntary and mandatory measures. (2)Deposit program for critical mineralsThe feasibility of establishing, and the proposed design of, a Federal program modeled on beverage container deposit programs in the United States that creates a financial incentive for critical mineral suppliers to recover and recycle critical minerals (as listed in 83 Fed. Reg. 23295) for use in new products. 
(3)Recycler certificationThe feasibility of establishing, and the proposed design of, a Federal program to— (A)create Federal standards, or use standards developed by a non-Federal entity, for the certification of critical mineral recycling companies for purposes of ensuring safety, environmental stewardship, and other relevant aspects of operations; and 
(B)certify critical mineral recycling companies based on such standards. (b)ContentEach study described in subsection (a) shall identify and evaluate, with respect to the subject matter of each study— 
(1)as applicable, any relevant program carried out by a State or an industry in the United States; (2)as applicable, best practices for program design based on any relevant program carried out by a State or an industry in the United States; 
(3)key program design considerations for establishing Federal programs; (4)the potential environmental effects of the measures described in paragraphs (1) through (3) of subsection (a); 
(5)the cost-effectiveness of such measures; and (6)any other considerations the Secretary determines to be appropriate. 
(c)ReportsFollowing the completion of each study required under this section, the Secretary shall submit to Congress a separate report for each study that— (1)describe the results of each study; and 
(2)provides recommendations on policy design for each matter considered under the applicable study. 948.Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle $35,000,000 for each of fiscal years 2022 through 2031. 
XWorker and Community Transition 
1001.DefinitionsIn this title: (1)Adversely affected communityThe term adversely affected community means a unit of local government or an Indian Tribe (or a political subdivision thereof) that has been, or is at risk to be, significantly disrupted by the Nation’s transition to net-zero greenhouse gas emissions through the loss of a significant portion of locally generated tax revenue or employment due to the closure, or risk of closure, of an impacted employer within its jurisdiction. 
(2)Adversely affected workerThe term adversely affected worker means an individual who has been, or is at risk to be, totally separated or partially separated from employment by an impacted employer. (3)DirectorThe term Director means the Director of the Office of Energy and Economic Transition. 
(4)Impacted employerThe term impacted employer means a private entity that is primarily engaged in business related to— (A)the extraction of fossil fuels; 
(B)the refinement of fossil fuels; (C)the generation of electricity from fossil fuels; 
(D)the production of energy-intensive industrial products; (E)the manufacture of light-, medium-, and heavy-duty vehicles that utilize an internal combustion engine and other component parts for such vehicles; 
(F)the construction, operation, and maintenance of infrastructure to deliver fossil fuels for domestic use; or (G)other industries significantly disrupted by the Nation’s transition to net-zero greenhouse gas emissions, as determined by the Director, in consultation with the Administrator of the Environmental Protection Agency and the Secretary. 
(5)Partial separationThe terms partial separation and partially separated mean, with respect to an individual who has not been totally separated from employment, that— (A)the number of hours of work for such individual has been reduced by an impacted employer to 80 percent or less of the average number of hours per week such individual worked per week prior to any separation from employment; and 
(B)the wages for such individual have been reduced by an impacted employer to 80 percent or less of the average wages per week while employed by the impacted employer prior to any separation. (6)SecretaryThe term Secretary means the Secretary of Energy. 
(7)Total separationThe terms total separation and totally separated mean the layoff or severance of an individual from employment by an impacted employer. 1002.Energy and economic transition impact studies (a)In generalThe Secretary shall seek to enter into an agreement with the National Academy of Sciences under which the Academy agrees to conduct studies on matters concerning the potential impacts of achieving net-zero greenhouse gas emissions on workers and communities dependent on employment related to fossil fuels as follows: 
(1)Not later than 1 year after the date of entry into such agreement, the Academy shall complete a study focused on communities that have experienced an energy-related transition within the previous 10 years, including communities that were dependent on coal, and submit to the Congress and the Secretary a report on the results of such study. (2)Not later than 3 years after the date of entry into such agreement, the Academy shall complete a study focused on communities and industries not covered in the study under paragraph (1) that are likely to experience an energy-related transition should the United States achieve net-zero greenhouse gas emissions by 2050, and submit to the Congress and the Secretary a report on the results of such study. 
(b)Timing of agreementThe Secretary shall seek to enter into the agreement described in subsection (a) not later than 180 days after the date of the enactment of this Act. (c)RequirementsThe study and report under paragraph (1) of subsection (a), with respect to communities described in such paragraph, and the study and report under paragraph (2) of subsection (a), with respect to communities described in such paragraph, shall— 
(1)assess current and foreseeable trends in worker and community disruptions associated with the Nation’s transition to achieving net-zero greenhouse gas emissions, and the effects of such trends on the social, economic, and other requirements of the Nation;  (2)identify types of occupations related to fossil fuels that may be impacted by the Nation’s transition to achieving net-zero greenhouse gas emissions, including— 
(A)occupations involved with— (i)the extraction of fossil fuels; 
(ii)the refinement of fossil fuels; (iii)the generation of electricity from fossil fuels; 
(iv)the production of energy-intensive industrial products; (v)the manufacture of light-, medium-, and heavy-duty vehicles that utilize an internal combustion engine and other component parts for such vehicles; and 
(vi)the construction, operation, and maintenance of infrastructure to deliver fossil fuels for domestic use; and (B)for each type of occupation identified under subparagraph (A), estimates of— 
(i)the number of employees serving in each type of occupation; (ii)the locations of employees for each type of occupation; 
(iii)the average wages and benefits of employees for each type of occupation; and (iv)the average age of employees for each type of occupation, including an estimate of the number of employees 55 years of age or older; 
(3)assess impacts and potential impacts associated with the Nation’s transition to achieving net-zero greenhouse gas emissions on workers in the types of occupations identified under paragraph (2); (4)identify skills, including professional certifications, typically associated with each type of occupation identified under paragraph (2) and potential occupations utilizing the same or similar skills in industries not impacted by the Nation’s transition to achieving net-zero greenhouse gas emissions, including an estimate of average wages and benefits for each such potential occupation;  
(5)identify the ages and locations of, and existing debt burdens, including debt burdens resulting from Department of Agriculture Rural Utilities Service loans, related to existing fossil fuel-powered electricity generating units;  (6)identify— 
(A)municipal and county governments that derive— (i)more than 25 percent of locally generated tax revenue or employment within the jurisdiction of the government from industries employing workers in types of occupations identified under paragraph (2); and 
(ii)more than 50 percent of locally generated tax revenue or employment within that jurisdiction from such industries; and (B)and assess the status and condition of communities already affected by the transition to achieving net-zero greenhouse gas emissions, that have lost significant locally generated tax revenue or employment within the past 10 years; 
(7)assess economic development and alternative employment opportunities in communities identified in paragraph (6), including an assessment of existing educational, workforce development, and infrastructure assets, including transportation, energy, and digital infrastructure, near identified communities; (8)identify commonly occurring municipal and county government services and programs funded by locally generated tax revenues in communities identified in paragraph (6), including— 
(A)education; (B)public safety, including police and fire departments; 
(C)health care; (D)infrastructure; and 
(E)workforce development; and (9)identify potential strategies, consistent with achieving net-zero greenhouse gas emissions, to avoid future disruptions among businesses and workers, including strategies to reskill workers to fill jobs in emerging and growing industries. 
(d)RecommendationsThe studies and reports under subsection (a) shall identify actions that could be taken regarding worker and community transition to net-zero greenhouse gas emissions, including— (1)compensation packages for employees in types of occupations identified under subsection (c)(2), including— 
(A)transition adjustment assistance, potentially including support for wages, pension, health care, and other benefits; and (B)enabling early retirement for such employees over the age of 55; 
(2)training and further education for employees in occupations identified under subsection (c)(2), potentially including job placement and relocation assistance; (3)economic development and diversification of communities identified under subsection (c)(6), including employment and development opportunities associated with environmental remediation; 
(4)financial assistance packages for communities identified in subsection (c)(6) to provide temporary replacement of lost locally generated tax revenue; and (5)recommendations for remedying deficiencies of existing programs and activities identified in subsection (c), which may include recommendations for Federal legislation and Executive action.  
(e)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary to carry out this section.  1003.Office of Energy and Economic Transition (a)EstablishmentThere is established in the Executive Office of the President an Office of Energy and Economic Transition. The Office shall be led by a Director who shall be appointed by the President, to serve at the pleasure of the President, by and with the advice and consent of the Senate. 
(b)Director qualificationsThe Director shall be a person who, as a result of training, experience, and attainments, is exceptionally well qualified to— (1)appraise programs and activities of the Federal Government in light of the challenges posed to adversely affected workers and adversely affected communities; 
(2)be conscious of and responsive to the scientific, economic, social, cultural, and pollution reduction needs and interests of the Nation; and  (3)formulate and recommend national policies to assist workers and communities disrupted in the Nation’s transition to achieving net-zero greenhouse gas emissions. 
(c)Compensation for DirectorThe annual rate of pay for the Director shall be fixed by the President at a rate that may not exceed the annual rate of pay for level II of the Executive Schedule. (d)Duties of DirectorThe Director shall assist and advise the President on policies and programs of the Federal Government affecting the Nation’s transition to achieving net-zero greenhouse gas emissions by— 
(1)administering the programs and activities under this title; (2)assisting and advising the President in the preparation of the Worker and Community Transition Report required under subsection (g); 
(3)reviewing and appraising the various programs and activities of the Federal Government related to adversely affected workers and economic development and diversification of adversely affected communities, and making recommendations to the President with respect to such programs and activities; (4)coordinating relevant programs and activities among the relevant Federal departments and agencies through the Interagency Energy and Economic Transition Task Force convened pursuant to section 1004;  
(5)coordinating across Federal departments, agencies, and other initiatives to align energy-related transition strategies with other national economic development strategies, including national manufacturing, infrastructure, and environmental remediation strategies; (6)in accordance with section 1005, being responsive to and coordinating with the Stakeholder Advisory Committee established under such section; 
(7)creating and maintaining a website to serve as an information clearinghouse containing information on relevant programs and activities from relevant departments and agencies across the Federal Government to increase awareness of Federal programs, grants, loans, loan guarantees, and other assistance and resources the Director determines may assist economic development and diversification activities in adversely affected communities and support adversely affected workers; (8)providing assistance to adversely affected communities, including technical and financial assistance, and support for capacity building and planning capabilities by adversely affected communities and community-based leaders of such communities, including assistance provided pursuant to section 1006 or through community-based transition hubs pursuant to section 1007; 
(9)collecting, collating, analyzing, and interpreting data and information on adversely affected workers and economic development and diversification of adversely affected communities; and (10)implementing grant programs or other forms of financial and technical assistance to support adversely affected workers and the economic development and diversification of adversely affected communities as required by this title or after determining no such similar program or assistance is being provided by a Federal agency. 
(e)Employment of personnel, experts, and consultantsThe Office may employ such officers and employees as may be necessary to carry out its duties under this title. In addition, the Office may employ and fix the compensation of such experts and consultants as may be necessary for carrying out such duties, in accordance with section 3109 of title 5, United States Code. (f)ReimbursementsThe Office may accept reimbursements from any private nonprofit organization or from any department, agency, or instrumentality of the Federal Government, any State, or local government, for the reasonable travel expenses incurred by the Director or an employee of the Office in connection with attendance at any conference, seminar, or similar meeting conducted for the benefit of the Office. 
(g)Report to CongressBeginning in 2023, the President shall transmit to Congress a report, to be known as the Worker and Community Transition Report, not less than once every 2 years, which shall set forth— (1)the status and condition of workers and communities disrupted in the Nation’s transition to achieving net-zero greenhouse gas emissions, with an emphasis on economic development and diversification activities in adversely affected communities; 
(2)current and foreseeable trends in worker and community disruptions associated with the Nation’s transition to achieving net-zero greenhouse gas emissions, and the effects of such trends on the social, economic, and other requirements of the Nation; (3)a review of the programs and activities (including regulatory activities) of the Federal Government, State, Tribal, and local governments, and nongovernmental entities or individuals that serve adversely affected communities; 
(4)recommendations for remedying deficiencies of existing programs and activities described in paragraph (3), which may include recommendations for new programs and activities and legislation to authorize such programs; and (5)the expenditures of the Office in support of programs and activities authorized under this title. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as are necessary. 1004.Interagency Energy and Economic Transition Task Force (a)In generalNot later than 1 year after the date of enactment of this Act, the Director shall convene regularly a task force, to be known as the Interagency Energy and Economic Transition Task Force, to enhance the coordination of relevant programs and activities intended to support adversely affected workers and adversely affected communities, with an emphasis on economic development and diversification activities in adversely affected communities. 
(b)CompositionThe Task Force shall be comprised of the following (or a designee): (1)The Secretary of Energy. 
(2)The Secretary of Labor. (3)The Secretary of Commerce. 
(4)The Secretary of Agriculture. (5)The Secretary of Health and Human Services. 
(6)The Secretary of Housing and Urban Development. (7)The Secretary of the Interior. 
(8)The Secretary of Transportation. (9)The Secretary of the Treasury. 
(10)The Secretary of Education. (11)The Administrator of the Environmental Protection Agency. 
(12)The Administrator of the Small Business Administration. (13)The Director of the Office of Management and Budget. 
(14)The Chair of the Council on Environmental Quality. (15)The Chairman of the Appalachian Regional Commission. 
(16)Such other Federal officials as determined appropriate by the Director. (c)FunctionsThe Task Force shall— 
(1)report to the President through the Director; (2)seek to enhance coordination and implementation of programs and activities related to the duties of the Office of Energy and Economic Transition in order to ensure that the administration of programs, activities, and policies across Federal departments and agencies are carried out in a consistent and complementary manner; 
(3)utilize, to the fullest extent possible, the services, facilities and information (including statistical information) of public and private agencies and organizations, and individuals, in order that duplication of effort and expense may be avoided; and (4)identify, based in part on recommendations from the Stakeholder Advisory Committee established under section 1005 and the public, opportunities to improve support for adversely affected workers and adversely affected communities for relevant Federal departments and agencies to take into consideration and address. 
(d)Public participationThe Task Force shall— (1)hold public meetings or otherwise solicit public participation for the purposes of developing and coordinating policies and programs of the Federal Government related to adversely affected workers and adversely affected communities in the Nation’s transition to achieving net-zero greenhouse gas emissions; and 
(2)publish a summary of any comments and recommendations provided pursuant to paragraph (1). 1005.Stakeholder Advisory Committee (a)In generalNot later than 1 year after the date of enactment of this Act, the Director shall establish a committee, to be known as the Stakeholder Advisory Committee, to consult with representatives of adversely affected communities, adversely affected workers, industry, labor unions, economic development experts, State, local, and Tribal governments, and other organizations and individuals, as determined appropriate by the Director, to address the needs of workers and communities affected by the Nation’s energy transition to net-zero greenhouse gas emissions. 
(b)MembershipThe Stakeholder Advisory Committee shall be comprised of members who have knowledge of, or experience relating to, workers and communities adversely affected by the Nation’s energy transition to net-zero greenhouse gas emissions, with an emphasis on economic development and diversification activities in adversely affected communities, and shall include— (1)representatives from labor unions, including at least one representative from— 
(A)the mining sector; (B)the electricity generation sector; 
(C)the manufacturing sector; and (D)the transportation sector; 
(2)community leaders from adversely affected communities, including community leaders from Tribal and indigenous communities; (3)representatives from State, Tribal, and local governments; 
(4)experts in economic development; (5)experts in workforce development; 
(6)representatives from nongovernmental organizations, including environmental organizations; and (7)representatives from the private sector. 
(c)ResponsibilitiesThe Stakeholder Advisory Committee shall provide independent advice and recommendations to the Director with respect to issues relating to the duties of the Office of Energy and Economic Transition, including— (1)improving participation, cooperation, and communication between the Office and adversely affected communities; 
(2)recommending lessons learned and best practices from communities, regions, and countries that have gone through, are going through, or are planning for an energy-related economic transition; (3)supporting community-based public meetings, as described in subsection (f); 
(4)soliciting and receiving feedback from community-based transition hubs receiving grants pursuant to section 1007; and (5)producing a report within 2 years of establishment, and every 2 years thereafter, and make recommendations, including actions that could be taken under executive authority and new legislation. 
(d)Recommendations from the Stakeholder Advisory CommitteeThe Director shall provide a written response to each recommendation submitted in a report under subsection (c) to the Director by the Stakeholder Advisory Committee by not later than 180 days after the date of submission of such report. (e)Committee meetings (1)In generalThe Stakeholder Advisory Committee shall meet not less frequently than 3 times each calendar year. 
(2)Open to publicEach meeting of the Stakeholder Advisory Committee shall be held open to the public. (3)Duties of the directorThe Director (or a designee) shall— 
(A)be present at each meeting of the Stakeholder Advisory Committee; (B)ensure that each meeting is conducted in accordance with an agenda approved in advance by the Director; 
(C)provide an opportunity for interested persons— (i)to file comments before or after each meeting of the Stakeholder Advisory Committee; or 
(ii)to make statements at such a meeting, to the extent that time permits; and (D)ensure that a high-level representative from each department and agency from the Interagency Energy and Economic Transition Task Force convened pursuant to section 1004 are invited to, and encouraged to attend, each meeting of the Stakeholder Advisory Committee. 
(f)Public meetings 
(1)In generalNot later than 2 years after the date of enactment of this Act, and each year thereafter, the Director, in coordination with the Stakeholder Advisory Committee, shall hold public meetings to gather input with respect to the duties of the Office of Energy and Economic Transition and implementation of this title. (2)Outreach to adversely affected communitiesThe Director, in advance of the meetings described in subsection (a), shall hold meetings in multiple adversely affected communities to provide meaningful community involvement opportunities. 
(3)Coordination with community-based transition hubsThe Director, in advance of the meetings described in subsection (a), shall coordinate and solicit comments from entities receiving grants under section 1007. (g)Travel expensesA member of the Stakeholder Advisory Committee may be allowed travel expenses, including per diem in lieu of subsistence, at such rate as the Director determines to be appropriate while away from the home or regular place of business of the member in the performance of the duties of the Stakeholder Advisory Committee, including participation in a public meeting pursuant to subsection (f). 
(h)DurationThe Stakeholder Advisory Committee shall remain in existence unless otherwise provided by law. 1006.Assistance for adversely affected communities (a)In generalThe Director shall establish a program to provide assistance to eligible local government entities, including making payments to temporarily replace eligible local revenues of such entities. 
(b)RequirementsIn implementing the program in subsection (a), the Director shall— (1)identify problems of counties, regions, metropolitan areas, Tribal governments, and communities that result from the cessation of operations by impacted employers; 
(2)use and maintain a uniform socioeconomic impact analysis; (3)apply consistent policies, practices, and procedures in the administration of Federal programs that are used to assist counties, Tribal governments, regions, metropolitan areas, communities, and businesses; 
(4)encourage effective Federal, State, Tribal, county, regional, metropolitan, and community cooperation and involvement of public interest groups, labor organizations, and private sector organizations in community adjustment activities; (5)serve as a clearinghouse to exchange information among Federal, State, county, Tribal, regional, metropolitan, and community officials involved in community adjustment activities. Such information may include reports, studies, best practices, technical information, and sources of public and private financing; and 
(6)support planning activities of counties, Tribal governments, regions, metropolitan areas, and communities to promote diversification of local economies. (c)Community adjustments to eligible local government entitiesThe Director shall make annual payments under this section to eligible local government entities to replace eligible local revenues due to the cessation of operations by impacted employers located within the jurisdiction of such local government entities. 
(d)Order of paymentThe date of submission of an eligible local government entity’s application for assistance shall establish the order in which assistance is paid to program applicants, except that in no event shall assistance be paid to a local government entity until such time that an impacted employer has been closed. Any local government entity seeking assistance under this section shall submit an affidavit to the Director that an impacted employer has ceased operating and an estimation of eligible local revenues. After receipt of such an affidavit under this subsection, the Director shall confirm such information. (e)Conditions on payments and assistanceAn eligible local government entity shall— 
(1)be eligible for not more than one payment each fiscal year under this section; and (2)not receive payments under this section for more than 8 fiscal years. 
(f)Determination of payment amountThe amount of a payment under this section shall be determined by the Director based on the eligible local revenues from one or more impacted employer to an eligible local government entity equal to— (1)90 percent of eligible local revenues in the first and second years; 
(2)75 percent of eligible local revenues in the third and fourth years; (3)50 percent of eligible local revenues in the fifth and sixth years; and 
(4)25 percent of eligible local revenues in the seventh and eighth years. (g)Adjustment of payment amountsNotwithstanding subsection (f), if the Director determines that the total amount of payments to eligible local government entities in any year would exceed the amount of funding made available to carry out this section for that year, the Director may reduce each eligible local government entity’s payment on a pro rata basis. 
(h)Report to the DirectorAn eligible local government entity receiving payment under this section shall be required to submit an annual report to the Director explaining the use of payments, including a description of funding used for— (1)infrastructure; 
(2)telecommunications; (3)education; 
(4)health care; (5)public safety, including police, fire, emergency response, or other community support services; 
(6)drinking water and wastewater services; (7)economic development and diversification; 
(8)employment training, counseling, and placement services for dislocated workers; and (9)counseling and other social services for dislocated workers. 
(i)Community adjustments, economic development, and economic diversification planningThe Director may make grants and supplement other Federal funds in order to assist a county, municipality, school district, special district, or Tribal government in planning for community adjustments, economic development, and economic diversification even if such entity is not currently eligible for assistance under this section if the Director determines that there exists a reasonable likelihood that such entity may become eligible in the future. (j)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary for carrying out this section. 
(k)DefinitionsIn this section: (1)Eligible local government entityThe term eligible local government entity means a county, municipality, school district, special district, or Tribal government that has one or more impacted employer located within the jurisdiction of such entity that has ceased operations within the two years prior to submitting an application to the Director, resulting in at least a 25 percent reduction in total revenues from the real property tax collections, royalties, lease payments, transaction privilege taxes and sales taxes, or payments in lieu of taxes owed to such entity.  
(2)Eligible local revenuesThe term eligible local revenues means the amount of real property taxes, royalty or lease payments, transaction privilege taxes and sales taxes, and payments in lieu of taxes owed by one or more impacted employers to a county, municipality, school district, special district, or Tribal government, based on the average annual amount owed by such an impacted employer for the 3 years prior to the cessation of operations by such impacted employer. 1007.Community-based transition hub program (a)In generalThe Director shall establish a program to award grants to entities described in subsection (b), to be known as Community-Based Transition Hubs, to carry out the activities described in subsection (d). 
(b)EligibilityTo be eligible to receive a grant under subsection (a), an entity shall demonstrate to the Director that the entity— (1)has existing relationships, or could readily establish relationships, with local employers and employees, local county, municipal, and Tribal governments, local and regional economic development and planning organizations, workforce development, educational, and job training resources, economic development organizations, community organizations that provide social services, and other organizations determined appropriate by the Director; 
(2)is capable of carrying out the duties described in subsection (d); (3)can meet the standards described in subsection (e); and 
(4)can provide information consistent with the standards developed under subsection (f). (c)PriorityIn awarding grants under this section, the Director shall prioritize grants to entities located in communities that— 
(1)receive assistance under section 1006; or (2)the Director determines there is a reasonable likelihood may receive assistance under section 1006 within 5 years. 
(d)DutiesAn entity that receives a grant under this section shall— (1)coordinate with the Office of Energy and Economic Transition and relevant Federal departments and agencies regarding the latest information, financial and technical assistance opportunities, and best practices to support workers and communities adversely affected by the Nation’s energy transition to net-zero greenhouse gas emissions; 
(2)provide capacity-building support and technical assistance, including grant writing assistance, to local leaders and organizations, including elected leaders, community leaders, business owners, and labor leaders, to facilitate community-driven planning processes and on-going program development and implementation related to assistance to displaced workers and economic development and diversification; (3)advise communities that apply for assistance under this title or under other Federal and State programs, including providing guidance on the procedures and deadlines for applying or petitioning for such assistance; 
(4)conduct public education activities, including outreach to adversely affected workers with respect to services and assistance available through local, State, and Federal programs; (5)provide information related to, and when appropriate, facilitate enrollment in— 
(A)training, employment counseling, employment opportunities, and placement services for adversely affected workers, available in local and regional areas, including information on how to apply for such training and services; (B)training programs and other services provided by a State pursuant to title I of the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) and available in local and regional areas, including information on how to apply for such training; 
(C)educational opportunities and information related financial aid, including referring workers to educational opportunity centers described in section 402F of the Higher Education Act of 1965 (20 U.S.C. 1070a–16), where applicable; (D)short-term prevocational services, including development of learning skills, communications skills, interviewing skills, personal maintenance skills, and professional conduct to prepare individuals for employment or training; and 
(E)support services in local and regional areas, including services related to childcare, personal counseling (including substance abuse treatment, suicide prevention, and mental health care), family counseling, bankruptcy and financial counseling, transportation, dependent care, housing assistance, and need-related payments; (6)provide individual employment counseling for adversely affected workers, including development of an individual employment plan to identify employment goals and objectives, and appropriate training to achieve those goals and objectives, or information to obtain such counseling in local and regional areas; 
(7)provide employment statistics information, including the provision of accurate information relating to local, regional, and national labor market areas, including— (A)job vacancy listings in such labor market areas; 
(B)information on jobs skills necessary to obtain jobs identified in job vacancy listings described in subparagraph (A); (C)information relating to local occupations that are in demand and earnings potential of such occupations; and 
(D)skills requirements for local occupations described in subparagraph (C); and (8)provide information in a manner that is culturally and linguistically appropriate to the needs of the population being served. 
(e)StandardsThe Director shall establish standards for grant recipients under this section, including provisions to ensure that any entity that receives a grant is qualified to engage in the activities described in this section. (f)Fair and impartial information and servicesThe Director, in consultation with States, Tribal governments, and relevant Federal agencies, shall develop standards to ensure that information made available by grant recipients under this section is accurate and shall provide such entities with relevant information and technical assistance to enable grant recipients under this section to better perform the duties in subsection (d). 
(g)Limitations on grants 
(1)PeriodIn carrying out this section, the Director shall ensure that the total period of a grant does not exceed 6 years. (2)AmountIn carrying out this section, the Director shall ensure that the total amount awarded to an entity during the total period of the grant does not exceed $12,000,000. 
(h)Authorization of appropriationsThere is authorized to be appropriated such sums as are necessary for carrying out this section.  